19-13767-scc          Doc 3     Filed 11/24/19      Entered 11/24/19 22:31:38              Main Document
                                                   Pg 1 of 262


    Christopher J. Marcus, P.C.                             W. Benjamin Winger (pro hac vice pending)
    Lauren Friedman                                         KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS LLP                                    KIRKLAND & ELLIS INTERNATIONAL LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                      300 North LaSalle
    601 Lexington Avenue                                    Chicago, Illinois 60654
    New York, New York 10022                                Telephone:       (312) 862-2000
    Telephone:      (212) 446-4800                          Facsimile:       (312) 862-2200
    Facsimile:      (212) 446-4900

    Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                  )
    In re:                                                        )   Chapter 15
                                                                  )
    CHINA HOSPITALS, INC., 1                                      )   Case No. 19-13767 (____)
                                                                  )
                                                                  )
    Debtor in a Foreign Proceeding.                               )
                                                                  )

               VERIFIED PETITION FOR (I) RECOGNITION OF FOREIGN
      MAIN PROCEEDING, (II) RECOGNITION OF FOREIGN REPRESENTATIVE,
    AND (III) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

             Cosimo Borrelli, in his capacity as the authorized foreign representative (the “Foreign

Representative”) of the above-captioned debtor (“China Hospitals” or the “Debtor”), subject to a

liquidation proceeding currently pending in the Cayman Islands (the “Cayman Islands

Proceeding”), respectfully submits this chapter 15 verified petition (together with the official form

petitions filed concurrently herewith, the “Petition”) and requests recognition and related relief. A

proposed form of order is attached hereto as Exhibit A.




1
      China Hospitals, Inc. is the debtor in this chapter 15 case. China Hospitals, Inc. is a Cayman Islands exempt
      limited liability company with registration number 138088. The location of China Hospitals, Inc.’s registered
      office is c/o Borrelli Walsh (Cayman) Limited, P.O. Box 30847, 3rd floor Strathvale House, 90 N. Church St.,
      George Town, Grand Cayman, KY1-1204, Cayman Islands.



KE 107125292
19-13767-scc      Doc 3    Filed 11/24/19    Entered 11/24/19 22:31:38       Main Document
                                            Pg 2 of 262


       By the Petition, the Foreign Representative respectfully requests recognition of the

Cayman Islands Proceeding with respect to the Debtor as a “foreign main proceeding” and certain

related relief pursuant to sections 105(a), 1510, 1515, 1517, 1519, 1520, and 1521 of title 11 of

the United States Code (the “Bankruptcy Code”).

       In support of the Petition, the Foreign Representative has filed contemporaneously

herewith the Declaration of Foreign Representative Pursuant to 11 U.S.C. § 1515 and

Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure and in Support of Verified Petition

for (I) Recognition of Foreign Main Proceedings, (II) Recognition of Foreign Representative, and

(III) Related Relief Under Chapter 15 of the Bankruptcy Code (the “Borrelli Declaration”) and

the Declaration of Marc Kish in Support of (A) Verified Petition for (I) Recognition of Foreign

Main Proceedings, (II) Recognition of Foreign Representative, and (III) Related Relief Under

Chapter 15 of the Bankruptcy Code and (B) Emergency Motion for Provisional Relief Pursuant to

Section 1519 of the Bankruptcy Code (the “Kish Declaration”), each of which is incorporated

herein by reference.

                                     Preliminary Statement

       1.      Historically, China Hospitals acted as a holding company for various

subsidiaries in the Hong Kong Special Administrative Region (“Hong Kong”) of the People’s

Republic of China (“PRC”) and in mainland PRC that operated private hospitals in key growth

regions.    In January 2014, Classroom Investments, Inc. (“Classroom”) entered into an

investment agreement with China Hospitals’ founder, former director, and indirect majority

shareholder (the “Founder”) to acquire nearly twenty percent of the shares in China Hospitals

for $175 million. The intent was for China Hospitals to acquire various hospitals in PRC, then

to float its shares in an initial public offering (“IPO”).




                                                 2
19-13767-scc        Doc 3      Filed 11/24/19      Entered 11/24/19 22:31:38                Main Document
                                                  Pg 3 of 262


        2.       The investment did not start or end well for Classroom. On November 3, 2014,

Classroom notified the Founder that he and China Hospitals had breached the share purchase

and subscription agreement (the “SPA”) and shareholder’s agreement (“SHA”).                                     On

December 17, 2015, Classroom and the Founder referred their ongoing disputes to arbitration

before the Hong Kong International Arbitration Centre (the “Arbitration”). During the course

of the Arbitration, Classroom learned, among other things, that certain material representations

made by the Founder in connection with the Transaction (defined below) were fraudulent. The

Arbitration tribunal agreed and entered a final award in favor of Classroom

(the “Final Award”) 2 for the original investment in China Hospitals, plus costs and interest, in

the aggregate amount of $231,805,125.09 (the “Arbitration Award”). 3                          The respondents

(the “Respondents”) in the Arbitration—the Founder, China Hospitals, certain related

companies, and a related individual—are jointly and severally liable for the Final Award.

        3.       Neither China Hospitals nor any other Respondent tendered any payment in

respect of the Final Award. On June 28, 2018, Classroom petitioned the Grand Court of the

Cayman Islands (the “Cayman Islands Court”) for a winding up of China Hospitals pursuant

to the Cayman Islands Companies Law (2018 Revision) (the “Companies Law” and the

proceeding thereunder, the “Cayman Islands Proceeding”). 4                    On September 13, 2018, the

Cayman Islands Court granted the petition on a final basis. The ultimate goal of the Cayman

Islands Proceeding is to obtain control over assets of China Hospitals for distribution to



2
    Relevant excerpts from the Final Award are attached to the Borrelli Declaration as Exhibit A.

3
    As discussed further herein, the Arbitration Award accrues post-award interest at an 8% annual rate. As a result
    of distributions made in connection with the Cayman Islands Proceeding, the current outstanding balance of the
    Arbitration Award is $164,498,655.65.

4
    A copy of the Companies Law is attached hereto as Exhibit B.



                                                         3
19-13767-scc      Doc 3     Filed 11/24/19     Entered 11/24/19 22:31:38           Main Document
                                              Pg 4 of 262


creditors and residual claimants in an orderly fashion. Classroom and Harney Westwood &

Riegels (a law firm) are the only known creditors of the Debtor.

        4.      The Debtor commenced this chapter 15 case to facilitate the ongoing administration

of the Cayman Islands Proceeding and undertake discovery and, if appropriate, collection efforts

with respect to assets within the territorial jurisdiction of the United States for ultimate distribution

pursuant to the Cayman Islands Proceeding. This chapter 15 case serves an important role in

supporting the Cayman Islands Proceeding, principally by providing the Foreign Representative

with a United States forum in which to obtain information and monetize assets, including potential

claims and causes of action, within the territorial jurisdiction of the United States. For the reasons

set forth herein, the Foreign Representative submits that the relief requested in the Petition is

necessary and appropriate for the benefit of the Debtor, its creditors, and other parties in interest.

                                          Relief Requested

        5.      The Foreign Representative respectfully requests entry of an order, substantially in

the form attached hereto as Exhibit A, (a) granting the Petition and recognizing the Cayman

Islands Proceeding as a “foreign main proceeding” pursuant to section 1517 of the Bankruptcy

Code, (b) recognizing the Foreign Representative as the “foreign representative” of the Debtor as

defined in section 101(24) of the Bankruptcy Code in respect of the Cayman Islands Proceeding

and entrusting him with the administration of the Debtor’s assets within the territorial jurisdiction

of the United States, (c) finding that the Petition meets the requirements of section 1515 of the

Bankruptcy Code, (d) granting all relief afforded a foreign main proceeding automatically upon

recognition pursuant to section 1520 of the Bankruptcy Code, (e) granting additional relief upon

recognition pursuant to section 1521 of the Bankruptcy Code, including allowing discovery with

respect to the Debtor’s assets, affairs, and rights, (f) providing that no action taken by the Foreign

Representative in preparing, disseminating, applying for, implementing, or otherwise acting in


                                                   4
19-13767-scc      Doc 3     Filed 11/24/19    Entered 11/24/19 22:31:38           Main Document
                                             Pg 5 of 262


furtherance of the Cayman Islands Proceeding, any order entered in respect of the Petition, this

chapter 15 case, any further order for additional relief in this chapter 15 case, or any adversary

proceedings or contested matters in connection therewith, will be deemed to constitute a waiver of

any immunity afforded to the Foreign Representative, including, without limitation, pursuant to

section 1510 of the Bankruptcy Code, (g) extending any provisional relief granted under section

1519(a) of the Bankruptcy Code, and (h) granting such other relief as the Court deems just and

proper.

                                      Jurisdiction and Venue

          6.   The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated February 1, 2012. The Debtor confirms its consent, pursuant

to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry

of a final order by the Court in connection with the Petition to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

          7.   This chapter 15 case has been properly commenced pursuant to section 1504 of the

Bankruptcy Code by the filing of petitions for recognition of the Cayman Islands Proceeding under

section 1515 of the Bankruptcy Code.

          8.   Venue is proper pursuant to 28 U.S.C. § 1410(1) and (3). The Debtor’s principal

assets in the United States are located in New York, New York. Specifically, the Debtor has

property in the form of a professional retainer deposited in a client trust account at Citi Private

Bank located in New York, New York. Additionally, the Debtor has property in the United States

in the forms of (a) a professional retainer deposited in a client trust account at East West Bank in

Los Angeles, California; (b) claims and causes of action against the Founder, a U.S. citizen, for,


                                                  5
19-13767-scc         Doc 3      Filed 11/24/19      Entered 11/24/19 22:31:38                Main Document
                                                   Pg 6 of 262


among other things, contribution and breach of fiduciary duty, and (c) a deposit account held in

the name of “China Hospitals, Inc,” with account number XXXX XXXX 0398, at a U.S. branch

of Bank of America, N.A. (the “Bank of America Account”). 5

         9.       The bases for the relief requested herein are sections 105(a), 1510, 1515, 1517,

1519, 1520, and 1521 of the Bankruptcy Code and rule 9013-1(a) of the Local Bankruptcy Rules

for the Southern District of New York (the “Local Rules”).

                                                  Background

I.       The Classroom Investment and Arbitration

         10.      In January 2014, Classroom entered into the SPA and SHA with the Founder and

his companies, including China Hospitals, pursuant to which Classroom would acquire

approximately twenty percent (20%) of China Hospitals in exchange for $175,000,000

(the “Transaction”). 6 The proceeds of the Transaction paid into China Hospitals were earmarked

to be used first, in payment and satisfaction of the consideration to acquire Puyang Oilfield General

Hospital (i.e., RMB 700,000,000), second, in payment and satisfaction of the consideration to

acquire Qingfeng People’s Hospital (i.e., RMB 62,420,000), third, in payment and satisfaction of

the consideration to acquire Anqiu People’s Hospital (i.e., RMB 50,544,953), and fourth in

payment and satisfaction of the consideration to acquire Shouguang People’s Hospital (i.e.,

RMB 99,805,819) (the foregoing hospitals collectively, the “Additional Hospitals,” and the total



5
     In the event it is later determined that this account is held not in the name of the Debtor but in the name of a
     similarly-named entity organized under the laws of Delaware, the Foreign Representative believes the Debtor has
     claims to the account and funds contained therein on theories including alter ego and reverse-veil-piercing with
     respect to the Debtor’s claims against the Founder.

6
     $10,000,000 of the total $175,000,000 consideration was paid to Dragon Dosan Technology Limited (“Dragon
     Dosan”) as the purchase price for 505,522 then-outstanding common shares of China Hospitals held by Dragon
     Dosan, with the remaining $165,000,000 paid to China Hospitals in exchange for 8,341,118 newly-issued
     “Ordinary B” shares. SPA § 3. All pre-transaction common shares of China Hospitals were then converted to
     “Ordinary B” shares in connection with the Transaction. SPA § 4.



                                                         6
       19-13767-scc                   Doc 3           Filed 11/24/19                   Entered 11/24/19 22:31:38                                 Main Document
                                                                                      Pg 7 of 262


        consideration therefor, the “Additional Hospital Consideration”), 7 and thereafter for general

        corporate purposes of China Hospitals.                                            Pursuant to the SPA, the then-contemplated

        post-Transaction structure chart of China Hospitals was as follows:

Contemplated Post-Transaction China Hospitals Group
Structure Chart


                                                                                                                              The Founder

                         Ontario Teachers’
                        Pension Plan Board
                             (“OTPP”)
                                                               100%                     100%                     100%                    100%                                 100%
                                   100%
                                                      Dragon Dosan                                                              Fortune Global
                      Classroom Investments                                    Capital Basin            Best Strive
                                                   Technology Limited                                                            International                  Wonder Effect Limited
                                Inc.                                        Enterprises Limited        International
      Other                                         (“Dragon Doson”)                                                                Limited                            (BVI)
                           (“Petitioner”)                                          (BVI)               Limited (BVI)
   Shareholders                                           (BVI)                                                                       (BVI)

            18.98%                   19.77%                   47.24%                     2.61%                   3.80%                   3.80%    3.80%

                                                              China Hospitals, Inc.
                                                              (“China Hospitals”)


                                              HK Dongjun Hospitals Investment and Management Limited
                                                                   (“HK Dongjun”)
                                                                        (HK)



              Beijing Boyitiancheng Electronic                                    Beijing RaiseChina Consulting Co., Ltd.
                    Technology Co., Ltd.                                                      (“Raisechina”)
                            (PRC)                                                                 (PRC)


                                                                             HK Dongjun Hospitals and Management Co., Ltd.
                                                                                          (“Beijing Dongjun”)
                                                                                                  (PRC)
                                                                                                                                            (Under Contract to Be Acquired)



     Mengzhou People’s Hospital               Anqiu People’s Hospital           Shouguang People’s Hospital
       (“Mengzhou Hospital”)                    (“Anqiu Hospital”)                (“Shouguang Hospital”)
              (PRC)                                   (PRC)                               (PRC)
                                                                                                                       Puyang Oilfield General Hospital          Qingfeng People’s Hospital
                                                                                                                            (“Puyang Hospital”)                    (“Qingfeng Hospital”)
                                                                                                                                    (PRC)                                  (PRC)




                     11.          China Hospitals would then, within thirty (30) months, float its shares in an IPO.

                     12.          The SPA contained express representations, warranties, and covenants in favor of

        Classroom. For example, the SPA dictated the specific terms and sequence by which China


        7
               The Additional Hospitals were all located in the PRC. The Additional Hospital Consideration of
               RMB 912,770,772 was equivalent to approximately $150.6 million based on the spot exchange rate as of the date
               of the SPA.



                                                                                           7
19-13767-scc      Doc 3     Filed 11/24/19    Entered 11/24/19 22:31:38           Main Document
                                             Pg 8 of 262


Hospitals would use the proceeds of Classroom’s share purchase to acquire the Additional

Hospitals in the PRC. Nevertheless, contrary to the express terms of the SPA, the Founder instead

directed Classroom’s funds to a different bank account under his control, breaching the SPA less

than two months after entering into it. 8

        13.     The SHA contains negative covenants in respect of certain actions

(the “Fundamental Decisions”) that could not be undertaken without Classroom’s prior written

approval. The Fundamental Decisions include, among other things: “(2) [Entering into a]ny

transaction with a connected person that is not on an Arm’s Length Basis . . . ; (5) Dissolv[ing],

liquidat[ing], reorganiz[ing] or restructur[ing] [China Hospitals] or any Subsidiary; (6) Sell[ing]

or dispos[ing] of all or substantially all of the assets of [China Hospitals]; [and] (7) Merg[ing],

amalgamat[ing] or consolidate[ing] [China Hospitals] or any Subsidiary with any other entity.”

The SHA further provides that the Founder shall not own any interest in, manage, or control any

competing business.

        14.     The SHA provisions were likewise breached almost immediately. During an

October 2014 meeting regarding the Additional Hospitals transactions, Classroom learned of a

“potential restructuring” of China Hospitals, pursuant to which China Hospitals would enter into

a pre-IPO bridge facility with China Healthcare Inc. (“Healthcare”) and its non-PRC subsidiaries

as guarantors. Healthcare (not China Hospitals) would then be listed for the contemplated IPO.

Healthcare is wholly-owned by the Founder and was not then party to any Classroom transactions.




8
    Loan documents show that the funds were directed to an improper bank account between February 27 and
    March 10, 2014.



                                                   8
           19-13767-scc                        Doc 3                Filed 11/24/19                        Entered 11/24/19 22:31:38                                                       Main Document
                                                                                                         Pg 9 of 262


            Pursuant to the transaction, the Additional Hospitals would be indirectly wholly owned by a

            Healthcare (not China Hospitals) subsidiary.

Hospitals Group and Healthcare                         Ent ity subject to Cay man
                                                                Injuncti on
                                                                                     Sharehol di ng frozen by Cayman
                                                                                     Injuncti on
                                                                                                                            Ent ity subject to Hong
                                                                                                                               Kong Injunct ion
                                                                                                                                                         Sharehol di ng frozen by Hong Kong
                                                                                                                                                         Injuncti on
                                                                                                                                                                                              Ent ity subject to XIB
                                                                                                                                                                                                    Injuncti on
                                                                                                                                                                                                                              Arbitration Respondents

Group Structure Chart
As of June 23, 2018
                                                                                                                              The Founder

                          Ontario Teachers’
                         Pension Plan Board
                              (“OTPP”)
                                                                  100%                        100%                          100%                      100%
                                      100%                                                                                                                                                                      100%
                                                      Dragon Dosan                                                                          Fortune Global
                       Classroom Investments                                       Capital Basin               Best Strive
                                                   Technology Limited                                                                        International                                     Wonder Effect Limited
                                 Inc.                                           Enterprises Limited           International
      Other                                         (“Dragon Doson”)                                                                            Limited                                               (BVI)
                            (“Petitioner”)                                             (BVI)                  Limited (BVI)
   Shareholders                                           (BVI)                                                                                   (BVI)

            18.98%                    19.77%                         47.24%                     2.61%                      3.80%                 3.80%
                                                                                                                                                             3.80%                                                 100%
                                                               China Hospitals, Inc.                                                                                                            China Healthcare Inc.
                                                               (“China Hospitals”)                                                                                                              (“China Healthcare”)
                                                   100%                                                                                                                                                          100%

                     HK Dongjun Hospitals Investment and Management Limited                                                                                                                    Maple Beauty Limited
                                          (“HK Dongjun”)                                                                                                                                              (BVI)
                                                (HK)                                                                                                                                                        100%

                     100%                                                100%                                                                                                 HK Wamshitaiping Investment and Management Limited
                                                                                                                                                                                                  (“HK WSTP”)
  Beijing Boyitiancheng Electronic                                                                                                                                                                    (HK)
                                                  Beijing RaiseChina Consulting Co., Ltd
        Technology Co., Ltd.
                                                                  (PRC)
                (PRC)                                                                                                                                                                                            100%

                                                                          100%
                                                     Lhasa Dongjun Healthcare Co., Ltd                                                                                          Beijing Wanshitaiping Hospital Management Co., Ltd
                                     (previously Beijing Dongjun Hospitals and Management Co., Ltd.)                                                                                                (“BJ WSTP”)
                                                            (“Beijing Dongjun”)                                                                                                                        (PRC)
                                                                    (PRC)


                         % shareholding                                                                                                                                                100%                                               100%
                                                                         13.8%                                               32%
                            unknown                                                                                                                            Puyang Oilfield General Hospital                        Qingfeng People’s Hospital
            Mengzhou People’s Hospital                    Anqiu People’s Hospital                        Shouguang People’s Hospital                                (“Puyang Hospital”)                                  (“Qingfeng Hospital”)
              (“Mengzhou Hospital”)                         (“Anqiu Hospital”)                             (“Shouguang Hospital”)                                           (PRC)                                                (PRC)
                     (PRC)                                        (PRC)                                            (PRC)
                                                                                                                                                                                   100%

                                                                                                                                                             6 Satellite Hospitals & 13 Community
                                                                                                                                                                             Clinics
                                                                                                                                                                             (PRC)




                            15.           The structure suffered from a number of infirmities, including (a) the proposed IPO

            listing entity was Healthcare (not China Hospitals), a company in which Classroom had no rights

            or economic interest, and (b) Healthcare held several subsidiaries and one of these subsidiaries,

            Beijing Wanshitaiping Hospital Management Co., Ltd, a PRC company, had already acquired two

            of the Additional Hospitals in flagrant violation of the SHA. These transactions effectively

            stripped Classroom of its bargained-for economic interest in China Hospitals—including




                                                                                                                       9
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38            Main Document
                                         Pg 10 of 262


ownership in the Additional Hospitals that were the subject of the transactions contemplated by

the SPA—and created a parallel, competing enterprise under Healthcare.

       16.     On November 3, 2014, Classroom issued a notice of breach under the SPA.

Following such notice, the parties engaged in negotiations in good faith pursuant to clause 25 of

the SPA. When it became clear that a resolution was not possible, Classroom obtained injunctions

in Hong Kong and the Cayman Islands that restrained the Founder, China Hospitals, Healthcare,

and other defendants from disposing of traceable proceeds of the Transaction that Classroom was

then able to identify.

       17.     On December 17, 2015, the parties referred their dispute to the Arbitration. The

arbitral tribunal was composed of three highly-respected arbitrators, namely Dr. Michael Pryles,

Dr. Michael Moser, and Professor Bernard Hanotiau, who was jointly appointed by the parties as

presiding arbitrator. As more fully set forth in the Borrelli Declaration, while the Arbitration was

pending, Classroom further learned that the Founder’s representations regarding China Hospitals’

indirect ownership of Shouguang Hospital and Anqiu Hospital were materially false.

       18.     On June 15, 2018, the arbitral tribunal issued the Final Award, finding that: (a) the

Classroom investment was used to complete the acquisition of Additional Hospitals for the benefit

of Healthcare, in which Classroom held no interest; (b) the Founder made fraudulent

representations to Classroom about the acquisitions of the Additional Hospitals; (c) the Founder’s

representations made in the SHA about the intention to seek an IPO were not true at the time of

the Transaction; (d) without the representations made by the Founder, Classroom would not have

entered into the SPA or SHA; and (e) the Founder, China Hospitals, Healthcare, and the other

Respondents in the Arbitration were liable for conspiracy to induce Classroom to enter into the

Transaction without providing Classroom with an interest in the Additional Hospitals. The arbitral




                                                10
19-13767-scc          Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38                    Main Document
                                              Pg 11 of 262


tribunal also found that the funds Classroom invested in China Hospitals under the Transaction

were misappropriated by the Founder and transferred in an “anarchic” way to various parties.

          19.      The Final Award was issued in the amount of $231,805,125.09, comprising the sum

of (a) Classroom’s original investment of $175,000,000, (b) interest accrued from January 29,

2014 to June 15, 2018 in the amount of $45,969,863.01, as well as post-award interest of 8% from

June 15, 2018 until payment completion, and (c) costs in the amount of $10,835,262.08

(collectively, the “Arbitration Award”). 9 Together with the Founder and the other Respondents in

the Arbitration, 10 China Hospitals is jointly and severally liable for the Arbitration Award.

II.       The Cayman Islands Proceeding

          20.      On June 20, 2018, Classroom served a demand for payment of the Arbitration

Award by no later than June 28, 2018 on China Hospitals. 11

          21.      On June 28, 2018, after China Hospitals and the other Respondents failed to pay

the Arbitration Award by the June 28 deadline, and to prevent dissipation of the assets of China

Hospitals, Classroom petitioned the Cayman Islands Court to appoint Mr. Cosimo Borrelli of

Borrelli Walsh Limited (i.e., the Foreign Representative) and Ms. Samantha Wood of Borrelli

Walsh (Cayman) Limited as the joint provisional liquidators (the “JPLs”) of China Hospitals. The




9
      As a result of distributions made in connection with the Cayman Islands Proceeding, the current outstanding
      balance of the Arbitration Award is $164,498,655.65.

10
      The other Respondents in the Arbitration include China Hospitals, Healthcare, Beijing Raisechina Consulting
      Co., Ltd, Lhasa Dongjun Healthcare Co. Ltd, Dragon Dosan Technology Limited, Best Strive International
      Limited, Fortune Global International Limited, Wonder Effect Limited, Capital Basin Enterprises Limited, HK
      Dongjun Hospitals Investment and Management Limited, HK Wanshitaiping Investment and Management
      Limited, Beijing Wanshitaiping Hospital Management Co., Ltd, and an individual PRC citizen.
11
      In addition, on June 26, 2018, Classroom served a demand for payment of the Arbitration Award by no later than
      June 28, 2018 on China Hospitals via letter to China Hospitals’ registered office.



                                                         11
19-13767-scc         Doc 3      Filed 11/24/19 Entered 11/24/19 22:31:38                  Main Document
                                              Pg 12 of 262


JPLs were appointed to China Hospitals pursuant to an order of the Cayman Islands Court dated

July 3, 2018 (the “JPL Order”). 12

         22.      In that same June 28, 2018 petition, Classroom requested that the Cayman Islands

Court have China Hospitals wound up in accordance with the Cayman Islands Companies Law

(the “Companies Law”) on the grounds that, inter alia, China Hospitals was unable to pay its debts

as they came due and that it was otherwise just and equitable that China Hospitals be wound up.

By order dated September 13, 2018, the Cayman Islands Court appointed the JPLs as the joint

official liquidators (the “JOLs”) of China Hospitals (the “JOL Order”). 13 On January 15, 2019,

the Cayman Islands Court appointed Mr. Luke Almond of Borrelli Walsh (Cayman) Limited as

successor JOL to replace Ms. Wood. 14

         23.      Following appointment of the JOLs, the Founder attempted to transfer ownership

of two hospitals in the PRC—Puyang Oilfield General Hospital (“Puyang Hospital”) and Qingfeng

People’s Hospital (“Qingfeng Hospital”), 15 both of which had been acquired using proceeds from

Classroom’s investment—to an unrelated Beijing company. The Founder also unsuccessfully

attempted to transfer all cash held by Puyang Hospital to an unrelated Beijing company and to

obtain all of Puyang Hospital’s books and records, but was thwarted when officials at Puyang

Hospital refused to cooperate with his demands.

         24.      Since their appointment, the JOLs have succeeded in selling or otherwise disposing

of all of the underlying assets of China Hospitals. As a result of such dispositions, China Hospitals



12
     A copy of the JPL Order is attached hereto as Exhibit C.

13
     A copy of the JOL Order is attached hereto as Exhibit D.

14
     Ms. Wood had given notice on December 13, 2018 of her intention to resign as JOL.

15
     Puyang Hospital and Qingfeng Hospital were, at the time, indirectly wholly-owned by Healthcare.



                                                        12
        19-13767-scc               Doc 3       Filed 11/24/19 Entered 11/24/19 22:31:38                                         Main Document
                                                             Pg 13 of 262


        no longer has any meaningful operations aside from the Cayman Islands Proceeding. The current

        structure of China Hospitals is set forth below:

China Hospitals and China Healthcare Group Structure Chart                                                                                       Arbitration Respondents




                                                                                                           The Founder




                                                        100%                     100%               100%                 100%                        100%

                                               Dragon Dosan                                                 Fortune Global
                    Classroom Investments                              Capital Basin       Best Strive
                                            Technology Limited                                               International              Wonder Effect Limited
                              Inc.                                  Enterprises Limited   International
      Other                                  (“Dragon Doson”)                                                   Limited                        (BVI)
                         (“Classroom”)                                     (BVI)          Limited (BVI)
   Shareholders                                    (BVI)                                                          (BVI)

           18.98%                19.77%               47.24%                     2.61%             3.80%          3.80%         3.80%                 100%

                                                      China Hospitals, Inc.                                                              China Healthcare Inc.
                                                      (“China Hospitals”)                                                                (“China Healthcare”)


        III.        The Founder’s Abuses of the Corporate Form and Disregard for Governance and
                    Corporate Formalities

                    25.        The Founder’s well-documented pattern and practice of attempting to siphon assets

        away from China Hospitals and otherwise conceal assets from his and China Hospitals’ creditors

        (i.e., Classroom) underscores his history of abusing the corporate form and notorious disregard for

        governance rights and corporate formalities. For example, as found by the Arbitration Tribunal,

        the Founder (i) refused to seek Classroom’s prior approval prior to directing China Hospitals to

        perform acts that were Fundamental Decisions (as defined in the Borrelli Declaration), in violation

        of the SHA, (ii) directed Classroom’s payment under the Transaction to a different bank account

        than that contemplated by the SPA, (iii) failed to take best efforts to effectuate the contemplated

        transfers of equity in the Additional Hospitals under PRC law, and (iv) deprived China Hospitals

        of its anticipated ownership interest in the Additional Hospitals for the benefit of another company

        controlled by the Founder. Moreover, even after injunctions were obtained against the Founder

        that prohibited him from disposing of the traceable proceeds of Classroom’s investment, he




                                                                                   13
19-13767-scc          Doc 3      Filed 11/24/19 Entered 11/24/19 22:31:38                      Main Document
                                               Pg 14 of 262


attempted (unsuccessfully) to transfer Puyang Hospital and Qingfeng Hospital to an unrelated

Beijing company, outside the reach of China Hospitals and Classroom.

IV.       China Hospitals’ Creditors

          26.      China Hospitals has no funded debt, no ongoing operations, and no material trade

obligations. China Hospitals’ liabilities consist of the Arbitration Award due to Classroom,

amounts owed to Harney Westwood & Riegels (a law firm) for professional services, and certain

other de minimis operating costs.

V.        China Hospitals’ Equity Interests

          27.      Approximately sixty percent (60%) of the issued shares of China Hospitals are held

indirectly by the Founder. The remaining shares of China Hospitals are held by Classroom (as to

approximately 20%) and a number of individual shareholders (as to the remaining 20%).

          28.      The JOLs are authorized to act for and on behalf of China Hospitals and exercise

rights of ownership of and control over China Hospitals to the exclusion of China Hospitals’

shareholders and directors. See JOL Order ¶ 8.

VI.       China Hospitals’ Other Assets

          29.      The Debtor has property in the United States in the form of a retainer deposit in a

client trust account at Citi Private Bank located in New York, New York. Additionally, the Debtor

has property in the United States in the forms of (a) a professional retainer deposited in a client

trust account at East West Bank located in Los Angeles, California; (b) claims and causes of action

against the Founder, a U.S. citizen, for, among other things, contribution and breach of fiduciary

duty and (c) the Bank of America Account. 16


16
      In the event it is later determined that this account is held not in the name of the Debtor but in the name of a
      similarly-named entity organized under the laws of Delaware, the Foreign Representative believes the Debtor has
      claims to the account and funds contained therein on theories of alter ego and reverse-veil-piercing with respect
      to the Debtor’s claims against the Founder.



                                                          14
        19-13767-scc               Doc 3       Filed 11/24/19 Entered 11/24/19 22:31:38                                         Main Document
                                                             Pg 15 of 262


                    30.        As of March 2016, the Bank of America Account held a balance in excess of

        $200 million. The Foreign Representative and the Debtor have been unable to obtain other

        information regarding this account. Contemporaneously herewith, the Foreign Representative has

        requested appropriate relief to obtain information about and related to the Bank of America

        Account. Such relief, if granted, will assist the Foreign Representative in determining the extent

        of the Debtor’s claims against and interest in the Bank of America Account and funds contained

        therein (if any) and, potentially, recovering such funds as property of the Debtor to fund

        distributions to creditors in the Cayman Islands Proceeding. The Foreign Representative believes

        that the Founder, in furtherance of his fraudulent scheme, may have used the Bank of America

        Account to sequester funds from China Hospitals’ creditors and frustrate Classroom’s ability to

        collect on the Final Award.

                    31.        Moreover, as described above, China Hospitals no longer has any meaningful

        operations aside from the Cayman Islands Proceeding. The current structure chart for China

        Hospitals is below:

China Hospitals and China Healthcare Group Structure Chart                                                                                       Arbitration Respondents




                                                                                                           The Founder




                                                        100%                     100%               100%                 100%                        100%

                                               Dragon Dosan                                                 Fortune Global
                    Classroom Investments                              Capital Basin       Best Strive
                                            Technology Limited                                               International              Wonder Effect Limited
                              Inc.                                  Enterprises Limited   International
      Other                                  (“Dragon Doson”)                                                   Limited                        (BVI)
                         (“Classroom”)                                     (BVI)          Limited (BVI)
   Shareholders                                    (BVI)                                                          (BVI)

           18.98%                19.77%               47.24%                     2.61%             3.80%          3.80%         3.80%                 100%

                                                      China Hospitals, Inc.                                                              China Healthcare Inc.
                                                      (“China Hospitals”)                                                                (“China Healthcare”)


                                                                        Basis for Relief

                    32.        Chapter 15 of the Bankruptcy Code is designed to promote cooperation and comity

        between courts in the United States and foreign courts, to protect and maximize the value of a


                                                                                   15
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38              Main Document
                                         Pg 16 of 262


debtor’s assets, and to facilitate the rehabilitation and reorganization of businesses. The relief

afforded to a foreign debtor under chapter 15 is intended to serve the interests of comity and to

avoid disruptions that could otherwise derail a debtor’s insolvency proceeding in its home country.

       33.     Consistent with these principles, the Foreign Representative commenced ancillary

proceedings for the Debtor under chapter 15 of the Bankruptcy Code to obtain recognition of the

Cayman Islands Proceeding and certain related relief. The Foreign Representative believes that

this chapter 15 case will complement the Debtor’s primary Cayman Islands Proceeding to ensure

the effective and economic administration of the Debtor’s winding-up efforts and prevent adverse

actions in the United States.

I.     The Debtor Is Eligible for Chapter 15 Relief.

       34.     Section 109(a) of the Bankruptcy Code provides that “only a person that resides or

has a domicile, a place of business, or property in the United States . . . may be a debtor under this

title.” The Second Circuit Court of Appeals has applied section 109(a) of the Bankruptcy Code to

chapter 15 eligibility. See, e.g., Drawbridge Special Opportunities Fund LP v. Barnett (In re

Barnett), 737 F.3d 238, 247 (2d Cir. 2013).           Decisions interpreting section 109(a) of the

Bankruptcy Code as applied to foreign debtors under other chapters of the Bankruptcy Code

unanimously hold that a debtor satisfies the section 109 requirement even when it only has a

nominal amount of property in the United States. See In re Foreign Economic Industrial Bank

Ltd., 2019 WL 4943752 (Bankr. S.D.N.Y. October 8, 2019) (“Bank accounts, attorney retainers

deposited in New York, or causes of action owned by the foreign debtor with a situs in New York

have all satisfied the ‘property in the United States’ eligibility requirement.”); In re BCI Finances

Pty Ltd., 583 B.R. 288, 293 (Bankr. S.D.N.Y. 2018) (“It is well established that ‘[a] debtor’s funds

held in a retainer account in the possession of counsel to a foreign representative constitute

property of the debtor in the United States and satisfy the requirements of section 109.’”); GMAM


                                                 16
19-13767-scc         Doc 3       Filed 11/24/19 Entered 11/24/19 22:31:38                       Main Document
                                               Pg 17 of 262


Inv. Funds Tr. I v. Globo Comunicacoes e Partipacoes S.A. (In re Globo Comunicacoes e

Partipacoes S.A.), 317 B.R. 235, 249 (S.D.N.Y. 2004) (stating that courts have repeatedly found

that there is “virtually no formal barrier” to having federal courts adjudicate foreign debtors’

bankruptcy proceedings) (citing In re Aerovias Nacionales de Colombia S.A. (In re Avianca), 303

B.R. 1, 9 (Bankr. S.D.N.Y. 2003)); see also In re Suntech Power Holdings Co., 520 B.R. 399, 416

(Bankr. S.D.N.Y. 2014) (holding that establishing a deposit account in New York “had the effect

of establishing a basis for venue” in New York pursuant to 28 U.S.C. § 1410(1)). Effectively, if a

debtor has any property in the United States, section 109(a) of the Bankruptcy Code is satisfied.

         35.      Courts in this district have consistently recognized that attorney retainers deposited

in a New York bank account satisfy the “property in the United States” eligibility requirement of

section 109(a) of the Bankruptcy Code.                 See In re Poymanov, 571 B.R. 24, 29–33 (Bankr.

S.D.N.Y. 2017) (finding that a retainer held in a trust account in New York was sufficient to satisfy

the eligibility requirements of section 109(a) of the Bankruptcy Code). 17 The Debtor has property

in the United States and in this district in the form of a $50,000 retainer located in a bank account

in New York, New York. The Debtor has additional property in the United States in the form of

a $5,000 retainer located in a bank account in Los Angeles, California. Both retainers remain in


17
     Accord In re Ocean Rig UDW, Inc., 570 B.R. 687, 699–700 (Bankr. S.D.N.Y. 2017) (citing a retainer held by
     New York counsel in a New York account as a factor satisfying section 109(a) of the Bankruptcy Code); In re
     Cell C Proprietary Ltd., 571 B.R. 542, 552 (Bankr. S.D.N.Y. 2017) (identifying a retainer held in New York as
     an “independently sufficient” basis for jurisdiction) (internal quotation marks omitted) (quoting In re Inversora
     Eléctrica de Buenos Aires S.A., 560 B.R. 650, 654–55 (Bankr. S.D.N.Y. 2016)); In re Berau Capital Res. Pte
     Ltd., 540 B.R. 80 (Bankr. S.D.N.Y. 2015) (finding that the debtor’s retainer provided an independent basis for
     jurisdiction); In re Octaviar Admin. Pty Ltd., 511 B.R. 361, 373–74 (Bankr. S.D.N.Y. 2014) (finding that the
     debtor “had property in the United States in the form of a retainer . . . sufficient to satisfy the requirements of
     section 109(a) of the Bankruptcy Code”); see also In re Avianti Commc’ns Grp. plc, 582 B.R. 603, 613–14 (Bankr.
     S.D.N.Y. 2018) (finding that the debtor’s retainer and separate indenture both satisfied the requirements of section
     109(a) of the bankruptcy code); In re Yukos Oil Co., 321 B.R. 396, 407 (Bankr. S.D. Tex. 2005) (finding that
     funds deposited as a retainer were sufficient to satisfy the eligibility requirements of section 109(a) of the
     Bankruptcy Code); In re Glob. Ocean Carriers, Ltd., 251 B.R. 31, 38–39 (Bankr. D. Del. 2000) (finding that a
     professional retainer and other bank accounts with minimal funds were sufficient property to make the debtor
     eligible to file bankruptcy petitions under section 109(a) of the Bankruptcy Code).



                                                           17
19-13767-scc         Doc 3      Filed 11/24/19 Entered 11/24/19 22:31:38                      Main Document
                                              Pg 18 of 262


their respective bank accounts as of the date hereof and constitute the Debtor’s property, satisfying

the requirements of section 109(a) of the Bankruptcy Code.

         36.      In addition, China Hospitals’ claims and causes of action against the Founder

independently satisfy section 109(a) of the Bankruptcy Code. The existence of claims and causes

of action with a situs in the United States provides an independent basis for China Hospitals to be

a “debtor” under the Bankruptcy Code. In re BCI Finances Pty Ltd., 583 B.R. 288, 293 (Bankr.

S.D.N.Y. 2018) (finding that claims for breach of fiduciary duties with a situs in New York

satisfied the requirements of section 109(a) of the Bankruptcy Code). 18 China Hospitals has claims

for contribution against the Founder for his co-liability under the Final Award. Moreover, the facts

underlying the Final Award give rise to claims against the Founder for breach of fiduciary duty

and misappropriation of China Hospitals’ resources under applicable law.                              The Foreign

Representative’s investigation determined that the Founder is a United States citizen who owns or

has owned real property in California, and he is associated with a residence in New York.

Accordingly, the United States is a situs of claims against the Founder, and such claims therefore

independently satisfy the requirements of section 109(a) of the Bankruptcy Code.

         37.      Finally, courts have found that a bank account in the foreign entity’s name was

sufficient to satisfy section 109(a) of the Bankruptcy Code.                       In re Servicos de Petroleo

Contellation S.A., 600 B.R. 237, 269 (Bankr. S.D.N.Y. 2019) (acknowledging precedent that bank

accounts can satisfy the requirements of section 109(a) of the Bankruptcy Code and finding such

requirements met where the debtors’ principal debt obligations were governed by New York law



18
     See also In re Foreign Economic Industrial Bank Ltd., No. 16-13534 (MG), No. 19-10096 (MG), 2019 WL
     4943752, at *3 (Bankr. S.D.N.Y. Oct. 8, 2019) (acknowledging precedent that causes of action with a situs in
     New York can satisfy the requirements of section 109(a) of the Bankruptcy Code); In re Octaviar Admin. Pty
     Ltd., 511 B.R. 361, 373–74 (Bankr. S.D.N.Y. 2014) (stating that it is “well established” that claims and causes of
     action satisfy the requirements of section 109(a) of the Bankruptcy Code)



                                                          18
19-13767-scc          Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38                    Main Document
                                              Pg 19 of 262


and where each debtor had a bank account in New York containing $1,000). 19 While the Debtor

has been unable to obtain additional information regarding the Bank of America Account, the Bank

of America Account is held in the Debtor’s name, i.e., “China Hospitals, Inc.” However, if the

account is held not by China Hospitals but by a similarly-named entity organized under the laws

of Delaware, China Hospitals believes it has claims and causes of action against the Bank of

America Account by virtue of its believed association with the Founder and his fraudulent scheme.

II.       The Cayman Islands Proceeding Should Be Recognized as a Foreign Main
          Proceeding.

          38.      Section 1517(a) of the Bankruptcy Code provides that, after notice and hearing, a

court shall enter an order recognizing a foreign proceeding as a foreign main proceeding if (1) such

foreign proceeding is a foreign main proceeding within the meaning of section 1502 of the

Bankruptcy Code, (2) the foreign representative applying for recognition is a person or body, and

(3) the petition meets the requirements of section 1515 of the Bankruptcy Code. For the reasons

set forth herein, the Cayman Islands Proceeding, the Foreign Representative, and the Petition

satisfy all of the foregoing requirements.

          A.       The Cayman Islands Proceeding Is a Foreign Proceeding.

          39.      Section 101(23) of the Bankruptcy Code defines a “foreign proceeding” as “a

collective judicial or administrative proceeding in a foreign country, including an interim

proceeding, under a law relating to insolvency or adjustment of debt in which proceeding the assets

and affairs of the debtor are subject to control or supervision by a foreign court, for the purpose of

reorganization or liquidation.”




19
      Accord In re Suntech Power Holdings Co., 520 B.R. 399, 416 (Bankr. S.D.N.Y. 2014) (finding that a bank account
      in New York containing $500,000 that was funded a day prior to commencement of chapter 15 proceedings was
      sufficient to satisfy section 109(a)’s requirements).



                                                         19
19-13767-scc         Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38                 Main Document
                                           Pg 20 of 262


        40.     Courts have held that a “foreign proceeding” is:

                a.      a proceeding;

                b.      that has either a judicial or an administrative character;

                c.      that is collective in nature, in the sense that the proceeding considers the
                        rights and obligations of all creditors;

                d.      that is located in a foreign country;

                e.      that is authorized or conducted under a law related to insolvency or the
                        adjustment of debt, even if the debtor that has commenced such proceedings
                        is not actually insolvent;

                f.      in which the debtor’s assets and affairs are subject to the control or
                        supervision of a foreign court or other authority competent to control or
                        supervise a foreign proceeding; and

                g.      which proceeding is for the purpose of reorganization or liquidation.


See In re Ashapura Minechem Ltd., 480 B.R. 129, 136 (S.D.N.Y. 2012) (“(i) [the existence of] a

proceeding; (ii) that is either judicial or administrative; (iii) that is collective in nature; (iv) that is

in a foreign country; (v) that is authorized or conducted under a law related to insolvency or the

adjustment of debts; (vi) in which the debtor’s assets and affairs are subject to the control or

supervision of a foreign court; and (vii) which proceeding is for the purpose of reorganization or

liquidation.”) (citing In re Betcorp Ltd., 400 B.R. 266, 277 (Bankr. D. Nev. 2009)); see also In re

ABC Learning Ctrs. Ltd., 728 F.3d 301, 308 (3d Cir. 2013) (“This definition can be broken down

into seven elements: (i) a proceeding; (ii) that is either judicial or administrative; (iii) that is

collective in nature; (iv) that is in a foreign country; (v) that is authorized or conducted under a

law related to insolvency or the adjustment of debts; (vi) in which the debtor’s assets and affairs

are subject to the control or supervision of a foreign court; and (vii) which proceeding is for the

purpose of reorganization or liquidation.”); In re Oversight & Control Comm’n of Avánzit,

S.A., 385 B.R. 525, 533 (Bankr. S.D.N.Y. 2008) (discussing factors). As set forth in the Kish



                                                    20
19-13767-scc     Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38            Main Document
                                         Pg 21 of 262


Declaration, the Cayman Islands Proceeding satisfies such requirements and, therefore, qualifies

as a “foreign proceeding” for purposes of section 101(23) of the Bankruptcy Code.

       41.     First, the Cayman Islands Proceeding was commenced under section 94 of the

Companies Law, which pertains to compulsory liquidation of Cayman Islands companies. As

described in the Kish Declaration, the Companies Law provides that a company’s liquidation may

be conducted by official liquidators under the supervision of the Cayman Islands Court. For

purposes of chapter 15 recognition, “the hallmark of a ‘proceeding’ is a statutory framework that

constrains a company’s actions and that regulates the final distribution of a company’s assets.”

Betcorp, 400 B.R. at 278. Because the Cayman Islands Proceeding operates under such statutory

framework, it satisfies the first factor of section 101(23) of the Bankruptcy Code.

       42.     Second, the Cayman Islands Proceeding is judicial in character. An insolvency

proceeding is judicial in character whenever a “court exercises its supervisory powers.” In re ABC

Learning Ctrs. Ltd., 445 B.R. 318, 328 (Bankr. D. Del. 2010). Here, the Cayman Islands

Proceeding is subject to the control or supervision of a foreign court, namely the Cayman Islands

Court. The Cayman Islands Court appointed the Foreign Representative and Mr. Almond as

the JOLs. The Cayman Islands Court supervises the JOLs and has significant oversight over the

Cayman Islands Proceeding, including the power to stay the Cayman Islands Proceeding if it

“thinks fit” under section 111 of the Companies Law.

       43.     Third, the Cayman Islands Proceeding is collective in nature, in that the liquidation

process is binding on all creditors and, while it continues, provides a stay or moratorium so that,

among other things, no one creditor can proceed with or commence against the Debtor any suit,

action, or other proceeding without the leave of the Cayman Islands Court. In Betcorp, for

instance, the bankruptcy court discussed the contrasts between a true collective proceeding, where




                                                21
19-13767-scc      Doc 3      Filed 11/24/19 Entered 11/24/19 22:31:38               Main Document
                                           Pg 22 of 262


such proceeding “considers the rights and obligations of all creditors” and a non-collective

proceeding, such as a “receivership remedy instigated at the request, and for the benefit, of a single

secured creditor.” See 400 B.R. at 281; see also Poymanov, 571 B.R. at 33 (“A proceeding is

collective if it considers the rights and obligations of all of a debtor’s creditors, rather than a single

creditor.”). In addition, the JOLs do not act for the interests of any single creditor and instead are

required to consider the interests of the creditors of the Debtor as a whole. Ultimately, the Cayman

Islands Proceeding is intended to benefit creditors collectively, rather than any single creditor

alone.

         44.    Fourth, the Cayman Islands Proceeding is conducted in a foreign country, namely

the Cayman Islands, and the Cayman Islands Court with conduct of the case is located in George

Town, Grand Cayman, Cayman Islands. In addition, section 1516(a) of the Bankruptcy Code

entitles the Court to presume that the foreign proceeding is a “foreign proceeding” if the decision

commencing the foreign proceeding so indicates. Here, the JOL Order orders that “[t]he Company

be wound up in accordance with the Companies Law” and authorizes the JOLs to “make

applications to, and seek assistance from, the courts of any foreign jurisdictions as may be

necessary in the course of their conduct as JOLs of the Company or for the purpose of carrying

out any of the functions provided for herein.” See JOL Order ¶¶ 1, 8(g).

         45.    Fifth, as described above, a “foreign proceeding” is “a law relating to insolvency

or adjustment of debt.” Notably, the definition of “foreign proceeding” in the Bankruptcy Code

differs from the definition found in the Model Law because the Bankruptcy Code includes the

words “or adjustment of debt.” See In re Millard, 501 B.R. 644, 649–50 (Bankr. S.D.N.Y. 2013)

(“Likewise, Collier explains that ‘[t]he words “under a law relating to insolvency or adjustment of

debt” [in section 101(23)] emphasize that chapter 15 is available not only to debtors that are




                                                   22
19-13767-scc      Doc 3      Filed 11/24/19 Entered 11/24/19 22:31:38           Main Document
                                           Pg 23 of 262


technically insolvent or facing liquidation, but also to debtors who are in financial distress and

may need to reorganize.’” (quoting 8 Collier ¶ 1501.03 (16th 2018))). Moreover, the phrase

“relating to” is interpreted broadly. See, e.g., Dan’s City Used Cars, Inc. v. Pelkey, 569 U.S. 251,

260 (2013) (“ordinary meaning of . . . words [‘relating to’] is a broad one”) (citation omitted);

California Div. of Lab. Standards Enf’t v. Dillingham Constr., N.A., Inc., 519 U.S. 316, 335 (1997)

(Scalia, J., concurring) (“[A]pplying the ‘relate to’ provision according to its terms was a project

doomed to failure, since, as many a curbstone philosopher has observed, everything is related to

everything else.”). Here there is little doubt that the Cayman Islands Proceeding conducted under

the Companies Law are proceedings under either (a) “a law relating to insolvency” or (b) “a law

relating to . . . adjustment of debt.”

        46.     With respect to the “relating to” provision, the expression “pursuant to a law

relating to insolvency” refers to proceedings involving companies that are insolvent or in severe

financial distress. See UNCITRAL Model Law on Cross-Border Insolvency with Guide to

Interpretation and Enactment (January 2014) at 73. The conditions for the opening of liquidation

and winding-up proceedings in relation to a debtor under the Companies Law include the debtor’s

inability to meet its existing obligations as they become due or the court’s determination that it is

just and equitable that the company should be wound up. See Companies Law § 92(d) and (e) (“A

company may be wound up by the Court if . . . the company is unable to pay its debts; or [] the

Court is of the opinion that it is just and equitable that the company should be wound up.”). At

the outset of the Cayman Islands Proceeding, the Cayman Islands Court found that the test for

insolvency was satisfied in relation to China Hospitals and that it was otherwise just and equitable

for China Hospitals to be wound up.




                                                 23
19-13767-scc       Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38                Main Document
                                           Pg 24 of 262


        47.     Sixth, the Cayman Islands Proceeding subjects the Debtor’s assets and affairs to

the supervision of the Cayman Islands Court for the duration of the proceeding. As an example,

section 97 of the Companies Law implements a formal stay of proceedings, including criminal

proceedings, against the Debtor and its assets. Section 107 of the Companies Law provides that

the Grand Court of the Cayman Islands may, on the application of a creditor or contributory of the

Debtor, remove the JOLs from office. Section 110(1) of the Companies Law describes the

functions of the JOLs, which are (a) to collect, realize, and distribute the assets of the company to

its creditors, and, if there is a surplus, to the persons entitled to it and (b) to report to the company’s

creditors and contributories upon the affairs of the company and the manner in which it has been

wound up. And section 111 of the Companies Law allows the Cayman Islands Court to, on the

application of the liquidator, any creditor, or a contributory, stay the winding up, whether

temporarily or permanently, as it “thinks fit.”

        48.     Finally, the objective of the Cayman Islands Proceeding is a liquidation, and courts

in this district have consistently recognized Cayman Islands liquidation proceedings as “foreign

proceedings” for purposes of chapter 15 of the Bankruptcy Code. See, e.g., In re Ascot Fund Ltd.,

603 B.R. 271, 286 (Bankr. S.D.N.Y. 2019); In re Ocean Rig UDW Inc., 570 B.R. 687, 701–02

(Bankr. S.D.N.Y. 2017), appeal dismissed, 585 B.R. 31 (S.D.N.Y. 2018), aff’d, 764 F. App’x 46

(2d Cir. 2019) (summary order); In re Suntech Power Holdings Co., Ltd., 520 B.R. 399, 403–04

(Bankr. S.D.N.Y. 2014); In re Millard, 501 B.R. 644, 648–50 (Bankr. S.D.N.Y. 2013); In re

Platinum Partners Value Arbitrage Fund L.P., 583 B.R. 803 (Bankr. S.D.N.Y. 2018).

        49.     The Foreign Representative submits that the Cayman Islands Proceeding satisfies

all of the criteria required under section 101(23) of the Bankruptcy Code and that the Cayman




                                                    24
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38             Main Document
                                         Pg 25 of 262


Islands Proceeding is a foreign proceeding entitled to recognition under chapter 15 of the

Bankruptcy Code.

       B.      The Cayman Islands Proceeding Is a Foreign Main Proceeding.

       50.     The Cayman Islands Proceeding should be recognized as a “foreign main

proceeding” as defined in section 1502(4) of the Bankruptcy Code. A foreign proceeding must be

recognized as a “foreign main proceeding” if it is pending in the country where the debtor has its

center of main interests (or “COMI”) as of the date of the petition for recognition. See 11 U.S.C.

§ 1517(b); see also In re Fairfield Sentry Ltd., 714 F.3d 127, 127 (2d Cir. 2013); In re Suntech

Power Holdings Co., 520 B.R. at 416–17 (recognizing foreign main proceeding following shift of

COMI from China to Cayman Islands prior to petition date). The term “center of main interests”

is not defined in the Bankruptcy Code, but it is generally understood to be the debtor’s principal

place of business. See In re Bear Stearns High-Grade Structured Credit Strategies Master Fund,

Ltd., 374 B.R. 122, 127–29 (Bankr. S.D.N.Y. 2007), aff’d, 389 B.R. 325 (S.D.N.Y. 2008). In the

absence of evidence to the contrary, a debtor’s registered office is presumed to be the debtor’s

COMI. See 11 U.S.C. § 1516(c).

       51.     In Fairfield Sentry, the Second Circuit affirmed a determination that the debtors’

COMI was the British Virgin Islands, where their foreign proceedings were pending, because the

debtors’ activities at the time of the chapter 15 petition were conducted in connection with the

management of the debtors’ business under the British Virgin Islands insolvency law. Id. at 138.

Although the debtors maintained assets in other jurisdictions, the administration of their affairs at

the relevant time was orchestrated by their liquidator from the British Virgin Islands. Id. at 139.

More recently, in Ascot Fund, this Court found, over objection, that a Cayman Islands liquidation

was a foreign main proceeding where the debtor’s registered office was located in the Cayman




                                                 25
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38             Main Document
                                         Pg 26 of 262


Islands care of its Cayman Islands Court-appointed liquidators, who were based in the Cayman

Islands. See Ascot Fund Ltd., 603 B.R. at 280, 286.

       52.     Here, the Debtor is organized under the laws of the Cayman Islands, and, since the

appointment of the JOLs, the registered office of the Debtor has been located c/o Borrelli Walsh

(Cayman) Limited, P.O. Box 30847, 3rd Floor Strathvale House, 90 N. Church St., George Town,

Grand Cayman, KY-1204, Cayman Islands. Moreover, China Hospitals no longer engages in

meaningful operations outside the Cayman Islands Proceeding. Based on these facts, the Debtor’s

COMI is in the Cayman Islands and, as such, the Cayman Islands Proceeding should be recognized

as a foreign main proceeding.

       C.      The Chapter 15 Case Has Been Commenced by a Duly Authorized Foreign
               Representative.

       53.     Section 1517 of the Bankruptcy Code provides that a “foreign representative” shall

apply for recognition of the foreign proceeding. Section 101(24) of the Bankruptcy Code defines

“foreign representative” to mean “a person or body, including a person or body appointed on an

interim basis, authorized in a foreign proceeding to administer the reorganization or the liquidation

of the debtor’s assets or affairs or to act as a representative of such foreign proceeding.” Where

the order commencing the foreign proceeding indicates that the person or body is a foreign

representative, section 1516 of the Bankruptcy Code entitles the Court to so presume. 11 U.S.C.

§ 1516(a) (“If the decision or certificate [commencing the foreign proceeding] indicates that the

foreign proceeding is a foreign proceeding and that the person or body is a foreign representative,

the court is entitled to so presume.”). Moreover, this Court recently recognized an official

liquidator appointed by the Cayman Islands Court to administer a Cayman Islands company’s

liquidation as a “foreign representative.” See In re Ascot Fund Ltd., 603 B.R. 271, 278 (“[T]he

Petitioner is a ‘foreign representative.’ . . . The Petitioner, an individual, is a ‘person,’ and the



                                                 26
19-13767-scc           Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38          Main Document
                                             Pg 27 of 262


Appointment Order authorizes the JOLs, acting jointly or severally, to administer Ascot Fund’s

liquidation.”).

        54.       Here, the Foreign Representative is an individual person, acting solely in his

capacity as a one of two JOLs of China Hospitals’ liquidation pursuant to the Companies Law and

the JOL Order. The JOL Order specifically authorizes the JOLs to “make applications to, and seek

assistance from, the courts of any foreign jurisdictions as may be necessary in the course of their

conduct as JOLs of [China Hospitals] or for the purpose of carrying out any of the functions

provided for” in the JOL Order. JOL Order ¶ 8(g). In addition, the JOL Order generally authorizes

the JOLs “to do any acts or things considered by them to be necessary or desirable in connection

with the liquidation of [China Hospitals] and the winding up of its affairs in the Cayman Islands

and/or elsewhere.” JOL Order ¶ 7. The Foreign Representative thus submits that he has met the

requirements of section 101(24) of the Bankruptcy Code and is the Debtor’s “foreign

representative” as defined therein.

        D.        The Petition Satisfies Section 1515 of the Bankruptcy Code.

        55.       Pursuant to section 1515(b) of the Bankruptcy Code, a petition for recognition must

be accompanied by one of the following:

                  a.      a certified copy of the decision commencing such foreign proceeding and
                          appointing the foreign representative;

                  b.      a certificate from the foreign court affirming the existence of such foreign
                          proceeding and of the appointment of the foreign representative; or

                  c.      in the absence of evidence referred to in paragraphs (1) and (2), any other
                          evidence acceptable to the court of the existence of such foreign proceeding
                          and of the appointment of the foreign representative.

        56.       In satisfaction of section 1515(b) of the Bankruptcy Code, attached hereto as

Exhibit D, and incorporated herein by reference, is a true and correct copy of the of the JOL Order




                                                   27
19-13767-scc           Doc 3       Filed 11/24/19 Entered 11/24/19 22:31:38                      Main Document
                                                 Pg 28 of 262


evidencing the Cayman Islands Proceeding and the appointment of the Foreign Representative.20

Therefore, the Petition meets the requirements of section 1515 of the Bankruptcy Code in

satisfaction of the third requirement under section 1517(a) of the Bankruptcy Code. Because the

Petition satisfies section 1517 of the Bankruptcy Code, the Court should recognize the Cayman

Islands Proceeding in this chapter 15 case. Moreover, granting recognition will promote the

United States public policy of respecting foreign proceedings as articulated in, inter alia, sections

1501(a) and 1508 of the Bankruptcy Code and further cooperation between courts to the maximum

extent possible as mandated by section 1525(a) of the Bankruptcy Code.                                    Thus, these

circumstances satisfy the conditions for mandatory recognition of the Cayman Islands Proceeding

under section 1517 of the Bankruptcy Code.

III.       Certain Additional Relief upon Recognition Is Both Necessary and Appropriate to
           Advance the Cayman Islands Proceeding and Should be Granted.

           57.      Upon recognition of the Cayman Islands Proceeding as a foreign main proceeding,

the Foreign Representative may request additional relief to obtain information about and otherwise

identify assets of the Debtor that are located within the territorial jurisdiction of the United States.

Section 1521 of the Bankruptcy Code authorizes the Court to grant “any appropriate relief,”

including “any additional relief that may be available to a trustee” (subject to certain exceptions

not applicable here), provided that “the interests of the creditors and other interested entities,

including the debtor, are sufficiently protected.” This relief includes, but is not limited to,

“suspending the right to transfer, encumber or otherwise dispose of any assets of the debtor”,

“providing for the examination of witnesses, the taking of evidence or the delivery of information

concerning the debtor’s assets, affairs, rights, obligations or liabilities”, and “extending relief



20
       The Debtor reserves the right to supplement these materials in advance of or at the final hearing on the Petition.



                                                            28
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38             Main Document
                                         Pg 29 of 262


granted under section 1519(a).” 11 U.S.C. § 1521(a)(3), (4), and (6). The Foreign Representative

requests such relief in furtherance of the Cayman Islands Proceeding and to, among other things,

fully understand the assets, affairs, and rights of the Debtor, ensure that the assets located in the

United States are not transferred, encumbered, or otherwise impaired, and that the value of any

such assets are maximized for the benefit of the Debtor and its creditors.

IV.    Recognition of the Cayman Islands Proceeding Comports with U.S. Public Policy.

       58.     A court may deny a request for any chapter 15 relief that would be “manifestly

contrary to the public policy of the United States.” 11 U.S.C. § 1506. Courts that have addressed

the “public policy exception” in section 1506 of the Bankruptcy Code have noted that the exception

is narrow and its application restricted to the most fundamental policies of the United States. See

Armada (Singapore) Pte Ltd. v. Shah (In re Ashapura Minechem Ltd.), 480 B.R. 129, 139

(S.D.N.Y. 2012) (concluding that granting recognition was not within the “narrow[]” public policy

exception despite absence of a formal mechanism for unsecured creditors to participate in the

foreign proceeding); In re ABC Learning Centres, 445 B.R. 318, 335 (Bankr. D. Del. 2010) (“This

exception is to be narrowly construed.”); Oilsands Quest Inc., 484 B.R. 593, 597 (Bankr. S.D.N.Y.

2012) (concluding that because the Canadian proceedings were “fair” and “impartial” the public

policy exception did not apply). Indeed, the proper focus is on whether a foreign proceeding

violates fundamental standards of procedural fairness and whether relief would severely impinge

upon a U.S. constitutional or statutory right. In re Metcalfe & Mansfield Alt. Invs., 421 B.R. 685,

697 (Bankr. S.D.N.Y. 2010) (holding that a U.S. bankruptcy court is not required to make an

independent determination about the propriety of the acts of a foreign court, but only whether their

procedures meet U.S. standards of fundamental fairness); In re ABC Learning Centres, 728 F.3d

301, 309 (3d Cir. 2013). Further, the relief granted in a foreign proceeding and the relief available

in a U.S. proceeding need not be identical. Courts have even gone so far as to hold that even the


                                                 29
19-13767-scc     Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38            Main Document
                                         Pg 30 of 262


absence of a jury trial righta right embodied in the U.S. Constitutionin a foreign proceeding

would not justify the court’s refusal to recognize the foreign proceeding pursuant to the public

policy exception. See In re Ephedra Products Liab. Litig., 349 B.R. 333, 335–36 (Bankr. S.D.N.Y.

2006) (“Neither §1506 nor any other law prevents a United States court from giving recognition

and enforcement … simply because the procedure alone does not include a right to jury.”).

       59.     Here, recognition of the Cayman Islands Proceeding would not be manifestly

contrary to U.S. public policy so as to justify refusal to recognize the Cayman Islands Proceeding.

The Cayman Islands Proceeding provides parties in interest with the opportunity to be heard by

the Cayman Islands Court, an impartial arbiter, and to provide input on the Debtor’s liquidation.

       60.     Moreover, recognizing the Cayman Islands Proceeding will assist the orderly

administration of the Debtor’s liquidation, in furtherance of the policy objectives of chapter 15 of

the Bankruptcy Code specifically and the Bankruptcy Code generally. For example, by granting

the relief requested herein, the Court would be assisting the Cayman Islands Court in the orderly

administration of the Debtor’s assets by recognizing that the Cayman Islands Court has entrusted

the JOLs with the administration of the Debtor, including the Debtor’s rights with respect to its

assets located within the territorial jurisdiction of the United States. Bankruptcy Courts have

previously recognized Cayman Islands liquidation proceedings as foreign main proceedings. In

re Ascot Fund Ltd., No. 19-10594 (Bankr. S.D.N.Y. August 20, 2019) (SMB) [Docket No. 59]; In

re Ocean Rig UDW Inc., No. 17–10736 (Bankr. S.D.N.Y. August 24, 2017) (MG) [Docket

No. 129]; In re Platinum Partners Value Arbitrage Fund L.P., 16–12925 (Bankr. S.D.N.Y.

November 23, 2016) (SCC) [Docket. No. 27]; In re Suntech Power Holdings Co., Ltd., No. 14-

10383 (Bankr. S.D.N.Y. November 17, 2014) (SMB) [Docket No. 67]; In re Millard, No. 13–




                                                30
19-13767-scc      Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38              Main Document
                                          Pg 31 of 262


11625 (Bankr. S.D.N.Y. November 14, 2013) (REG) [Docket No. 27]. Thus, the Court should

recognize the Cayman Islands Proceeding, which recognition comports with U.S. public policy.

                                             Conclusion

       61.     The Foreign Representative respectfully submits that the Petition satisfies the

requirements for the recognition of the Foreign Representative as the Debtor’s “foreign

representative” and the Cayman Islands Proceeding as the Debtor’s “foreign main proceeding,”

and further requests entry of an order, substantially in the form attached hereto as Exhibit A,

granting the relief requested herein.

                               Satisfaction of Local Rule 9013-1(a)

       62.     The Petition includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated, and a discussion of their application to the Petition.

Accordingly, the Foreign Representative submits that the Petition satisfies Local Rule 9013-1(a).

                                               Notice

       63.     The Foreign Representative will provide notice of this Petition to: (a) the Office of

the United States Trustee; (b) the Securities and Exchange Commission; (c) the United States

Attorney for the Southern District of New York; (d) the Internal Revenue Service; (e) all persons

or bodies authorized to administer the Cayman Islands Proceeding; (f) all parties to litigation

pending in the United States in which the Debtor is a party as of the date hereof; (g) all known

creditors of the Debtor; (h) all known equity holders of China Hospitals (including, without

limitation, Classroom Investments, Inc., Dragon Dosan Technology Limited, Capital Basin

Enterprises Limited, Best Strive International Limited, Fortune Global International Limited, and

Wonder Effect Limited); (i) all parties against whom the Debtor is seeking provisional relief

pursuant to section 1519 of the Bankruptcy Code; (j) China Healthcare Inc; (k) the Founder;

(l) Bank of America; (m) such other parties in interest that have requested notice pursuant to


                                                  31
19-13767-scc      Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38           Main Document
                                          Pg 32 of 262


Bankruptcy Rule 2002; (n) any other parties of which the Foreign Representative becomes aware

that are required to receive notice pursuant to Bankruptcy Rule 2002(q); and (o) such other entities

as this Court may direct. In light of the relief requested, the Foreign Representative submits that

no other or further notice of the Petition is necessary or required.

                                         No Prior Request

       64.     No prior request for the relief sought in this Petition has been made to this or any

other court.

                               [Remainder of page intentionally left blank.]




                                                 32
19-13767-scc      Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38        Main Document
                                          Pg 33 of 262


       WHEREFORE, the Foreign Representative respectfully requests entry of an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other and further relief as is just and proper.


 New York, New York                 /s/ Christopher J. Marcus, P.C.
 Dated: November 24, 2019           Christopher J. Marcus, P.C.
                                    Lauren Friedman
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    601 Lexington Avenue
                                    New York, New York 10022
                                    Telephone:     (212) 446-4800
                                    Facsimile:     (212) 446-4900
                                         - and -
                                    W. Benjamin Winger (pro hac vice pending)
                                    KIRKLAND & ELLIS LLP
                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                    300 North LaSalle
                                    Chicago, Illinois 60654
                                    Telephone:     (312) 862-2000
                                    Facsimile:     (312) 862-2200

                                    Counsel to the Foreign Representative




                                                   33
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38             Main Document
                                         Pg 34 of 262


                                 VERIFICATION OF PETITION

       I, Cosimo Borrelli, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury

under the laws of the United States of America as follows:

       I am the authorized foreign representative for the Debtor. As such, I have full authority to

verify the foregoing Petition on behalf of the Debtor.

       I have read the foregoing Petition, and I am informed and believe that the factual allegations

contained therein are true and accurate to the best of my knowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 Dated: November 24, 2019                          /s/ Cosimo Borrelli
                                                   By: Cosimo Borrelli
                                                   Joint Official Liquidator
                                                   China Hospitals, Inc.
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                     Pg 35 of 262


                                   EXHIBIT A

                                  Proposed Order
19-13767-scc           Doc 3      Filed 11/24/19 Entered 11/24/19 22:31:38                         Main Document
                                                Pg 36 of 262


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            )    Chapter 15
                                                                      )
    CHINA HOSPITALS, INC., 1                                          )    Case No. 19-[____] (____)
                                                                      )
                                                                      )
    Debtor in a Foreign Proceeding.                                   )
                                                                      )

         ORDER GRANTING PETITION FOR (I) RECOGNITION AS FOREIGN
      MAIN PROCEEDING, (II) RECOGNITION OF FOREIGN REPRESENTATIVE,
    AND (III) RELATED RELIEF UNDER CHAPTER 15 OF THE BANKRUPTCY CODE

             Upon consideration of the Verified Petition for (I) Recognition of Foreign Main

Proceeding, (II) Recognition of Foreign Representative, and (III) Related Relief under Chapter 15

of the Bankruptcy Code (together with the form petition filed concurrently therewith,

the “Petition”), 2 filed by the Foreign Representative as the “foreign representative” of the

above-captioned debtor (the “Debtor”); and upon the hearing on the Petition and the Court’s

review and consideration of the Petition, the Borrelli Declaration, and the Kish Declaration; it is

hereby FOUND AND DETERMINED THAT: 3

             A.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

The Court may enter a final order consistent with Article III of the United States Constitution.


1
      China Hospitals, Inc. is the debtor in this chapter 15 case. China Hospitals, Inc. is a Cayman Islands exempt
      limited liability company with registration number 138088. The location of China Hospitals, Inc.’s registered
      office is c/o Borrelli Walsh (Cayman) Limited, P.O. Box 30847, 3rd floor Strathvale House, 90 N. Church St.,
      George Town, Grand Cayman, KY1-1204, Cayman Islands.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Petition.

3
      The findings and conclusions set forth herein and in the record of the hearing on the Petition constitute this Court’s
      findings of fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made
      applicable herein by Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure
      (the “Bankruptcy Rules”). To the extent any of the findings of fact herein constitute conclusions of law, they are
      adopted as such. To the extent any of the conclusions of law herein constitute findings of fact, they are adopted
      as such.
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38              Main Document
                                         Pg 37 of 262


       B.      Venue is proper before the Court pursuant to 28 U.S.C. § 1410. The Debtor has

property within this District and, therefore, the Debtor is eligible to be a debtor in a chapter 15

case pursuant to 11 U.S.C. §§ 109 and 1501.

       C.      Good, sufficient, appropriate, and timely notice of the filing of the Petition and the

hearing on the Petition has been given by the Foreign Representative, pursuant to Bankruptcy

Rule 2002(q), to: (a) the Office of the United States Trustee; (b) the Securities and Exchange

Commission; (c) the United States Attorney for the Southern District of New York; (d) the Internal

Revenue Service; (e) all persons or bodies authorized to administer the Cayman Islands

Proceeding; (f) all parties to litigation pending in the United States in which the Debtor is a party

as of the date hereof; (g) all known creditors of the Debtor; (h) all known equity holders of China

Hospitals (including, without limitation, Classroom Investments, Inc., Dragon Dosan Technology

Limited, Capital Basin Enterprises Limited, Best Strive International Limited, Fortune Global

International Limited, and Wonder Effect Limited); (i) all parties against whom the Debtor is

seeking provisional relief pursuant to section 1519 of the Bankruptcy Code; (j) China Healthcare

Inc; (k) the Founder; (l) Bank of America; (m) such other parties in interest that have requested

notice pursuant to Bankruptcy Rule 2002; (n) any other parties of which the Foreign

Representative becomes aware that are required to receive notice pursuant to Bankruptcy Rule

2002(q); and (o) such other entities as this Court may direct. No other or further notice is necessary

or required.

       D.      No objections or other responses were filed that have not been overruled,

withdrawn, or otherwise resolved.

       E.      This chapter 15 case was properly commenced pursuant to sections 1504, 1509,

and 1515 of the Bankruptcy Code.



                                                  2
19-13767-scc      Doc 3    Filed 11/24/19 Entered 11/24/19 22:31:38             Main Document
                                         Pg 38 of 262


       F.      The Petition meets the requirements of section 1515 of the Bankruptcy Code and

Bankruptcy Rule 1007(a)(4).

       G.      The Foreign Representative is a “person” as such term is defined in section 101(41)

of the Bankruptcy Code and is the duly appointed “foreign representative” of the Debtor as such

term is defined in section 101(24) of the Bankruptcy Code. The Foreign Representative has

satisfied the requirements of section 1515 of the Bankruptcy Code and Bankruptcy Rule

1007(a)(4).

       H.      The Cayman Islands Proceeding is entitled to recognition by this Court pursuant to

section 1517 of the Bankruptcy Code.

       I.      The Cayman Islands Proceeding is pending before the Cayman Islands Court in the

Cayman Islands, where the Debtor has its “center of its main interests” as referred to in section

1517(b)(1) of the Bankruptcy Code. Accordingly, the Cayman Islands Proceeding is a “foreign

main proceeding” pursuant to section 1502(4) of the Bankruptcy Code and is entitled to

recognition as a foreign main proceeding pursuant to section 1517(b)(1) of the Bankruptcy Code.

       J.      The Cayman Islands Proceeding is governed in accordance with applicable Cayman

Islands law, is a court-supervised process, and is entitled to recognition by the Court pursuant to

sections 1515 and 1517(a) of the Bankruptcy Code.

       K.      Recognition of the Cayman Islands Proceeding is not contrary to the public policy

of the United States.

       L.      The relief granted hereby is necessary to effectuate the purposes and objectives of

chapter 15 and to protect the Debtor and its interests.

For all of the foregoing reasons, and after due deliberation and sufficient cause appearing therefor,
IT IS HEREBY ORDERED THAT:

       1.      The Petition and relief requested therein are granted.


                                                  3
19-13767-scc        Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38             Main Document
                                          Pg 39 of 262


          2.   The Cayman Islands Proceeding is recognized as a foreign main proceeding

pursuant to section 1517 of the Bankruptcy Code, and all the effects of recognition as set forth in

section 1520 of the Bankruptcy Code shall apply.

          3.   Upon entry of this Order, the Cayman Islands Proceeding and all prior orders of the

Grand Court of the Cayman Islands shall be and hereby are granted comity and given full force

and effect in the United States and, pursuant to section 1520 of the Bankruptcy Code, among other

things:

               a.      the protections of sections 361 and 362 of the Bankruptcy Code apply to the
                       Debtor;

               b.      all persons and entities are enjoined from seizing, attaching, and enforcing
                       or executing liens or judgments against the Debtor’s property in the United
                       States or from transferring, encumbering, or otherwise disposing of or
                       interfering with the Debtor’s assets or agreements in the United States
                       without the express consent of the Foreign Representative; and

               c.      all persons and entities are enjoined from commencing or continuing,
                       including the issuance or employment of process of, any judicial,
                       administrative or any other action or proceeding involving or against the
                       Debtor or their assets or proceeds thereof, or to recover a claim or enforce
                       any judicial, quasi-judicial, regulatory, administrative, or other judgment,
                       assessment, order, lien, or arbitration award against the Debtor or their
                       assets or proceeds thereof.

          4.   The Foreign Representative and the Debtor shall be entitled to the full protections

and rights enumerated under section 1521(a)(3), (4), (5), (6) and (7) of the Bankruptcy Code and,

accordingly:

               a.      any transfer, encumbrance, or other disposition of any assets of the Debtor,
                       other than by the Foreign Representative, as otherwise set forth herein, or
                       pursuant to another order of the Court, is hereby suspended;

               b.      the Foreign Representative shall have the right and power to examine
                       witnesses, take evidence, or deliver information concerning the Debtor’s
                       assets, affairs, rights, obligations, or liabilities;

               c.      the Foreign Representative shall be entrusted with the administration or
                       realization of all or part of the Debtor’s assets located in the United States;

                                                 4
19-13767-scc        Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38           Main Document
                                          Pg 40 of 262


               d.      any and all provisional relief granted pursuant to section 1519 of the
                       Bankruptcy Code, including, without limitation, such relief as granted in
                       that certain Order Granting Provisional Relief Pursuant to Section 1519 of
                       the Bankruptcy Code [Docket No [●]], is hereby extended upon entry hereof
                       and made final as if fully set forth herein; and

               e.      the Foreign Representative shall be granted such relief that may be available
                       to a trustee in a case under the Bankruptcy Code, except for relief available
                       under sections 522, 544, 545, 547, 548, 550, and 724(a) thereof.

       5.      The Foreign Representative is hereby established as the representative of the Debtor

with full authority to take control of and administer the Debtor’s assets and affairs in the United

States, including, without limitation, making payments on account of the Debtor’s prepetition and

postpetition obligations.

       6.      The Foreign Representative, the Debtor, and their respective agents are authorized

to serve or provide any notices required under the Bankruptcy Rules or Local Rules of this Court.

       7.      No action taken by the Foreign Representative, the Debtor, or their respective

successors, agents, representatives, advisors, or counsel in preparing, disseminating, applying for,

implementing, or otherwise acting in furtherance of or in connection with the Cayman Islands

Proceeding, this Order, this chapter 15 case, or any adversary proceeding herein, or contested

matters in connection herewith, will be deemed to constitute a waiver of any immunity afforded

the Foreign Representative, including, without limitation, pursuant to section 1510 of the

Bankruptcy Code.

       8.      The banks and financial institutions with which the Debtor maintains bank accounts

or on which checks are drawn or electronic payment requests made in payment of prepetition or

postpetition obligations are authorized and directed to continue to service and administer the

Debtor’s bank accounts without interruption and in the ordinary course and to receive, process,

honor, and pay any and all such checks, drafts, wires, and automatic clearing house transfers

issued, whether before or after the petition date and drawn on the Debtor’s bank accounts by

                                                 5
19-13767-scc      Doc 3       Filed 11/24/19 Entered 11/24/19 22:31:38          Main Document
                                            Pg 41 of 262


respective holders and makers thereof and at the direction of the Foreign Representative or the

Debtor, as the case may be.

       9.      The Foreign Representative is authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order, including to bring or defend any action or other legal

proceeding in the name and on behalf of China Hospitals.

       10.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       11.     This Court shall retain jurisdiction with respect to the enforcement, amendment, or

modification of this Order, any requests for additional relief or any adversary proceeding brought

in and through this chapter 15 case, and any request by an entity for relief from the provisions of

this Order, for cause shown, that is properly commenced and within the jurisdiction of this Court.

       12.     This Order applies to all parties in interest in this chapter 15 case and all of their

agents, employees, and representatives, and all those who act in concert with them who receive

notice of this Order.



 New York, New York
 Dated:           , 2019 _____                       UNITED STATES BANKRUPTCY JUDGE




                                                 6
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                     Pg 42 of 262


                                   EXHIBIT B

                        The Cayman Islands Companies Law
19-13767-scc      Doc 3      Filed 11/24/19 Entered 11/24/19Companies
                                                             22:31:38Law Main  Document
                                                                         (2018 Revision)
                                           Pg 43 of 262




                                 CAYMAN ISLANDS




       Supplement No.6 published with Extraordinary Gazette No.22 of 16th March,
                                        2018.


                                   COMPANIES LAW
                                     (2018 Revision)


     Cap. 22 (Law 3 of 1961) of the 1963 Revised Edition of the Laws consolidated with Laws 12
     of 1962, 9 of 1966, 1 of 1971, 7 of 1973, 24 of 1974, 25 of 1975, 19 of 1977, 16 of 1978, 6 of
     1980, 21 of 1981, 34 of 1983, 2 of 1984, 22 of 1984, 15 of 1985, 38 of 1985, 24 of 1987, 14
     of 1988, 14 of 1989, 10 of 1990, 3 of 1991, 23 of 1991 (part), 11 of 1992, 3 of 1993, 23 of
     1993, 33 of 1993, 2 of 1994, 8 of 1994, 14 of 1996, 26 of 1997, 4 of 1998, 6 of 1998, 20 of
     1998 (part), 5 of 1999, 7 of 2000 (part), 5 of 2001, 10 of 2001, 29 of 2001, 46 of 2001, 22 of
     2002, 26 of 2002, 28 of 2003, 13 of 2006, 15 of 2007, 12 of 2009, 33 of 2009, 37 of 2010, 16
     of 2011, 29 of 2011, 6 of 2012, 14 of 2012, 29 of 2012, 1 of 2013, 6 of 2013, 14 of 2015, 3 of
     2016, 2 of 2017, 42 of 2017 and the Companies (Amendment of Schedule) Order, 2011.
19-13767-scc    Doc
     Companies Law    3 Revision)
                   (2018 Filed 11/24/19 Entered 11/24/19 22:31:38                  Main Document
                                       Pg 44 of 262

                    Revised under the authority of the Law Revision Law (1999 Revision).
                    Originally enacted-
                          Cap. 22-1st January, 1964                       Law 6 of 1998-9th March, 1998
                          Law 9 of 1966-14th March, 1966                  Law 20 of 1998-15th February, 1999
                          Law 1 of 1971-15th December, 1970               Law 5 of 1999-14th April, 1999
                          Law 7 of 1973-28th June, 1973                   Law 7 of 2000- 20th July, 2000
                          Law 24 of 1974-22nd November, 1974              Law 5 of 2001-20th April, 2001
                          Law 25 of 1975-9th December, 1975               Law 10 of 2001-25th May, 2001
                          Law 19 of 1977-10th November, 1977              Law 29 of 2001-26th September, 2001
                          Law 16 of 1978-8th September, 1978              Law 46 of 2001-14th January, 2002
                          Law 6 of 1980-17th March, 1980                  Law 22 of 2002-5th December, 2002
                          Law 21 of 1981-13th October, 1981               Law 26 of 2002-5th December, 2002
                          Law 34 of 1983-24th November, 1983              Law 28 of 2003-3rd December, 2003
                          Law 2 of 1984-28th February, 1984               Law 13 of 2006-1st June, 2006
                          Law 22 of 1984-7th September, 1984              Law 15 of 2007-17th September, 2007
                          Law 15 of 1985-24th May, 1985                   Law 12 of 2009-20th March, 2009
                          Law 38 of 1985-19th December, 1985              Law 33 of 2009-2nd December, 2009
                          Law 24 of 1987-17th November, 1987              Law 37 of 2010-15th September, 2010
                          Law 14 of 1988-9th September, 1988              Law 16 of 2011-11th April, 2011
                          Law 14 of 1989-5th September, 1989              Law 29 of 2011-18th November, 2011
                          Law 10 of 1990-18th July, 1990                  Order of 2011-10th January, 2012
                          Law 3 of 1991-21st February, 1991               Law 6 of 2012-29th August, 2012
                          Law 23 of 1991-12th December, 1991              Law 14 of 2012-31st August, 2012
                          Law 11 of 1992-13th July, 1992                  Law 29 of 2012-19th November, 2012
                          Law 3 of 1993-26th March, 1993                  Law 1 of 2013-10th January, 2013
                          Law 23 of 1993-29th September, 1993             Law 6 of 2013-15th March, 2013
                          Law 33 of 1993-29th November, 1993              Law 14 of 2015-12th August, 2015
                          Law 2 of 1994-9th March, 1994                   Law 3 of 2016-6th May, 2016
                          Law 8 of 1994-23rd September, 1994              Law 2 of 2017-27th February, 2017
                          Law 14 of 1996-5th September, 1996              Law 42 of 2017-16th November, 2017.
                          Law 26 of 1997-15th December, 1997
                          Law 4 of 1998-4th March, 1998




                    Consolidated and revised this 28th day of February, 2018.
                    Note (not forming part of the Law): This revision replaces the 2016 Revision
                    which should now be discarded.



                                                           2
19-13767-scc       Doc 3      Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)        Main Document
                                            Pg 45 of 262




                                    COMPANIES LAW
                                      (2018 Revision)

                            ARRANGEMENT OF SECTIONS

                                   PART I - Preliminary
     1.    Short title
     2.    Definitions and interpretation
     3.    Registrar
     4.    Signature of Registrar

      PART II - Constitution and Incorporation of Companies and Associations
                               Memorandum of Association
     5.    Mode of forming company
     6.    Mode of limiting liability of members
     7.    Memorandum of association
     8.    Company limited by shares
     9.    Company limited by guarantee
     10.   Memorandum of association may be altered
     11.   Address of registered office may be changed
     12.   Signature and effect of memorandum of association
     13.   Power of company limited by shares to alter its share capital
     14.   Special resolution for reduction of share capital
     15.   Application to Court for confirming order, objections by creditors
     16.   Order confirming reduction and powers of Court on making such order
     17.   Registration of order and minute of reduction
     18.   Liability of members in respect of reduced shares
     19.   Penalty for concealment of names of creditors
     20.   Articles prescribing regulations for companies
     21.   Regulations required in case of unlimited company or company limited by
           guarantee
     22.   Adoption and application of Table A in Schedule 1
     23.   Printing, stamping and signature of articles
     24.   Alteration of articles by special resolution
     25.   Adoption and effect of articles of association



                                            3
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                     Main Document
                                       Pg 46 of 262
                                                  General Provisions
                   26.   Registration
                   27.   Consequences of incorporation
                   28.   Lack of capacity or power; ultra vires
                   29.   Copies of memorandum and articles to be given to members
                   30.   Restrictions on registration of certain names
                   31.   Change of name
                   32.   Company with power to issue bearer shares not to hold land in the Islands

                    PART III - Distribution of Capital and Liability of Members of Companies
                                                and Associations
                                                Distribution of Capital
                   33. Share or interest in company to be personalty
                   34. Share premium account
                   35. Power to issue shares at a discount
                   36. Power of company to pay commissions
                   37. Redemption and purchase of shares
                   37A. Treasury shares
                   37B. Surrender of shares
                   38. Definition of member
                   39. Transfer by personal representative
                   40. Register of members
                   40A. Branch registers of members
                   40B. Transfer and registration of shares in respect of a company with listed shares
                   41. Annual list of members and return of capital, shares, calls, etc.
                   42. Penalty on company not making return
                   43. Certificate of shares or stock
                   44. Inspection of register
                   45. Notice of increase of capital and of members to be given to Registrar
                   46. Remedy for improper entry or omission of entry in register
                   47. Notice to Registrar of rectification of register
                   48. Register to be evidence

                                                 Liability of Members
                   49. Liability of present and past members of company

                    PART IV - Management and Administration of Companies and Associations
                                        Provisions for Protection of Creditors
                   50. Registered office of company
                   51. Notice of situation of registered office

                                                           4
19-13767-scc       Doc 3      Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)        Main Document
                                            Pg 47 of 262
     52. Publication of name by a limited company
     53. Penalties on non-publication of name
     54. Register of mortgages
     55. List of directors, including alternate directors, and officers
     56. Penalty for failing to notify of changes to the register of directors and
         officers
     57. Meetings

                          Provisions for Protection of Members
     58.   General meetings
     59.   Accounts and audits
     60.   Definition of special resolution
     61.   Provisions where no regulations as to meetings
     62.   Recording of special resolutions
     63.   Copies of special resolutions
     64.   Appointment of inspectors to report on affairs of companies
     65.   Powers of inspectors
     66.   Report of inspectors
     67.   Inspection by resolution of the company
     68.   Inspectors’ report admissible as evidence

                                           Notices
     69.   Returns, etc., to Registrar
     70.   Service of notices on company
     71.   Postal service
     72.   Authentication of summons, notice, etc.
     73.   Minutes of proceedings
     74.   Security for costs in actions brought by limited companies
     75.   Declaration in action against members

                                         Arbitration
     76. Power of companies to refer matters to arbitration

                                      General Penalty
     77. General penalty; application of fines

                     Unlimited Liability of Directors and Managers
     78. Unlimited liability of directors and managers
     79. Modification of section 49


                                              5
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                     Main Document
                                       Pg 48 of 262
                                               Association not for Profit
                   80. Circumstances in which the Governor may licence a company to be
                       registered without “limited” in its name

                                                        Contracts
                   81.    Contracts and other instruments
                   82.    Bills of exchange and promissory notes
                   83.    Execution of deeds, etc., by attorney
                   84.    Power of company to have official seal for use abroad
                   85.    Authentication of documents

                                          Arrangements and Reconstructions
                   86. Power to compromise with creditors and members
                   87. Provisions for facilitating reconstruction and amalgamation of companies
                   88. Power to acquire shares of dissentient shareholders

                                PART V - Winding up of Companies and Associations

                                                      Preliminary
                   89. Definitions
                   90. Alternative modes of winding up
                   91. Jurisdiction of the Court

                                               Winding up by the Court
                   92.    Circumstances in which a company may be wound up by the Court
                   93.    Definition of inability to pay debts
                   94.    Application for winding up
                   95.    Powers of the Court
                   96.    Power to stay or restrain proceedings
                   97.    Avoidance of attachments and stay of proceedings
                   98.    Notice of winding up order
                   99.    Avoidance of property dispositions, etc.
                   100.   Commencement of winding up by the Court
                   101.   Company’s statement of affairs
                   102.   Investigation by liquidator
                   103    Duty to co-operate and the private examination of relevant persons

                                                  Official Liquidators
                   104. Appointment and powers of provisional liquidator
                   105. Appointment of official liquidator
                                                            6
19-13767-scc        Doc 3      Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)      Main Document
                                             Pg 49 of 262
     106.   Appointment of joint liquidators
     107.   Removal of official liquidators
     108.   Qualifications of official liquidators
     109.   Remuneration of official liquidators
     110.   Function and powers of official liquidators

                                General Powers of the Court
     111.   Power to stay winding up
     112.   Settlement of list of contributories
     113.   Power to make calls
     114.   Inspection of documents by creditors, etc.
     115.   Meetings to ascertain wishes of creditors or contributories

                                   Voluntary Winding up
     116.   Circumstances in which a company may be would up voluntarily
     117.   Commencement of winding up
     118.   Effect on business and status of the company
     119.   Appointment of voluntary liquidator
     120.   Qualifications of voluntary liquidators
     121.   Removal of voluntary liquidators
     122.   Resignation of voluntary liquidator
     123.   Notice of voluntary winding up
     124.   Application for supervision order
     125.   Avoidance of share transfers
     126.   General meeting at year’s end
     127.   Final meeting prior to dissolution
     128.   Effect of winding up on share capital of company limited by guarantee
     129.   Reference of questions to Court
     130.   Expenses of voluntary winding up

                    Winding up subject to the supervision of the Court
     131. Application for supervision order
     132. Appointment of official liquidator
     133. Effect of supervision order

                                    Offences of fraud, etc.
     134.   Fraud, etc. in anticipation of winding up
     135.   Transactions in fraud of creditors
     136.   Misconduct in course of winding up
     137.   Material omissions from statement relating to company’s affairs

                                               7
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                  Main Document
                                       Pg 50 of 262
                                                  General provisions
                   138.   Getting in the company’s property
                   139.   Provable debts
                   140.   Distribution of the company’s property
                   141.   Preferential debts
                   142.   Secured creditors
                   143.   Preferential charge on goods distrained
                   144.   Effect of execution or attachment
                   145.   Voidable preference
                   146.   Avoidance of dispositions made at an undervalue
                   147.   Fraudulent trading
                   148.   Supply of utilities
                   149.   Interest on debts
                   150.   Currency of the liquidation

                                               Dissolution of a Company
                   151. Dissolution following voluntary winding up
                   152. Dissolution following winding up by the Court
                   153. Unclaimed dividends and undistributed assets

                                           Insolvency rules and regulations
                   154. Insolvency Rules Committee
                   155. Powers of the Insolvency Rules Committee

                                      PART VI - Removal of Defunct Companies
                   156. Company not operating may be struck off register
                   157. Company being wound up may be struck off register for want of liquidator,
                        etc.
                   158. Registrar to publish fact of company being struck off register
                   159. Company, creditor or member may apply to court for company to be
                        reinstated
                   160. Liability of members of company to remain
                   161. Registrar not liable for any act performed under this Part
                   162. Vesting of property

                                          PART VII - Exempted Companies
                   163.   What companies may apply to be registered as exempted companies
                   164.   Registration of exempted companies
                   165.   Declaration by proposed company
                   166.   Shares shall be non-negotiable

                                                           8
19-13767-scc        Doc 3      Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)          Main Document
                                             Pg 51 of 262
     167.   Repealed
     168.   Annual return
     169.   Annual fee
     170.   Failure to comply with section 168 or 169
     171.   Registrar to give notice
     172.   False statement in declaration
     173.   Penalty for false declaration
     174.   Prohibited enterprises
     175.   Prohibited sale of securities
     176.   Penalty for carrying on business contrary to this Part
     177.   Electronic business by exempted companies

                   PART VIII - Exempted Limited Duration Companies
     178. Exempted company may apply to be registered as an exempted limited
          duration company
     179. Registration as an exempted limited duration company
     180. Contents of articles of association
     181. Cancellation of registration
     182. Electronic business by exempted limited duration companies

                     PART VIIIA - Special Economic Zone Companies
     182A.Exempted company may apply to be registered as a special economic zone
          company
     182B.Registration as a special economic zone company
     182C.Cancellation of registration

                               PART IX - Overseas Companies
     183.   Definition of foreign company
     184.   Documents, etc., to be delivered to Registrar by foreign companies
     185.   Power of certain foreign companies to hold land
     186.   Registration of foreign companies
     187.   Return to be delivered to Registrar where documents etc., altered
     188.   Obligation to state name of foreign company, whether limited, and country
            where formed or incorporated
     189.   Service on foreign company to which this Part applies
     190.   Deeds, etc., of overseas companies
     191.   Execution of deeds, etc.
     192.   Removing company’s name from register
     193.   Penalties for failing to comply with this Part
     194.   Definitions in this Part
     195.   Power of Registrar to prohibit sale

                                                9
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                   Main Document
                                       Pg 52 of 262
                     PART X - Application of Law to Companies Formed or Registered in the
                                                    Islands
                   196. Application to existing companies
                   197. Date of incorporation
                   198. Articles of association remain

                                                  PART XI - General
                   199. Fees in lieu of other provisions
                   200. Express fees
                   200A.Certificate of good standing

                                    PART XII - Transfer by Way of Continuation
                   201. Application for continuation
                   202. Registration under this Part
                   203. Amendment, etc., of charter documents
                   204. Effect of registration under this Part on companies registered under Part IX
                   205. Notice of registration, etc., to be given in Gazette
                   206. Deregistration of exempted companies including companies registered under
                        this Part
                   207. Certification of deregistration, etc.
                   208. Application of Part IX to deregistered companies
                   209. Notice of deregistration, etc., to be given in the Gazette

                          PART XIII - Reregistration as a Means of an Ordinary Non-resident
                                           Company Becoming Exempted
                   210. Ordinary non-resident company may be reregistered as exempted company
                   211. Effect of reregistration of ordinary non-resident company as an exempted
                        company

                                     PART XIV - Segregated Portfolio Companies
                   212.   Definitions in this Part
                   213.   Applications for registration
                   214.   Conversions of existing companies
                   215.   Designation
                   216.   Segregated portfolios
                   217.   Shares and dividends
                   218.   Company to act on behalf of portfolios
                   219.   Assets
                   220.   Segregated portfolio assets
                   221.   Segregation of liabilities

                                                            10
19-13767-scc        Doc 3      Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)   Main Document
                                             Pg 53 of 262
     222. General liabilities and assets
     223. Winding-up of company
     224. Receivership orders
     225. Applications for receivership orders
     226. Administration of receivership orders
     227. Discharge of receivership orders
     228. Remuneration of receiver
     228A.Termination and re-instatement

                         PART XV - Custody, etc. of Bearer Shares
     229. Transfer of bearer shares
     230. Custody of bearer shares
     231. Recognised custodians
     231A.Issue and transfer of bearer shares prohibited

                          PART XVI - Merger and Consolidation
     232. Definitions in this Part
     233. Merger and consolidation
     234. Delay of effective date
     235. Termination or amendment
     236. Effect of merger or consolidation
     237. Merger or consolidation with overseas company
     238. Rights of dissenters
     239. Limitation on rights of dissenters
     239A.Prohibition on being a segregated portfolio company

                         PART XVII - International Co-operation
     240.   Definitions in this Part
     241.   Ancillary Orders
     242.   Criteria upon which the Court’s discretion shall be exercised
     243.   Publication of foreign bankruptcy proceedings

                      PART XVIIA - Beneficial Ownership Registers
                                         Preliminary
     244. Interpretation
     245. Application
     246. Competent authority




                                              11
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                     Main Document
                                       Pg 54 of 262
                      Identifying Beneficial Owners, Relevant Legal Entities and Registrable
                                                     Persons
                   247. Duty of companies to identify beneficial owners
                   248. Duty of companies to identify relevant legal entities
                   249. Duty of companies to give notice to registerable persons
                   250. Duty of beneficial owners and relevant legal entities to supply information
                   251. Individuals and relevant legal entities that are registrable persons

                                    Establishing Beneficial Ownership Registers
                   252. Duty to establish and maintain beneficial ownership register
                   253. Role of corporate services provider and Registrar
                   254. Required particulars
                   255. Duty of company to keep register up to date
                   256. Consequences of failure to disclose beneficial ownership
                   257. Duty of other persons to update register
                   258. Removal of entries from company’s beneficial ownership register
                   259. Power of the Grand Court to rectify beneficial ownership register

                                    Access to Beneficial Ownership Information
                   260. Duty of competent authority to establish search platform
                   261. Duties of Registrar and corporate services providers
                   262. Limits on searches that may be executed
                   263. Disclosure of beneficial ownership information by the Cayman Islands
                   Monetary Authority
                   264. Non-disclosure of information concerning requests for beneficial ownership
                   information

                                                     Enforcement
                                                  Restrictions Notices
                   265. Right to issue restrictions notice
                   266. Effect of restrictions notice
                   267. Protection of third party rights
                   268. Breach of restrictions an offence
                   269. Company issuing shares in breach of restriction
                   270. Relaxation of restrictions
                   271. Orders for sale
                   272. Proceeds of sale of relevant interest
                   273. Company may withdraw restrictions notice




                                                           12
19-13767-scc      Doc 3      Filed 11/24/19 Entered   11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)            Main Document
                                           Pg 55 of 262
                                            Offences
     274. Failure of a company to establish or maintain beneficial ownership register
     275. Failure to comply with notices
     276. Failure to provide information
     277. Unlawful search or disclosure of beneficial ownership information
     278. Offences by officers and directors


                                   Supplementary Provisions
     279. Exemptions
     280. Regulations
     281. Transitional provision

                              PART XVIII – Miscellaneous
     282. Amendment of Schedules
     283. Regulations
          Schedule 1: Regulations for management of a company limited by shares
          Schedule 2: Categories of preferred debts
          Schedule 3: Powers of liquidators
          Schedule 4: Approved stock exchanges
          Schedule 5: Fees
          Schedule 6: Countries or territories that have entered into agreements with
          the Government for the sharing of beneficial ownership information




                                             13
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                      Main Document
                                       Pg 56 of 262




                                                 14
19-13767-scc       Doc 3      Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                  Main Document
                                            Pg 57 of 262


                                    COMPANIES LAW
                                      (2018 Revision)

                                   PART I - Preliminary
     1.   This Law may be cited as the Companies Law (2018 Revision).                        Short title
     2.   (1) In this Law-                                                                   Definitions and
                                                                                             interpretation
     “Authority” means the Cayman Islands Monetary Authority established under
     section 5(1) of the Monetary Authority Law (2018 Revision) and includes a
                                                                                             2018 Revision
     person acting under the Authority’s authorisation;
     “bearer share” means a share in the capital of any company incorporated in the
     Islands which-
               (a) is represented by a certificate that does not record the owner’s
                    name; and
               (b) is transferable by delivery of the certificate;
     “certified translator” means a person whose interpretation or translation
     competence has been tested and approved by a professional association or
     governmental body or any other person determined by the Registrar;
     “Court” means the Grand Court of the Cayman Islands;
     “company” except where the context excludes exempted companies, means a
     company formed and registered under this Law or an existing company;
     “currency” includes the ECU and any unit of account used at any time by the
     European Monetary Fund;
     “custodian” means-
               (a) “an authorised custodian” who is a person licensed under the
                    Companies Management Law (2018 Revision) to act as a                     2018 Revision
                    custodian of bearer shares or a bank or trust company licensed
                    under the Banks and Trust Companies Law (2018 Revision); or              2018 Revision
               (b) “a recognised custodian” which is an investment exchange or
                    clearing organisation operating a securities clearance or
                    settlement system and carrying on business in an equivalent
                    legislation jurisdiction that is included in the list published in the
                    Gazette and referred to in regulations 22(d) and 23(1) of the Anti-
                    Money Laundering Regulations (2018 Revision), and which has              2018 Revision
                    been approved by the Authority for the purposes of this Law to
                    act as a custodian of bearer shares;



                                              15
19-13767-scc         Doc 3Companies
                             Filed Law
                                    11/24/19    Entered 11/24/19 22:31:38
                                       (2018 Revision)                                      Main Document
                                             Pg 58 of 262
                         “dual foreign name” means an additional name in any language not utilising the
                         Roman alphabet, utilising any letters, characters, script, accents and other
                         diacritical marks, and which does not have to be a translation or transliteration of
                         the name in the Roman alphabet;
                         “ECU” or “European Currency Unit” means the former currency basket, which
                         was replaced by the euro on 1st January, 1999, that was, from time to time, used
                         as the unit of account of the European Community as defined in European
                         Council Regulation No. 3320/94;
                         “euro” means the common currency of participating member states of the
                         European Union that adopt a single currency in accordance with the Treaty as
                         defined in European Council Regulation No. 974/98;
                         “exempted company” means a company registered as an exempted company
                         under section 164;
                         “exempted limited duration company” means an exempted company registered as
                         an exempted limited duration company under section 179;
                         “existing company” means a company which, prior to the 1st December, 1961,
                         has been incorporated and its memorandum of association recorded in the Islands
                         pursuant to the laws relating to companies then in force in the Islands;
                         “Insolvency Rules Committee” means the committee established in accordance
                         with section 154;
                         “Judge” means a Judge of the Grand Court;
                         “name”, when relating to the name of a company, means a name in the Roman
                         alphabet or Arabic numerals;
                         “non-resident company” bears the meaning ascribed to that term in section 2(1) of
     2015 Revision       the Local Companies (Control) Law (2015 Revision);
                         “officer” in relation to a company, includes a manager or secretary;
                         “overseas company” means a company, body corporate or corporate entity
                         existing under the laws of a jurisdiction outside the Islands;
                         “public notice” means a public notice (whether in digital form or not) affixed by
                         the Registrar at such place as may be determined, from time to time, by the
                         Registrar;
                         “Registrar” means the Registrar of Companies appointed under section 3 and
                         includes, where appropriate, the Deputy Registrar of Companies;
                         “regulated business” means a business which is required to be licensed under
                         one or other of the regulatory laws;
                         “regulatory laws” means any one or more of the following-


                                                                 16
19-13767-scc          Doc 3    Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)                Main Document
                                             Pg 59 of 262
                                                                                             2018 Revision
                (a)    Banks and Trust Company Law (2018 Revision);                          2014 Revision
                (b)    Building Societies Law (2014 Revision);
                (c)    Companies Management Law (2018 Revision);                             2018 Revision
                (d)    Cooperative Societies Law (2001 Revision);                            2001 Revision

                (e)    Insurance Law, 2010;                                                  Law 32 of 2010

                (f)    Money Services Law (2010 Revision);                                   2010 Revision
                (g)    Mutual Funds Law (2015 Revision); and                                 2015 Revision
                (h)    Securities Investment Business Law (2015 Revision),                   2015 Revision

     and any other laws that may be prescribed by the Cabinet by regulations made
     under section 46 of the Monetary Authority Law (2018 Revision);                         2018 Revision

     “special resolution” means a special resolution as defined in section 60;
     “special economic zone business” means any type of business authorised to be
     carried on in a special economic zone pursuant to any Law in force in the Islands;
     “special economic zone company” means an exempted company that is registered
     as such under section 182A; and “translated name” means a translation or
     transliteration of an exempted company’s dual foreign name into the English
     language provided by either a person licensed to provide such company’s
     registered office in the Cayman Islands or a certified translator (together with a
     statement in the prescribed form as to the foreign language in which such dual
     foreign name is written); and
     “Treaty” means the Treaty on European Union signed in Maastricht on 7th
     February, 1992, as amended by the Treaty of Amsterdam amending the Treaty of
     the European Union, signed in Amsterdam on 2nd October, 1997, the Treaty of
     Nice and the Convention on the Future of Europe, signed in Nice on 26th
     February, 2001 and the Treaty of Lisbon amending the Treaty of the European
     Union, signed in Lisbon on 13th December, 2007.
           (2) Where, in this Law, it is provided that a company and every officer of
     the company who is in default shall be liable to a default fine, the company and
     every such officer shall, for every day during which the default, refusal or
     contravention continues, be liable to a fine of ten dollars.
          (3) In this Law, where it provides that an officer of a company who is in
     default shall be liable to a default fine, the expression “officer who is in default”
     means any officer of the company who knowingly and wilfully authorises or
     permits the default, refusal or contravention mentioned in the enactment.
           (4) For the purposes of this Law “paid up” or “fully paid” means, in the
     case of shares with a nominal or par value, paid up or fully paid as to nominal or
     par value only and, in the case of shares without nominal or par value, means paid
     up or fully paid up as to the issue price.
     3. (1) The Governor shall, by instrument under the Public Seal, appoint a                Registrar
     Registrar and a Deputy Registrar of Companies for the purposes of this Law, and
                                              17
19-13767-scc            Doc 3Companies
                                Filed Law
                                       11/24/19    Entered 11/24/19 22:31:38
                                          (2018 Revision)                                       Main Document
                                                Pg 60 of 262
                              the Deputy Registrar may, in the absence of the Registrar, act as Registrar for all
                              purposes of this Law.
                                    (2) Without divesting the Registrar of any of his powers or duties the
                              Minister charged with responsibility for Financial Services may authorise by
                              name any officer in the Registrar’s department to exercise and perform any of
                              such powers and duties under the direction and control of the Registrar and may,
                              at any time, vary or revoke such authorisation.
     Signature of Registrar   4. (1) Any document purporting to bear the signature of the Registrar or of an
                              officer authorised in accordance with section 3(2) shall be deemed, until the
                              contrary is proved, to have been duly given, made or issued by the authority of the
                              Registrar.
                                   (2) In subsection (1)-
                              “signature” includes a facsimile of a signature however reproduced and a digital
                              signature.

                               PART II - Constitution and Incorporation of Companies and Associations

                                                       Memorandum of Association
     Mode of forming          5. Any one or more persons associated for any lawful purpose may, by
     company
                              subscribing their names to a memorandum of association, and otherwise
                              complying with this Law in respect of registration, form an incorporated
                              company, with or without limited liability.
     Mode of limiting         6. The liability of the members of a company formed under this Law may,
     liability of members
                              according to the memorandum of association, be limited either to the amount, if
                              any, unpaid on the shares respectively held by them, or to such amount as the
                              members may respectively undertake by the memorandum of association to
                              contribute to the assets of the company in the event of its being wound up.
    Memorandum of             7. (1) The memorandum of association shall, subject to subsections (2), (3)
    association
                              and (4) and to sections 8 and 9, contain-
                                        (a) the name of the proposed company which in the case of an
                                            exempted company, may be preceded by or followed with a dual
                                            foreign name, with the addition, in the case of any company not
                                            being an exempted company or a company formed on the
                                            principle of having no limit placed on the liability of its members,
                                            in this Law referred to as an “unlimited company”, of the word
                                            “Limited” or the abbreviation “Ltd.” as the last word in such
                                            name; and
                                        (b) the part of the Islands in which the registered office of the
                                            company is proposed to be situate.
                                   (2) No subscriber shall take less than one share.
                                                                      18
19-13767-scc      Doc 3       Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)               Main Document
                                            Pg 61 of 262
           (3) Each subscriber of the memorandum of association shall write opposite
     to his name the number of shares he takes.
           (4) The memorandum of association may specify objects for which the
     proposed company is to be established and may provide that the business of the
     company shall be restricted to the furtherance of the specified objects. If no
     objects are specified or if objects are specified but the business of the company is
     not restricted to the furtherance of those objects, then the company shall have full
     power and the authority to carry out any object not prohibited by this or any other
     Law.
     8. (1) Subject to subsection (2), where a company is formed on the principle           Company limited by
                                                                                            shares
     of having the liability of its members limited to the amount unpaid on their shares,
     in this Law referred to as a company limited by shares, the memorandum of
     association shall also contain-
                (a) a declaration that the liability of its members is limited; and
                (b) the amount of capital with which it proposes to be registered,
                    divided into shares of a certain fixed amount to be also therein
                    specified:
           Provided that the capital with which an exempted company proposes to be
     registered may be divided into shares without nominal or par value in which case
     the memorandum of association shall contain the amount of the aggregate
     consideration for which such shares may be issued:

          Provided further that no exempted company shall divide its capital into both
     shares of a fixed amount and shares without nominal or par value.

           (2) Where the capital of such a company is divided into shares of more
     than one class, the memorandum of association may contain a declaration that in a
     winding up of the company the liability of members holding the shares of a
     particular class shall be unlimited.
           (3) The capital, fixed amount of shares and aggregate consideration
     referred to in subsection (1) may be expressed, and subscribed for, in any one or
     more currencies.
           (4) No authorisation or issue, or purported authorisation or issue, by an
     exempted company of any share without nominal or par value shall, if that
     company has its capital divided into such shares only, be invalid only by reason of
     the fact it was authorised or issued, or purportedly authorised or issued, prior to
     the 20th November, 1989.
     9. (1) Subject to subsection (2), where a company is formed on the principle           Company limited by
                                                                                            guarantee
     of having the liability of its members limited to such amount as the members
     respectively undertake to contribute to the assets of the company in the event of
     the same being wound up, (in this Law referred to as a company limited by
                                             19
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                         Main Document
                                                  Pg 62 of 262
                                 guarantee), the memorandum of association shall also contain a declaration that
                                 each member undertakes to contribute to the assets of the company, in the event
                                 of the same being wound up during the time that he is a member, or within one
                                 year afterwards, for payment of the debts and liabilities of the company
                                 contracted before the time at which he ceases to be a member, and of the costs,
                                 charges and expenses of the winding up of the company, and for the adjustment of
                                 the rights of the contributories amongst themselves, such amount as may be
                                 required, not exceeding a specific amount to be therein named.
                                      (2) Where such a company has more than one class of member, the
                                 memorandum of association may contain a declaration that in a winding up of the
                                 company the amount of the undertaking of the members of a particular class shall
                                 be unlimited.
                                      (3) A company limited by guarantee may have a share capital.
     Memorandum of               10. Subject to section 13, a company may, by special resolution, alter its
     association may be
     altered
                                 memorandum of association with respect to any objects, powers or other matters
                                 specified therein.
    Address of registered        11. (1) A company may, by resolution of the directors, change the address
    office may be changed
                                 of the registered office of the company to another address in the Islands, and
                                 shall, within thirty days from the date on which the resolution is made, file with
                                 the Registrar a certified copy of the resolution of the directors authorising the
                                 change together with the prescribed amendment fee.
                                     (2) Until subsection (1) is complied with, the company shall not be
                                 deemed to have complied with this Law with respect to having a registered office.
    Signature and effect of      12. The memorandum of association shall be signed by each subscriber in the
    memorandum of
    association                  presence of and be attested by at least one witness. It shall, when registered, bind
                                 the company and the members thereof to the same extent as if each member had
                                 subscribed his name and affixed his seal thereto and there were in the
                                 memorandum contained on the part of himself, his heirs, executors and
                                 administrators, a covenant to observe all the conditions of such memorandum,
                                 subject to this Law, and all monies payable by any member to the company under
                                 such memorandum shall be deemed to be a debt due from such member to the
                                 company.
    Power of company             13. (1) A company limited by shares or a company limited by guarantee and
    limited by shares to alter
    its share capital            having a share capital, if so authorised by its articles, may alter the conditions of
                                 its memorandum to-
                                            (a)   increase its share capital by new shares of such amount as it
                                                  thinks expedient:
                                                       Provided that an exempted company having no shares of a
                                                  fixed amount may increase its share capital by such number of
                                                  shares without nominal or par value, or may increase the
                                                                          20
19-13767-scc         Doc 3    Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)              Main Document
                                            Pg 63 of 262
                      aggregate consideration for which such shares may be issued, as
                      it thinks expedient;
               (b) consolidate and divide all or any of its share capital into shares of
                   larger amount than its existing shares;
               (c) convert all or any of its paid-up shares into stock, and reconvert
                   that stock into paid-up shares of any denomination;
               (d) subdivide its shares or any of them, into shares of an amount
                   smaller than that fixed by the memorandum, so, however, that in
                   the subdivision the proportion between the amount paid and the
                   amount, if any, unpaid on each reduced share shall be the same as
                   it was in case of the share from which the reduced share is
                   derived; and
               (e) cancel shares which, at the date of the passing of the resolution in
                   that behalf, have not been taken or agreed to be taken by any
                   person, and diminish the amount of its share capital by the
                   amount of the shares so cancelled or, in the case of shares without
                   nominal or par value, diminish the number of shares into which
                   its capital is divided.
         (1A) Paragraphs (b), (c) and (d) shall have no application to shares without
     nominal or par value.

           (2) The powers conferred by subsection (1) may not be exercised except
     by a resolution of the members of the company.
           (3) If a currency in which any of the capital of a company limited by
     shares or by guarantee is replaced by the euro, the provisions of the company’s
     memorandum of association and articles of association shall automatically be
     altered so as to re-denominate in euros the capital that is denominated in the
     replaced currency, at the conversion rate specified in, or otherwise calculated in
     accordance with, the relevant regulations adopted by the Council of the European
     Union, and the company, by resolution of the directors, may-
               (a) take such action to round up or down the euro nominal or par
                   value of each share in the company or the euro guarantee amount
                   to such multiple of the euro as the directors may deem
                   appropriate;
               (b) notwithstanding the requirement for a special resolution in section
                   31, if the name of the company includes a reference to a currency
                   replaced by the euro, or an abbreviation thereof-
                    (i) alter the name of the company to delete the reference or to
                         substitute the reference with a reference to the euro or an
                         abbreviation thereof; and
                   (ii) add such further distinguishing wording as the directors
                         consider appropriate; and
                                            21
19-13767-scc            Doc 3Companies
                                Filed Law
                                       11/24/19    Entered 11/24/19 22:31:38
                                          (2018 Revision)                                          Main Document
                                                Pg 64 of 262
                                         (c)   if the memorandum of association or articles of association of the
                                               company include a reference or references to a currency replaced
                                               by the euro, alter any or all such references in either or both of the
                                               memorandum of association and the articles of association by
                                               substituting such references with references to the euro or an
                                               abbreviation thereof.
                                  (4) A company may, by resolution of the directors, reverse or vary the re-
                              denomination of currency or any other action taken under subsection (3).
                                   (5) A copy of any resolution passed under subsection (3) or (4) shall be
                              forwarded to the Registrar within fifteen days and shall be recorded by him.
                                    (6) A cancellation of shares or a rounding down of the nominal or par
                              value of shares under this section shall not be deemed to be a reduction of share
                              capital within the meaning of this Law.
                                   (7) If any action is taken by the company under paragraph (a) of
                              subsection (3) to-
                                         (a) round up the euro nominal or par value of any issued share in the
                                             company, then an amount equal to the increase in nominal or par
                                             value of that share shall be transferred from the share premium
                                             account or from the profit and loss account (as the directors shall,
                                             in their discretion, determine) and shall thereafter be deemed to
                                             be and treated as paid up share capital of the company; or
                                         (b) round down the euro nominal or par value of any issued share in
                                             the company, then an amount equal to the decrease in the nominal
                                             or par value of that share shall be transferred from the paid up
                                             share capital of the company to the share premium account and
                                             shall thereafter be deemed to be and treated as share premium for
                                             the purposes of this Law.
     Special resolution for   14. (1) Subject to section 37 and to confirmation by the Court, a company
     reduction of share
     capital
                              limited by shares or a company limited by guarantee and having a share capital
                              may, if so authorised by its articles, by special resolution reduce its share capital
                              in any way, and in particular (but without prejudice to the generality of the
                              foregoing power) may-
                                         (a) extinguish or reduce the liability on any of its shares in respect of
                                             share capital not paid up;
                                         (b) either with or without extinguishing or reducing liability on any
                                             of its shares, cancel any paid-up share capital which is lost or
                                             unrepresented by available assets; or
                                         (c) either with or without extinguishing or reducing liability of any of
                                             its shares, pay off any paid-up share capital which is in excess of
                                             the needs of the company,

                                                                        22
19-13767-scc          Doc 3   Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                 Main Document
                                            Pg 65 of 262
     and may, if and so far as is necessary, alter its memorandum by reducing the
     amount of its share capital and of its shares accordingly.

           (2) A special resolution under subsection (1) is, in this Law, referred to as
     “a resolution for reducing share capital”.
     15. (1) Where a company has passed a resolution for reducing share capital, it          Application to court for
                                                                                             confirming order,
     may apply by petition to the Court for an order confirming the reduction.               objections by creditors

           (2) Where the proposed reduction of share capital involves either
     diminution of liability in respect of unpaid share capital or the payment to any
     shareholder of any paid-up share capital, and, in any other case, if the Court so
     directs, subject to subsection (3), the following shall have effect-
                (a) every creditor of the company who at the date fixed by the Court
                    is entitled to any debt or claim which, if that date were the
                    commencement of the winding up of the company, would be
                    admissible in proof against the company, shall be entitled to
                    object to the reduction;
                (b) the Court shall settle a list of creditors so entitled to object, and
                    for that purpose shall ascertain as far as possible without
                    requiring an application from any creditor, the names of those
                    creditors and the nature and amount of their debts or claims, and
                    may publish notices fixing a day or period on or within which
                    creditors not entered on the list are to claim to be so entered or are
                    to be excluded from the right of objecting to the reduction; and
                (c) where a creditor entered on the list whose debt or claim is not
                    discharged or has not determined does not consent to the
                    reduction, the Court may, if it thinks fit, dispense with the
                    consent of that creditor, on the company securing payment of his
                    debt or claim by appropriating as the Court may direct, the
                    following amount-
                     (i) if the company admits the full amount of the debt or claim,
                          or, though not admitting it, is willing to provide for it, then
                          the full amount of the debt or claim; or
                    (ii) if the company does not admit and is not willing to provide
                          for the full amount of the debt or claim, or, if the amount is
                          contingent or not ascertained, then an amount fixed by the
                          Court after the like enquiry and adjudication as if the
                          company were being wound up by the Court.
           (3) Where a proposed reduction of share capital involves either the
     diminution of any liability in respect of unpaid share capital or the payment to any
     shareholder of any paid-up share capital the Court may, if having regard to any
     special circumstances of the case it thinks proper so to do, direct that subsection
     (2) shall not apply as regards any class or any classes of creditors.
                                              23
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                         Main Document
                                                  Pg 66 of 262
    Order confirming             16. (1) The Court, if satisfied with respect to every creditor of the company
    reduction and powers of
    Court on making such         who under section 15 is entitled to object to the reduction, that either his consent
    order                        to the reduction has been obtained or his debt or claim has been discharged or has
                                 determined, or has been secured, may make an order confirming the reduction on
                                 such terms and conditions as it thinks fit.
                                      (2) Where the Court makes any such order, it may-
                                            (a)if for any special reason it thinks proper so to do, direct that the
                                               company shall, during such period, commencing on or at any time
                                               after the date of the order, as is specified in the order, add to its
                                               name as the last word thereof the words “and reduced”; and
                                           (b) require the company to publish as the Court directs the reasons
                                               for reduction or such other information in regard thereto as the
                                               Court may think expedient with a view to giving proper
                                               information to the public, and, if the court thinks fit, the causes
                                               which led to the reduction.
                                       (3) Where a company is ordered to add to its name the words “and
                                 reduced”, those words shall, until the expiration of the period specified in the
                                 order, be deemed to be part of the name of the company.
   Registration of order and     17. (1) The Registrar, on delivery to him of a copy of an order of the Court
   minute of reduction
                                 confirming the reduction of the share capital of a company, and of a minute
                                 approved by the Court, showing, with respect to the share capital of the company
                                 as altered by the order, the amount of the share capital, the number of shares into
                                 which it is to be divided and the amount of each share, and the amount, if any, at
                                 the date of the registration of the order and minute deemed to be paid up on each
                                 share, shall register the order and minute.
                                       (2) On the registration of the order and minute, and not earlier, the
                                 resolution for reducing share capital as confirmed by the order so registered shall
                                 take effect.
                                      (3) Notice of the registration shall be published in such manner as the
                                 Court may direct.
                                       (4) The Registrar shall certify under his hand the registration of the order
                                 and minute, and his certificate shall be conclusive evidence that all the
                                 requirements of this Law with respect to reduction of share capital have been
                                 complied with, and that the share capital of the company is such as is stated in the
                                 minute.
                                       (5) The minute, when registered, shall be deemed to be substituted for the
                                 corresponding part of the memorandum, and shall be valid and alterable as if it
                                 had been originally contained therein.
     Liability of members in     18. (1) In the case of a reduction of share capital, a member of the company,
     respect of reduced shares
                                 past or present, shall not be liable in respect of any share to any call or
                                                                         24
19-13767-scc         Doc 3    Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)               Main Document
                                            Pg 67 of 262
     contribution exceeding in amount the difference, if any, between the amount of
     the share as fixed by the minute and the amount paid or the reduced amount, if
     any, which is to be deemed to have been paid on the shares, as the case may be:

          Provided that, if any, creditor entitled in respect of any debt or claim to
     object to the reduction of share capital is, by reason of his ignorance of the
     proceedings for reduction or of their nature and effect with respect to his claim,
     not entered on the list of creditors, and after the reduction the company is unable,
     within the meaning of this Law with respect to winding up by the Court, to pay
     the amount of his debt or claim, then-
               (a) every person who was a member of the company at the date of
                   the registration of the order for reduction and minute shall be
                   liable to contribute for the payment of that debt or claim an
                   amount not exceeding the amount which he would have been
                   liable to contribute if the company had commenced to be wound
                   up on the day before the said date; and
               (b) if the company is wound up, the Court, on the application of any
                   such creditor and proof of his ignorance as aforesaid, may if it
                   thinks fit, settle accordingly a list of persons so liable to
                   contribute, and make and enforce calls and orders on the
                   contributories in a winding up.
         (2) Nothing in this section shall affect the rights of the contributories
     among themselves.
     19. A person who, being a director, manager, secretary or other officer of the         Penalty for concealment
                                                                                            of names of creditors
     company -
               (a) wilfully conceals the name of any creditor entitled to object to the
                   reduction;
               (b) wilfully misrepresents the nature or amount of the debt or claim
                   of any creditor; or
               (c) aids, abets or is privy to any such concealment or
                   misrepresentation as aforesaid,
     commits an offence and is liable on summary conviction to a fine of five thousand
     dollars or to imprisonment for a term of one year, or to both.

     20. There may, in the case of a company limited by shares, and there shall, in         Articles prescribing
                                                                                            regulations for
     the case of a company limited by guarantee or unlimited, be registered with the        companies
     memorandum, articles of association signed by the subscribers to the
     memorandum and prescribing regulations for the company.
     21. (1) In the case of an unlimited company the articles must state the number         Regulations required in
                                                                                            case of unlimited
     of members with which the company proposes to be registered and, if the                company or company
                                                                                            limited by guarantee


                                             25
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                        Main Document
                                                  Pg 68 of 262
                               company has a share capital, the amount of share capital with which the company
                               proposes to be registered.
                                     (2) In the case of a company limited by guarantee, the articles must state
                               the number of members with which the company proposes to be registered.
    Adoption and               22. (1) Articles of association may adopt all or any of the regulations
    application of
    Table A in                 contained in Table A in Schedule 1.
    Schedule 1
                                     (2) In the case of a company limited by shares and registered after the 1st
                               December, 1961, if articles are not registered or, if articles are registered, insofar
                               as the articles do not exclude or modify the regulations contained in Table A in
    Schedule 1                 Schedule 1, those regulations shall, so far as applicable, be the regulations of the
                               company in the same manner and to the same extent as if they were contained in
                               duly registered articles.
   Printing, stamping and      23. Articles shall-
   signature of articles
                                          (a) be divided into paragraphs numbered consecutively;
                                          (b) bear the same stamp as if they were contained in a deed; and
                                          (c) save as otherwise provided in section 25 (2), be signed by each
                                              subscriber of the memorandum of association or each existing
                                              member, as the case may, be in the presence of at least one
                                              witness who shall attest the signature, and that attestation shall be
                                              sufficient.
   Alteration of articles by   24. (1) Subject to this Law and to the conditions contained in its
   special resolution
                               memorandum, a company may, by special resolution, alter or add to its articles.
                                      (2) Any alteration or addition so made in the articles shall, subject to this
                               Law, be as valid as if originally contained therein, and be subject in like manner
                               to alteration by special resolution.
   Adoption and effect of      25. (1) If the memorandum of association is accompanied by articles of
   articles of association
                               association the articles shall be signed by each subscriber to the memorandum in
                               the presence of and be attested by at least one witness.
                                      (2) If the memorandum of association is not accompanied by articles of
                               association, the company may, subject to the conditions contained in the
                               memorandum of association, adopt articles of association which shall be signed
                               by each existing member of the company in the presence of and be attested by at
                               least one witness, or may, by passing a special resolution under section 60, adopt
                               articles of association.
                                     (3) When registered the said articles of association shall bind the company
                               and the members thereof to the same extent as if each member had subscribed his
                               name and affixed his seal thereto, and there were in such articles contained a
                               covenant on the part of himself, his heirs, executors and administrators to
                               conform to all the regulations contained in such articles subject to this Law; and

                                                                        26
19-13767-scc          Doc 3   Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                Main Document
                                            Pg 69 of 262
     all monies payable by any member to the company in pursuance of the conditions
     or regulations shall be deemed to be a debt due from such member to the
     company.

                                    General Provisions
     26. (1) The memorandum of association and the articles of association, if any,         Registration
     shall be delivered in duplicate to the Registrar who shall file and retain the
     original thereof and shall return the duplicate thereof endorsed with a
     memorandum of registration and a memorandum of the particulars set out in
     subsection (2).
           (2) Each memorandum of association and the articles of association, if
     any, shall be numbered and filed consecutively and shall be endorsed with the
     date of the month and year of such filing.
           (3) A register of companies shall be kept in which shall be entered the
     following particulars which shall be annexed to the memorandum of association
     and articles of association, if any, insofar as they are not included therein-
                (a) the name of the company and, in the case of an exempted
                    company, the exempted company’s dual foreign name (if any)
                    together with its translated name;
                (b) the part of the Islands in which the registered office of the
                    company is proposed to be situate;
                (c) the amount of capital of the company and, in the case of a
                    company having its share capital divided into shares of a nominal
                    or par value, the number of shares into which it is divided and the
                    fixed amounts thereof;
                (d) the names and addresses of the subscribers to the memorandum
                    and the number of shares taken by each subscriber;
                (e) the date of execution of the memorandum of association;
                (f) the date of filing of the memorandum of association;
                (g) the number assigned to the company; and
                (h) in the case of a company limited by guarantee or which has no
                    limit placed on the liability of its members, that the same is
                    limited by guarantee or is unlimited, and any of the particulars as
                    hereinbefore specified which may be inappropriate to the case
                    may be omitted.
           (4) Upon the filing of a memorandum of association under this section,
     there shall be paid to the Registrar the fees specified in Part 1 of Schedule 5.       Schedule 5

     27. (1) Upon the filing of the memorandum of association a company shall be            Consequences of
                                                                                            incorporation
     deemed to be registered, and the Registrar shall issue a certificate under his hand
     and seal of office that the company is incorporated with effect from the date of the


                                             27
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                      Main Document
                                                  Pg 70 of 262
                              registration of the memorandum of association and, in the case of a limited
                              company, that the company is limited.
                                    (2) From the date of incorporation, the subscribers of the memorandum of
                              association, together with such other persons as may, from time to time, become
                              members of the company, shall be a body corporate by the name contained in the
                              memorandum of association, capable forthwith of exercising all the functions of a
                              natural person of full capacity irrespective of any question of corporate benefit,
                              and having perpetual succession with power to hold lands but with such liability
                              on the part of the members to contribute to the assets of the company in the event
                              of its being wound up as is provided in this Law. This subsection applies to
                              companies incorporated before, on or after the 18th January, 1988.
                                    (3) A certificate of incorporation of a company issued under this Law shall
                              be conclusive evidence that compliance has been made with all the requirements
                              of this Law in respect of incorporation and registration.
                                    (4) Every copy of a memorandum or articles of association filed and
                              registered in accordance with this Law or any extract therefrom certified under
                              the hand and seal of office of the Registrar as a true copy shall be received in
                              evidence in any court of the Islands without further proof.
    Lack of capacity or       28. (1) No act of a company and no disposition of real or personal property to
    power; ultra vires
                              or by a company shall be invalid by reason only of the fact that the company was
                              without capacity or power to perform the act or to dispose of or receive the
                              property, but the lack of capacity or power may be asserted-
                                         (a) in proceedings by a member or a director against the company to
                                             prohibit the performance of any act, or the disposition of real or
                                             personal property by or to the company; and
                                         (b) in proceedings by the company, whether acting directly or
                                             through a liquidator or other legal representative or through
                                             members of the company in a representative capacity, against the
                                             incumbent or former officers or directors of the company for loss
                                             or damage through their unauthorised act.
                                    (2) This section applies to companies incorporated before, on or after the
                              18th day of January, 1988.
   Copies of memorandum       29. A copy of the memorandum of association having annexed thereto the
   and articles to be given
   to members                 articles of association, if any, shall be forwarded to every member, at his request,
                              on payment of such reasonable sum, not exceeding one dollar for each copy as
                              may be fixed by any rule of the company, and in the absence of any such rule,
                              such copy shall be given gratuitously; and whichever company makes default in
                              forwarding a copy of the memorandum of association and articles of association,
                              if any, to a member in pursuance of this section, commits an offence and is liable,
                              for each default, to a penalty of two dollars.

                                                                      28
19-13767-scc         Doc 3   Filed 11/24/19 Entered   11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)              Main Document
                                           Pg 71 of 262
     30. (1) No company shall be registered by a name which-                              Restrictions on
                                                                                          registration of certain
               (a) is identical with a name by which a company in existence is            names
                   already registered or any translated name entered on the register
                   of companies, or so nearly resembles such name or translated
                   name so as to be calculated to deceive, except where the company
                   in existence is in the course of being dissolved and signified its
                   consent in such manner as the Registrar requires;
               (b) contains the words “Chamber of Commerce” unless the company
                   is a company which is to be registered under a licence granted by
                   the Governor under section 80 without the addition of the word
                   “Limited” or the abbreviation “Ltd.” to its name; or
               (c) contains the words “building society”.
           (2) Except with the consent of the Registrar, no company shall be
     registered by a name which-
               (a) contains the words “royal”, “imperial” or “empire” or in the
                   opinion of the Registrar suggests, or is calculated to suggest the
                   patronage of Her Majesty or of any member of the Royal Family
                   or connection with Her Majesty’s Government or any department
                   thereof in the United Kingdom or elsewhere;
               (b) contains the words “municipal” or “chartered” or any words
                   which in the opinion of the Registrar suggest, or are calculated to
                   suggest, connection with any public board or other local authority
                   or with any society or body incorporated by Royal Charter;
               (c) contains the words “co-operative”, “assurance”, “bank”,
                   “insurance”, or any similar word which in the opinion of the
                   Registrar connotes any of such activities or any derivative of any
                   of such four words or of such similar words, whether in English
                   or in any other language, or in the opinion of the Registrar
                   suggests or is calculated to suggest any of such activities; or
               (d) contains the word “gaming” or “lottery” or any similar word
                   which in the opinion of the Registrar connotes any such activity or
                   any derivative of such words or of such similar word, whether in
                   English or in any other language, or in the opinion of the Registrar
                   suggests or is calculated to suggest any such activity.
           (3) A company that is not an exempted limited duration company shall not
     be registered by a name which includes at its end “Limited Duration Company” or
     “LDC”.
         (3A) A company that is not a special economic zone company shall not be
     registered by a name which includes the words “Special Economic Zone
     Company” or the letters “SEZC”.



                                            29
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                        Main Document
                                                  Pg 72 of 262
                                      (4) The provisions of the regulatory laws shall apply to any translated
                                name as if it were the name of the company and a company shall not have a
                                translated name which is a name -
                                           (a) prohibited under any regulatory laws; or
                                           (b) which requires approval or permission under any regulatory laws
                                               unless such approval or permission as is necessary for the use of
                                               such name under the relevant regulatory laws has first been
                                               obtained.
                                       (5) A company’s dual foreign name shall only be entered on the register of
                                companies if its translated name conforms with the provisions of this section and
                                if it does not so conform then such dual foreign name and such translated name
                                shall not be entered on the register of companies.
    Change of name              31. (1) Any company may, by special resolution, change its name and, in the
                                case of an exempted company, may adopt a dual foreign name or change its dual
                                foreign name, if any, and any dual foreign name shall precede or follow its name.
                                       (2) Where a company changes its name or its dual foreign name, the
                                Registrar, on receiving the special resolution authorising the same and, in the case
                                of a company changing its dual foreign name, receiving its translated name
                                together with the fees provided under section 199(1)(a) and (b), and on being
                                satisfied that the change of name conforms with section 30, shall enter the new
                                name and, if applicable, the new translated name on the register in place of the
                                former name and lodge the special resolution for record and shall issue a
                                certificate of incorporation altered to meet the circumstances of the case.
                                      (3) If, through inadvertence or otherwise, a company on its first
                                registration or on its registration by a new name or new translated name is
                                registered by a name or a translated name which in any way contravenes section
                                30 or which, in the opinion of the Registrar, is misleading or undesirable, then the
                                company may, with the sanction of the Registrar, change its name or its translated
                                name as the case may be and shall, if the Registrar so directs, change its name or
                                translated name within six weeks of the date of such direction or within such
                                longer period as the Registrar may think fit.
                                     (4) A company which defaults in complying with a direction under
                                subsection (3) is liable to a fine of ten dollars for every day during which the
                                default continues.
   Company with power to        32. (1) A company which is empowered by any law or by its articles of
   issue bearer shares not to
   hold land in the Islands     association to issue bearer shares, certificates or coupons, has no power to hold
                                land in the Islands:

                                     Provided that the Minister charged with responsibility for Financial Services
                                may, at his discretion, in the case of an exempt company so empowered that has
                                never issued bearer shares, certificates or coupons, exempt that company in
                                                                        30
19-13767-scc      Doc 3       Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)               Main Document
                                            Pg 73 of 262
     writing from subsection (1) for as long as it does not issue bearer shares,
     certificates or coupons.

           (2) If a company is in breach of subsection (1), section 185(2), (3) and (4)
     shall apply, mutatis mutandis, to the company as if it were a foreign company
     which had failed to comply with Part IX.
          (3) In this section-

     “hold land” means to be the proprietor of a legal or beneficial interest in or claim
     to, or over immovable property whether freehold or leasehold and includes being
     the proprietor of a legal or beneficial interest in the equity capital of a company
     which holds land; and
     “equity capital” with respect to company includes shares, stock and scrip whether
     registered, inscribed or bearer which (other than by way of a fixed and
     predetermined right to interest and repayment of subscribed capital at par) entitles
     the owner to any variable right of participation in the profits of the company
     whether by way of dividend, bonus or conversion, or to share in the distribution of
     the assets of the company upon a winding up.

      PART III - Distribution of Capital and Liability of Members of Companies
                                  and Associations

                                  Distribution of Capital
                                                                                            Share or interest in
     33. (1) A share or other interest of a member in a company-                            company to be
                                                                                            personalty
               (a) is personal estate and not of the nature of real estate; and
               (b) is capable of being transferred if-
                    (i) a transfer is expressly or impliedly permitted by the
                         regulations of the company; and
                   (ii) any restriction or condition on the transfer of the shares or
                         interest set out in the regulations of the company is
                         observed.
           (2) The shares in a company having a capital divided into shares must each
     be distinguished by an appropriate number except that if, at any time-
               (a) all the issued shares in the company; or
               (b) all the issued shares in the company of a particular class,
     are fully paid up and rank pari passu for all purposes, none of those shares need
     thereafter have a distinguishing number so long as it remains fully paid up and
     ranks pari passu for all purposes with all the shares in the company or all the
     shares of the particular class of shares, as the case may be, for the time being
     issued and fully paid up.

                                             31
19-13767-scc          Doc 3Companies
                              Filed Law
                                     11/24/19    Entered 11/24/19 22:31:38
                                        (2018 Revision)                                        Main Document
                                              Pg 74 of 262
                                   (3) A company limited by shares, or a company limited by guarantee and
                            having a share capital, if so authorised by its articles, may issue fractions of a
                            share and, unless and to the extent otherwise provided in its articles, a fraction of
                            a share shall be subject to and carry the corresponding fraction of liabilities
                            (whether with respect to nominal or par value, premium, contribution, calls or
                            otherwise howsoever), limitations, preferences, privileges, qualifications,
                            restrictions, rights and other attributes of a whole share of the same class of
                            shares; and in this Law the expression “share” includes a fraction of a share and
                            no issue or purported issue of a fraction of a share shall be invalid by reason only
                            of the fact that it was issued or purportedly issued prior to the 30th September,
                            1985.
                                  (4) The nominal or par value of a share may be expressed in an amount
                            which is a fraction or a percentage of the lowest available unit of legal tender of
                            the currency in which the capital of the company is expressed.
    Share premium account   34. (1) Where a company issues shares at a premium, whether for cash or
                            otherwise, a sum equal to the aggregate amount of the value of the premiums on
                            those shares shall be transferred to an account called “the share premium
                            account”. Where a company issues shares without nominal or par value, the
                            consideration received shall be paid up share capital of the company.
                                  (2) The share premium account may be applied by the company subject to
                            the provisions, if any, of its memorandum or articles of association in such
                            manner as the company may, from time to time, determine including, but without
                            limitation-
                                       (a) paying distributions or dividends to members;
                                       (b) paying up unissued shares of the company to be issued to
                                           members as fully paid bonus shares;
                                       (c) any manner provided in section 37;
                                       (d) writing off the preliminary expenses of the company; and
                                       (e) writing off the expenses of, or the commission paid or discount
                                           allowed on, any issue of shares or debentures of the company.
                                  Provided that no distribution or dividend may be paid to members out of the
                            share premium account unless, immediately following the date on which the
                            distribution or dividend is proposed to be paid, the company shall be able to pay
                            its debts as they fall due in the ordinary course of business; and the company and
                            any director or manager thereof who knowingly and wilfully authorises or permits
                            any distribution or dividend to be paid in contravention of the foregoing provision
                            commits an offence and is liable on summary conviction to a fine of fifteen
                            thousand dollars and to imprisonment for five years.

                                   (3) Where a company had, before the 18th day of January, 1988, issued
                            any shares at a premium, this section shall apply as if the shares had been issued
                            after such date.
                                                                     32
19-13767-scc          Doc 3   Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                Main Document
                                            Pg 75 of 262
          (4) At the option of the company, subsection (1) shall not apply to
     premiums on shares of a company allotted in pursuance of any arrangement in
     consideration for the acquisition or cancellation of shares in any other company,
     whether a company within the meaning of this Law or not, and issued at a
     premium.
           (5) At the option of the company, an amount corresponding to any amount
     representing the premiums or part of the premiums on shares issued by a company
     which, by virtue of subsection (4), is not included in such company’s share
     premium account may also be disregarded in determining the amount at which
     any shares or other consideration provided for the shares issued is to be included
     in such company’s balance sheet.
          (6) For the purposes of subsection (4) -

     “arrangement” means any agreement, scheme or arrangement, whether of
     reconstruction, merger, consolidation, take-over, acquisition, purchase or
     otherwise whereby the allotting company acquires a controlling interest in the
     company whose shares it acquires or cancels.
           (7) The relief allowed by subsections (4) and (5) shall apply even if the
     issue of shares took place prior to the 18th day of January, 1988.
     35. (1) Subject as provided in this section, it shall be lawful for a company to       Power to issue shares at
                                                                                            a discount
     issue, at a discount, shares in the company of a class already issued:

          Provided that-
                (a) the issue of the shares at a discount have been authorised by
                    resolution of the company, and have been sanctioned by the
                    Court;
                (b) the resolution specify the maximum rate of discount at which the
                    shares are to be issued;
                (c) not less than one year, at the date of the issue, has elapsed since
                    the date on which the company was entitled to commence
                    business; and
                (d) the shares to be issued at a discount are issued within one month
                    after the date on which the issue is sanctioned by the Court or
                    within such extended time as the Court may allow.
           (2) Where a company has passed a resolution authorising the issue of
     shares at a discount, it may apply to the Court for an order sanctioning the issue,
     and on any such application the Court, if, having regard to all the circumstances
     of the case, it thinks proper so to do, may make an order sanctioning the issue on
     such terms and conditions as it thinks fit.
           (3) Every prospectus relating to the issue of the shares must contain
     particulars of the discount allowed on the issue of the shares or of so much of that
                                             33
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                     Main Document
                                                 Pg 76 of 262
                             discount as had not been written off at the date of the issue of the prospectus and
                             if default is made in complying with this subsection, the company and every
                             officer of the company who is in default is liable to a default fine.
                                  (4) This section does not apply to shares issued, or proposed to be issued,
                             without nominal or par value.
    Power of company to      36. (1) A company has the power, and shall be deemed always to have had the
    pay commissions
                             power, to pay a commission to any person in consideration of his subscribing or
                             agreeing to subscribe (whether absolutely or conditionally) for any shares in the
                             company, or procuring or agreeing to procure subscriptions (whether absolute or
                             conditional) for any shares in the company, if the payment of the commission is
                             authorised by the articles of association of the company.
                                  (2) Nothing in subsection (1) affects the power of a company to pay such
                             brokerage as has previously been lawful.
                                   (3) A vendor to, or promoter of, or other person who receives payment in
                             money or shares from a company has, and is deemed always to have had, power
                             to apply any part of the money or shares so received in payment of any
                             commission, the payment of which, if made directly by the company, would have
                             been lawful under subsection (1).
    Redemption and
    purchase of shares
                             37. (1) Subject to this section, a company limited by shares or limited by
                             guarantee and having a share capital may, if authorised to do so by its articles of
                             association, issue shares which are to be redeemed or are liable to be redeemed at
                             the option of the company or the shareholder and, for the avoidance of doubt, it
                             shall be lawful for the rights attaching to any shares to be varied, subject to the
                             provisions of the company’s articles of association, so as to provide that such
                             shares are to be or are liable to be so redeemed.
                                  (2) Subject to this section, a company limited by shares or limited by
                             guarantee and having a share capital may, if authorised to do so by its articles of
                             association, purchase its own shares, including any redeemable shares.
                                  (3)   (a)   No share may be redeemed or purchased unless it is fully paid.
                                        (b) A company may not redeem or purchase any of its shares if, as a
                                            result of the redemption or purchase, there would no longer be
                                            any issued shares of the company other than shares held as
                                            treasury shares.
                                        (c) Redemption or purchase of shares may be effected in such
                                            manner and upon such terms as may be authorised by or pursuant
                                            to the company’s articles of association.
                                        (d) If the articles of association do not authorise the manner and
                                            terms of the purchase, a company shall not purchase any of its
                                            own shares unless the manner and terms of purchase have first
                                            been authorised by a resolution of the company.

                                                                     34
19-13767-scc          Doc 3    Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)              Main Document
                                             Pg 77 of 262
                (da) For the avoidance of doubt -
                      (i) a company’s articles of association; or
                     (ii) a resolution of the company,
                     may authorise the company’s directors to determine the manner
                     or any of the terms of, any such redemption or purchase not being
                     inconsistent with such articles of association or resolution and
                     subject to such restrictions (if any) as may be provided therein.
                (e) The premium, if any, payable on redemption or purchase must
                     have been provided for -
                      (i) out of either or both of the profits of the company or the
                           company’s share premium account, before or at the time the
                           shares are redeemed or purchased; or
                     (ii) in the manner provided for in subsection (5).
                (f) Shares may be redeemed or purchased out of profits of the
                     company, out of the share premium account or out of the
                     proceeds of a fresh issue of shares made for the purposes of the
                     redemption or purchase or in the manner provided for in
                     subsection (5).
                (g) Subject to section 37A, shares redeemed or purchased under this
                     section shall be treated as cancelled on redemption or purchase,
                     and the amount of the company’s issued share capital shall be
                     diminished by the nominal value of those shares accordingly; but
                     the redemption or purchase of shares by a company is not to be
                     taken as reducing the amount of the company’s authorised share
                     capital.
                (h) Without prejudice to paragraph (g), where a company is about to
                     redeem or purchase shares, it has power to issue shares up to the
                     nominal value of the shares to be redeemed or purchased as if
                     those shares had never been issued:
           Provided that where new shares are issued before the redemption or purchase
     of the old shares the new shares shall not, so far as relates to fees payable on or
     accompanying the filing of any return or list, be deemed to have been issued in
     pursuance of this subsection if the old shares are redeemed or purchased within one
     month after the issue of the new shares.

          (4)   (a)    Where, under this section, shares of a company are redeemed or
                       purchased wholly out of either or both of the company’s profits or
                       share premium account, the amount by which the company’s
                       issued share capital is diminished in accordance with paragraph
                       (g) of subsection (3) on cancellation of the shares redeemed or
                       purchased shall be transferred to a reserve called the “capital
                       redemption reserve” and the share premium account or


                                              35
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                     Main Document
                                       Pg 78 of 262
                                   company’s profits, as the case may be, shall be adjusted
                                   accordingly.
                             (b) If the shares are redeemed or purchased wholly or partly out of
                                 the proceeds of a fresh issue and the aggregate amount of those
                                 proceeds is less than the aggregate nominal value of the shares
                                 redeemed or purchased, the amount of the difference shall be
                                 transferred to the capital redemption reserve.
                             (c) Paragraph (b) does not apply if the proceeds of the fresh issue are
                                 applied by the company in making a redemption or purchase of
                                 its own shares in addition to a payment out of capital under
                                 subsection (5).
                             (d) The provisions of this Law relating to the reduction of a
                                 company’s share capital apply as if the capital redemption reserve
                                 were paid-up share capital of the company, except that the reserve
                                 may be applied by the company in paying up its unissued shares
                                 to be allotted to members of the company as fully paid bonus
                                 shares.
                       (5)   (a)   Subject to this section, a company limited by shares or limited by
                                   guarantee and having a share capital may, if so authorised by its
                                   articles of association, make a payment in respect of the
                                   redemption or purchase of its own shares otherwise than out of its
                                   profits, share premium account, or the proceeds of a fresh issue of
                                   shares.
                             (b) References in subsections (6) to (9) to payment out of capital are,
                                 subject to paragraph (f), references to any payment so made,
                                 whether or not it would be regarded apart from this subsection as
                                 a payment out of capital.
                             (c) The amount of any payment which may be made by a company
                                 out of capital in respect of the redemption or purchase of its own
                                 shares is such an amount as, taken together with -
                                  (i) any profits and share premium of the company being
                                       applied for purposes of the redemption or purchase; and
                                 (ii) the proceeds of any fresh issue of shares made for the
                                       purpose of the redemption or purchase, is equal to the price
                                       of redemption or purchase, and the payment out of capital
                                       permitted under this paragraph is referred to in subsections
                                       (6) to (9) as the capital payment for the shares.
                                 Nothing in this paragraph shall be taken to imply that a company
                                 shall be obliged to exhaust any profits and share premium before
                                 making any capital payment.
                             (d) Subject to paragraph (f), if the capital payment for shares
                                 redeemed or purchased and cancelled is less than their nominal

                                                           36
19-13767-scc         Doc 3    Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                Main Document
                                            Pg 79 of 262
                      amount, the amount of the difference shall be transferred to the
                      company’s capital redemption reserve.
               (e)    Subject to paragraph (f), if the capital payment is greater than the
                      nominal amount of the shares redeemed or purchased the amount
                      of any capital redemption reserve or fully paid share capital of the
                      company may be reduced by a sum not exceeding, or by sums not
                      in the aggregate exceeding, the amount by which the capital
                      payment exceeds the nominal amount of the shares.
               (f)    Where the proceeds of a fresh issue are applied by a company in
                      making any redemption or purchase of its own shares in addition
                      to a payment out of capital under this subsection, the references in
                      paragraphs (d) and (e) to the capital payment are to be read as
                      referring to the aggregate of that payment and those proceeds.
        (6)    (a)    A payment out of capital by a company for the redemption or
                      purchase of its own shares is not lawful unless immediately
                      following the date on which the payment out of capital is
                      proposed to be made the company shall be able to pay its debts as
                      they fall due in the ordinary course of business.
               (b) The company and any director or manager thereof who
                   knowingly and wilfully authorises or permits any payment out of
                   capital to effect any redemption or purchase of any share in
                   contravention of paragraph (a) commits an offence and is liable
                   on summary conviction to a fine of fifteen thousand dollars and to
                   imprisonment for five years.
        (7)    (a)    Where a company is being wound up and, at the commencement
                      of the winding up, any of its shares which are or are liable to be
                      redeemed have not been redeemed or which the company has
                      agreed to purchase have not been purchased, the terms of
                      redemption or purchase may be enforced against the company,
                      and when shares are redeemed or purchased under this subsection
                      they shall be treated as cancelled:
                      Provided that this paragraph shall not apply if-
                       (i) the terms of redemption or purchase provided for the
                           redemption or purchase to take place at a date later than the
                           date of the commencement of the winding up; or
                      (ii) during the period beginning with the date on which the
                           redemption or purchase was to have taken place and ending
                           with the commencement of the winding up the company
                           could not, at any time, have lawfully made a distribution
                           equal in value to the price at which the shares were to have
                           been redeemed or purchased.


                                              37
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                    Main Document
                                       Pg 80 of 262
                              (b) There shall be paid in priority to any amount which the company
                                  is liable by virtue of paragraph (a) to pay in respect of any
                                  shares -
                                   (i) all other debts and liabilities of the company (other than any
                                        due to members in their character as such); and
                                  (ii) if other shares carry rights whether as to capital or as to
                                        income which are preferred to the rights as to capital
                                        attaching to the first mentioned shares, any amount due in
                                        satisfaction of those preferred rights,
                                  but subject to that, any such amount shall be paid in priority to
                                  any amounts due to members in satisfaction of their rights
                                  (whether as to capital or income) as members.
                        (8)   (a)   Any redeemable preference shares issued by a company before
                                    the 18th day of January, 1988, are subject to redemption in
                                    accordance with this section.
                              (b) Any capital redemption reserve fund established by a company
                                  before the 18th day of January, 1988, is to be known as the
                                  company’s capital redemption reserve and to be treated as if it
                                  had been established for the purposes of subsection (4), and
                                  accordingly, a reference in any law, the articles of association of
                                  any company or any other instrument to a company’s capital
                                  redemption reserve fund is to be construed as a reference to the
                                  company’s capital redemption reserve.
                          (9) This section shall apply to shares without nominal or par value, and
                   shall, in relation to such shares, be read and construed as if-
                              (a) in subsection (3)-
                                   (i) for the words “the nominal value of” appearing in paragraph
                                        (g), there were substituted the words “an amount equal to
                                        the consideration received for”; and
                                  (ii) for the words “nominal value” appearing in paragraph (h),
                                        there was substituted the word “number”;
                              (b) in subsection (4) for the words “aggregate nominal value of”
                                  appearing in paragraph (b), there were substituted the words
                                  “aggregate consideration received for”; and
                              (c) in subsection (5)-
                                   (i) for the words “their nominal amount” appearing in
                                        paragraph (d), there were substituted the words “the
                                        consideration received for such shares”; and
                                  (ii) for the words “nominal amount of” appearing in paragraph
                                        (e), there were substituted the words “consideration received
                                        for”.


                                                          38
19-13767-scc          Doc 3    Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)                Main Document
                                             Pg 81 of 262
     37A. (1) Shares that have been purchased or redeemed by a company or                     Treasury shares
     surrendered to the company pursuant to sections 37 or 37B shall not be treated as
     cancelled pursuant to sections 37(3)(g) or 37B(2) but shall be classified as
     treasury shares and sections 37(4), 37(5)(d) and 37B(2) shall not apply to such
     shares at the time of such purchase, redemption or surrender, if -
                (a) the memorandum and articles of association of the company do
                    not prohibit it from holding treasury shares;
                (b) the relevant provisions of the memorandum and articles of
                    association (if any) are complied with; and (c) the company is
                    authorised in accordance with the company’s articles of
                    association or by a resolution of the directors to hold such shares
                    in the name of the company as treasury shares prior to the
                    purchase, redemption or surrender of such shares.
           (2) Shares held by a company pursuant to subsection (1) shall continue to
     be classified as treasury shares until such shares are either cancelled or transferred
     pursuant to subsection (3).
          (3) A company that holds treasury shares may at any time -
                (a) cancel the shares in accordance with the provisions of the
                    company’s articles of association or (in the absence of any
                    applicable provisions in the Company’s articles of association) by
                    a resolution of the directors, and if so cancelled the amount of the
                    company’s issued share capital shall be diminished by the
                    nominal or par value of those shares accordingly but the
                    company’s authorised share capital shall not be reduced and
                    sections 37(4), 37(5)(d) and 37B(2) shall apply as if the shares
                    had been purchased, redeemed or surrendered as at the date of
                    cancellation; or
                (b) transfer the shares to any person, whether or not for valuable
                    consideration (including at a discount to the nominal or par value
                    of such shares).
           (4) A sum equal to the consideration (if any) received by the company
     pursuant to the transfer of a treasury share made in accordance with subsection
     (3)(b) (such consideration referred to as the “transfer consideration”) shall be
     applied in the following manner -
                (a)    to the extent that any payment out of capital was made with
                       respect to the purchase or redemption of the share being
                       transferred, there shall be credited to the company’s share capital
                       an amount equal to the lesser of -
                        (i) the amount of such payment out of capital; and
                       (ii) the transfer consideration received in respect of such share;


                                               39
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                       Pg 82 of 262
                              (b) subject to subsection (5), to the extent that any payment out of
                                  share premium was made with respect to the purchase or
                                  redemption of the share being transferred, there shall be credited
                                  to the company’s share premium an amount equal to the lesser of
                                   (i) the amount of such payment out of share premium; and
                                  (ii) the balance of the transfer consideration received in respect
                                        of such share after applying subsection (4)(a); and
                              (c) subject to subsection (5), the balance of the transfer consideration
                                  received in respect of such share after applying subsection (4)(a)
                                  and (b) shall be credited to the company’s profit and loss account.
                         (5) Notwithstanding the provisions of subsection (4)(b) and (c) but subject
                   to subsection (4)(a), so long as the company shall be able to pay its debts as they
                   fall due in the ordinary course of business immediately following the transfer of a
                   treasury share in accordance with subsection (3)(b), the directors may by
                   resolution determine that all or any part of the transfer consideration received
                   shall be transferred to the company’s profit and loss account, share premium
                   account or share capital (or any combination of the foregoing) in such proportions
                   as the directors may (in their sole and absolute discretion but subject to any
                   express contrary provision in the articles of association of the company)
                   determine.
                          (6) Notwithstanding subsection (7)(b), a treasury share may be transferred
                   by the company and the provisions of this Law and (subject to any specific
                   provisions with respect to the transfer of treasury shares) the memorandum and
                   articles that apply to the transfer of shares shall apply to the transfer of treasury
                   shares.
                        (7) For so long as a company holds treasury shares -
                              (a) the company shall be entered in the register of members as
                                  holding those shares;
                              (b) notwithstanding paragraph (a) -
                                   (i) the company shall not be treated as a member for any
                                       purpose and shall not exercise any right in respect of the
                                       treasury shares, and any purported exercise of such a right
                                       shall be void; and
                                  (ii) a treasury share shall not be voted, directly or indirectly, at
                                       any meeting of the company and shall not be counted issued
                                       shares at any given time, whether for the purposes of the
                                       company’s articles of association or this Law; and
                              (c) no dividend may be declared or paid, and no other distribution
                                  (whether in cash or otherwise) of the company’s assets (including
                                  any distribution of assets to members on a winding up) may be
                                  made to the company, in respect of a treasury share.


                                                            40
19-13767-scc         Doc 3    Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)               Main Document
                                            Pg 83 of 262
          (8) Nothing in subsection (7) prevents an allotment of shares as fully paid
     bonus shares in respect of a treasury share and shares allotted as fully paid bonus
     shares in respect of a treasury share shall be treated as treasury shares.
     37B. (1) Subject to any express provisions of the company’s memorandum or             Surrender of shares
     articles of association to the contrary, a company may accept the surrender for no
     consideration of any fully paid share (including a redeemable share) unless, as a
     result of the surrender, there would no longer be any issued shares of the company
     other than shares held as treasury shares.
           (2) Subject to section 37A, any shares surrendered under subsection (1)
     shall be treated as cancelled on surrender, and the amount of the company’s
     issued share capital shall be diminished by the nominal value of those shares
     accordingly; but the surrender of shares by a member is not to be taken as
     reducing the amount of the company’s authorised share capital.
           (3) This section is without prejudice to any right or power of a company
     arising under this Law or otherwise to accept the surrender of a share (not being a
     fully paid share) in lieu of forfeiture.
     38. The subscribers of the memorandum of association of any company shall be          Definition of member
     deemed to have agreed to become members of the company whose memorandum
     they have subscribed, and upon the registration of the company shall be entered as
     members on the register of members hereinafter mentioned, and every other
     person who has agreed to become a member of a company and whose name is
     entered on the register of members, shall be deemed to be a member of the
     company.
     39. Any transfer of the share or other interest of a deceased member of a             Transfer by personal
                                                                                           representative
     company made by his personal representative, shall, notwithstanding that such
     personal representative may not himself be a member, be of the same validity as if
     he had been a member at the time of the execution of the instrument of transfer.
     40. (1) Every company shall cause to be kept in writing on one or more sheets,        Register of members
     whether bound or unbound, a register of its members and there shall be entered
     therein-
               (a) the names and addresses of the members of the company, with the
                   addition, in the case of a company having a capital divided into
                   shares, of a statement of the shares held by each member,
                   distinguishing each share by its number (so long as the share has
                   a number), and of the amount paid, or agreed to be considered as
                   paid, on the shares of each member;
               (b) the date on which the name of any person was entered on the
                   register as a member; and
               (c) the date on which any person ceased to be a member:
          Provided that in the case of shares of an exempted company issued to bearer

                                             41
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                      Main Document
                                                  Pg 84 of 262
                              there shall only be entered in the register particulars of the date of issue of the
                              share or shares, distinguishing each share by its number (so long as the share has a
                              number), the name of the custodian of its bearer shares and the fact that a
                              certificate in respect thereof was issued to bearer.

                                    (2) Any company making default in complying with this section shall
                              incur a penalty of five thousand dollars; and every director or manager of the
                              company who knowingly and wilfully authorises or permits such default shall
                              incur the like penalty.
    Branch registers of       40A. (1) An exempted company may cause to be kept in any country or territory
    members
                              one or more branch registers of such category or categories of members as the
                              exempted company may determine from time to time.
                                    (2) A branch register is deemed to be part of the exempted company’s
                              register of members.
                                    (3) Subject to subsection (6), a branch register shall be kept in the same
                              manner in which a principal register is by this Law required or permitted to be
                              kept.
                                    (4) The exempted company shall cause to be kept at the place where the
                              exempted company’s principal register is kept a duplicate of any branch register
                              duly entered up from time to time.
                                   (5) If default is made in complying with subsection (4) within twenty-one
                              days after -
                                         (a) establishing a branch register; or
                                         (b) making changes to the details recorded in a branch register,
                              the exempted company and every officer of the exempted company who is in
                              default is liable to a penalty of five thousand dollars; and every director or
                              manager of the company who knowingly and wilfully authorises or permits such
                              default shall incur the like penalty.
                                    (6) Subject to subsection (4) with respect to a duplicate of any branch
                              register -
                                         (a) the shares registered in a branch register shall be distinguished
                                             from those registered in the principal register; and
                                         (b) no transaction with respect to any shares registered in a branch
                                             register shall, during the continuance of that registration, be
                                             registered in any other register.
                                    (7) An exempted company may discontinue keeping any branch register,
                              and thereupon all entries in that branch register shall be transferred to some other
                              branch register kept by the exempted company or to the principal register.


                                                                      42
19-13767-scc      Doc 3       Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                Main Document
                                            Pg 85 of 262
           (8) For the avoidance of doubt a listed share register maintained under
     section 40B(3) shall not constitute a branch register for the purposes of this
     section.
          (9) In this section -
     “branch register” means a branch register referred to in subsection (1); and
     “principal register” means a company’s register of members.
     40B. (1) Title to listed shares of a company may, if so authorised by such              Transfer and
                                                                                             registration of
     company’s articles of association, or (in the absence of any applicable provisions      shares in respect
     in the company’s articles of association) by a special resolution of such company,      of a company
                                                                                             with listed
     be evidenced and transferred in accordance with the laws applicable to and the          shares
     rules and regulations of the relevant approved stock exchange that are or shall be
     applicable to such listed shares as referred to or specified in such articles of
     association or special resolution.
           (2) For the purposes of subsection (1), the laws applicable to an approved
     stock exchange include, without limitation, the laws of the jurisdiction under
     which such approved stock exchange is established in so far as they would apply
     to an entity established under such laws which has listed shares on such approved
     stock exchange.
           (3) Any register of members maintained by a company in respect of its
     listed shares may be kept by recording the particulars required by section 40 in a
     form otherwise than legible if such recording otherwise complies with the laws
     applicable to and the rules and regulations of the relevant approved stock
     exchange referred to in subsection (1).
           (4) To the extent the listed shares register is kept in a form otherwise than
     legible it must be capable of being reproduced in a legible form.
           (5) A company which maintains a listed shares register must also maintain,
     in respect of any shares which are not listed shares, a separate register of members
     in accordance with section 40.
         (6) References in any enactment or instrument to a company’s register of
     members shall, unless the context otherwise requires, be construed in relation to a
     company which maintains any listed shares register as referring to each of such
     company’s listed shares register and, if any, its non-listed shares register.
          (7) For the purposes of this section -
     “approved stock exchange” means a stock exchange listed in Schedule 4;                 Schedule 4

     “listed shares” means shares which are traded or listed on an approved stock
     exchange;
     “listed shares register” means the register of members required to be maintained
     by a company in respect of its listed shares pursuant to subsection (3); and

                                             43
19-13767-scc           Doc 3Companies
                               Filed Law
                                      11/24/19    Entered 11/24/19 22:31:38
                                         (2018 Revision)                                        Main Document
                                               Pg 86 of 262
                              “non-listed shares register” means the register of members maintained by a
                              company pursuant to subsection (5).
                                   (8) For the purpose of this section -
                                        (a) references to title to shares include any legal or equitable interest
                                            in shares; and
                                        (b) references to a transfer of title include a transfer by way of
                                            security.
     Annual list of members   41. (1) Every company, other than an exempted company, having a capital
     and return of capital,
     shares, calls, etc.      divided into shares shall make a list of all persons who, on the fourteenth day
                              following the date on which the ordinary general meeting, or if there is more than
                              one ordinary general meeting in each year, the first of such ordinary general
                              meetings, is held, are members of the company; and such lists shall state the
                              names and addresses of all the members therein mentioned, and the number of
                              shares held by each of them, and shall contain a summary specifying the-
                                        (a) amount of the capital of the company and the number of shares
                                            into which it is divided;
                                        (b) number of shares taken from the commencement of the company
                                            up to the date of the summary;
                                        (c) amount of calls made on each share;
                                        (d) total amount of calls received:
                                        (e) total amount of calls unpaid;
                                        (f) total number of shares forfeited;
                                        (g) names and addresses of the persons who have ceased to be
                                            members since the last list was made, and the number of shares
                                            held by each of them; and
                                        (h) names and addresses of directors and officers of the company and
                                            the position or office that they hold,
                              and this list and summary shall be contained in a separate part of the register of
                              the company and shall be completed within seven days after such fourteenth day
                              as is mentioned in this section, and a copy shall be forwarded to the Registrar in
                              January of each year after the year of its incorporation.

                                    (2) Every company, other than an exempted company, shall, in January of
                              each year after the year of its registration, pay to the Registrar the annual fee
     Schedule 5
                              specified in Part 2 of Schedule 5.
                                    (3) Each such annual fee shall be tendered with the list and summary
                              required under subsection (1). A company which has failed to forward to the
                              Registrar any copy required to be forwarded in any January shall be deemed not
                              to have made any default in complying with this section relating to the time
                              within which such copy is required to be forwarded if the company forwards the
                              copy either-

                                                                     44
19-13767-scc         Doc 3    Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)               Main Document
                                            Pg 87 of 262
               (a) within such further period, if any, as the Registrar, acting in his
                   discretion may, by notice, addressed to the company specify; or
               (b) within the period of twelve months next following such month of
                   January,
     whichever is the shorter, together with the fee payable under subsection (2) and
     the penalty specified in section 42.

     42. Any company, not being an exempted company, who defaults in forwarding            Penalty on company not
                                                                                           making return
     to the Registrar such lists of members or summary or the payment of any fee
     specified in section 41 (1) and (2) shall incur a penalty of-
               (a) 33.33% of the annual fee specified in section 41 if the documents
                   are submitted or the fee and penalty are paid between the 1st
                   April and the 30th June;
               (b) 66.67% of the annual fee specified in section 41 if the documents
                   are submitted or the fee and penalty are paid between the 1st July
                   and the 30th September; and
               (c) 100% of the annual fee specified in section 41 if the documents
                   are submitted or the fee and penalty are paid between the 1st
                   October and the 31st December,
     and every director and manager of the company who knowingly and wilfully
     authorises or permits such default shall incur the like penalty.

     43. A certificate-                                                                     Certificate of
                                                                                            shares or stock
               (a) specifying the shares or stock held by a member of a company;
                   and
               (b) purportedly signed by a person (including by facsimile or other
                   mechanically affixed signature) with the express or implied
                   authority of that company,
     is admissible in evidence as proof of the title of that member to those shares or
     that stock.

     44. (1) The register of members, commencing from the date of the                       Inspection of register
     registration of the company, shall be kept at the registered office of the company
     or, in the case of an exempted company, at any other place within or outside the
     Islands.
           (2) Except in the case of an exempted company and when closed as
     hereinafter provided the register of members shall, during business hours, subject
     to such reasonable restrictions as the company in general meeting may impose, so
     that no less than two hours in each day be appointed for inspection, be open to the
     inspection of any member gratis and to the inspection of any other person on
     payment of ten dollars or such less sum as the company may specify for each

                                             45
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                         Main Document
                                                 Pg 88 of 262
                               inspection; and every such member or other person may receive a copy of such
                               register or any part thereof, or of such list or summary of members, on payment of
                               one dollar for every page required to be copied.
                                     (3) If such inspection or copy is refused, the company shall incur for each
                               refusal a penalty of five hundred dollars; and every director and manager of the
                               company who knowingly authorises or permits such refusal shall incur the like
                               penalty; and in addition to the above penalty, a Judge sitting in chambers may,
                               by order, compel an immediate inspection of the register.
                                     (4) A company, including an exempted company, shall make available at
                               the registered office, in electronic form or any other medium, such register,
                               including any branch register in the case of an exempted company, as may be
                               required of it upon service of an order or notice by the Tax Information
    2017 Revision              Authority pursuant to the Tax Information Authority Law (2017 Revision); and if
                               the company fails to comply with the order or notice without reasonable excuse,
                               the company shall incur a penalty of five hundred dollars and a further penalty of one
                               hundred dollars for every day during which such non-compliance continues.
    Notice of increase of      45. (1) Where a company has a capital divided into shares, whether such
    capital and of members
    to be given to Registrar   shares have or have not been converted into stock, notice of any increase in such
                               capital beyond the registered capital, and where a company has not a capital
                               divided into shares, notice of any increase in the number of members beyond the
                               registered number shall be given to the Registrar, in the case of an increase of
                               capital, within thirty days from the date of the passing of the resolution by which
                               such increase has been authorised; and, in the case of an increase of members,
                               within thirty days from the time at which such increase of members has been
                               resolved on or has taken place; and the Registrar shall forthwith record the
                               amount of such increase of capital or members.
                                    (2) The fees payable on an increase of capital shall be as specified in Part 3
    Schedule 5                 of Schedule 5.
                                    (3) If such notice is not given within the period aforesaid the company in
                               default shall incur a penalty of ten dollars for every day during which such
                               neglect to give notice continues, and every director and officer of the company
                               who knowingly and wilfully authorises or permits such default shall incur a like
                               penalty.
    Remedy for improper
    entry or omission of
                               46. If the name of any person is, without sufficient cause, entered in or omitted
    entry in register          from the register of members of any company, or if default is made or
                               unnecessary delay takes place in entering on the register the fact of any person
                               having ceased to be a member of the company, the person or member aggrieved
                               or any member of the company or the company itself may, by motion to the
                               Court, apply for an order that the register be rectified; and the Court may either
                               refuse such application with or without costs to be paid by the applicant or it may,
                               if satisfied of the justice of the case, make an order for the rectification of the

                                                                        46
19-13767-scc          Doc 3    Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)                  Main Document
                                             Pg 89 of 262
     register, and may direct the company to pay all the costs of such motion,
     application or petition, and any damages the party aggrieved may have sustained.
     The Court may, in any proceeding under this section, decide any question relating
     to the title of any person who is a party to such proceeding to have his name
     entered in or omitted from the register, whether such question arises between two
     or more members or alleged members, or between any members or alleged
     members and the company, and generally, the Court may, in any such proceeding,
     decide any question that it may be necessary or expedient to decide for the
     rectification of the register:
          Provided that the Court may direct an issue to be tried, on which any
     question of law may be raised.
     47. Whenever any order has been made rectifying the register, in the case of a            Notice to Registrar of
                                                                                               rectification of register
     company required by this Law to send a list of its members to the Registrar, the
     Court shall, by its order, direct that due notice of such rectification be given to the
     Registrar.
     48. The register of members shall be prima facie evidence of any matters by this          Register to be evidence
     Law directed or authorised to be inserted therein.

                                    Liability of Members
     49. In the event of a company being wound up every present and past member                Liability of present and
                                                                                               past members of
     of such company shall be liable to contribute to the assets of the company to an          company
     amount sufficient for payment of the debts and liabilities of the company, and the
     costs, charges and expenses of the winding up and for the payment of such sums
     as may be required for the adjustment of the rights of the contributories amongst
     themselves:

          Provided that -
                (a) a past member shall not be liable to contribute to the assets of the
                    company if he has ceased to be a member for a period of one year
                    or upwards prior to the commencement of the winding up;
                (b) a past member shall not be liable to contribute in respect of any
                    debt or liability of the company contracted after the time at which
                    he ceased to be a member;
                (c) a past member shall not be liable to contribute to the assets of the
                    company unless it appears to the Court that the existing members
                    are unable to satisfy the contributions required to be made by
                    them under this Law;
                (d) in case of a company limited by shares, no contribution shall be
                    required from any member exceeding the amount, if any, unpaid
                    on the shares in respect of which he is liable as a present or past
                    member except where such member or past member holds or held

                                               47
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                      Main Document
                                                 Pg 90 of 262
                                              shares of a class which are expressly stated in the memorandum
                                              of association to carry unlimited liability, as provided in section
                                              8(2);
                                        (e)   in the case of a company limited by guarantee, no contribution
                                              shall be required from any member exceeding the amount of the
                                              undertaking entered into on his behalf by the memorandum of
                                              association, except where the amount of the undertaking of such
                                              member is unlimited, as provided in section 9(2);
                                        (f)   nothing in this Law shall invalidate any provisions contained in
                                              any policy of insurance or other contract whereby the liability of
                                              individual members upon any such policy or contract is restricted,
                                              or whereby the funds of the company are alone made liable in
                                              respect of such policy or contract; and
                                        (g)   no sum due to any member of a company in his character of a
                                              member by way of dividends, profits or otherwise, shall be
                                              deemed to be a debt of the company, payable to such member in a
                                              case of competition between himself and any other creditor not
                                              being a member of the company; but any such sum may be taken
                                              into account for the purposes of the final adjustment of the rights
                                              of the contributions amongst themselves.

                              PART IV - Management and Administration of Companies and Associations

                                                  Provisions for Protection of Creditors
     Registered office of     50. (1) Every company shall have a registered office in the Islands to which all
     company
                              communications and notices may be addressed and any company which carries on
                              business without having such an office, shall incur a penalty of ten dollars for
                              every day during which business is so carried on.
                                   (2) In the case of an exempted company or a non-resident company, the
                              address of the registered office referred to in subsection (1) shall be the same
                              as the address of the person licensed by the Authority who provides company
                              management services for the exempted company or non-resident company
                              except where the registered office was located at a different address in the
                              Islands immediately prior to the date of commencement of this provision and
                              remains at such address on or after the date of commencement of this provision.
     Notice of situation of
     registered office
                              51. (1) Notice of the situation of such registered office shall be given to the
                              Registrar and recorded by him and shall be published by Public Notice. Until such
                              notice is given and published, the company shall not be deemed to have complied
                              with this Law with respect to having a registered office.
                                   (2) Any member of the public shall be entitled to be informed by the
                              Registrar, on request, of the location of the registered office of any company or
                              exempted company registered under this Law.

                                                                      48
19-13767-scc      Doc 3       Filed 11/24/19 Entered   11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                Main Document
                                            Pg 91 of 262
     52. Every company, whether limited by shares or by guarantee, shall paint or           Publication of name by a
                                                                                            limited company
     affix, and shall keep painted or affixed, its name on the outside of every office or
     place in which the business of the company is carried on, or in any corridor,
     passage or hallway adjacent or proximate thereto, in a conspicuous position, in
     letters easily legible, and shall have its name in legible characters on any seal it
     uses, and shall have its name set out in legible characters in all notices,
     advertisements and other official publications of such company, and in all bills of
     exchange, promissory notes, endorsements, cheques and orders for money or
     goods purporting to be signed by or on behalf of such company, and in all bills of
     parcels, invoices, receipts and letters of credit of the company and its name may
     be followed with or preceded by, at the discretion of the company, its dual foreign
     name or its translated name, if any, or both.
     53. Any company which does not paint or affix, and keep painted or affixed, its        Penalties on non-
                                                                                            publication of name
     name in manner directed by this Law is liable to a penalty of ten dollars for not so
     painting or affixing its name, and for every day during which such name is not so
     kept painted or affixed, and every director and manager of the company who
     knowingly and wilfully authorises or permits such default shall be liable to the
     like penalty; and any director, manager or officer of such company, or any person
     on its behalf, who uses or authorises the use of any seal purporting to be a seal of
     the company, whereon its name is not so engraven as aforesaid, or issues or
     authorises the issue of any notice, advertisement or other official publication of
     such company, or signs or authorises to be signed on behalf of such company any
     bills of exchange, promissory note, endorsement, cheque or order for money or
     goods, or issues or authorises to be issued any bill of parcels, invoice, receipt or
     letter of credit of the company, wherein its name is not set out in the manner
     aforesaid, is liable to a penalty of one hundred dollars, and shall further be
     personally liable to the holder of any such bill of exchange, promissory note,
     cheque, or order for money or goods for the amount thereof, unless the same is
     duly paid by the company.
     54. (1) Every limited company shall keep at its registered office in writing on         Register of mortgages
     one or more sheets, whether bound or unbound, a register of all mortgages and
     charges specifically affecting property of the company, and shall enter in such
     register in respect of each mortgage or charge a short description of the property
     mortgaged or charged, the amount of charge created and the names of the
     mortgagees or persons entitled to such charge.
           (2) If any property of the company is mortgaged or charged without such
     entry as aforesaid being made, every director, manager or other officer of the
     company who knowingly and wilfully authorises or permits the omission of such
     entry, shall incur a penalty of one hundred dollars.
           (3) The register of mortgages required by subsection (1) shall be open to
     inspection by any creditor or member of the company at all reasonable times; and
     if such inspection is refused, any officer of the company refusing the same, and
                                             49
19-13767-scc                  Doc 3Companies
                                      Filed Law
                                             11/24/19    Entered 11/24/19 22:31:38
                                                (2018 Revision)                                     Main Document
                                                      Pg 92 of 262
                                  every director and manager of the company authorising or knowingly and wilfully
                                  permitting such refusal shall incur a penalty of four dollars for every day during
                                  which such refusal continues; and in addition to the above penalty, the Judge
                                  sitting in chambers may, by order, compel an immediate inspection of the register.
    List of directors,            55. (1) Every company shall keep at its registered office a register
    including alternate
    directors, and officers       containing the names and addresses of its directors, including alternate directors,
                                  and officers, and shall -
                                            (a) send a copy of such register to the Registrar within sixty days
                                                of the first appointment of any director or officer of the
                                                company; and
                                            (b) notify the Registrar of any change in such directors or officers
                                                including a change of the name of such directors or officers,
                                                within sixty days of any such change.
                                      (2) For the purposes of subsection (1) a person shall be registered by a
                                  company as an alternate director if that person is -
                                            (a) appointed by a director of the company to exercise all the
                                                powers and perform all the responsibilities of that director;
                                            (b) entitled to receive notice of meetings of the board of directors of
                                                the company;
                                            (c) entitled to sign or execute written resolutions of the board of
                                                directors of the company; and
                                            (d) considered in all respects to be a director of the company.
                                       (3) Subsection (2) does not apply to a person -
                                            (a) appointed by a director to exercise limited powers or to fulfil
                                                limited responsibilities;
                                            (b) appointed for a specified period that is less than ninety days;
                                            (c) appointed to attend a particular meeting or series of meetings or
                                                adjournments;
                                            (d) appointed to consider and, if approved, sign a particular
                                                written resolution or series of written resolutions of the board of
                                                directors of the company;
                                            (e) who is a director of the company; or
                                            (f) who at the time of his appointment, is the alternate of another
                                                director of the company.
      Penalty for failing to      56. (1) A company that breaches the provisions of section 55 shall incur a
      notify of changes to the
      register of directors and   penalty of five hundred dollars.
      officers
                                       (2) Notwithstanding subsection (1), if a company is in breach of section
                                  55(1) (b) -
                                            (a)   in respect of more than one change in directors or officers and –
                                                  (i) the changes occurred within a sixty day period; and
                                                                          50
19-13767-scc          Doc 3    Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)               Main Document
                                             Pg 93 of 262
                    (ii) the Registrar is notified of the changes on the same day;
                    the applicable penalty for the breach shall be that specified in
                    subsection (1), irrespective of the number of changes notified to
                    the Registrar; and
                (b) in respect of directors or officers of five or more companies, the
                    applicable aggregate penalty in respect of the companies to which
                    the breach relates shall not exceed the sum of two thousand five
                    hundred dollars, which shall be equally apportioned between and
                    paid by, such companies.

           (3) In addition to the penalty under subsection (1), where the Registrar is
     satisfied that a breach of section 55 has been knowingly and willfully authorised
     or permitted -
                 (a) every company to which the breach relates shall incur a penalty
                      of one thousand dollars; and
                 (b) every director and officer of the company to which the breach
                      relates shall incur a penalty of one thousand dollars and a further
                      penalty of one hundred dollars for every day during which the
                      default continues.
     57. Subject to the memorandum and articles of association of the company, a            Meetings
     meeting of-
               (a)     members;
               (b)     a class of members;
               (c)     the board of directors; or
               (d)     any committee of the directors,
     may be validly convened and business conducted, as provided by the articles of
     association, with only one such member or director being present in person or
     otherwise as may be provided by the articles of association.



                           Provisions for Protection of Members
     58. A general meeting of every company, other than an exempted company,                General meetings
     shall be held at least once in every year.
     59. (1) Every company shall cause to be kept proper books of account                   Accounts and audits

     including, where applicable, material underlying documentation including
     contracts and invoices with respect to-
                (a) all sums of money received and expended by the company and
                    the matters in respect of which the receipt and expenditure takes
                    place;
                (b) all sales and purchases of goods by the company; and

                                              51
19-13767-scc                Doc 3Companies
                                    Filed Law
                                           11/24/19    Entered 11/24/19 22:31:38
                                              (2018 Revision)                                        Main Document
                                                    Pg 94 of 262
                                           (c)   the assets and liabilities of the company.
                                     (2) For the purposes of subsection (1), proper books of account shall not
                                be deemed to be kept with respect to the matters aforesaid if there are not kept
                                such books as are necessary to give a true and fair view of the state of the
                                company’s affairs and to explain its transactions.
                                    (2A) A company which keeps its books of account at any place other than
                                at its registered office or at any other place within the Islands shall, upon
                                service of an order or notice by the Tax Information Authority pursuant to the
      2017 Revision             Tax Information Authority Law (2017 Revision), make available, in electronic
                                form or any other medium, at its registered office copies of its books of
                                account, or any part or parts thereof, as are specified in such order or notice; and if
                                the company fails to comply with the order or notice without reasonable excuse,
                                the company shall incur a penalty of five hundred dollars and a further penalty
                                of one hundred dollars for every day during which such non-compliance
                                continues.
                                     (3) A company shall cause all books of account required to be kept under
                                subsection (1) to be retained for a minimum period of five years from the date on
                                which they are prepared.
                                      (4) A company that knowingly and wilfully contravenes subsection (1) or
                                (3) shall be subject to a penalty of five thousand dollars.
    Definition of special       60. (1) A resolution is a special resolution when-
    resolution
                                           (a) it has been passed by a majority of at least two-thirds of such
                                               members as, being entitled to do so, vote in person or, where
                                               proxies are allowed, by proxy at a general meeting of which
                                               notice specifying the intention to propose the resolution as a
                                               special resolution has been duly given, except that a company
                                               may in its articles of association specify that the required majority
                                               shall be a number greater than two-thirds, and may additionally
                                               so provide that any such majority (being not less than two-thirds)
                                               may differ as between matters required to be approved by a
                                               special resolution; or
                                           (b) if so authorised by its articles of association, it has been approved
                                               in writing by all of the members entitled to vote at a general
                                               meeting of the company in one or more instruments each signed
                                               by one or more of the members aforesaid, and the effective date
                                               of the special resolution so adopted shall be the date on which the
                                               instrument or the last of such instruments, if more than one, is
                                               executed.
                                      (2) At any meeting mentioned in this section, unless a poll is demanded by
                                at least one member, a declaration of the chairman that the resolution has been

                                                                          52
19-13767-scc         Doc 3   Filed 11/24/19 Entered   11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)               Main Document
                                           Pg 95 of 262
     carried shall be conclusive evidence of the fact, without proof of the number or
     proportion of votes recorded in favour of or against the same.
          (3) Notice of any meeting shall, for the purposes of this section, be
     deemed to be duly given and the meeting to be duly held, whenever such notice is
     given and the meeting held in manner prescribed by the regulations of the
     company.
           (4) In computing the majority under this section when a poll is demanded,
     regard shall be had to the number of votes to which each member is entitled by
     the regulations of the company.
     61. In default of any regulations as to voting, every member shall have one vote,    Provisions where no
                                                                                          regulations as to
     and in default of any regulations as to summoning general meetings, a meeting        meetings
     shall be held to be duly summoned of which five days’ notice has been served on
     every member; and in default of any regulations as to the persons to summon
     meetings, three members shall be competent to summon the same; and in default
     of any regulations as to who is to be chairman of such meeting, it shall be
     competent for any person elected by the members present to preside.
     62. A copy of any special resolution passed by any company under this Law            Recording of special
                                                                                          resolutions
     shall be forwarded within fifteen days to the Registrar and shall be recorded by
     him.
     63. (1) Where articles of association have been registered, a copy of every          Copies of special
                                                                                          resolutions
     special resolution for the time being in force shall be annexed to or embodied in,
     every copy of the articles of association that may be issued after the passing of
     such resolution.
           (2) Where no articles of association have been registered, a copy of any
     special resolution shall be forwarded in print to any member requesting the same,
     on payment of ten cents or such less sum as the company may direct.
          (3) Any company which fails to comply with this section shall incur a
     penalty of two dollars for each copy in respect of which such default is made; and
     every director and manager of the company who shall knowingly and wilfully
     authorise or permit such default shall incur the like penalty.
     64. The Court may appoint one or more than one competent inspectors to               Appointment of
                                                                                          inspectors to report on
     examine into the affairs of any company and to report thereon in such manner as      affairs of companies
     the Court may direct-
               (a) in case of a banking company having a capital divided into
                   shares, upon the application of members holding not less than
                   one-third of the shares of the company for the time being issued;
               (b) in the case of any other company having a capital divided into
                   shares, upon application of members holding not less than one-
                   fifth of the shares of the company for the time being issued; and

                                            53
19-13767-scc               Doc 3Companies
                                   Filed Law
                                          11/24/19    Entered 11/24/19 22:31:38
                                             (2018 Revision)                                      Main Document
                                                   Pg 96 of 262
                                          (c)   in the case of a company not having a capital divided into shares,
                                                upon the application of members being in number not less than
                                                one-fifth of the total number of persons for the time being entered
                                                on the register of the company as members.
    Powers of inspectors       65. It shall be the duty of all officers and agents of the company to produce for
                               examination by an inspector all books and documents in their custody or power;
                               any inspector may examine upon oath the officers and agents of the company in
                               relation to its business, and may administer such oath accordingly; and any officer
                               or agent who refuses or neglects to produce any book or document hereby
                               directed to be produced, or to answer any question relating to the affairs of the
                               company, shall incur a penalty not exceeding forty dollars in respect of each such
                               offence.
    Report of inspectors       66. (1) Upon the conclusion of the examination, the inspectors shall report
                               their opinions to the Court.
                                    (2) Such report shall be filed by the Clerk of the Court, but shall not,
                               unless the Court so directs, be open to public inspection.
                                    (3) All expenses of and incidental to any such examination and report shall
                               be defrayed by the members upon whose application the inspectors were
                               appointed, unless the Court shall direct the same to be paid out of the assets of the
                               company, which it is hereby authorised to do.
    Inspection by resolution   67. Any company as aforesaid may, by special resolution, appoint inspectors for
    of the company
                               the purpose of examining into the affairs of such company; and inspectors so
                               appointed shall have the same powers and perform the same duties as inspectors
                               appointed by the Court, except that instead of making their report to the Court,
                               they shall make the same in such manner and to such persons as the company by
                               resolution of its members directs, and the officers and agents of the company shall
                               incur the same penalties in case of any refusal or neglect to produce any book or
                               document hereby required to be produced to such inspectors or answer any
                               question, as they would have incurred if such inspectors had been appointed by
                               the Court.
     Inspectors’ report        68. The report of any inspectors appointed under this Law, or any copy thereof
     admissible as evidence
                               certified and signed by the inspectors, shall be admissible in any legal proceeding
                               as evidence of the opinion of the inspectors in relation to any matter contained in
                               such report.

                                                                     Notices
     Returns, etc., to         69. Any list, return, notice or information required by this Law to be made,
     Registrar
                               given or supplied to the Registrar shall be authenticated by the signature of the
                               secretary or manager or one of the directors of the company.



                                                                        54
19-13767-scc       Doc 3       Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)                  Main Document
                                             Pg 97 of 262
     70. Any writ, notice, order or other document required to be served upon the              Service of notices on
                                                                                               company
     company may be served by leaving the same, or sending it through the post in a
     prepaid letter, addressed to the company at its registered office.
     71. Any document to be served by post on the company shall be posted in such              Postal service
     time as to admit of its being delivered in the due course of delivery within the
     period, if any, prescribed for the service thereof; and in proving service of such
     document, it shall be sufficient to prove that such document was properly
     directed, and that it was put as a prepaid letter into the post office.
     72. Any summons, notice, order or proceeding requiring authentication by the              Authentication of
                                                                                               summons, notice, etc.
     company may be signed by a director, secretary or other authorised officer of the
     company, and may be in writing or print or partly in writing and partly in print.
     73. (1) Every company shall cause minutes of all resolutions and proceedings              Minutes of proceedings
     of its members, whether at general meetings or otherwise, and of its directors or
     managers (where there are directors or managers), whether at meetings or
     otherwise, to be duly kept in writing.
           (2) Any minute of a general meeting of the company or a meeting of the
     directors or managers, if purporting to be signed by the chairman of the meeting,
     or by the chairman of the next succeeding meeting, shall be received as evidence
     of the proceedings at that meeting; and until the contrary is proved, every general
     meeting of the company or meeting of the directors or managers in respect of the
     proceedings of which minutes have been so made, shall be deemed to have been
     duly held and convened and all resolutions passed thereat, or proceedings had, to
     have been duly passed and had, and all appointments of directors, managers or
     liquidators shall be deemed to be valid, and all acts done by such directors,
     managers and liquidators shall be valid, notwithstanding any defect that may
     afterwards be discovered in their appointments or qualifications.
     74. Where a company is plaintiff in any action, suit or other legal proceeding,             Security for costs in
                                                                                                 actions brought by
     any Judge having jurisdiction in the matter, if he is satisfied that there is reason to     limited companies
     believe that if the defendant is successful in his defence the assets of the company
     will be insufficient to pay his costs, may require sufficient security to be given for
     such costs, and may stay all proceedings until such security is given.
     75. In any action or suit brought by the company against any member to recover            Declaration in action
     any call or other monies due from such member in his character of member, it              against members

     shall not be necessary to set forth the special matter, but it shall be sufficient to
     allege that the defendant is a member of the company and is indebted to the
     company in respect of a call made or other monies due whereby a right of action
     has accrued to the company.

                                         Arbitration
     76. Any company may, from time to time, by writing, agree to refer and may                 Power of companies to
                                                                                                refer matters to
     refer to arbitration any existing or future difference, question or other matter           arbitration

                                               55
19-13767-scc                Doc 3Companies
                                    Filed Law
                                           11/24/19    Entered 11/24/19 22:31:38
                                              (2018 Revision)                                     Main Document
                                                    Pg 98 of 262
                                whatsoever in dispute between itself and any other company or person; and the
                                companies, parties to the arbitration, may delegate to the person or persons to
                                whom the reference is made power to settle any terms or to determine any matter
                                capable of being lawfully settled or determined by the companies themselves or
                                by the directors or other managing body of such companies.

                                                                General Penalty
     General penalty;           77. (1) Where a duty is imposed by this Law on any company, director or
     application of fines
                                officer of any company and no special penalty or fine has been provided for the
                                breach of such duty, then any such company director or officer responsible for
                                such breach commits an offence and is liable on conviction to a fine of five
                                thousand dollars.
                                      (2) All fines shall be recovered in a summary way and shall be applied in
                                aid of the general revenue of the Islands.

                                                Unlimited Liability of Directors and Managers
     Unlimited liability of     78. The liability of the directors, managers or the managing director of a
     directors and managers     company may, if so provided by the memorandum of association, be unlimited.


    Modification of section     79. In the event of a company being wound up, section 49 as respects the
    49
                                contribution to be required from any director or manager whose liability is
                                unlimited by virtue of section 78 shall have effect subject to the following
                                modifications-
                                          (a) subject as hereinafter contained, any such director, managing
                                              director or manager whether past or present shall, in addition to
                                              his liability, if any, to contribute as an ordinary member, be liable
                                              to contribute as if he were at the date of the commencement of
                                              such winding up a member of an unlimited company;
                                          (b) no contribution required from any past director or manager who
                                              has ceased to hold such office for a period of one year or upwards
                                              prior to the commencement of such winding up, shall exceed the
                                              amount, if any, which he is liable to contribute as an ordinary
                                              member of the company;
                                          (c) no contribution required from any past director of manager in
                                              respect of any debt or liability of the company contracted after the
                                              time at which he ceased to hold such office shall exceed the
                                              amount, if any, which he is liable to contribute as an ordinary
                                              member of the company; and
                                          (d) subject to the regulations of the company, no contribution
                                              required from any director or manager shall exceed the amount, if
                                              any, which he is liable to contribute as an ordinary member,

                                                                       56
19-13767-scc          Doc 3    Filed 11/24/19 Entered   11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)                  Main Document
                                             Pg 99 of 262
                       unless the Court thinks it necessary to require such contribution
                       in order to satisfy the debts and liabilities of the company and the
                       costs, charges and expenses of the winding up.


                                  Association not for Profit
     80. (1) Where any association is about to be formed as a limited company, if it           Circumstances in which
                                                                                               the Governor may
     is proved to the satisfaction of the Governor that it is to be formed for the purpose     licence a company to be
     of promoting commerce, art, science, religion, charity or any other useful object,        registered without
                                                                                               “limited” in its name
     and that it is the intention of such association to apply the profits, if any, or other
     income of the association in promoting its objects, and to prohibit the payment of
     any dividend to the members of the association, the Governor may, by licence
     under his hand and the Public Seal, direct such association to be registered with
     limited liability without the addition of the word “limited” to its name, and such
     association may be registered accordingly, and upon registration shall enjoy all
     the privileges and be subject to all the obligations by this Law imposed on
     companies, except that none of the provisions of this Law that require a company
     to use the word “limited” as any part of its name, or to publish its name, or to
     send a list of its members, to the Registrar or to pay the fees prescribed by
     sections 41 and 169, shall apply to an association so registered.
           (2) The licence aforesaid may be granted upon such conditions and subject
     to such regulations as the Governor may think fit to impose, and such conditions
     and regulations shall be binding on the association, and shall be inserted or
     endorsed on the memorandum or articles of association.

                                           Contracts
     81. (1) Contracts, deeds, instruments under seal or other instruments on behalf           Contracts and other
                                                                                               instruments
     of any company may be made as follows -
                (a) a contract or other instrument which, if made between
                    individuals, would by law be required to be in writing, and to be
                    made by deed or under seal, and a deed or instrument under seal
                    may be made by instrument -
                     (i) sealed with any seal of the company; or
                    (ii) which is executed on behalf of the company by any person
                         acting under the express or implied authority of the
                         company and which is either expressed to be executed as, or
                         otherwise makes clear on its face it is intended to be, a deed
                         or instrument under seal;
                (b) any contract or other instrument which, if made between private
                    persons, would be by law required to be in writing and signed by
                    the parties to be charged therewith may be made on behalf of the


                                               57
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                      Pg 100 of 262
                                    company in writing, signed by any person acting under the
                                    express or implied authority of the company; and
                              (c)   any contract which, if made between private persons, would by
                                    law be valid although made by parol only and not reduced into
                                    writing, may be made by parol on behalf of the company by any
                                    person acting under the express or implied authority of the
                                    company.
                         (2) Where a contract or other transaction purports to be made by a
                   company or by a person on its behalf at a time when the company has not been
                   registered, then subject to any agreement to the contrary, the contract or other
                   transaction has effect as one entered into by the person purporting to act on behalf
                   of the company and, subject to subsection (3), that person is personally liable on
                   the contract or other transaction.
                          (3) A contract or other transaction purported to be entered into by a
                   company prior to its registration or by a person on behalf of the company prior to
                   its registration may be ratified by the company after its registration and thereupon
                   the company shall become bound by and entitled to the benefit thereof from the
                   date of registration, and the person so entering into such contract or other
                   transaction shall be deemed to have been duly authorised to act on behalf of the
                   company and shall cease to be personally liable on the contract or other
                   transaction.
                         (4) Any contract, deed or other instrument made according to this section
                   may be varied or discharged in the same manner as it is authorised by this section
                   to be made.
                         (5) All contracts, deeds or other instruments made according to this section
                   shall be effectual in law and shall be binding upon the company and its successors
                   and all other parties thereto, their heirs, executors or administrators, as the case
                   may be.
                         (6) A contract or other instrument to be governed by the laws of the
                   Islands which is executed by an overseas company is, and is to be treated as, a
                   deed or instrument under seal if it is -
                                (a) executed in conformity with subsection (1)(a); and
                                (b) executed in conformity with the requirements imposed by -
                                       (i) the laws of the jurisdiction in which the overseas
                                           company was formed or incorporated; and
                                      (ii) its memorandum or articles of association or other
                                           constitutional documents (howsoever called).
                         (7) A contract or other instrument executed in accordance with subsection
                   (6) meets any requirement of any law of the Islands that the contract or instrument
                   is, and is to be treated as, a deed or instrument executed under seal.


                                                           58
19-13767-scc       Doc 3       Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                  Main Document
                                            Pg 101 of 262
           (8) A contract, deed or instrument is executed validly as a contract, deed
     or instrument under seal where it is executed in any manner contemplated by the
     parties thereto, including, without limitation -
                (a) where the complete contract, deed or instrument is executed; or
                (b) where any signature or execution page to the contract, deed or
                    instrument is executed (whether or not the contract, deed or
                    instrument is at such time in final form) which is attached by, or
                    on behalf of, the relevant party to, or otherwise with the relevant
                    party’s express or implied authority to, the contract, deed or
                    instrument,
     provided always that the contract, deed or instrument is executed in conformity
     with subsection (1)(a) or (b), or subsection (6), as the case may be.
            (9) Subsections (1), (4), (5), (6), (7) and (8) shall apply to contracts, deeds,
     instruments under seal or other instruments regardless of whether they were made
     before, on or after the commencement of this subsection, and no contract, deed,
     instrument under seal or other instrument made before the commencement of this
     subsection shall be invalid by reason only of any provision of subsections (1), (4),
     (5), (6), (7) and (8).
     82. A bill of exchange or promissory note shall be deemed to have been made,              Bills of exchange and
                                                                                               promissory notes
     accepted or endorsed on behalf of a company if made, accepted or endorsed in the
     name of, or by or on behalf or on account of, the company by any person acting
     under its authority.
     83. (1) A company may appoint and empower a person either generally or in                 Execution of deeds, etc.,
                                                                                               by attorney
     respect of a specified matter to execute deeds or instruments under seal on its
     behalf.
           (2) Any appointment under subsection (1) need not be made by deed or
     instrument under seal, but any person so appointed otherwise than by deed or
     instrument under seal shall not constitute the donee of a power under the Powers
     of Attorney Law (1996 Revision) (but without prejudice to the authority                   1996 Revision
     otherwise conferred upon them by the company).
           (3) A deed or instrument under seal signed by a person on behalf of a
     company pursuant to the authority conferred pursuant to subsection (1) shall bind
     the company and have effect as if it were executed as such by the company.
     84. (1) A company may maintain a common seal, which shall bear the name of                Power of company to
                                                                                               have official seal for use
     the company in legible characters, which may, at the discretion of the company,           abroad
     be followed with or preceded by its dual foreign name or its translated name, if
     any, or both at such place as the company may, from time to time, determine and
     in default of any such determination, at its registered office, and may, if so
     authorised by its articles of association, maintain a duplicate seal or seals, each of
     which shall be a facsimile of its common seal at such place or places throughout

                                               59
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                       Main Document
                                                Pg 102 of 262
                             the world as it may authorise and any such duplicate seal may, but shall not be
                             obliged to, bear on its face the name of any country, territory, district, or place
                             where it is to be used.
                                   (2) A deed or instrument under seal to which any such duplicate seal is
                             duly affixed shall bind the company as if it had been sealed with the common seal
                             of the company.
                                  (3) A company having any such duplicate seal may authorise any person
                             appointed for the purpose to affix the duplicate seal to any deed or other
                             document to which the company is party.
                                   (4) The authority of any such agent shall, as between the company and any
                             person dealing with the agent, continue during the period, if any, specified in the
                             instrument conferring the authority, or if no period is so specified, then until
                             notice of the revocation or determination of the authority of the agent has been
                             given to such person.
                                  (5) The person affixing any such duplicate seal shall, by writing under his
                             hand, certify on the deed or other instrument to which the seal is affixed the date
                             on which it is affixed.
     Authentication of       85. A document or proceeding requiring authentication by a company may be
     documents
                             signed by a director, secretary or other authorised officer of the company.

                                                    Arrangements and Reconstructions
     Power to compromise     86. (1) Where a compromise or arrangement is proposed between a company
     with creditors and
     members                 and its creditors or any class of them, or between the company and its members or
                             any class of them, the Court may, on the application of the company or of any
                             creditor or member of the company, or where a company is being wound up, of
                             the liquidator, order a meeting of the creditors or class of creditors, or of the
                             members of the company or class of members, as the case may be, to be
                             summoned in such manner as the Court directs.
                                   (2) If a majority in number representing seventy-five per cent in value of
                             the creditors or class of creditors, or members or class of members, as the case
                             may be, present and voting either in person or by proxy at the meeting, agree to
                             any compromise or arrangement, the compromise or arrangement shall, if
                             sanctioned by the Court, be binding on all the creditors or the class of creditors, or
                             on the members or class of members, as the case may be, and also on the
                             company or, where a company is in the course of being wound up, on the
                             liquidator and contributories of the company.
                                   (3) An order made under subsection (2) shall have no effect until a copy of
                             the order has been delivered to the Registrar for registration, and a copy of every
                             such order shall be annexed to every copy of the memorandum of association of
                             the company issued after the order has been made, or, in the case of a company

                                                                      60
19-13767-scc          Doc 3    Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                  Main Document
                                            Pg 103 of 262
     not having a memorandum, of every copy so issued of the instrument constituting
     or defining the constitution of the company.
           (4) If a company makes default in complying with subsection (3), the
     company and every officer of the company who is in default shall be liable to a
     fine of two dollars for each copy in respect of which default is made.
           (5) In this section the expression “company” means any company liable to
     be wound up under this Law and the expression “arrangement” includes a
     reorganisation of the share capital of the company by the consolidation of shares
     of different classes or by the division of shares into shares of different classes or
     by both those methods.
     87. (1) Where an application is made to the Court under section 86 for the                Provisions for
                                                                                               facilitating
     sanctioning of a compromise or arrangement proposed between a company and                 reconstruction and
     any such persons as are specified in that section, and it is shown to the Court that      amalgamation of
                                                                                               companies
     the compromise or arrangement has been proposed for the purpose of or in
     connection with a scheme for the reconstruction of any company or companies or
     the amalgamation of any two or more companies, and that under the scheme the
     whole or any part of the undertaking or the property of any company concerned in
     the scheme (in this section referred to as “a transferor company”) is to be
     transferred to another company (in this section referred to as “the transferee
     company”) the Court, may either by the order sanctioning the compromise or
     arrangement or by any subsequent order make provision for-
                (a) the transfer to the transferee company of the whole or any part of
                    the undertaking and of the property or liabilities of any transferor
                    company;
                (b) the allotting or appropriation by the transferee company of any
                    shares, debentures, policies, or other like interests in that
                    company which under the compromise or arrangement are to be
                    allotted or appropriated by that company to or for any person;
                (c) the continuation by or against the transferee company of any legal
                    proceedings pending by or against any transferor company;
                (d) the dissolution, without winding up, of any transferor company;
                (e) the provisions to be made for any person who within such time
                    and in such manner as the Court directs dissent from the
                    compromise or arrangement; and
                (f) such incidental, consequential and supplemental matters as are
                    necessary to secure that the reconstruction or amalgamation is
                    fully and effectively carried out.
            (2) Where an order under this section provides for the transfer of property
     or liabilities, that property shall, by virtue of the order, be transferred to and vest
     in, and those liabilities shall, by virtue of the order, be transferred to and become
     the liabilities of, the transferee company, and any such property shall, if the order

                                               61
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                     Main Document
                                                Pg 104 of 262
                             so directs, be freed from any charge which is, by virtue of the compromise or
                             arrangement, to cease to have effect
                                   (3) Where an order is made under this section, every company in relation
                             to which the order is made shall cause a copy thereof to be delivered to the
                             Registrar for registration within seven days after the making of the order, and if
                             default is made in complying with this subsection, the company and every officer
                             of the company who is in default shall be liable to a default fine.
                                   (4) In this section-

                             “property” includes property, rights and powers of every description;
                             “liabilities” includes duties; and
                             “transferee company” means any company or body corporate established in the
                             Islands or in any other jurisdiction.
   Power to acquire shares   88. (1) Where a scheme or contract involving the transfer of shares or any
   of dissentient
   shareholders              class of shares in a company (in this section referred to as “the transferor
                             company”) to another company, whether a company within the meaning of this
                             Law or not (in this section referred to as “the transferee company”) has, within
                             four months after the making of the offer in that behalf by the transferee
                             company, been approved by the holders of not less than ninety per cent in value
                             of the shares affected, the transferee company may, at any time within two
                             months after the expiration of the said four months, give notice in the prescribed
                             manner to any dissenting shareholder that it desires to acquire his shares, and
                             where such notice is given the transferee company shall, unless on an application
                             made by the dissenting shareholder within one month from the date on which the
                             notice was given, the Court thinks fit to order otherwise, be entitled and bound to
                             acquire those shares on the terms on which under the scheme or contract the
                             shares of the approving shareholders are to be transferred to the transferee
                             company.
                                   (2) Where a notice has been given by the transferee company under this
                             section and the Court has not, on an application made by the dissenting
                             shareholder, ordered to the contrary, the transferee company shall, on the
                             expiration of one month from the date on which the notice has been given or, if an
                             application to the Court by the dissenting shareholder is then pending, after that
                             application has been disposed of, transmit a copy of the notice to the transferor
                             company and pay or transfer to the transferor company the amount or other
                             consideration representing the price payable by the transferee company for the
                             shares which by virtue of this section that company is entitled to acquire, and the
                             transferor company shall thereupon register the transferee company as the holder
                             of those shares.
                                  (3) Any sums received by the transferor company under this section shall
                             be paid into a separate bank account, and any such sums and any other
                                                                     62
19-13767-scc      Doc 3      Filed 11/24/19 Entered  11/24/19
                                              Companies         22:31:38
                                                        Law (2018 Revision)                Main Document
                                          Pg 105 of 262
     consideration so received shall be held by that company on trust for the several
     persons entitled to the shares in respect of which the said sum or other
     consideration were respectively received.
          (4) In this section-

     “dissenting shareholder” includes a shareholder who has not assented to the
     scheme or contract and any shareholder who has failed or refused to transfer his
     shares to the transferee company, in accordance with the scheme or contract.

                 PART V - Winding up of Companies and Associations

                                       Preliminary
     89. In this Part-                                                                     Definitions

     “company” includes a foreign company in respect of which the Court has made
     a winding up order;
     “contributory” means -
                (a) every person liable by virtue of section 49 to contribute to the
                     assets of a company in the event that it is wound up under this
                     Law; and
                (b) every holder of fully paid up shares of a company;
     “controller” means a person appointed by the Authority pursuant to the regulatory
     laws to take control of a company;
     “document” includes any device by means of which information is recorded or
     stored;
     “foreign company” means any body corporate incorporated outside the Islands;
     “foreign practitioner” means a person who is qualified under the law of a foreign
     country to perform functions equivalent to those performed by official liquidators
     under this Law or by trustees in bankruptcy under the Bankruptcy Law (1997           1997 Revision

     Revision);
     “limited partnership” means an ordinary limited partnership registered in
     accordance with section 49 of the Partnership Law (2013 Revision) or an              2013 Revision
     exempted limited partnership registered in accordance with section 9 of the          2018 Revision
     Exempted Limited Partnership Law (2018 Revision);
     “official liquidator” means the liquidator of a company which is being wound up
     by order of the Court or under the supervision of the Court and includes a
     provisional liquidator;
     “prescribed” means prescribed by the Insolvency Rules Committee;



                                            63
19-13767-scc               Doc 3Companies
                                   Filed Law
                                          11/24/19    Entered 11/24/19 22:31:38
                                             (2018 Revision)                                     Main Document
                                                  Pg 106 of 262
                               “professional service provider” means a person who contracts to provide general
                               managerial or administrative services to a company on an annual or continuing
                               basis;
                               “qualified insolvency practitioner” means a person holding the qualifications
                               specified in the regulations made by the Insolvency Rules Committee under
                               section 155 or such other qualifications as the Court considers appropriate for
                               the conduct of the winding up of a company;
                               “Rules” mean rules prescribed by the Insolvency Rules Committee;
                               “shadow director” means, in relation to a company, any person in accordance
                               with whose directions or instructions the directors of the company are
                               accustomed to act, but the person is not deemed to be a shadow director by
                               reason only that the directors act on advice given by him in a professional
                               capacity; and
                               “winding up order” includes an order that a voluntary winding up continue
                               under the supervision of the Court and references to a company being wound
                               up by the Court includes a company which is being wound up under the
                               supervision of the Court.
    Alternative modes of       90. A company may be wound up-
    winding up
                                         (a) compulsorily by order of the Court;
                                         (b) voluntarily-
                                              (i) by virtue of a special resolution;
                                              (ii) because the period, if any, fixed for the duration of the
                                                   company by its articles of association has expired; or
                                             (iii) because the event, if any, has occurred, on the occurrence
                                                   of which its articles of association provide that the
                                                   company shall be wound up; or
                                         (c) under the supervision of the Court.
   Jurisdiction of the Court   91. The Court has jurisdiction to make winding up orders in respect of-
                                         (a)    an existing company;
                                         (b)    a company incorporated and registered under this Law;
                                         (c)    a body incorporated under any other law; and
                                         (d)    a foreign company which-
                                                 (i) has property located in the Islands;
                                                (ii) is carrying on business in the Islands;
                                               (iii) is the general partner of a limited partnership; or
                                               (iv) is registered under Part IX.




                                                                       64
19-13767-scc         Doc 3   Filed 11/24/19 Entered  11/24/19
                                              Companies         22:31:38
                                                        Law (2018 Revision)              Main Document
                                          Pg 107 of 262
                                Winding up by the Court
     92. A company may be wound up by the Court if-                                      Circumstances in which
                                                                                         a company may be
               (a) the company has passed a special resolution requiring the             wound up by the Court
                   company to be wound up by the Court;
               (b) the company does not commence its business within a year from
                   its incorporation, or suspends its business for a whole year;
               (c) the period, if any, fixed for the duration of the company by the
                   articles of association expires, or whenever the event, if any,
                   occurs, upon the occurrence of which it is provided by the articles
                   of association that the company is to be wound up;
               (d) the company is unable to pay its debts; or
               (e) the Court is of opinion that it is just and equitable that the
                   company should be wound up.
     93. A company shall be deemed to be unable to pay its debts if-                     Definition of inability to
                                                                                         pay debts
               (a) a creditor by assignment or otherwise to whom the company is
                   indebted at law or in equity in a sum exceeding one hundred
                   dollars then due, has served on the company by leaving at its
                   registered office a demand under his hand requiring the company
                   to pay the sum so due, and the company has for the space of three
                   weeks succeeding the service of such demand, neglected to pay
                   such sum, or to secure or compound for the same to the
                   satisfaction of the creditor;
               (b) execution of other process issued on a judgment, decree or order
                   obtained in the Court in favour of any creditor at law or in equity
                   in any proceedings instituted by such creditor against the
                   company, is returned unsatisfied in whole or in part; or
               (c) it is proved to the satisfaction of the Court that the company is
                   unable to pay its debts.
     94. (1) An application to the Court for the winding up of a company shall be        Application for winding
                                                                                         up
     by petition presented either by-
               (a) the company;
               (b) any creditor or creditors (including any contingent or prospective
                   creditor or creditors);
               (c) any contributory or contributories; or
               (d) subject to subsection (4), the Authority pursuant to the regulatory
                   laws.
           (2) Where expressly provided for in the articles of association of a
     company the directors of a company incorporated after the commencement of this
     Law have the authority to present a winding up petition on its behalf without the
     sanction of a resolution passed at a general meeting.

                                            65
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                      Main Document
                                                 Pg 108 of 262
                                    (3) A contributory is not entitled to present a winding up petition unless
                              either-
                                         (a) the shares in respect of which he is a contributory, or some of
                                             them, are partly paid; or
                                         (b) the shares in respect of which he is a contributory, or some of
                                             them, either were-
                                              (i) originally allotted to him, or have been held by him, and
                                                  registered in his name for a period of at least six months
                                                  immediately preceding the presentation of the winding up
                                                  petition; or
                                             (ii) have devolved on him through the death of a former holder.
                                    (4) A winding up petition may be presented by the Authority in respect of
                              any company which is carrying on a regulated business in the Islands upon the
                              grounds that it is not duly licensed or registered to do so under the regulatory laws
                              or for any other reason as provided under the regulatory laws or any other law.
    Powers of the Court       95. (1) Upon hearing the winding up petition the Court may-
                                         (a)   dismiss the petition;
                                         (b)   adjourn the hearing conditionally or unconditionally;
                                         (c)   make a provisional order; or
                                         (d)   any other order that it thinks fit,
                              but the Court shall not refuse to make a winding up order on the ground only that
                              the company’s assets have been mortgaged or charged to an amount equal to or in
                              excess of those assets or that the company has no assets.
                                    (2) The Court shall dismiss a winding up petition or adjourn the hearing of
                              a winding up petition on the ground that the petitioner is contractually bound not
                              to present a petition against the company.
                                    (3) If the petition is presented by members of the company as
                              contributories on the ground that it is just and equitable that the company should
                              be wound up, the Court shall have jurisdiction to make the following orders, as an
                              alternative to a winding-up order, namely-
                                         (a) an order regulating the conduct of the company’s affairs in the
                                             future;
                                         (b) an order requiring the company to refrain from doing or
                                             continuing an act complained of by the petitioner or to do an act
                                             which the petitioner has complained it has omitted to do;
                                         (c) an order authorising civil proceedings to be brought in the name
                                             and on behalf of the company by the petitioner on such terms as
                                             the Court may direct; or
                                         (d) an order providing for the purchase of the shares of any members
                                             of the company by other members or by the company itself and,

                                                                       66
19-13767-scc          Doc 3    Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                 Main Document
                                            Pg 109 of 262
                       in the case of a purchase by the company itself, a reduction of the
                       company’s capital accordingly.
           (4) Where an alternative order under subsection (3) requires the company
     not to make any, or any specified, alteration in the memorandum or articles of
     association, the company does not have power, without the leave of the Court, to
     make any such alteration in breach of that requirement.
           (5) Any alteration in a company’s memorandum or articles of association
     made by virtue of an alternative order under subsection (3) is of the same effect as
     if duly made by resolution of the company, and the provisions of this Law shall
     apply to the memorandum or articles of association as so altered accordingly.
           (6) A copy of an alternative order made under subsection (3) altering, or
     giving leave to alter, a company’s memorandum or articles of association shall be
     filed by the company with the Registrar within fourteen days of the making of the
     order.
     96. At any time after the presentation of a winding up petition and before a            Power to stay or restrain
                                                                                             proceedings
     winding up order has been made, the company or any creditor or contributory
     may-
                (a) where any action or proceeding against the company, including a
                    criminal proceeding, is pending in a summary court, the Court,
                    the Court of Appeal or the Privy Council, apply to the court in
                    which the action or proceeding is pending for a stay of
                    proceedings therein; and
                (b) where any action or proceeding is pending against the company in
                    a foreign court, apply to the Court for an injunction to restrain
                    further proceedings therein,
     and the court to which application is made may, as the case may be, stay or
     restrain the proceedings accordingly on such terms as it thinks fit.
     97. (1) When a winding up order is made or a provisional liquidator is                   Avoidance of
                                                                                              attachments and stay of
     appointed, no suit, action or other proceedings, including criminal proceedings,         proceedings
     shall be proceeded with or commenced against the company except with the leave
     of the Court and subject to such terms as the Court may impose.
          (2) When a winding up order has been made, any attachment, distress or
     execution put in force against the estate or effects of the company after the
     commencement of the winding up is void.
     98. When a winding up order is made, the liquidator shall-                                Notice of winding up
                                                                                               order
                (a) file a copy of the winding up order with the Registrar; and
                (b) publish notice of the winding up in the Gazette and any
                    newspaper in which the winding up petition was advertised.


                                               67
19-13767-scc               Doc 3Companies
                                   Filed Law
                                          11/24/19    Entered 11/24/19 22:31:38
                                             (2018 Revision)                                     Main Document
                                                  Pg 110 of 262
   Avoidance of property       99. When a winding up order has been made, any disposition of the company’s
   dispositions, etc.
                               property and any transfer of shares or alteration in the status of the company’s
                               members made after the commencement of the winding up is, unless the Court
                               otherwise orders, void.
  Commencement of              100. (1) If, before the presentation of a petition for the winding up of a
  winding up by the Court
                               company by the Court-
                                         (a) a resolution has been passed by the company for voluntary
                                             winding up;
                                         (b) the period, if any, fixed for the duration of the company by the
                                             articles of association has expired; or
                                         (c) the event upon the occurrence of which it is provided by the
                                             articles of association that the company is to be wound up has
                                             occurred,
                               the winding up of the company is deemed to have commenced at the time of
                               passing of the resolution or the expiry of the relevant period or the occurrence of
                               the relevant event.
                                    (2) In any other circumstance not specified in subsection (1), the winding
                               up of a company by the Court is deemed to commence at the time of the
                               presentation of the petition for winding up.
   Company’s statement of      101. (1) Where the Court has made a winding up order or appointed a
   affairs
                               provisional liquidator, the liquidator may require some or all of the persons
                               mentioned in subsection (3) to prepare and submit to him a statement in the
                               prescribed form as to the affairs of the company.
                                     (2) The statement shall be verified by an affidavit sworn by the persons
                               required to submit it and shall show-
                                         (a) particulars of the company’s assets and liabilities, including
                                             contingent and prospective liabilities;
                                         (b) the names and addresses of any persons having possession of the
                                             company’s assets;
                                         (c) the assets of the company held by those persons;
                                         (d) the names and addresses of the company’s creditors;
                                         (e) the securities held by those creditors;
                                         (f) the dates when the securities were respectively given; and
                                         (g) such further or other information that the liquidator may require.
                                    (3) The persons referred to in subsection (1) are-
                                         (a) persons who are or have been directors or officers of the
                                             company;
                                         (b) persons who are or have been professional service providers to
                                             the company; and

                                                                       68
19-13767-scc          Doc 3    Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)               Main Document
                                            Pg 111 of 262
                (c)    persons who are or have been employees of the company, during
                       the period of one year immediately preceding the relevant date.
           (4) Where any persons are required under this section to submit a
     statement of affairs to the liquidator, they shall do so, subject to subsection (5),
     before the end of the period of twenty-one days beginning with the day after that
     on which the prescribed notice of the requirement is given to them by the
     liquidator.
           (5) The liquidator may release a person from an obligation imposed on
     him under subsection (1) or, when giving the notice mentioned in subsection (4)
     or subsequently, the liquidator may extend the time for compliance; and if the
     liquidator refuses to extend the time for compliance, the Court may do so.
           (6) In this section-
     “relevant date” means-
                (a) in a case where a provisional liquidator is appointed, the date of
                    his appointment; and
                (b) in any other case, the commencement of the winding up.
           (7) A person who, without reasonable excuse, fails to comply with any
     obligation imposed under this section commits an offence and is liable on
     conviction to a fine of ten thousand dollars.
     102. (1) Where a winding up order is made by the Court, the liquidator shall be        Investigation by
                                                                                            liquidator
     empowered to investigate-
                (a) if the company has failed, the causes of the failure; and
                (b) generally, the promotion, business, dealings and affairs of the
                    company,
     and to make such report, if any, to the Court as he thinks fit.
          (2) Subject to obtaining the directions of the Court, the liquidator shall
     have power to -
                (a) assist the Authority and the Royal Cayman Islands Police Service
                    to investigate the conduct of persons referred to in section 101(3);
                    and
                (b) institute and conduct a criminal prosecution of persons referred to
                    in section 101(3).
           (3) Subject to obtaining the prior approval of the company’s creditors, if it
     is insolvent, or its contributories, if it is solvent, the directions given under
     subsection (2) may include a direction that the whole or part of the costs of
     investigation and prosecution be paid out of the assets of the company.
     103. (1) This section applies to any person who, whether resident in the Islands       Duty to co-operate and
                                                                                            the private examination
     or elsewhere-                                                                          of relevant persons

                                              69
19-13767-scc           Doc 3Companies
                               Filed Law
                                      11/24/19    Entered 11/24/19 22:31:38
                                         (2018 Revision)                                        Main Document
                                              Pg 112 of 262
                                       (a)   has made or concurred with the statement of affairs;
                                       (b)   is or has been a director or officer of the company;
                                       (c)   is or was a professional service provider to the company;
                                       (d)   has acted as a controller, advisor or liquidator of the company or
                                             receiver or manager of its property;
                                       (e)   not being a person falling within paragraphs (a) to (c), is or has
                                             been concerned or has taken part in the promotion, or
                                             management of the company,
                            and such person is referred to in this section as the “relevant person”.
                                  (2) It is the duty of every relevant person to co-operate with the official
                            liquidator.
                                  (3) While a company is being wound up, the official liquidator may at any
                            time before its dissolution apply to the Court for an order-
                                       (a) for the examination of any relevant person; or
                                       (b) that a relevant person transfer or deliver up to the liquidator any
                                           property or documents belonging to the company.
                                  (4) Unless the Court otherwise orders, the official liquidator shall make an
                            application under subsection (3) if he is requested in accordance with the rules to
                            do so by one-half, in value, of the company’s creditors or contributories.
                                  (5) On an application made under subsection (3) (a), the Court may order
                            that a relevant person-
                                       (a) swear an affidavit in answer to written interrogatories;
                                       (b) attend for oral examination by the official liquidator at a specified
                                           time and place, or
                                       (c) do both things specified in paragraphs (a) and (b).
                                 (6) The Court may direct that any creditor or contributory of the company
                            be permitted by the official liquidator to participate in an oral examination.
                                 (7) The Court shall have jurisdiction-
                                       (a) to make an order under this section against a relevant person
                                           resident outside the Islands; and
                                       (b) to issue a letter of request for the purpose of seeking the
                                           assistance of a foreign court in obtaining the evidence of a
                                           relevant person resident outside the jurisdiction.

                                                           Official Liquidators
    Appointment and         104. (1) Subject to this section and any rules made under section 155, the Court
    powers of provisional
    liquidator              may, at any time after the presentation of a winding up petition but before the
                            making of a winding up order, appoint a liquidator provisionally.


                                                                     70
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 113 of 262
          (2) An application for the appointment of a provisional liquidator may be
     made under subsection (1) by a creditor or contributory of the company or,
     subject to subsection (6), the Authority, on the grounds that-
                 (a) there is a prima-facie case for making a winding up order; and
                 (b) the appointment of a provisional liquidator is necessary in order
                      to-
                       (i) prevent the dissipation or misuse of the company’s assets;
                      (ii) prevent the oppression of minority shareholders; or
                     (iii) prevent mismanagement or misconduct on the part of the
                           company’s directors.
          (3) An application for the appointment of a provisional liquidator may be
     made under subsection (1) by the company ex-parte on the grounds that-
                (a) the company is or is likely to become unable to pay its debts
                    within the meaning of section 93; and
                (b) the company intends to present a compromise or arrangement to
                    its creditors.
          (4) A provisional liquidator shall carry out only such functions as the
     Court may confer on him and his powers may be limited by the order appointing
     him.
          (5) The remuneration of the provisional liquidator shall be fixed by the
     Court from time to time on his application and the Court shall in fixing such
     remuneration act in accordance with rules made under section 155.
           (6) An application for the appointment of a provisional liquidator may be
     presented by the Authority on the grounds under subsection (2), in respect of any
     company which is carrying on a regulated business in the Islands upon the
     grounds that it is not duly licensed or registered to do so under the regulatory laws
     or for any other reason as provided under the regulatory laws or any other law
     regardless of whether or not the Authority presented the winding up petition.
     105. (1) For the purpose of conducting the proceedings in winding up a                  Appointment of official
                                                                                             liquidator
     company and assisting the Court therein, there may be appointed one or more
     than one person to be called an official liquidator or official liquidators; and the
     Court may appoint to such office such person as it thinks fit, and if more persons
     than one are appointed to such office, the Court shall declare whether any act
     hereby required or authorised to be done by the official liquidator is to be done by
     all or any or more of such persons.
           (2) The Court may also determine whether any and what security is to be
     given by an official liquidator on his appointment; and if no official liquidator is
     appointed, or during any vacancy in such office, all the property of the company
     shall be in the custody of the Court.


                                              71
19-13767-scc                Doc 3Companies
                                    Filed Law
                                           11/24/19    Entered 11/24/19 22:31:38
                                              (2018 Revision)                                        Main Document
                                                   Pg 114 of 262
                                     (3) The liquidator shall, within twenty-eight days of the date upon which
                                the winding up order is made, summon-
                                           (a) a meeting of the company’s creditors if the order was made on the
                                               grounds that the company is insolvent; or
                                           (b) a meeting of the company’s contributories if the order was made
                                               on grounds other than insolvency,
                                for the purposes of resolving any other matters which the liquidator puts before
                                the meeting.
                                     (4) The Court may make an order dispensing with the need to summon a
                                meeting under this section or extending the time within which it shall be
                                summoned.
   Appointment of joint         106. When two or more persons are appointed to the office of liquidator, either
   liquidators
                                provisionally or as official liquidators, they shall be authorised to act jointly and
                                severally, unless their powers are expressly limited by order of the Court.
   Removal of official          107. An official liquidator may be removed from office by order of the Court
   liquidators
                                made on the application of a creditor or contributory of the company.
   Qualifications of official   108. (1) A foreign practitioner may be appointed to act jointly with a qualified
   liquidators                  insolvency practitioner.
                                     (2) Official liquidators are officers of the Court.
   Remuneration of official     109. (1) The expenses properly incurred in the winding up, including the
   liquidators
                                remuneration of the liquidator, are payable out of the company’s assets in priority
                                to all other claims.
                                      (2) There shall be paid to the official liquidator such remuneration, by way
                                of percentage or otherwise, that the Court may direct acting in accordance with
                                rules made under section 155; and if more liquidators than one are appointed such
                                remuneration shall be distributed amongst them in such proportions as the Court
                                directs.
    Function and powers of      110. (1) It is the function of an official liquidator-
    official liquidators
                                           (a) to collect, realise and distribute the assets of the company to its
                                               creditors and, if there is a surplus, to the persons entitled to it; and
                                           (b) to report to the company’s creditors and contributories upon the
                                               affairs of the company and the manner in which it has been
                                               wound up.
                                     (2) The official liquidator may-
                                           (a) with the sanction of the Court, exercise any of the powers
    Schedule 3                                 specified in Part I of Schedule 3; and
                                           (b) with or without that sanction, exercise any of the general powers
    Schedule 3                                 specified in Part II of Schedule 3.

                                                                         72
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 115 of 262
           (3) The exercise by the liquidator of the powers conferred by this section
     is subject to the control of the Court, and subject to subsection (5), any creditor or
     contributory may apply to the Court with respect to the exercise or proposed
     exercise of such powers (hereinafter referred to as a “sanction application”).
          (4) In the case of -
                (a) a solvent company, a sanction application may only be made by a
                    contributory and the creditors shall have no right to be heard;
                (b) an insolvent company, a sanction application may only be made
                    by a creditor and the contributories shall have no right to be
                    heard; and
                (c) a company whose solvency is doubtful, a sanction application
                    may be made by both contributories and creditors and both
                    contributories and creditors shall have a right to be heard.
          (5) For the purposes of this section, a person shall be treated as a related to
     a company if -
                (a) he has acted for the company as a professional service provider;
                (b) he is or was a shareholder or director of the company or of any
                    other company in the same group as the company;
                (c) he has a direct or indirect beneficial interest in the shares of the
                    company; or
                (d) he is a creditor or debtor of the company.

                                 General Powers of the Court
     111. (1) The Court may at any time after an order for winding up, on the                 Power to stay winding
                                                                                              up
     application either of the liquidator or any creditor or contributory, and on proof to
     the satisfaction of the Court that all proceedings in the winding up ought to be
     stayed, make an order staying the proceedings either all together or for a limited
     time, on such terms and conditions as the Court thinks fit.
           (2) The Court may at any time after the liquidation has commenced under
     section 116 (c), but before the final meeting has been held as provided for in
     section 127, on the application of the liquidator accompanied by-
                (a) a special resolution stating that the company will not be wound
                    up and setting out the reasons for such decision;
                (b) proof of a recall notice published in the Gazette; and
                (c) such other documents as the Court may consider necessary,
     make an order to recall the liquidation, place the company into active status and
     place the company back into good standing as it was prior to the commencement
     of liquidation under section 116(c), on such terms and conditions as the Court
     thinks fit.


                                              73
19-13767-scc                Doc 3Companies
                                    Filed Law
                                           11/24/19    Entered 11/24/19 22:31:38
                                              (2018 Revision)                                        Main Document
                                                   Pg 116 of 262
                                      (3) A company shall, within seven days of the making of an order under
                                this section, forward a copy of the order to the Registrar who shall enter it in the
                                records relating to the company.
   Settlement of list of        112. (1) The liquidator shall settle a list of contributories, if any, for which
   contributories
                                purpose he shall have power to adjust the rights of contributories amongst
                                themselves.
                                      (2) In the case of a solvent liquidation of a company which has issued
                                redeemable shares at prices based upon its net asset value from time to time, the
                                liquidator shall have power to settle and, if necessary rectify the company’s
                                register of members, thereby adjusting the rights of members amongst
                                themselves.
                                     (3) A contributory who is dissatisfied with the liquidator’s determination
                                may appeal to the Court against such determination.
    Power to make calls         113. (1) The Court may, at any time after making a winding up order, and either
                                before or after it has ascertained the sufficiency of the company’s assets, make
                                calls on all or any of the contributories for the time being settled on the list of the
                                contributories-
                                           (a) to the extent of their liability, for the payment of any money
                                               which the Court considers necessary to satisfy the company’s
                                               debts and liabilities and the expenses of winding up; and
                                           (b) to the adjustment of the rights of the contributories among
                                               themselves,
                                and make an order for payment of any call so made.
                                      (2) In making a call the Court may take into consideration the probability
                                that some of the contributories may partly or wholly fail to pay it.
   Inspection of documents      114. (1) At any time after making a winding up order the Court may make such
   by creditors, etc.
                                orders as it thinks fit for-
                                           (a) the inspection of the company’s documents by creditors and
                                               contributories; and
                                           (b) the preparation of reports by the official liquidator and the
                                               provision of such reports to the company’s creditors and
                                               contributories.
                                      (2) A contributory shall be entitled to make an application under this
                                section notwithstanding that the company is or may be insolvent and the Court
                                shall not refuse to make an order upon the application of a contributory merely by
                                reason of the fact that the company is or may be insolvent.
   Meetings to ascertain        115. (1) The Court shall, as to all matters relating to the winding up, have
   wishes of creditors or
   contributories               regard to wishes of the creditors or contributories and for that purpose it may


                                                                          74
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 117 of 262
     direct reports to be prepared by the official liquidator and meetings of creditors or
     contributories to be summoned.
          (2) If it considers it necessary to do so, the Court may direct that separate
     meetings be held of different classes of creditors or contributories.
           (3) Subject to Rules made under section 155, meetings may be
     requisitioned by creditors, if the company is insolvent, or by contributories if the
     company is solvent.
            (4) The votes of creditors and contributories shall be counted by reference
     to -
                (a) the value of their debts, in the case of creditors;
                (b) the number of votes, in the case of contributories whose shares
                    carry voting rights under the articles of association of the
                    company; and
                (c) the par value of all the shares held, in the case of contributories
                    whose shares do not carry votes under the articles of association
                    of the company and, where there are no par value shares, the net
                    asset value of the company shown.

                                  Voluntary Winding up
     116. A company incorporated and registered under this Law or an existing                Circumstances in which
                                                                                             a company may be
     company may be wound up voluntarily-                                                    wound up voluntarily
                (a) when the period, if any, fixed for the duration of the company by
                    its memorandum or articles of association expires;
                (b) if the event, if any, occurs, on the occurrence of which the
                    memorandum or articles of association provide that the company
                    is to be wound up;
                (c) if the company resolves by special resolution that it be wound up
                    voluntarily; or
                (d) if the company in general meeting resolves by ordinary resolution
                    that it be wound up voluntarily because it is unable to pay its
                    debts as they fall due.
     117. (1) A voluntary winding up is deemed to commence-                                  Commencement of
                                                                                             winding up
                (a) at the time of the passing of the resolution for winding up; or
                (b) on the expiry of the period or the occurrence of the event
                    specified in the company’s memorandum or articles of
                    association,
     notwithstanding that a supervision order is subsequently made by the Court.




                                              75
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                      Main Document
                                                 Pg 118 of 262
                                    (2) Subject to any contrary provision in its memorandum or articles of
                              association, the voluntary winding up of an exempted limited duration company is
                              taken to have commenced upon the expiry of a period of ninety days starting on-
                                         (a) the death, insanity, bankruptcy, dissolution, withdrawal,
                                             retirement or resignation of a member of the company;
                                         (b) the redemption, repurchase or cancellation of all the shares of a
                                             member of the company; or
                                         (c) the occurrence of any event which, under the memorandum or
                                             articles of association of the company, terminates the membership
                                             of a member of the company,
                              unless there remain at least two members of the company and the company is
                              continued in existence by the unanimous resolution of the remaining members
                              pursuant to amended memorandum and articles of association adopted during that
                              period of ninety days.
    Effect on business and    118. (1) In the case of a voluntary winding up, the company shall from the
    status of the company
                              commencement of its winding up cease to carry on its business except so far as it
                              may be beneficial for its winding up.
                                     (2) Notwithstanding anything to the contrary contained in the company’s
                              articles of association, its corporate state and powers shall continue until the
                              company is dissolved.
   Appointment of
   voluntary liquidator
                              119. (1) One or more liquidators shall be appointed for the purpose of winding
                              up the company’s affairs and distributing its assets.
                                   (2) When the winding up has commenced in accordance with the
                              company’s memorandum or articles of association upon the termination of a fixed
                              period or the occurrence of an event-
                                         (a) the persons designated as liquidators in the memorandum or
                                             articles of association shall become such liquidators automatically
                                             from the commencement of the winding up; or
                                         (b) if no such person is designated in the memorandum or articles of
                                             association or the person designated is unable or unwilling to act,
                                             the directors shall convene a general meeting of the company for
                                             the purpose of appointing a liquidator.
                                   (3) Except in the case of a person designated as liquidator in the
                              company’s memorandum or articles of association, the appointment of a
                              voluntary liquidator shall take effect upon the filing of his consent to act with the
                              Registrar.
                                   (4) If a vacancy occurs by death, resignation or otherwise in the office of
                              voluntary liquidator appointed by the company-
                                         (a)   the company in a general meeting may fill the vacancy; or

                                                                       76
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                   Main Document
                                           Pg 119 of 262
                (b) the Court may fill the vacancy on the application of any
                    contributory or creditor.
           (5) On the appointment of a voluntary liquidator all the powers of the
     directors cease, except so far as the company in a general meeting or the
     liquidator sanctions their continuance.
           (6) When two or more persons are appointed as voluntary liquidators
     jointly, they shall be authorised to act jointly and severally unless their powers are
     expressly limited by the resolution or articles of association under which they are
     appointed.
     120. Any person, including a director or officer of the company, may be                  Qualifications of
                                                                                              voluntary liquidators
     appointed as its voluntary liquidator.
     121. (1) A voluntary liquidator may be removed from office by a resolution of             Removal of voluntary
                                                                                               liquidators
     the company in a general meeting convened especially for that purpose.
           (2) A general meeting of the company for the purpose of considering a
     resolution to remove its voluntary liquidator may be convened by any shareholder
     or shareholders holding not less than one fifth of the company’s issued share
     capital.
          (3) Whether or not a general meeting has been convened in accordance
     with subsection (2), any contributory may apply to the Court for an order that a
     voluntary liquidator be removed from office on the grounds that he is not a fit and
     proper person to hold office.
     122. (1) Where two or more persons are appointed as joint voluntary                       Resignation of voluntary
                                                                                               liquidator
     liquidators, they may resign by filing a notice of resignation with the Registrar, so
     long as at least one of them continues in office.
           (2) Except as provided in subsection (1), a voluntary liquidator wishing to
     resign shall-
                (a) prepare a report and accounts; and
                (b) convene a general meeting of the company for the purpose of
                    accepting his resignation and releasing him from the performance
                    of any further duties, and shall cease to hold office with effect
                    from the date upon which the resolution is passed.
           (3) In the event that the company fails to pass a resolution accepting his
     resignation, the voluntary liquidator may apply to the Court for an order that he be
     released from the performance of any further duties.
     123. (1) Within twenty-eight days of the commencement of a voluntary                     Notice of voluntary
     winding up, the liquidator or, in the absence of any liquidator, the directors shall-    winding up

                (a) file notice of the winding up with the Registrar;
                (b) file the liquidator’s consent to act with the Registrar;

                                              77
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                     Main Document
                                                 Pg 120 of 262
                                        (c) file the director’s declaration of solvency with the Registrar (if
                                            the supervision of the court is not sought);
                                        (d) in the case of a company carrying on a regulated business, serve
                                            notice of the winding up upon the Monetary Authority; and
                                        (e) publish notice of the winding up in the Gazette.
                                    (2) A director or liquidator who fails to comply with this section commits
                              an offence and is liable to a fine of ten thousand dollars.
    Application for           124. (1) Where a company is being wound up voluntarily its liquidator shall
    supervision order
                              apply to the Court for an order that the liquidation continue under the supervision
                              of the Court unless, within twenty-eight days of the commencement of the
                              liquidation, the directors have signed a declaration of solvency in the prescribed
                              form in accordance with subsection (2).
                                    (2) A declaration of solvency means a declaration or affidavit in        the
                              prescribed form to the effect that a full enquiry into the company’s affairs   has
                              been made and that to the best of the directors’ knowledge and belief          the
                              company will be able to pay its debts in full together with interest at        the
                              prescribed rate, within such period, not exceeding twelve months from          the
                              commencement of the winding up, as may be specified in the declaration.
                                    (3) A person who knowingly makes a declaration under this section
                              without having reasonable grounds for the opinion that the company will be able
                              to pay its debts in full, together with interest at the prescribed rate, within the
                              period specified commits an offence and is liable on summary conviction to a fine
                              of ten thousand dollars and to imprisonment for two years.
     Avoidance of share       125. Any transfer of shares, not being a transfer with the sanction of the
     transfers
                              liquidator, and any alteration in the status of the company’s members made after
                              the commencement of a voluntary winding up is void.
    General meeting at        126. (1) In the event of a voluntary winding up continuing for more than one
    year’s end
                              year, the liquidators shall summon a general meeting of the company at the end of
                              the first year from the commencement of the winding up and at the end of each
                              succeeding year and such meetings shall be held within three months of each
                              anniversary of the commencement of the liquidation.
                                   (2) At each meeting the liquidator shall lay before the meeting a report and
                              account of his acts and dealings and the conduct of the winding up during the
                              preceding year.
                                    (3) A liquidator who fails to comply with this section commits an offence
                              and is liable on conviction to a fine of ten thousand dollars.
     Final meeting prior to   127. (1) As soon as the company’s affairs are fully wound up, the liquidator
     dissolution
                              shall make a report and an account of the winding up showing how it has been
                              conducted and how the company’s property has been disposed of and thereupon

                                                                      78
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 121 of 262
     shall call a general meeting of the company for the purpose of laying before it the
     account and giving an explanation for it.
           (2) At least twenty-one days before the meeting the liquidator shall send a
     notice specifying the time, place and object of the meeting to each contributory in
     any manner authorised by the company’s articles of association and published in
     the Gazette.
           (3) The liquidator shall, no later than seven days after the meeting, make a
     return to the Registrar in the prescribed form specifying-
                (a) the date upon which the meeting was held; and
                (b) if a quorum was present, particulars of the resolutions, if any,
                    passed at the meeting.
           (4) A liquidator who fails to call a general meeting of the company as
     required by subsection (1) or fails to make a return as required by subsection (3)
     commits an offence and is liable on conviction to a fine of ten thousand dollars.
     128. Where a company limited by guarantee and having a capital divided into             Effect of winding up on
                                                                                             share capital of company
     shares is being wound up voluntarily, any share capital that may not have been          limited by guarantee
     called upon shall be deemed to be an asset of the company, and to be a speciality
     debt due from each member to the company to the extent of any sums that may be
     unpaid on any shares held by him, and payable at such time as may be appointed
     by the liquidator.
     129. (1) The voluntary liquidator or any contributory may apply to the Court to         Reference of questions
                                                                                             to Court
     determine any question arising in the voluntary winding up of a company or to
     exercise, as respects the enforcing of calls or any other matter, all or any of the
     powers which the Court might exercise if the company were being wound up
     under the supervision of the Court.
           (2) The Court, if satisfied that the determination of the question or the
     required exercise of power will be just and beneficial, may accede wholly or
     partly to the application on such terms and conditions as it thinks fit, or make
     such other order on the application as it thinks just.
           (3) The voluntary liquidator shall, within seven days of the making of an
     order under this section, forward a copy of the order to the Registrar who shall
     enter it in his records relating to the company.
     130. (1) The expenses properly incurred in the winding up, including the                 Expenses of voluntary
                                                                                              winding up
     remuneration of the liquidator, are payable out of the company’s assets in priority
     to all other claims.
         (2) The rate and amount of the liquidator’s remuneration shall be fixed and
     payment authorised by resolution of the company.
           (3) Each report and account laid before the company in general meetings
     by its liquidator shall contain all such information, including the rate at which the
                                              79
19-13767-scc                Doc 3Companies
                                    Filed Law
                                           11/24/19    Entered 11/24/19 22:31:38
                                              (2018 Revision)                                      Main Document
                                                   Pg 122 of 262
                                liquidator’s remuneration is calculated and particulars of the work done, as may
                                be necessary to enable the members to determine what expenses have been
                                properly incurred and what remuneration is properly payable to the liquidator.
                                     (4) If the company fails to approve the liquidator’s remuneration and
                                expenses or the liquidator is dissatisfied with the decision of the company, he may
                                apply to the Court which shall fix the rate and amount of his remuneration and
                                expenses.

                                                Winding up subject to the supervision of the Court
    Application for             131. When a resolution has been passed by a company to wind up voluntarily, the
    supervision order
                                liquidator or any contributory or creditor may apply to the Court for an order for
                                the continuation of the winding up under the supervision of the Court,
                                notwithstanding that the declaration of solvency has been made in accordance
                                with section 124, on the grounds that-
                                          (a) the company is or is likely to become insolvent; or
                                          (b) the supervision of the Court will facilitate a more effective,
                                              economic or expeditious liquidation of the company in the
                                              interests of the contributories and creditors.
    Appointment of official
    liquidator                  132. (1) When making a supervision order the Court-
                                          (a)    shall appoint one or more qualified insolvency practitioners; and
                                          (b)    may, in addition, appoint one or more foreign practitioners,
                                as liquidator or liquidators of the company and section 105 shall apply as if the
                                Court had made a winding up order.
                                      (2) Unless a voluntary liquidator is appointed as an official liquidator, he
                                shall prepare a final report and accounts within twenty-eight days from the date of
                                the supervision order.
    Effect of supervision       133. A supervision order shall take effect for all purposes as if it was an order
    order
                                that the company be wound up by the Court except that-
                                          (a) the liquidation commenced in accordance with section 117; and
                                          (b) the prior actions of the voluntary liquidator shall be valid and
                                              binding upon the company and its official liquidator.

                                                              Offences of fraud, etc.
     Fraud, etc. in             134. (1) Where a company is ordered to be wound up by the Court, or passes a
     anticipation of winding
     up                         resolution for voluntary winding up, any person, who is or was an officer,
                                professional service provider, voluntary liquidator or controller of the company
                                and who, within the twelve months immediately preceding the commencement of
                                the winding up, has-


                                                                        80
19-13767-scc         Doc 3     Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)              Main Document
                                            Pg 123 of 262
               (a) concealed any part of the company’s property to the value of ten
                   thousand dollars or more or concealed any debt due to or from the
                   company;
               (b) removed any part of the company’s property to the value of ten
                   thousand dollars or more;
               (c) concealed, destroyed, mutilated or falsified any documents
                   affecting or relating to the company’s property or affairs;
               (d) made any false entry in any documents affecting or relating to the
                   company’s property or affairs;
               (e) parted with, altered or made any omission in any document
                   affecting or relating to the company’s property or affairs; or
               (f) pawned, pledged or disposed of any property of the company
                   which has been obtained on credit and has not been paid for
                   (unless the pawning, pledging or disposal was in the ordinary way
                   of the company’s business),
     with intent to defraud the company’s creditors or contributories commits an
     offence and is liable on conviction to a fine and to imprisonment for five years.
          (2) In this section-
     “officer” includes a shadow director.
     135. Where a company is ordered to be wound up by the Court or passes a               Transactions in fraud of
                                                                                           creditors
     resolution for voluntary winding up, any officer or professional service provider
     of the company who-
               (a) has made or caused to be made any gift or transfer of, or charge
                   on, or has caused or connived at the levying of any execution
                   against, the company’s property; or
               (b) has concealed or removed any part of the company’s property,
     with intent to defraud the company’s creditors or contributories commits an
     offence and is liable on conviction to a fine and to imprisonment for five years.
     136. (1) Where a company is being wound up, whether by the Court or                   Misconduct in course of
                                                                                           winding up
     voluntarily, a person who is or was a director, officer or professional service
     provider of the company and who-
               (a)     does not to the best of his knowledge and belief fully and truly
                       discover to the liquidator-
                        (i) all the company’s property (except such part as has been
                            disposed of in the ordinary way of the company’s business);
                       (ii) the date on which and manner in which the company’s
                            property or any part thereof property was disposed of, if it
                            was disposed of;
                      (iii) the persons to whom any property was transferred, if it was
                            disposed of; or

                                              81
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                      Main Document
                                                Pg 124 of 262
                                              (iv) the consideration paid for any property which was disposed
                                                     of;
                                        (b)    does not deliver up to the liquidator or does not deliver up in
                                               accordance with the directions of the liquidator any of company’s
                                               property which is in his custody or under his control, and which
                                               he is required by law to deliver up;
                                        (c)    does not deliver up to the liquidator or does not deliver up, in
                                               accordance with the directions of the liquidator, all documents in
                                               his custody or under his control which belong to the company and
                                               which he is required by law to deliver up;
                                        (d)    knows or believes that a false debt has been proved by any person
                                               in the winding up and fails to inform the liquidator of such
                                               knowledge or belief as soon as practicable;
                                        (e)    prevents the production of any document affecting or relating to
                                               the company’s property or affairs; or
                                        (f)    destroys, mutilates, alters or falsifies any books, papers or
                                               securities, or makes or is privy to the making of any false or
                                               fraudulent entry in any register, book of account or document
                                               belonging to the company,
                              with intent to defraud the company’s creditors or contributories commits an
                              offence and is liable on conviction to a fine of twenty five thousand dollars or to
                              imprisonment for a term of five years, or to both.
                                   (2) In this section-
                              “officer” includes a shadow director.
    Material omissions from
    statement relating to
                              137. (1) Where a company is being wound up, whether by the Court or
    company’s affairs         voluntarily, a person who is or was a director, an officer a manager or a
                              professional service provider of the company, commits an offence if he makes
                              any material omission in any statement relating to the company’s affairs, with
                              intent to defraud the company’s creditors or contributories.
                                    (2) A person who commits an offence under subsection (1) is liable on
                              conviction to a fine of twenty-five thousand dollars or to imprisonment for a term
                              of five years, or to both.
                                   (3) In this section-
                              “officer” includes a shadow director.

                                                             General provisions
    Getting in the            138. (1) Where any person has in his possession any property or documents to
    company’s property        which the company appears to be entitled, the Court may require that person to
                              pay, transfer or deliver such property or documents to the official liquidator.


                                                                      82
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                   Main Document
                                           Pg 125 of 262
           (2) Where the official liquidator seizes or disposes of any property which
     he reasonably believed belonged to the company, he shall not be personally liable
     for any loss or damage caused to its true owner except in so far as such losses or
     damage is caused by his own negligence.
     139. (1) All debts payable on a contingency and all claims against the company           Provable debts
     whether present or future, certain or contingent, ascertained or sounding only in
     damages, shall be admissible to proof against the company and the official
     liquidator shall make a just estimate so far as is possible of the value of all such
     debts or claims as may be subject to any contingency or sound only in damages or
     which for some other reason do not bear a certain value.
          (2) Foreign taxes, fines and penalties shall be admissible to proof against
     the company only if and to the extent that a judgment in respect of the same
     would be enforceable against the company pursuant to the Foreign Judgments
     Reciprocal Enforcement Law (1996 Revision) or any laws permitting the                    1996 Revision
     enforcement of foreign taxes, fines and penalties.
     140. (1) Subject to subsection (2), the property of the company shall be applied         Distribution of the
                                                                                              company’s property
     in satisfaction of its liabilities pari passu and subject thereto shall be distributed
     amongst the members according to their rights and interests in the company.
           (2) The collection in and application of the property of the company
     referred to in subsection (1) is without prejudice to and after taking into account
     and giving effect to the rights of preferred and secured creditors and to any
     agreement between the company and any creditors that the claims of such
     creditors shall be subordinated or otherwise deferred to the claims of any other
     creditors and to any contractual rights of set-off or netting of claims between the
     company and any person or persons (including without limitation any bilateral or
     any multi-lateral set-off or netting arrangements between the company and any
     person or persons) and subject to any agreement between the company and any
     person or persons to waive or limit the same.
           (3) In the absence of any contractual right of set-off or non set-off, an
     account shall be taken of what is due from each party to the other in respect of
     their mutual dealings, and the sums due from one party shall be set-off against the
     sums due from the other.
           (4) Sums due from the company to another party shall not be included in
     the account taken under subsection (3) if that other party had notice at the time
     they became due that a petition for the winding up of the company was pending.
           (5) Only the balance, if any, of the account taken under subsection (3)
     shall be provable in the liquidation or, as the case may be, payable to the
     liquidator as part of the assets.
     141. (1) In the case of an insolvent company, the debts described in Schedule 2          Preferential debts
                                                                                              Schedule 2
     shall be paid in priority to all other debts.

                                              83
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                       Main Document
                                                Pg 126 of 262
                                   (2) The preferential debts shall-
                                         (a)rank equally amongst themselves and be paid in full unless the
                                            assets available, after having exercised any rights of set-off or
                                            netting of claims, are insufficient to meet them in which case they
                                            shall abate in equal proportions; and
                                        (b) so far as the assets of the company available for payment of
                                            general creditors are insufficient to meet them, have priority over
                                            the claims of holders of debentures secured by, or holders of any
                                            floating charge created by the company, and be paid accordingly
                                            out of any property comprised in or subject to that charge.
    Secured creditors         142. (1) Notwithstanding that a winding up order has been made, a creditor
                              who has security over the whole or part of the assets of a company is entitled to
                              enforce his security without the leave of the Court and without reference to the
                              liquidator.
                                     (2) Where the liquidator sells assets on behalf of a secured creditor, he is
                              entitled to deduct from the proceeds of sale a sum by way of remuneration
                              equivalent to that which is or would be payable under section 109.
    Preferential charge on    143. In the event of a landlord or other person entitled to receive rent distraining
    goods distrained
                              or having distrained on any goods or effects of the company within three months
                              preceding the date of the winding up order, the debts to which priority is given by
                              section 141 shall be a first charge on the goods or effects so distrained on or the
                              proceeds of sale thereof.
     Effect of execution or   144. (1) Where a creditor has issued execution against the goods or land of a
     attachment
                              company or has attached any debt due to it, and the company is subsequently
                              wound up, he is not entitled to retain the benefit of the execution or attachment
                              against the liquidator unless he has completed the execution or attachment before
                              the commencement of the winding up.
                                   (2) Notwithstanding subsection (1)-
                                         (a)where a creditor has had notice of a meeting having been called at
                                            which a resolution for voluntary winding up is to be proposed, the
                                            date on which he had notice is substituted for the purpose of
                                            subsection (1) for the date of commencement of the winding up;
                                        (b) a person who purchases in good faith under a sale by the bailiff
                                            any goods of a company on which execution has been levied in
                                            all cases acquires a good title to them against the liquidator; and
                                        (c) the rights conferred by subsection (1) on the liquidator may be set
                                            aside by the Court in favour of the creditor to such extent and
                                            subject to such terms as the Court thinks fit.
                                   (3) For the purposes of this Law-
                                        (a)    an execution against goods is completed by seizure and sale;
                                                                       84
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 127 of 262
                (b) an execution against securities is completed upon making a
                    charging order absolute;
                (c) an attachment of a debt is completed by receipt of the debt; and
                (d) an execution against land is completed by the registration of a
                    charging order.
     145. (1) Every conveyance or transfer of property, or charge thereon, and every          Voidable preference
     payment obligation and judicial proceeding, made, incurred, taken or suffered by
     any company in favour of any creditor at a time when the company is unable to
     pay its debts within the meaning of section 93 with a view to giving such creditor
     a preference over the other creditors shall be invalid if made, incurred, taken or
     suffered within six months immediately preceding the commencement of a
     liquidation.
         (2) A payment made as aforesaid to a related party of the company shall be
     deemed to have been made with a view to giving such creditor a preference.
           (3) For the purposes of this section a creditor shall be treated as a “related
     party” if it has the ability to control the company or exercise significant influence
     over the company in making financial and operating decisions.
                                                                                              Avoidance of
     146. (1) In this section and section 147 -                                               dispositions made at an
                                                                                              undervalue
                (a) “disposition” has the meaning ascribed in Part VI of the Trusts
                    Law (2018 Revision);                                                      2018 Revision
                (b) “intent to defraud” means an intention to wilfully defeat an
                    obligation owed to a creditor;
                (c) “obligation” means an obligation or liability (which includes a
                    contingent liability) which existed on or prior to the date of the
                    relevant disposition;
                (d) “transferee” means the person to whom a relevant disposition is
                    made and shall include any successor in title; and
                (e) “undervalue” in relation to a disposition of a company’s property
                    means-
                     (i) the provision of no consideration for the disposition; or
                    (ii) a consideration for the disposition the value of which in
                         money or monies worth is significantly less than the value
                         of the property which is the subject of the disposition.
            (2) Every disposition of property made at an undervalue by or on behalf of
     a company with intent to defraud its creditors shall be voidable at the instance of
     its official liquidator.
           (3) The burden of establishing an intent to defraud for the purposes of this
     section shall be upon the official liquidator.
          (4) No action or proceedings shall be commenced by an official liquidator
     under this section more than six years after the date of the relevant disposition.

                                              85
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                      Main Document
                                                 Pg 128 of 262
                                   (5) In the event that any disposition is set aside under this section, then if
                              the Court is satisfied that the transferee has not acted in bad faith-
                                         (a) the transferee shall have a first and paramount charge over the
                                             property, the subject of the disposition, of an amount equal to the
                                             entire costs properly incurred by the transferee in the defence of
                                             the action or proceedings; and
                                         (b) the relevant disposition shall be set aside subject to the proper
                                             fees, costs, pre-existing rights, claims and interests of the
                                             transferee (and of any predecessor transferee who has not acted in
                                             bad faith).
    Fraudulent trading        147. (1) If in the course of the winding up of a company it appears that any
                              business of the company has been carried on with intent to defraud creditors of
                              the company or creditors of any other person or for any fraudulent purpose the
                              liquidator may apply to the Court for a declaration under this section.
                                    (2) The Court may declare that any persons who were knowingly parties to
                              the carrying on of the business in the manner mentioned in subsection (1) are
                              liable to make such contributions, if any, to the company’s assets as the Court
                              thinks proper.
    Supply of utilities       148. (1) If a request is made by or with the concurrence of the liquidator
                              (including a provisional liquidator) for the giving, after the effective date, of any
                              of the supplies mentioned in the subsection (2), the supplier-
                                         (a) may make it a condition of the giving of the supply that the
                                             liquidator personally guarantees the payment of any charges in
                                             respect of the supply; but
                                         (b) shall not make it a condition of the giving of the supply, or do
                                             anything which has the effect of making it a condition of the
                                             giving of the supply, that any outstanding charges in respect of a
                                             supply given to the company before the effective date are paid.
                                   (2) The supplies referred to in subsection (1) are-
                                         (a) a supply of electricity;
                                         (b) a supply of water; and
                                         (c) a supply of telecommunication services.
                                   (3) In this section-
                              “effective date” means-
                                         (a) the date on which the provisional liquidator was appointed; or
                                         (b) the date on which the winding up order was made.
    Interest on debts         149. (1) Subject to subsection (5), in a winding up interest is payable in
                              accordance with this section on any debt proved in the winding up, including so
                              much of any such debt as represents interest on the remainder of the debt.
                                                                       86
19-13767-scc         Doc 3    Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)               Main Document
                                           Pg 129 of 262
           (2) Any surplus remaining after the payment of the debts proved in a
     winding up shall, before being applied for any other purpose, be applied in paying
     interest on those debts in respect of the period during which they have been
     outstanding since the company went into liquidation.
          (3) All interest under this section ranks equally, whether or not the debts
     on which it is payable ranked equally.
           (4) The rate of interest payable under this section in respect of any debt is
     the greater of -
               (a) the rate applicable to the currency of the liquidation prescribed
                   from time to time by the Judgment Debts (Rates of Interest)
                   Rules, 2012 made under section 34 of the Judicature Law (2017           2017 Revision
                   Revision); and
               (b) the rate applicable to that debt apart from the winding up.
          (5) No interest shall be payable if the liquidation is concluded in less than
     six months or the accrued amount is less than five hundred dollars.
     150. (1) In the case of a solvent liquidation, a company’s creditors are entitled     Currency of the
                                                                                           liquidation
     to receive payment of their debts in the currency of the obligation.
           (2) In the case of an insolvent liquidation, a company’s liabilities shall be
     translated into the functional currency of the company at the exchange rates
     ruling-
               (a) on the date of the commencement of the voluntary liquidation; or
               (b) on the day upon which the winding up order is made.
           (3) For the purposes of this section the functional currency of a company
     is the currency of the primary economic environment in which it operated as at
     the commencement of the liquidation.

                                Dissolution of a Company
     151. (1) The Registrar shall, within three days of receiving a liquidator’s return     Dissolution following
                                                                                            voluntary winding up
     under section 127(3), register such return.
           (2) Upon the expiration of three months from the registration of the return
     the company is deemed to be dissolved.
           (3) Notwithstanding subsection (2), the Court may, on the application of
     the liquidator or any other person who appears to the Court to be interested, make
     an order deferring the date at which the dissolution of the company is to take
     effect to such date as the Court thinks fit.
           (4) An application under this section shall not be made after the company
     is deemed to have been dissolved.


                                             87
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                       Main Document
                                                Pg 130 of 262
                                   (5) An order of the Court made under this section shall be registered with
                              the Registrar within seven days of the date upon which it was made.
   Dissolution following      152. (1) When the affairs of the company have been completely wound up, the
   winding up by the Court
                              Court shall make an order that the company be dissolved from the date of that
                              order or such other date as the Court thinks fit, and the company shall be
                              dissolved accordingly.
                                    (2) The effect of an order for dissolution in respect of a segregated
                              portfolio is that its creditors’ claims against the company shall be extinguished,
                              notwithstanding that the company has not been liquidated and dissolved.
                                   (3) The official liquidator shall file the order for dissolution with the
                              Registrar.
                                    (4) An official liquidator who fails to file the order for dissolution with the
                              Registrar within fourteen days from the date upon which it was perfected,
                              commits an offence and is liable on summary conviction to a penalty of ten
                              dollars for every day during which he is so in default.
   Unclaimed dividends        153. (1) Any unclaimed dividends or undistributed assets in the possession or
   and undistributed assets
                              control of the liquidator or former liquidator of a company shall be held by him as
                              trustee upon trust for the benefit of the contributories or creditors to whom such
                              funds are owed.
                                    (2) At the end of one year after the dissolution of the company, the former
                              liquidator shall transfer any funds or other assets held on trust by him to the
                              Minister charged with responsibility for Finance who shall manage them in
    2018 Revision             accordance with Part VIII of the Public Management and Finance Law (2018
                              Revision).

                                                      Insolvency rules and regulations
    Insolvency Rules          154. (1) There shall be established an Insolvency Rules Committee comprising-
    Committee
                                         (a) the Chief Justice or other judge nominated by the Chief Justice in
                                             his place who shall be chairman;
                                         (b) the Attorney General or his nominee;
                                         (c) the legal practitioner members of the Grand Court Rules
                                             Committee;
                                         (d) a qualified insolvency practitioner appointed by the Chief Justice
                                             upon the recommendation of the Cayman Islands Society of
                                             Professional Accountants; and
                                         (e) a person appointed by the Chief Justice who, in his opinion,
                                             demonstrates a wide knowledge of law, finance, financial
                                             regulation or insolvency practice.



                                                                       88
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 131 of 262
           (2) The quorum of the Insolvency Rules Committee shall be the chairman
     and three other members of the Committee; and the chairman shall have a casting
     vote.
     155. (1) The Insolvency Rules Committee shall have power-                                Powers of the
                                                                                              Insolvency Rules
                (a)  to make rules and prescribe forms for the purpose of giving effect       Committee

                     to Parts IV, V and XVI;
                (b) to prescribe court fees to be paid in connection with -
                      (i) applications under Part IV;
                     (ii) winding up proceedings under Part V; and
                    (iii) applications under Part XVI; and
                (c) to make rules for the purpose of specifying -
                      (i) the qualifications which must be held by a person appointed
                          to the office of official liquidator;
                     (ii) persons who are disqualified from holding office as official
                          liquidator either generally or in relation to a particular
                          company which is not in liquidation before the court;
                    (iii) the nature and scope of professional indemnity insurance, if
                          any, required to be held by persons appointed to the office
                          of official liquidators; and
                    (iv) the nature and scope of security bonds, if any, required to be
                          posted by persons appointed to the office of official
                          liquidator.
           (2) The Insolvency Rules Committee, after consultation with the Authority
     and with any organisation representing insolvency practitioners in the Islands,
     shall make rules prescribing the rates of fees which may be charged by an official
     liquidator.

                        PART VI - Removal of Defunct Companies
     156. (1) Where the Registrar has reasonable cause to believe that a company is            Company not operating
                                                                                               may be struck off
     not carrying on business or is not in operation, he may strike the company off the        register
     register and the company shall thereupon be dissolved.
           (2) A request on behalf of the company to strike the company off the
     register shall be accompanied by a fee of seventy-five dollars.
     157. Where a company is being wound up, and the Registrar has reasonable cause           Company being wound
                                                                                              up may be struck off
     to believe either that no liquidator is acting, or that the affairs of the company are   register for want of
     fully wound up, he may strike the company off the register and the company shall         liquidator, etc.
     thereupon be dissolved.
     158. The Registrar shall immediately publish a Government Notice to the effect           Registrar to publish fact
                                                                                              of company being struck
     that the company in question has been struck off the register, the date on which it      off register
     has been struck off and the reason therefor. Such notice shall be gazetted.

                                              89
19-13767-scc                  Doc 3Companies
                                      Filed Law
                                             11/24/19    Entered 11/24/19 22:31:38
                                                (2018 Revision)                                       Main Document
                                                     Pg 132 of 262
    Company, creditor or          159. If a company or any member or creditor thereof feels aggrieved by the
    member may apply to
    court for company to be       company having been struck off the register in accordance with this Law, the
    reinstated                    Court on the application of such company, member or creditor made within two
                                  years or such longer period not exceeding ten years as the Cabinet may allow of
                                  the date on which the company was so struck off, may, if satisfied that the
                                  company was, at the time of the striking off thereof, carrying on business or in
                                  operation, or otherwise, that it is just that the company be restored to the register,
                                  order the name of the company to be restored to the register, on payment by the
                                  company of a re-instatement fee equivalent to the original incorporation or
                                  registration fee and on such terms and conditions as to the Court may seem just,
                                  and thereupon the company shall be deemed to have continued in existence as if
                                  its name had not been struck off; and the Court may, by the same or any
                                  subsequent order, give such directions and make such provisions as seem just for
                                  placing the company and all other persons in the same position as nearly as may
                                  be as if the name of the company had not been struck off.
   Liability of members of        160. The striking off the register of any company under this Law shall not affect
   company to remain
                                  the liability, if any, of any director, manager, officer or member of the company,
                                  and such liability shall continue and may be enforced as if the company had not
                                  been dissolved.
   Registrar not liable for       161. No liability shall attach for any act performed or thing done by the Registrar
   any act performed under
   this Part                      under this Part.
   Vesting of property            162. Any property vested in or belonging to any company struck off the register
                                  under this Law shall thereupon vest in the Minister charged with responsibility for
                                  Finance and shall be subject to disposition by the Cabinet, or to retention for the
                                  benefit of the Islands.

                                                         PART VII - Exempted Companies
  What companies may              163. Any proposed company applying for registration under this Law, the objects
  apply to be registered as       of which are to be carried out mainly outside the Islands, may apply to be
  exempted companies
                                  registered as an exempted company.
   Registration of                164. On being satisfied that section 165 has been complied with, the Registrar
   exempted companies
                                  shall register the company as an exempted company.
  Declaration by proposed         165. A proposed exempted company applying for registration as an exempted
  company                         company shall submit to the Registrar a declaration signed by a subscriber to the
                                  effect that the operation of the proposed exempted company will be conducted
                                  mainly outside the Islands.
   Shares shall be non-           166. The shares of an exempted company shall be non-negotiable and shall be
   negotiable
                                  transferred only on the books of the company.



                                                                           90
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)               Main Document
                                           Pg 133 of 262
     167. Repealed by section 3 of Law 3 of 2016.                                           Repealed

     168. In January of each year after the year of its registration each exempted          Annual return
     company shall furnish to the Registrar a return which shall be in the form of a
     declaration that-
                (a) since the previous return or since registration, as the case may be,
                    there has been no alteration in the memorandum of association,
                    other than an alteration in the name of the company effected in
                    accordance with section 31 or an alteration already reported in
                    accordance with section 10;
                (b) the operations of the exempted company since the last return or
                    since registration of the exempted company, as the case may be,
                    have been mainly outside the Islands; and
                (c) section 174 has been and is being complied with.

     169. (1) Every exempted company shall, in January of each year after the year         Annual fee
     of its registration, pay to the revenues of the Islands the annual fee specified in   Schedule 5
     Part 4 of Schedule 5.
           (2) Each such annual fee referred to in subsection (1) shall be tendered
     with the return required by section 168.
          (3) An exempted company who defaults in submitting its annual return
     under section 168 or the fee specified in subsection (1) shall incur a penalty of-
                (a) 33.33% of the annual fee specified in subsection (1) if the return
                    is submitted or the fee and penalty are paid between the 1st April
                    and the 30th June;
                (b) 66.67% of the annual fee specified in subsection (1) if the return
                    is submitted or the fee and penalty are paid between the 1st July
                    and the 30th September; and
                (c) 100% of the annual fee specified in subsection (1) if the return is
                    submitted or the fee and penalty are paid between the 1st October
                    and the 31st December.
     170. Any exempted company which fails to comply with section 168 or 169 shall         Failure to comply with
                                                                                           section 168 or 169
     be deemed to be a defunct company and shall thereupon be dealt with as such
     under Part VI but without prejudice to its being registered again as though it were
     being registered for the first time.
     171. Before taking action under section 170, the Registrar shall give one month’s     Registrar to give notice

     notice to the defaulting company and, if the default is made good before the
     expiry of such notice, sections 168 and 169 shall be deemed to have been
     complied with.
     172. If any declaration under section 165 or 168 contains any wilful false            False statement in
                                                                                           declaration
     statement or misrepresentation the company shall, on proof thereof, be liable to be

                                              91
19-13767-scc                Doc 3Companies
                                    Filed Law
                                           11/24/19    Entered 11/24/19 22:31:38
                                              (2018 Revision)                                    Main Document
                                                   Pg 134 of 262
                                immediately dissolved and removed from the register and in such case any fee
                                tendered under section 26 or 169 shall be forfeited to the Minister charged with
                                responsibility for Finance for credit to the general revenue.
  Penalty for false             173. Every director and officer of a company who knowingly makes or permits
  declaration
                                the making of any such declaration knowing it to be false commits an offence and
                                is liable on summary conviction to a fine of five thousand dollars and to
                                imprisonment for a term of one year, or to both.
   Prohibited enterprises       174. An exempted company shall not trade in the Islands with any person, firm or
                                corporation except in furtherance of the business of the exempted company
                                carried on outside the Islands:

                                     Provided that nothing in this section shall be construed so as to prevent the
                                exempted company effecting and concluding contracts in the Islands and
                                exercising in the Islands all of its powers necessary for the carrying on of its
                                business outside the Islands.

   Prohibited sale of           175. An exempted company that is not listed on the Cayman Islands Stock
   securities
                                Exchange is prohibited from making any invitation to the public in the Islands to
                                subscribe for any of its securities.
   Penalty for carrying on      176. If an exempted company carries on any business in the Islands in
   business contrary to this    contravention of this Part then, without prejudice to any other proceedings that
   Part
                                may be taken in respect of the contravention, the exempted company and every
                                director, provisional director and officer of the exempted company who is
                                responsible for the contravention commits an offence and is liable on summary
                                conviction to a fine of one hundred dollars for every day during which the
                                contravention occurs or continues, and the exempted company shall be liable to
                                be immediately dissolved and removed from the register.
   Electronic business by       177. Nothing in this Law shall prohibit an exempted company from offering, by
   exempted companies
                                electronic means, and subsequently supplying, real or personal property, services
                                or information from a place of business in the Islands or through an internet
                                service provider or other electronic service provider located in the Islands.

                                            PART VIII - Exempted Limited Duration Companies
   Exempted company may
   apply to be registered as
                                178. (1) An exempted company may, at any time, apply to the Registrar to be
   an exempted limited          registered as an exempted limited duration company.
   duration company
                                      (2) An application may also be made under subsection (1) at the same time
                                as an application is made-
                                          (a) to register a proposed company as an exempted company;
                                          (b) to re-register an ordinary non-resident company as an exempted
                                              company; or

                                                                       92
19-13767-scc         Doc 3   Filed 11/24/19 Entered  11/24/19
                                              Companies         22:31:38
                                                        Law (2018 Revision)                Main Document
                                          Pg 135 of 262
               (c)    to register a company by way of continuation as an exempted
                      company.
           (3) An application under subsection (1) shall, in addition to any other fee
     that may be payable, be accompanied by an application fee of two hundred
     dollars.
     179. (1) The Registrar shall register as an exempted limited duration company         Registration as an
                                                                                           exempted limited
     an exempted company that has made application under section 178 if -                  duration company
               (a) the company has at least two subscribers or two members;
               (b) where the company was not already registered as a company prior
                   to the application-
                    (i) the memorandum of association of the company limits the
                         duration of the company to a period of thirty years or less;
                         and
                   (ii) the name of the company includes at its end “Limited
                         Duration Company” or “LDC”; and
               (c) where the company was already registered as a company prior to
                   the application-
                    (i) the Registrar has been supplied, where the duration of the
                         company is not already limited to a period of thirty years or
                         less with a certified copy of a special resolution of the
                         company altering its memorandum of association to limit
                         the duration of the company to a period of thirty years or
                         less; and
                   (ii) the Registrar has been supplied, in accordance with section
                         31, with a copy of a special resolution of the company
                         changing its name to a name that includes at its end
                         “Limited Duration Company” or “LDC”.
         (2) On registering an exempted company as an exempted limited duration
     company the Registrar shall-
               (a) in the case of a company referred to in paragraph (b) of
                   subsection (1), certify in the certificate of incorporation issued in
                   accordance with section 27(2) or the certificate of registration by
                   way of continuation issued in accordance with section 201(1) that
                   the company is registered as an exempted limited duration
                   company; and
               (b) in the case of a company referred to in paragraph (c) of
                   subsection (1), certify in the certificate of incorporation issued in
                   accordance with section 31(2) that the company is registered as
                   an exempted limited duration company stating the date of such
                   registration.


                                            93
19-13767-scc                 Doc 3Companies
                                     Filed Law
                                            11/24/19    Entered 11/24/19 22:31:38
                                               (2018 Revision)                                    Main Document
                                                    Pg 136 of 262
                                       (3) A special resolution passed for the purpose of paragraph (c)(ii) of
                                 subsection (1) has no effect until the company is registered as an exempted
                                 limited duration company.
   Contents of articles of       180. (1) The articles of association of an exempted limited duration company
   association                   may provide that the transfer of any share or other interest of a member of the
                                 company requires the unanimous resolution of all the other members.
                                       (2) The articles of association of an exempted limited duration company
                                 may provide that the management of the company is vested in the members of the
                                 company either equally per capita or in proportion to their share or other
                                 ownership interest in the company or in such other manner as may be specified in
                                 the articles of association.
                                       (3) Where the articles of association of an exempted limited duration
                                 company contain the provision referred to in subsection (2), the members of the
                                 company are to be considered to be the directors of the company but with power,
                                 if so provided by the articles of association, to delegate the management to a
                                 board of directors.
  Cancellation of                181. (1) A company ceases to be an exempted limited duration company if-
  registration
                                           (a) the Registrar issues a certificate under section 207 on de-
                                               registration of the company;
                                           (b) the Registrar issues a certificate of incorporation in accordance
                                               with section 31(2) which records a change of name for the
                                               company that does not include at its end “Limited Duration
                                               Company” or “LDC”; or
                                           (c) the company passes a special resolution in accordance with
                                               section 10 to alter its memorandum of association to provide for a
                                               period of duration of the company that exceeds or is capable of
                                               exceeding thirty years,
                                 and in the case of paragraph (b) or (c), the company pays a de-registration fee of
                                 four hundred dollars.

                                      (2) On a company ceasing to be an exempted limited duration company-
                                           (a) the Registrar shall, where the company has ceased to be an
                                               exempted limited duration company by virtue of paragraph (b) or
                                               (c) of subsection (1), issue to the company a certificate of
                                               incorporation altered to meet the circumstances of the case; and
                                           (b) in all cases the certificate issued by virtue of section 179(2)
                                               ceases to have effect.
                                      (3) A special resolution passed for the purpose of paragraph (c) of
                                 subsection (1) has no effect until a certificate of incorporation is issued by the
                                 Registrar under paragraph (a) of subsection (2).

                                                                        94
19-13767-scc         Doc 3    Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 137 of 262
     182. Nothing in this Law shall prohibit an exempted limited duration company           Electronic business by
                                                                                            exempted limited
     from offering, by electronic means, and subsequently supplying, real or personal       duration companies
     property, services or information from a place of business in the Islands or
     through an internet service provider or other electronic service provider located in
     the Islands.

                     PART VIIIA - Special Economic Zone Companies
     182A.(1) An exempted company may, at any time, apply to the Registrar to be            Exempted company may
                                                                                            apply to be registered as
     registered as a special economic zone company.                                         a special economic zone
                                                                                            company
           (2) An application may also be made under subsection (1) at the same time
     as an application is made -
                (a) to register a proposed company as an exempted company;
                (b) to re-register an ordinary non-resident company as an exempted
                    company; or
                (c) to register a company by way of continuation as an exempted
                    company.
          (3) An application under subsection (1) shall be accompanied by a fee
     which shall be equal to the lowest band of the annual fee payable by an exempted
                                                                                            Schedule 5
     company under section 169(1) as specified in paragraph (a) of Part 4 of Schedule
     5.
     182B.(1) The Registrar shall register as a special economic zone company an            Registration as a special
                                                                                            economic zone company
     exempted company that has made application under section 182A if -
               (a) where the company was not already registered as a company prior
                   to the application -
                    (i) the memorandum of association of the company specifies
                         that the business of the company includes special economic
                         zone business; and
                   (ii) the name of the company includes the words “Special
                         Economic Zone Company” or the letters “SEZC”; and
               (b) where the company was already registered as a company prior to
                   the application -
                    (i) the Registrar has been supplied in, accordance with section
                         62, with a copy of a special resolution of the company
                         altering its memorandum of association to carry on special
                         economic zone business; and
                   (ii) the Registrar has been supplied, in accordance with sections
                         31 and 62, with a copy of a special resolution of the
                         company changing its name to a name that includes the
                         words “Special Economic Zone Company” or the letters
                         “SEZC”.

                                             95
19-13767-scc                Doc 3Companies
                                    Filed Law
                                           11/24/19    Entered 11/24/19 22:31:38
                                              (2018 Revision)                                      Main Document
                                                   Pg 138 of 262
                                    (2) On registering an exempted company as a special economic zone
                                company the Registrar shall -
                                          (a) in the case of a company referred to in subsection (1)(a), certify
                                              in the certificate of incorporation issued in accordance with
                                              section 27(1) or the certificate of registration by way of
                                              continuation issued pursuant to section 201(1) that the company
                                              is registered as a special economic zone company; and
                                          (b) in the case of a company referred to in subsection (1)(b), issue a
                                              certificate stating that the company is registered as a special
                                              economic zone company and stating the date of such registration.
                                      (3) A special resolution passed for the purpose of subsection (1)(b)(ii) has
                                no effect until the company is registered as a special economic zone company.
   Cancellation of              182C.(1) A company ceases to be a special economic zone company if -
   registration
                                         (a) the Registrar issues a certificate under section 207 on de-
                                             registration of the company; or
                                         (b) the Registrar issues a certificate of incorporation -
                                              (i) in accordance with section 31(2) which records a change of
                                                   name for the company that does not include the words
                                                   “Special Economic Zone Company” or the letters “SEZC”;
                                                   and
                                             (ii) altered to meet the circumstances of the case, where the
                                                   company passes a special resolution in accordance with
                                                   section 10 to alter its memorandum of association to exclude
                                                   the carrying on of special economic zone business,
                                and in the case of paragraph (b), the company pays a deregistration fee of four
                                hundred dollars.
                                       (2) On a company ceasing to be a special economic zone company the
                                certificate issued by virtue of section 182B(2) ceases to have effect.

                                                        PART IX - Overseas Companies
    Definition of foreign       183. In this Part, a foreign company means an overseas company which, after the
    company
                                1st December, 1961, establishes a place of business or commences carrying on
                                business (which expressions in this Part include, without limiting their generality,
                                the sale by or on behalf of an overseas company of its shares or debentures and
                                offering, by electronic means, and subsequently supplying, real or personal
                                property, services or information from a place of business in the Islands or
                                through an internet service provider or other electronic service provider located in
                                the Islands) within the Islands, and all overseas companies which before the 1st
                                December, 1961 established a place of business or carried on business as
                                aforesaid within the Islands at the 1st December, 1961.

                                                                        96
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 139 of 262
     184. (1) Every foreign company shall, within one month after becoming a                 Documents, etc., to be
                                                                                             delivered to Registrar by
     foreign company as defined in section 183, deliver to the Registrar for registration    foreign companies
     the following -
                (a) a certified copy of the foreign company’s certificate of formation
                    or incorporation, or the equivalent document issued by the
                    relevant authority as evidence of its formation or incorporation;
                (b) a certificate of good standing issued by the relevant authority (or
                    a certified copy thereof), or, if the relevant authority does not
                    issue such certificates of good standing, a declaration signed by a
                    director of the foreign company that the foreign company is in
                    good standing with the relevant authority, in either case, dated no
                    earlier than one month prior to the date of its delivery to the
                    Registrar;
                (c) a certified copy of any charter, bye-laws or memorandum or
                    articles of association or other constitutional document
                    (howsoever called) of the foreign company that is required to be
                    filed with the relevant authority under the laws of the relevant
                    jurisdiction in connection with the incorporation or formation of
                    the foreign company;
                (d) a list of its directors, containing such particulars with respect to
                    the directors as are by this Law required to be contained with
                    respect to directors in the register of the directors of a company;
                    and
                (e) the names and addresses of some one or more than one person
                    resident in the Islands authorised to accept on its behalf service of
                    process and any notices required to be served on it,
     and shall pay to the Registrar the fee specified in Part 5 of Schedule 5.              Schedule 5

          (2) Every foreign company shall, in January of each year pay to the
                                                                                             Schedule 5
     revenues of the Islands the annual fee specified in Part 5 of Schedule 5.
          (3) A foreign company who defaults in paying the annual fee specified in
     subsection (2) shall incur a penalty of-
                (a) 33.33% of the annual fee specified in subsection (2) if the fee and
                    penalty are paid between the 1st April and the 30th June;
                (b) 66.67% of the annual fee specified in subsection (2) if the fee and
                    penalty are paid between the 1st July and the 30th September; and
                (c) 100% of the annual fee specified in subsection (2) if the fee and
                    penalty are paid between the 1st October and the 31st December.
     185. (1) An overseas company shall not have power to hold land in the Islands          Power of certain foreign
                                                                                            companies to hold land
     except where it is a foreign company which has delivered to the Registrar
     documents, particulars and fees specified in section 184.


                                              97
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                        Main Document
                                                 Pg 140 of 262
                                     (2) If an overseas company which is not a foreign company holds land in
                               the Islands or if a foreign company ceases to carry on, or have a place of business
                               in the Islands or ceases to be a foreign company or fails to comply with this Part,
                               the Cabinet may, whenever it appears to it to be necessary in the public interest,
                               order the overseas company to transfer any lands held by, vested in or belonging
                               to it to a person capable of holding such lands and of being registered as
     2018 Revision             proprietor thereof under the Registered Land Law (2018 Revision).
                                      (3) If an overseas company fails to comply with an order under subsection
                               (2), the Registrar may apply to the Court for an order that the land shall vest in the
                               Minister charged with responsibility for Finance for the benefit of the Islands and
                               be subject to the disposition of the Cabinet, and the Court may order accordingly.
                                     (4) An order under subsection (2), and any order or proceedings required
                               by the Court to be served in respect of an application under subsection (3) shall be
                               served by personal service on a person, if any, whose name and address has been
                               delivered by the company to the Registrar under paragraph (e) of section 184(1):

                                    Provided that, in the event any such order or proceedings may not be served
                               by such personal service, it or they may be served by-
                                          (a) personal service on the attorney holding a power of attorney
                                              whereunder he is authorised to accept service of orders and
                                              proceedings of the Court;
                                          (b) sending it by registered post to the overseas company at its usual
                                              or last known postal address in the Islands;
                                          (c) leaving it at the last known place of business of the overseas
                                              company in the Islands;
                                          (d) publication in three consecutive issues of the Gazette;
                                          (e) publication in three consecutive issues of a newspaper published
                                              and circulating in the Islands; or
                                          (f) displaying it in a prominent position on the lands and causing it to
                                              be kept so displayed for one month.
                                    (5) In this section-
                               “holds land” bears the meaning ascribed to that expression in section 32(3).
    Registration of foreign    186. (1) Upon compliance with section 184, the Registrar shall issue a
    companies
                               certificate under his hand and seal of office that the foreign company is registered
                               under this Law.
                                      (2) A certificate of registration of a foreign company issued under
                               subsection (1) shall be conclusive evidence that compliance has been made with
                               all requirements of this Law in respect of registration.
   Return to be delivered to   187. If, in the case of any foreign company, an alteration is made in or to any
   Registrar where
   documents etc., altered     document or other information filed with the Registrar pursuant to section 184(1)

                                                                        98
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 141 of 262
     (other than a document referred to in section 184(1)(b)) the foreign company
     shall, within thirty days after the date of such alteration, deliver to the Registrar
     for registration a return containing the particulars of the alteration.
     188. Every foreign company shall -                                                      Obligation to state name
                                                                                             of foreign company,
                (a) in every prospectus inviting subscriptions for its shares or             whether limited, and
                                                                                             country where formed or
                    debentures in the Islands state the country in which the foreign         incorporated
                    company is formed or incorporated;
                (b) conspicuously exhibit on every place where it carries on business
                    in the Islands the name of the foreign company and the country in
                    which the foreign company is formed or incorporated;
                (c) cause the name of the foreign company and of the country in
                    which it is formed or incorporated to be stated in legible
                    characters on all bill heads, letter paper, notices, advertisements
                    and other official publications; and
                (d) if the liability of the members of the foreign company is limited,
                    cause notice of that fact to be stated in every such prospectus as
                    aforesaid and on all bill heads, letter paper, notices,
                    advertisements and other official publications in the Islands, and
                    to be affixed on every place where it carries on its business in the
                    Islands.
     189. Any process or notice required to be served on a foreign company shall be          Service on foreign
                                                                                             company to which this
     sufficiently served if addressed to any person whose name has been delivered to         Part applies
     the Registrar under section 184 or 187 and left at or sent by post to the address
     which has been so delivered:

          Provided that-
                (a) where any such foreign company makes default in delivering to
                    the Registrar the name and address of a person resident in the
                    Islands who is authorised to accept on behalf of the foreign
                    company service of process or notices; or
                (b) if, at any time, all the persons whose names and addresses have
                    been so delivered are dead or have ceased so to reside, or refuse
                    to accept service on behalf of the company, or for any reason
                    cannot be served,
     a document may be served on the foreign company by leaving it at or sending it
     by post to any place of business established by the foreign company in the Islands.

     190. The execution of a contract or other instrument in accordance with section         Deeds, etc., of overseas
     81(6)(a) and the fact that it was executed in accordance with a requirement             companies

     referred to in section 81(6)(b) may be proved by the affidavit or solemn
     declaration of a witness to the execution of the contract or other instrument sworn

                                              99
19-13767-scc                  Doc 3Companies
                                      Filed Law
                                             11/24/19    Entered 11/24/19 22:31:38
                                                (2018 Revision)                                      Main Document
                                                     Pg 142 of 262
                                  or made before a notary public or any other person qualified to administer oaths
                                  in any jurisdiction.
     Execution of deeds, etc.     191. (1) An overseas company may appoint and empower a person either
                                  generally or in respect of a specified matter, to execute deeds or instruments
                                  under seal on its behalf.
                                        (2) Any appointment under subsection (1) need not be made by deed or
                                  instrument under seal, but any person so appointed otherwise than by deed or
                                  instrument under seal shall not constitute the donee of a power under the Powers
   1996 Revision                  of Attorney Law (1996 Revision) (but without prejudice to the authority
                                  otherwise conferred upon them by the overseas company).
                                        (3) A deed or instrument under seal, signed by a person on behalf of an
                                  overseas company pursuant to authority conferred pursuant to subsection (1),
                                  shall be binding on that overseas company and shall have effect as if it were
                                  executed as such by the overseas company.
   Removing company’s
   name from register
                                  192. If any foreign company ceases to carry on or have a place of business in the
                                  Islands it shall forthwith give notice of the fact to the Registrar and, as from the
                                  date on which notice is so given, the obligation of the foreign company to deliver
                                  any document to the Registrar shall cease:
                                        Provided that where the Registrar is satisfied by any other means that the
                                  foreign company has ceased to carry on or have a place of business in the Islands
                                  it shall be lawful for him to close the file of the foreign company and thereupon
                                  the obligation of the foreign company to deliver any document to the Registrar
                                  shall cease.
   Penalties for failing to       193. Whenever any foreign company fails to comply with any of the foregoing
   comply with this Part
                                  provisions of this Part, it and every officer or agent of it, commits an offence and
                                  is liable to a fine of one hundred dollars or, in the case of a continuing offence, a
                                  further fine of ten dollars for every day during which the default continues.
   Definitions in this Part       194. (1) In this Part-
                                  “certified copies” includes copies (whether in the form of an electronic record or
                                  otherwise) certified as true copies of the originals by -
                                              (a) the relevant authority;
                                              (b) a notary public in the relevant jurisdiction or in the Islands; or
                                              (c) a person qualified to practise law in the relevant jurisdiction or in
                                                   the Islands, or
                                              (d) any other person acceptable to the Registrar;
                                  “director” in relation to a foreign company, means any director, officer, member
                                  or other person (howsoever called) in whom the management of the foreign
                                  company is vested;



                                                                          100
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 143 of 262

     “electronic record” has the same meaning as in Part I of the Electronic                 2003 Revision
     Transactions Law (2003 Revision);
     “excluded share transfer or share registration office” means a share transfer or
     share registration office provided within the Islands by a person licensed or
     registered to do so under the regulatory laws;
     “place of business” includes a share transfer or share registration office (except an
     excluded share transfer or share registration office);
     “relevant authority” in respect of a foreign company, means the national, state or
     local government authority, registry or other body in the relevant jurisdiction that
     is responsible for forming or incorporating the foreign company; and
     “relevant jurisdiction” means the jurisdiction in which the foreign company has been
     formed or incorporated.
           (2) In this Part, an overseas company shall not be deemed to have
     established or to have commenced carrying on business within the Islands solely
     by reason of having an excluded share transfer or share registration office.
     195. The Registrar may, at any time and from time to time, prohibit the sale of         Power of Registrar to
                                                                                             prohibit sale
     any shares or debentures of any foreign company in the Islands or any invitation
     in the Islands to subscribe for any shares or debentures of a foreign company, and
     in the event of any violation by a foreign company of such prohibition the foreign
     company and each of its directors and officers is liable on summary conviction to
     a fine of one thousand dollars and, in default of payment by any director or
     officer, to imprisonment for three months.

       PART X - Application of Law to Companies Formed or Registered in the
                                      Islands
     196. In the application of this Law to existing companies, it shall apply in the        Application to existing
                                                                                             companies
     same manner in the case of-
                (a) a limited company, other than a company limited by guarantee, as
                    if the company had been formed and registered under this Law as
                    a company limited by shares;
                (b) a company limited by guarantee, as if the company had been
                    formed and registered under this Law as a company limited by
                    guarantee; and
                (c) a company other than a limited company, as if the company had
                    been formed and registered under this Law as an unlimited
                    company.
     197. A reference, express or implied, to the date of incorporation of an existing        Date of incorporation

     company shall be, where appropriate, construed as a reference to the date on

                                             101
19-13767-scc                 Doc 3Companies
                                     Filed Law
                                            11/24/19    Entered 11/24/19 22:31:38
                                               (2018 Revision)                                         Main Document
                                                    Pg 144 of 262
                                 which the company was incorporated and recorded under the laws relating to
                                 companies then in force in the Islands.
   Articles of association       198. The articles of association of an existing company shall, so far as the same
   remain
                                 are not contrary to any express provisions of this Law, remain in force until
                                 altered or rescinded.

                                                                 PART XI - General
    Fees in lieu of other        199. (1) Wherever this Law provides for or requires the filing of any document,
    provisions
                                 notice or return with the Registrar or the issue of any certificate or the Registrar
    Schedule 5                   provides a copy of any document in respect of which no fee is elsewhere
                                 specifically provided, the fees specified in Part 6 of Schedule 5 shall be payable.
                                       (2) The Registrar may, in his discretion, extend the time within which any
                                 thing is required to be done by this Law, whether the time prescribed therefor has
                                 expired or not.
                                        (3) Notwithstanding any provision of this Law which prescribes a specific
                                 per diem penalty in respect of a default of any obligation to make a filing or to
                                 maintain a record set out in this Law, it shall be lawful for the Registrar, in any
                                 case where the aggregate per diem penalty has exceeded the amount of five
                                 hundred dollars and he is satisfied that the failure is not due to wilful default, to at
                                 any time, accept payment of a penalty in the amount of five hundred dollars in
                                 lieu thereof.
                                       (4) Without prejudice to the powers exercisable by the Registrar under this
                                 Law, all sums that he is entitled to recover by way of fees or penalties are
                                 recoverable either summarily as a civil debt, or as a simple contract debt, in any
                                 court of competent jurisdiction.
    Express fees                 200. (1) The Registrar, on receipt of-
                                            (a) an application for registration under section 26, 178, 184, 201,
                                                233, or 237;
                                            (b) an application for re-registration under section 210;
                                            (c) an application for the registration of a change of name under
                                                section 31; or
                                            (d) an application for any other certificate which the Registrar is
                                                authorised to provide under this Law,
                                 which is accompanied by an express fee of an amount specified in subsection (2),
                                 shall complete the transaction for which the application has been made by-
                                                   (i) the end of the working day, where the application and all
                                                       fees are received by 12 noon; or
                                                  (ii) 12 noon on the following working day, where the
                                                       application and all fees are received after 12 noon.


                                                                          102
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 145 of 262
          (2) The express fee referred to in subsection (1) is-
                (a) for an application referred to in paragraph (a)
                    or (b) of subsection (1)-                             $400; and
                (b) for an application referred to in paragraph (c)
                    or (d) of subsection (1)-                             $100.
     200A.(1) The Registrar may on application made by a company issue a certificate          Certificate of good
                                                                                              standing
     of good standing to a company that is in good standing in accordance with
     subsection (2).
           (2) A certificate of good standing is evidence of the fact that the
     company is in good standing on the date that the certificate of good standing is
     issued.
          (3) A company shall be deemed to be in good standing if all fees and
     penalties under this Law have been paid and the Registrar has no knowledge that the
     company is in default under this Law.

                       PART XII - Transfer by Way of Continuation
     201. (1) A body corporate incorporated, registered or existing with limited              Application for
                                                                                              continuation
     liability and a share capital under the laws of any jurisdiction outside the Islands
     (which body corporate is in this Part referred to as a “registrant”) may apply to the
     Registrar to be registered by way of continuation as an exempted company
     limited by shares under this Law.
          (2) The Registrar shall register a registrant if-
                (a) the registrant is incorporated, registered or existing in a
                    jurisdiction whose laws permit or do not prohibit the transfer of
                    the registrant in the manner hereinafter provided in this Part
                    (hereinafter in this section referred to as “a relevant jurisdiction”);
                (b) the registrant has paid to the Registrar a fee equal to the fee
                    payable on the registration of an exempted company under
                    section 26;
                (c) the registrant has delivered to the Registrar the documents
                    listed in paragraphs (a) to (d) of section184(1) (in this Part
                    referred to as “the charter documents”);
                (d) the name of the registrant is acceptable to the Registrar under
                    section 30 or the registrant has undertaken to change the name to
                    an acceptable name within sixty days of registration;
                (e) the registrant has filed with the Registrar notice of the address of
                    its proposed registered office in the Islands;
                (f) the registrant has filed with the Registrar a declaration signed by
                    a director of the registrant that the operations of the registrant will
                    be conducted mainly outside the Islands;

                                             103
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                        Main Document
                                      Pg 146 of 262
                              (g)   no petition or other similar proceeding has been filed and remains
                                    outstanding or order made or resolution adopted to wind up or
                                    liquidate the registrant in any jurisdiction;
                              (h)   no receiver, trustee, administrator or other similar person has
                                    been appointed in any jurisdiction and is acting in respect of the
                                    registrant, its affairs or its property or any part thereof;
                              (i)   no scheme, order, compromise or other similar arrangement has
                                    been entered into or made in any jurisdiction whereby the rights
                                    of creditors of the registrant are and continue to be suspended or
                                    restricted;
                              (j)   the registrant is able to pay its debts as they fall due;
                              (k)   the application for registration is bona fide and not intended to
                                    defraud existing creditors of the registrant;
                              (l)   the registrant has delivered to the Registrar an undertaking signed
                                    by a director of the registrant that notice of the transfer has been
                                    or will be given within twenty-one days to the secured creditors
                                    of the registrant;
                              (m)   any consent or approval to the transfer required by any contract or
                                    undertaking entered into or given by the registrant has been
                                    obtained, released or waived, as the case may be;
                              (n)   the transfer is permitted by and has been approved in accordance
                                    with the charter documents of the registrant;
                              (o)   the laws of the relevant jurisdiction with respect to transfer have
                                    been or will be complied with;
                              (p)   the registrant is constituted in a form or substantially a form
                                    which could have been incorporated as an exempted company
                                    limited by shares under this Law;
                              (q)   the registrant will, upon registration hereunder, cease to be
                                    incorporated, registered or exist under the laws of the relevant
                                    jurisdiction;
                              (r)   the registrant, if it is (or will when registered by way of
                                    continuation be) prohibited from carrying on its business in or
                                    from within the Islands unless licensed under any law, has
                                    applied for and obtained the requisite licence; and
                              (s)   the Registrar is not aware of any other reason why it would be
                                    against the public interest to register the registrant.
                         (3) Paragraphs (g), (h), (i), (j), (k), (m), (n), (o) and (q) of subsection (2)
                   shall be satisfied by filing with the Registrar a declaration or affidavit of a
                   director of the registrant to the effect that, having made due enquiry, he is of the
                   opinion that the requirements of those paragraphs have been met, and which
                   declaration or affidavit shall include a statement of the assets and liabilities of the
                   registrant made up to the latest practicable date before making the declaration or
                   affidavit.

                                                            104
19-13767-scc          Doc 3    Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                  Main Document
                                            Pg 147 of 262
           (4) A person who, being a director, makes a declaration or affidavit under
     subsection (3) without reasonable grounds therefor commits an offence and is
     liable on summary conviction to a fine of fifteen thousand dollars and to
     imprisonment for five years.
           (5) Without prejudice to Part IX, a registrant may apply to be provisionally
     registered by way of continuation as an exempted company limited by shares
     under this Law.
           (6) The Registrar shall provisionally register a registrant if-
                (a) the registrant complies with the requirements of paragraphs (a),
                    (c), (e), (f), (g), (h), (i), (j) and (p) of subsection (2); and
                (b) the registrant has paid to the Registrar a fee of one thousand five
                    hundred dollars.
            (7) Paragraphs (g), (h), (i), (j) and (p) of subsection (2) shall be satisfied
     by filing with the Registrar a declaration or affidavit of a director of the registrant
     to the effect that, having made due enquiry, he is of the opinion that the
     requirements of those paragraphs have been met, and subsection (4) shall, mutatis
     mutandis apply with respect to such declaration or affidavit.
           (8) The Registrar shall register a registrant which is provisionally
     registered under this Part upon the requirements of paragraphs (b), (d), (k), (l),
     (m), (n), (o), (q), (r) and (s) of subsection (2) being met, as to which subsection
     (3) shall, mutatis mutandis, apply where relevant.
           (9) A registrant which is provisionally registered shall-
                (a) within sixty days after registration, deliver, to the Registrar
                    details of any changes in the information required by paragraphs
                    (c) and (e) of subsection (2);
                (b) file with the Registrar in January of each year following
                    provisional registration, a declaration or affidavit in the form
                    described in subsection (7); and
                (c) pay to the Registrar in January of each year following provisional
                    registration, a fee of one thousand dollars.
          (10) A registrant which is provisionally registered and which fails to
     comply with paragraphs (b) and (c) of subsection (9) by 30th June in such year
     shall cease to be provisionally registered but without prejudice to being
     provisionally registered anew hereunder upon complying with the requirements of
     this Part.
     202. (1) Upon registration of a registrant under this Part, the Registrar shall           Registration under this
                                                                                               Part
     issue a certificate under his hand and seal of office that the registrant is registered
     by way of continuation as an exempted company and specifying the date of such
     registration, and section 27(3) shall apply, mutatis mutandis, to such certificate.

                                              105
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                         Main Document
                                      Pg 148 of 262
                         (2) The Registrar shall enter in the register of companies the date of
                   registration of the registrant and, to the extent possible with respect to a registrant,
                   particulars of the matters specified in paragraphs (a) to (h) of section 26(3).
                         (3) From the date of registration of the registrant it shall continue as a
                   body corporate for all purposes as if incorporated and registered as an exempted
                   company under and subject to this Law the provisions of which shall apply to the
                   company and to persons and matters associated therewith as if such company
                   were so incorporated and registered and such company shall have, but without
                   limitation to the generality of the foregoing-
                              (a) the capacity to perform all the functions of an exempted
                                  company;
                              (b) the capacity to sue and to be sued;
                              (c) perpetual succession; and
                              (d) the power to acquire, hold and dispose of property,
                   and the members of the company shall have such liability to contribute to the
                   assets of the company in the event of its being wound up under this Law as is
                   provided therein:

                        Provided always that section 201 and this section shall not operate-
                              (e)   to create a new legal entity;
                              (f)   to prejudice or affect the identity or continuity of the registrant as
                                    previously constituted;
                              (g)   to affect the property of the registrant;
                              (h)   to affect any appointment made, resolution passed or any other
                                    act or thing done in relation to the registrant pursuant to a power
                                    conferred by any of the charter documents of the registrant or by
                                    the laws of the jurisdiction under which the registrant was
                                    previously incorporated, registered or existing;
                              (i)   except to the extent provided by or pursuant to this Part, to affect
                                    the rights, powers, authorities, functions and liabilities or
                                    obligations of the registrant or any other person; or
                              (j)   to render defective any legal proceedings by or against the
                                    registrant and any legal proceedings that could have been
                                    continued or commenced by or against the registrant before its
                                    registration hereunder may, notwithstanding the registration, be
                                    continued or commenced by or against the registrant after
                                    registration.
                         (4) Upon provisional registration of a registrant under this Part the
                   Registrar shall issue a certificate under his hand and seal of office that the
                   registrant is provisionally registered by way of continuation as an exempted
                   company and specifying the date of such provisional registration.

                                                            106
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 149 of 262
           (5) The Registrar shall enter in a register maintained for the purpose the
     date of provisional registration and name of the registrant.
           (6) If a registrant which is provisionally registered under this Part is
     registered pursuant to section 201(2) it shall automatically cease to be
     provisionally registered and the Registrar shall cancel such provisional
     registration.
           (7) Subsection (3) shall not apply to a registrant which is provisionally
     registered unless and until it is registered under section 201(2), and nothing in this
     section shall be construed as enabling a registrant which is provisionally
     registered to carry on business within the Islands unless it complies with the
     requirements of Part IX.
     203. (1) A registrant shall, within ninety days of registration by special               Amendment, etc., of
                                                                                              charter documents
     resolution passed in accordance with this Law, make such amendments,
     alterations, modifications, variations, deletions and additions (in this section
     referred to as “changes”), if any, to its charter documents as are necessary to
     ensure that they comply with the requirements of this Law as they relate to an
     exempted company.
          (2) Within ninety days of registration, the registrant-
                (a) may, instead of passing a special resolution making the changes
                    required by subsection (1); or
                (b) shall, whether or not it has passed such a special resolution
                    making, or purporting to make, such changes, if the Registrar so
                    directs,
     apply to the Court for an order approving such changes and the Court, if satisfied
     that the changes (with such modifications, if any, as it considers appropriate) are
     necessary to ensure that the charter documents of the registrant comply with the
     requirements of this Law, may approve them accordingly and make such
     consequential orders as it thinks fit. Changes, when so approved, shall take effect
     as if they formed part of the charter documents.

            (3) A copy of the special resolution passed under subsection (1) or of the
     order of the Court made under subsection (2) shall be filed with and registered by
     the Registrar whose certificate of registration thereof shall be conclusive evidence
     that the charter documents comply with the requirements of this Law.
          (4) After registration of the registrant and until such time as the charter
     documents of the registrant are changed to comply with the requirements of this
     Law or to the extent they cannot be changed so to comply, this Law shall prevail.
           (5) The provisions of the charter documents of a registrant which would, if
     the company had been incorporated under this Law, have been required by this
     Law to be included in its memorandum of association shall be deemed to be the

                                              107
19-13767-scc                 Doc 3Companies
                                     Filed Law
                                            11/24/19    Entered 11/24/19 22:31:38
                                               (2018 Revision)                                      Main Document
                                                    Pg 150 of 262
                                 registered memorandum of association of the company and the provisions of the
                                 charter documents that do not by virtue of the foregoing constitute the registered
                                 memorandum of association shall be deemed to be the registered articles of
                                 association of the company, and the company and its members shall be bound
                                 thereby accordingly.
   Effect of registration        204. Where a registrant is also registered as a foreign company under Part IX it
   under this Part on
   companies registered          shall, upon registration under Part XII, automatically cease to be registered under
   under Part IX                 Part IX and the Registrar shall cancel such registration.
   Notice of registration,       205. The Registrar shall forthwith give notice in the Gazette of the registration of
   etc., to be given in
   Gazette
                                 a registrant under this Part, the jurisdiction under whose laws the registrant was
                                 previously incorporated, registered or existing and the previous name of the
                                 registrant if different from the current name.
   Deregistration of
   exempted companies
                                 206. (1) An exempted company incorporated and registered with limited
   including companies           liability and a share capital under this Law, including a company registered by
   registered under this Part    way of continuation under this Part, which proposes to be registered by way of
                                 continuation as a body corporate limited by shares under the laws of any
                                 jurisdiction outside the Islands (hereinafter called an “applicant”) may apply to
                                 the Registrar to be de-registered in the Islands.
                                      (2) The Registrar shall so de-register an applicant if-
                                            (a)the applicant proposes to be registered by way of continuation in
                                               a jurisdiction which permits or does not prohibit the transfer of
                                               the applicant in the manner provided in this part (hereinafter in
                                               this section referred to as “a relevant jurisdiction”);
                                           (b) the applicant has paid to the Registrar a fee equal to three times
                                               the annual fee that would have been payable pursuant to section
                                               169 in the January immediately preceding the application for de-
                                               registration by an exempt company having the same registered
                                               capital as the applicant on the date of that application;
                                           (c) the applicant has filed with the Registrar notice of any proposed
                                               change in its name and of its proposed registered office or agent
                                               for service of process in the relevant jurisdiction;
                                           (d) no petition or other similar proceeding has been filed and remains
                                               outstanding or order made or resolution adopted to wind up or
                                               liquidate the applicant in any jurisdiction;
                                           (e) no receiver, trustee or administrator or other similar person has
                                               been appointed in any jurisdiction and is acting in respect of the
                                               applicant, its affairs or its property or any part thereof;
                                           (f) no scheme, order, compromise or other similar arrangement has
                                               been entered into or made whereby the rights of creditors of the
                                               applicant are and continue to be suspended or restricted;
                                           (g) the applicant is able to pay its debts as they fall due;

                                                                         108
19-13767-scc          Doc 3    Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                  Main Document
                                            Pg 151 of 262
                (h) the application for de-registration is bona fide and not intended to
                    defraud creditors of the applicant;
                (i) the applicant has delivered to the Registrar an undertaking signed
                    by a director that notice of the transfer has been or will be given
                    within twenty-one days to the secured creditors of the applicant;
                (j) any consent or approval to the transfer required by any contract or
                    undertaking entered into or given by the applicant has been
                    obtained, released or waived, as the case may be;
                (k) the transfer is permitted by and has been approved in accordance
                    with the memorandum and articles of association of the applicant;
                (l) the laws of the relevant jurisdiction with respect to transfer have
                    been or will be complied with;
                (m) the applicant, if licensed under the Banks and Trust Companies             2018 Revision
                                                                                               Law 32 of 2010
                    Law (2018 Revision), or the Insurance Law, 2010 or, if so
                    previously licensed and in respect of which such licence shall
                    have been suspended or revoked and not reinstated, has obtained
                    consent of the Authority to the transfer;
                (n) the applicant will upon registration under the laws of the relevant
                    jurisdiction continue as a body corporate limited by shares; and
                (o) the Registrar is not aware of any other reason why it would be
                    against the public interest to de-register the applicant.
           (3) Paragraphs (d), (e), (f), (g), (h), (j), (k), (l) and (n) of subsection (2)
     shall be satisfied by filing with the Registrar a declaration or affidavit of a
     director of the applicant to the effect that, having made due enquiry, he is of the
     opinion that the requirements of those paragraphs have been met and which
     declaration or affidavit shall include a statement of the assets and liabilities of the
     applicant made up to the latest practicable date before the making of the
     declaration or affidavit.
           (4) A person who, being a director, makes a declaration or affidavit under
     subsection (3) without reasonable grounds therefor commits an offence and is
     liable on summary conviction to a fine of fifteen thousand dollars and to
     imprisonment for five years.
     207. (1) Upon de-registration of an applicant under this Part, the Registrar shall        Certification of
                                                                                               deregistration, etc.
     issue a certificate under his hand and seal of office that the applicant has been de-
     registered as an exempted company and specifying the date of such de-
     registration.
           (2) The Registrar shall enter in the register of companies the date of de-
     registration of the applicant.
           (3) From the commencement of the date of de-registration the applicant
     shall cease to be a company for all purposes under this Law and shall continue as
     a company under the laws of the relevant jurisdiction:

                                              109
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                       Main Document
                                                 Pg 152 of 262
                                     Provided always that this shall not operate-
                                          (a) to create a new legal entity;
                                          (b) to prejudice or affect the identity or continuity of the applicant as
                                              previously constituted;
                                          (c) to affect the property of the applicant;
                                          (d) to affect any appointment made, resolution passed or any other
                                              act or thing done in relation to the applicant pursuant to a power
                                              conferred by the memorandum and articles of association of the
                                              applicant or by the laws of the Islands;
                                          (e) except to the extent provided by or pursuant to this Part to affect
                                              the rights, powers, authorities, functions and liabilities or
                                              obligations of the applicant or any other person; or
                                          (f) to render defective any legal proceedings by or against the
                                              applicant, and any legal proceedings that could have been
                                              continued or commenced by or against the applicant before its de-
                                              registration hereunder may, notwithstanding the de-registration,
                                              be continued or commenced by or against the applicant after de-
                                              registration.
    Application of Part IX to   208. Part IX shall, where relevant, apply to any company which is deregistered
    deregistered companies
                                under this Part.
   Notice of deregistration,    209. The Registrar shall forthwith give notice in the Gazette of the deregistration
   etc., to be given in the
   Gazette
                                of an applicant under this Part, the jurisdiction under the laws of which the
                                applicant has been registered by way of continuation and name of the applicant, if
                                changed.

                                    PART XIII - Reregistration as a Means of an Ordinary Non-resident
                                                     Company Becoming Exempted
   Ordinary non-resident        210. (1) Subject to this section and section 211, an ordinary non-resident
   company may be
   reregistered as exempted     company may be reregistered as an exempted company if -
   company
                                          (a) the company passes a special resolution that it should be so re-
                                              registered; and
                                          (b) an application for re-registration is delivered to the Registrar
                                              together with the necessary documents.
                                     (2) Such special resolution shall -
                                          (a) make such alterations in the company’s memorandum of
                                              association as are necessary to bring it in substance and in form
                                              into conformity with the requirements of this Law with respect to
                                              the memorandum of association of an exempted company; and
                                          (b) make such alterations in the company’s articles of association as
                                              are requisite in the circumstances.

                                                                       110
19-13767-scc          Doc 3     Filed 11/24/19 Entered  11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)                Main Document
                                             Pg 153 of 262
          (3) Such application shall be signed by a director of the company, and
     accompanied by -
                (a) a copy of the memorandum and articles as altered by the special
                    resolution; and
                (b) a declaration by a director of the company that the operation of
                    the company will be conducted mainly outside the Islands.
           (4) A special resolution that an ordinary non-resident company be re-
     registered as an exempted company may change the company’s name to any
     name by which an exempted company could be registered.
           (5) The application shall be accompanied by a re-registration fee equal to
     the fee payable on the registration of an exempted company under section 26.
     211. (1) If, on an application under section 210, the Registrar is satisfied that an     Effect of reregistration
                                                                                              of ordinary non-resident
     ordinary non-resident company may be re-registered under that section as an              company as an
     exempted company, he shall -                                                             exempted company

                (a) retain the application and other documents delivered to him under
                    the section; and
                (b) issue to the company a certificate of re-registration stating that the
                    company has been re-registered as an exempted company.
           (2) Upon the issue to a company of a certificate of re-registration under
     this section-
                (a) the company, by virtue of the issue of that certificate, becomes an
                    exempted company; and
                (b) any alterations in the memorandum and articles set out in the
                    special resolution take effect accordingly:
          Provided that the foregoing shall not operate -
                         (i) to create a new legal entity;
                        (ii) to prejudice or affect the identity or continuity of the
                             company;
                       (iii) to affect the property of the company;
                       (iv) to affect any appointment made, resolution passed or any
                             other act or thing done in relation to the company pursuant
                             to a power conferred by the memorandum and the articles of
                             association of the company or by the laws of the Islands;
                        (v) to affect the rights, powers, authorities, functions and
                             liabilities or obligations of the company or any other person;
                             or
                       (vi) to render defective any legal proceedings by or against the
                             company, and legal proceedings that could have been
                             continued or commenced by or against the company before
                             its re-registration hereunder may, notwithstanding the re-
                                               111
19-13767-scc                 Doc 3Companies
                                     Filed Law
                                            11/24/19    Entered 11/24/19 22:31:38
                                               (2018 Revision)                                      Main Document
                                                    Pg 154 of 262
                                                       registration, be continued or commenced by or against the
                                                       company after re-registration.
                                       (3) The certificate of re-registration is conclusive evidence-
                                            (a) that the requirements of this Law in respect of registration and of
                                                matters precedent and incidental thereto have been complied
                                                with; and
                                            (b) that the company is an exempted company.


                                                   PART XIV - Segregated Portfolio Companies
  Definitions in this Part       212. In this Part -
                                 “receiver” means the person specified in a receivership order for the purposes
                                 specified in section 224(3);
                                 “receivership order” means an order made under section 224(1);
                                 “segregated portfolio company” means an exempted company which is registered
                                 under section 213(1);
                                 “segregated portfolio shares” means shares issued under section 217(1);
                                 “segregated portfolio share capital” means the proceeds of the issue of segregated
                                 portfolio shares; and
                                 “segregated portfolio share dividend” means a dividend paid under section
                                 217(3).
  Applications for               213. (1) Subject to subsection (2) and section 214, any exempted company may
  registration
                                 apply to the Registrar to be registered as a segregated portfolio company.
                                       (2) Nothing in this Part shall derogate from the Authority’s powers to
                                 determine, where relevant, whether a segregated portfolio company is suitable to
                                 be licensed under the regulatory laws.
                                       (3) An application may also be made under subsection (1) at the same time
                                 as application is made-
                                            (a) to re-register an ordinary non-resident company as an exempted
                                                company;
                                            (b) to register a company by way of continuation as an exempted
                                                company; or
                                            (c) to register as an exempted limited duration company.
                                       (4) An application under subsection (1) shall, in
                                                                                                   Schedule 5
                                 addition to any other fee that may be payable, be
                                 accompanied by the fee specified in Part 7 of Schedule 5.



                                                                         112
19-13767-scc         Doc 3     Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                 Main Document
                                            Pg 155 of 262
           (5) A segregated portfolio company shall, on paying the annual fee
     payable under section 169, pay the additional fee specified in Part 7 of Schedule 5      Schedule 5

     and the additional annual fee specified in Part 7 of Schedule 5 in respect of each       Schedule 5
     segregated portfolio it has created (other than those in respect of which notice of
     termination has been given under subsection (6)), both of which shall be tendered
     in accordance with section 169(2).
           (6) At the same time as it tenders the fees in accordance with subsection
     (5) a segregated portfolio company shall furnish to the Registrar a notice
     containing the names of each segregated portfolio it has created (other than those
     in respect of which notice of termination has been given hereunder in a prior year)
     and indicating those which have been terminated under section 228A since the
     date of the last notice under this subsection.
           (7) A segregated portfolio company which fails to furnish the notice in
     accordance with subsection (6) shall incur a penalty of ten dollars for every day
     after 31st March of each year during which the notice is not filed.
     214. (1) Where an exempted company has been registered prior to an                       Conversions of existing
                                                                                              companies
     application under section 213 (1) the company shall-
               (a)     file with the Registrar a declaration made by at least two directors
                       setting out an accurate statement -
                        (i) of the assets and liabilities of the company as at a date
                             within three months prior to the date of the declaration;
                       (ii) of any transaction or event which, as at the date of the
                             declaration, has occurred or is expected to occur between
                             the date of the statement of assets and liabilities prepared
                             pursuant to subparagraph (i) and the date of registration of
                             the company as a segregated portfolio company which, if it
                             had occurred before the date of the declaration, would have
                             caused material changes to the assets and liabilities
                             disclosed in the declaration;
                      (iii) that the segregated portfolio company intends to operate,
                             and the assets and liabilities which the company proposes to
                             transfer to each of those segregated portfolios;
                      (iv) that, on registration as a segregated portfolio company, the
                             company and each segregated portfolio will be solvent;
                       (v) that each creditor of the company has consented in writing
                             to the transfer of assets and liabilities into segregated
                             portfolios or alternatively that adequate notice has been
                             given in accordance with subsection (2) to all creditors of
                             the company and that ninety-five per cent by value of the
                             creditors have consented to that transfer of assets and
                             liabilities into segregated portfolios;


                                              113
19-13767-scc               Doc 3Companies
                                   Filed Law
                                          11/24/19    Entered 11/24/19 22:31:38
                                             (2018 Revision)                                        Main Document
                                                  Pg 156 of 262
                                          (b) pass a special resolution authorising the transfer of assets and
                                              liabilities into segregated portfolios and attach a copy of such
                                              resolution to the declaration in subparagraph (a); and
                                          (c) where the company is licensed by the Authority under the
                                              regulatory laws, obtain the written consent of the Authority and
                                              attach a copy of such consent to the declaration referred to in
                                              paragraph (a).
                                     (2) For the purposes of subsection (1) (a) (v), adequate notice is given if
                               notice in writing is sent to each creditor having a claim against the company
                               exceeding one thousand dollars.
                                    (3) A director who makes a declaration under subsection (1)(a) without
                               reasonable grounds or who knowingly makes a false declaration commits an
                               offence and is liable on summary conviction to a fine of five thousand dollars or
                               to imprisonment for one year.
                                     (4) For the avoidance of doubt, the provisions of the Fraudulent
   1996 Revision               Dispositions Law (1996 Revision) shall not apply to an initial transfer of assets
                               and liabilities into segregated portfolios pursuant to an application under section
                               213 (1).
   Designation                 215. A segregated portfolio company shall include in its name the letters “SPC”
                               or the words “Segregated Portfolio Company”.
   Segregated portfolios       216. (1) A segregated portfolio company may create one or more segregated
                               portfolios in order to segregate the assets and liabilities of the segregated portfolio
                               company held within or on behalf of a segregated portfolio from the assets and
                               liabilities of the segregated portfolio company held within or on behalf of any
                               other segregated portfolio of the segregated portfolio company or the assets and
                               liabilities of the segregated portfolio company which are not held within or on
                               behalf of any segregated portfolio of the segregated portfolio company.
                                     (2) A segregated portfolio company shall be a single legal entity and any
                               segregated portfolio of or within a segregated portfolio company shall not
                               constitute a legal entity separate from the segregated portfolio company.
                                     (3) Each segregated portfolio shall be separately identified or designated
                               and shall include in such identification or designation the words “Segregated
                               Portfolio” or “SP” or “S.P.”.
   Shares and dividends        217. (1) A segregated portfolio company may create and issue shares in one or
                               more classes or series (including different classes or series relating to the same
                               segregated portfolio), the proceeds of the issue of which shall be included in the
                               segregated portfolio assets of and accounted for in the segregated portfolio in
                               respect of which the segregated portfolio shares are issued.
                                    (2) The proceeds of the issue of shares, other than segregated portfolio
                               shares, shall be included in the segregated portfolio company’s general assets.
                                                                        114
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                    Main Document
                                           Pg 157 of 262
           (3) A segregated portfolio company may pay a dividend or other
     distribution in respect of segregated portfolio shares of any class or series and
     whether or not a dividend is declared on any other class or series of segregated
     portfolio shares or any other shares.
           (4) Segregated portfolio dividends or other distributions shall be paid on
     segregated portfolio shares by reference only to the accounts of and to and out of
     the segregated portfolio assets and liabilities of the segregated portfolio in respect
     of which the segregated portfolio shares were issued and otherwise in accordance
     with the rights of such shares.
     218. (1) Any act, matter, deed, agreement, contract, instrument under seal or            Company to act on
                                                                                              behalf of portfolios
     other instrument or arrangement which is to be binding on or to enure to the
     benefit of a segregated portfolio shall be executed by the segregated portfolio
     company on behalf of such segregated portfolio which shall be identified or
     specified, and such execution shall specify that it is in the name of, or by, or for
     the account of, such segregated portfolio.
           (2) If a segregated portfolio company is in breach of subsection (1) the
     directors shall, forthwith upon becoming aware of the breach -
                (a) make any necessary enquiries to determine the correct segregated
                    portfolio to which the relevant act, matter, deed, agreement,
                    contract, instrument under seal or other instrument or
                    arrangement should be attributed;
                (b) make the correct attribution; and
                (c) notify in writing all persons which are party to the act, matter,
                    deed, agreement, contract, instrument under seal or other
                    instrument or arrangement that was executed, or which may be
                    adversely affected by any such attribution, of that attribution and
                    the parties’ rights under subsection (3).
           (3) Any person notified under subsection (2)(c) (or which should have
     been so notified) who objects to an attribution by the directors under subsection
     (2) may, within thirty days of receiving written notice under that subsection in the
     case of persons who received such notice, apply to the Court by petition for a re-
     attribution; and the Court may, upon hearing the petition and taking account of
     the intention of the parties and such other factors as are deemed relevant by it,
     order that the act, matter, deed, agreement, contract, instrument under seal or
     other instrument or arrangement be deemed to be attributable to a particular
     segregated portfolio or portfolios or to the general assets (if applicable in
     particular proportions or on a particular basis) and may make such ancillary
     orders as may be just and equitable in the case.
           (4) Any indemnity given by a segregated portfolio company in favour of a
     director in respect of a liability incurred by such director on behalf of a segregated


                                              115
19-13767-scc          Doc 3Companies
                              Filed Law
                                     11/24/19    Entered 11/24/19 22:31:38
                                        (2018 Revision)                                        Main Document
                                             Pg 158 of 262
                            portfolio shall only be enforceable against the assets of the segregated portfolio in
                            respect of which such liability arose.
     Assets                 219. (1) The assets of a segregated portfolio company shall be either segregated
                            portfolio assets or general assets.
                                  (2) The segregated portfolio assets comprise the assets of the segregated
                            portfolio company held within or on behalf of the segregated portfolios of the
                            company.
                                  (3) The general assets of a segregated portfolio company comprise the
                            assets of the company which are not segregated portfolio assets.
                                 (4) The assets of a segregated portfolio comprise-
                                       (a) assets representing the share capital and reserves attributable to
                                           the segregated portfolio; and
                                       (b) all other assets attributable to or held within the segregated
                                           portfolio.
                                 (5) In subsection (4)-

                            “reserves” includes profits, retained earnings, capital reserves and share
                            premiums.
                                  (6) It shall be the duty of the directors of a segregated portfolio company
                            to establish and maintain (or cause to be established and maintained) procedures-
                                       (a) to segregate, and keep segregated, portfolio assets separate and
                                           separately identifiable from general assets;
                                       (b) to segregate, and keep segregated, portfolio assets of each
                                           segregated portfolio separate and separately identifiable from
                                           segregated portfolio assets of any other segregated portfolio; and
                                       (c) to ensure that assets and liabilities are not transferred between
                                           segregated portfolios or between a segregated portfolio and the
                                           general assets otherwise than at full value.
     Segregated portfolio   220. Segregated portfolio assets-
     assets
                                        (a) shall only be available and used to meet liabilities to the creditors
                                            of the segregated portfolio company and holders of segregated
                                            portfolio shares who are creditors or holders of segregated
                                            portfolio shares in respect of that segregated portfolio and who
                                            shall thereby be entitled to have recourse to the segregated
                                            portfolio assets attributable to that segregated portfolio for such
                                            purposes; and
                                       (b) shall not be available or used to meet liabilities to, and shall be
                                            absolutely protected from, the creditors of the segregated
                                            portfolio company and holders of segregated portfolio shares who

                                                                    116
19-13767-scc          Doc 3    Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                  Main Document
                                            Pg 159 of 262
                       are not creditors or holders of segregated portfolio shares in
                       respect of that segregated portfolio, and who accordingly shall not
                       be entitled to have recourse to the segregated portfolio assets
                       attributable to that segregated portfolio.
     221. (1) Where a liability of a segregated portfolio company to a person arises           Segregation of liabilities
     from a matter, or is otherwise imposed, in respect of or attributable to a particular
     segregated portfolio-
                (a) such liability shall extend only to, and that person shall, in respect
                    of that liability, be entitled to have recourse only to-
                     (i) firstly, the segregated portfolio assets attributable to such
                          segregated portfolio; and
                    (ii) secondly, unless specifically prohibited by the articles of
                          association, the segregated portfolio company’s general
                          assets, to the extent that the segregated portfolio assets
                          attributable to such segregated portfolio are insufficient to
                          satisfy the liability, and to the extent that the segregated
                          portfolio company’s general assets exceed any minimum
                          capital amounts lawfully required by a regulatory body in
                          the Islands; and
                (b) such liability shall not extend to, and that person shall not, in
                    respect of that liability, be entitled to have recourse to the
                    segregated portfolio assets attributable to any other segregated
                    portfolio.
           (2) Where a liability of a segregated portfolio company to a person arises
     or is imposed otherwise than from a matter in respect of a particular segregated
     portfolio or portfolios, such liability shall extend only to, and that person shall, in
     respect of that liability, be entitled to have recourse only to, the company’s
     general assets.
     222. (1) Liabilities of a segregated portfolio company not attributable to any of         General liabilities and
                                                                                               assets
     its segregated portfolios shall be discharged from the company’s general assets.
           (2) Income, receipts and other property or rights of or acquired by a
     segregated portfolio company not otherwise attributable to any segregated
     portfolio shall be applied to and comprised in the company’s general assets.
     223. (1) Notwithstanding any statutory provision or rule of law to the contrary,          Winding-up of company
     in the winding-up of a segregated portfolio company, the liquidator-
                (a) shall deal with the company’s assets only in accordance with the
                    procedures set out in section 219(6); and
                (b) in discharge of the claims of creditors of the segregated portfolio
                    company and holders of segregated portfolio shares, shall apply
                    the segregated portfolio company’s assets to those entitled to
                    have recourse thereto under this Part.
                                              117
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                      Main Document
                                                Pg 160 of 262
                                   (2) Section 140 shall be modified so that it shall apply in relation to
                             protected segregated portfolio companies in accordance with this Part and, in the
                             event of any conflict between this Part and section 140, this Part shall prevail.
  Receivership orders        224. (1) Subject to subsections (2) to (5), if in relation to a segregated portfolio
                             company, the Court is satisfied-
                                        (a) that the segregated portfolio assets attributable to a particular
                                            segregated portfolio of the company (when account is taken of the
                                            company’s general assets, unless there are no creditors in respect
                                            of that segregated portfolio entitled to have recourse to the
                                            company’s general assets) are or are likely to be insufficient to
                                            discharge the claims of creditors in respect of that segregated
                                            portfolio; and
                                        (b) that the making of an order under this section would achieve the
                                            purposes set out in subsection (3),
                             the Court may make a receivership order under this section in respect of that
                             segregated portfolio.

                                   (2) A receivership order may be made in respect of one or more segregated
                             portfolios.
                                   (3) A receivership order shall direct that the business and segregated
                             portfolio assets of or attributable to a segregated portfolio shall be managed by a
                             receiver specified in the order for the purposes of-
                                        (a) the orderly closing down of the business of or attributable to the
                                            segregated portfolio; and
                                        (b) the distribution of the segregated portfolio assets attributable to
                                            the segregated portfolio to those entitled to have recourse thereto.
                                  (4) A receivership order-
                                        (a) may not be made if the segregated portfolio company is in
                                            winding up; and
                                        (b) shall cease to be of effect upon commencement of the winding up
                                            of the segregated portfolio company, but without prejudice to
                                            prior acts of the receiver or his agents.
                                   (5) No resolution for the voluntary winding up of a segregated portfolio
                             company of which any segregated portfolio is subject to a receivership order shall
                             be effective without leave of the Court.
   Applications for          225. (1) An application for a receivership order in respect of a segregated
   receivership orders
                             portfolio of a segregated portfolio company may be made by-
                                        (a) the company;
                                        (b) the directors of the company;

                                                                     118
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 161 of 262
                (c) any creditor of the company in respect of that segregated
                    portfolio;
                (d) any holder of segregated portfolio shares in respect of that
                    segregated portfolio; or
                (e) in respect of a company licensed under the regulatory Laws, the
                    Cayman Islands Monetary Authority where the segregated
                    portfolio company is regulated by the Authority.
           (2) The Court, on hearing an application-
                (a) for a receivership order; or
                (b) for leave, pursuant to section 224(5), for a resolution for
                    voluntary winding up,
     may make an interim order or adjourn the hearing, conditionally or
     unconditionally.
           (3) Notice of an application to the Court for a receivership order in respect
     of a segregated portfolio of a segregated portfolio company shall be served upon-
                (a) the company;
                (b) in respect of a company licensed under the regulatory Laws, the
                    Cayman Islands Monetary Authority; and
                (c) such other persons, if any, as the Court may direct,
     each of whom shall be given an opportunity of making representations to the
     Court before the order is made.
                                                                                             Administration of
     226. (1) The receiver of a segregated portfolio-                                        receivership orders

                (a) may do all such things as may be necessary for the purposes set
                    out in section 224(3); and
                (b) shall have all the functions and powers of the directors in respect
                    of the business and segregated portfolio assets of or attributable to
                    the segregated portfolio.
           (2) The receiver may, at any time, apply to the Court-
                (a)   for directions as to the extent or exercise of any function or
                      power;
                 (b) for the receivership order to be discharged or varied; or
     (c)   for an order as to any matter acting in the course of his receivership.
            (3) In exercising his functions and powers the receiver shall be deemed to
     act as the agent of the segregated portfolio company, and shall not incur personal
     liability except to the extent that he is fraudulent, reckless, negligent, or acts in
     bad faith.
          (4) Any person dealing with the receiver in good faith is not concerned to
     enquire whether the receiver is acting within his powers.

                                             119
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                        Main Document
                                                Pg 162 of 262
                                    (5) When an application has been made for, and during the period of
                             operation of, a receivership order, no suit, action or other proceedings shall be
                             instituted against the segregated portfolio company in relation to the segregated
                             portfolio in respect of which the receivership order was made except by leave of
                             the Court, which may be conditional or unconditional.
                                   (6) During the period of operation of a receivership order-
                                        (a) the functions and powers of the directors shall cease in respect of
                                            the business of or attributable to, and the segregated portfolio
                                            assets of or attributable to, the segregated portfolio in respect of
                                            which the order was made; and
                                        (b) the receiver of the segregated portfolio shall be entitled to be
                                            present at all meetings of the segregated portfolio company and to
                                            vote at such meetings, as if he were a director of the segregated
                                            portfolio company, in respect of the general assets of the
                                            company, unless there are no creditors in respect of that
                                            segregated portfolio entitled to have recourse to the company’s
                                            general assets.
   Discharge of              227. (1) The Court shall not discharge a receivership order unless it appears to
   receivership orders
                             the Court that the purpose for which the order was made has been achieved,
                             substantially achieved or is incapable of achievement.
                                   (2) The Court, on hearing an application for the discharge or variation of a
                             receivership order, may make any interim order or adjourn the hearing,
                             conditionally or unconditionally.
                                    (3) Upon the Court discharging a receivership order in respect of a
                             segregated portfolio of a segregated portfolio company on the ground that the
                             purpose for which the order was made has been achieved or substantially
                             achieved, the Court may direct that any payment made by the receiver to any
                             creditor of the company in respect of that segregated portfolio shall be deemed
                             full satisfaction of the liabilities of the company to that creditor in respect of that
                             segregated portfolio, and the creditor’s claims against the company in respect of
                             that segregated portfolio shall be thereby deemed extinguished.
   Remuneration of           228. The remuneration of a receiver and any expenses properly incurred by him
   receiver
                             shall be payable, in priority to all other claims, from the segregated portfolio
                             assets attributable to the segregated portfolio in respect of which the receiver was
                             appointed but not from any other assets of the segregated portfolio company.
   Termination               228A.(1) Where a segregated portfolio has no segregated portfolio assets or
   and re-instatement
                             liabilities of the segregated portfolio company attributable to it, the segregated
                             portfolio company may by resolution of its directors (or such other authority as
                             may be provided for in, and subject to the provisions of, its articles of association)
                             terminate such segregated portfolio.

                                                                      120
19-13767-scc       Doc 3       Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                  Main Document
                                            Pg 163 of 262
            (2) A segregated portfolio company may by resolution of its directors (or
     such other authority as may be provided for in, and subject to the provisions of, its
     articles of association) reinstate a segregated portfolio which has been terminated
     under subsection (1).

                         Part XV - Custody, Etc. of Bearer Shares
     229. (1) A company incorporated under this Law shall not issue bearer shares to           Transfer of bearer shares
     any person other than a custodian.
           (2) Except where bearer shares in a company are being redeemed by the
     company or the shareholder holding bearer shares in the company is seeking to
     convert those shares into registered shares, that shareholder shall not transfer
     those shares to any person other than a custodian or otherwise dispose of or deal
     in those shares unless the shareholder is disposing of those shares to, or dealing in
     those shares with, a custodian.
           (3) In subsection (2) the reference to bearer shares being transferred,
     disposed of, or dealt with means the transfer or disposal of, or dealing with, the
     legal interest in the shares.
          (4) Where bearer shares are held by an authorised custodian, a person
     holding the beneficial interest in those bearer shares shall not agree to transfer or
     otherwise dispose of or deal in the interest in those shares without the approval of
     the custodian; and where that person transfers the beneficial interest in those
     bearer shares without such approval that transfer shall be ineffective until the
     custodian has granted its approval.
           (5) Where bearer shares are held by a recognised custodian, they shall be
     held by or on its behalf in accordance with the rules and procedures of the
     recognised custodian, but a recognised custodian may deliver a bearer share to
     any of its members, participants or account holders in circumstances
     contemplated by customary market practices recognised by financial institutions
     in an equivalent legislation jurisdiction that is included in the list published in the
     Gazette and referred to in regulations 22(d) and 23(1) of the Anti-Money                   2018 Revision

     Laundering Regulations (2018 Revision).
           (6) Where bearer shares have been delivered to a person other than a
     custodian in accordance with subsection (5), that person shall, within sixty days,
     deliver the shares to a custodian; and if the bearer shares are not deposited with a
     custodian within sixty days then the shares shall be null and void for all purposes
     under the Law.
           (7) Notwithstanding subsection (6), the holder of a bearer share which has
     been deemed null and void in accordance with subsection (6) may, within three
     years of the share becoming null and void, petition the Court for the share to be


                                              121
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                    Main Document
                                                Pg 164 of 262
                              restored; and the Court may make such order as it considers reasonable in the
                              circumstances.
                                    (8) Where the Court has ordered that a bearer share be restored in
                              accordance with subsection (7), the rights under the share shall only be fully
                              restored when the share has been deposited with a custodian.
                                   (9) Subject to subsection (5), bearer shares shall be transferred by the
                              custodian only into the custody of another custodian unless the shares are to be
                              redeemed by the company or converted into registered shares.
                                  (10) Where a company deals with bearer shares contrary to subsection (9),
                              then the company and every director and officer of the company who is
                              responsible for the contravention commits an offence and is liable on summary
                              conviction to a fine of ten thousand dollars.
                                  (11) An authorised custodian who transfers a bearer share into the custody
                              of any person contrary to subsection (9) commits an offence and is liable on
                              summary conviction to a fine of fifty thousand dollars.
                                  (12) A shareholder who knowingly transfers ownership of a bearer share
                              contrary to subsection (2) commits an offence and is liable on summary
                              conviction to a fine of ten thousand dollars.
   Custody of bearer shares   230. (1) A company incorporated under this Law shall ensure that its bearer
                              shares are deposited with a custodian within twelve months of the 26th April,
                              2001.
                                   (2) A company may apply in writing to the Registrar for an extension of
                              the period specified under subsection (1), and such application shall be
                              accompanied by-
                                        (a) a statement of the reasons for the extension;
                                        (b) the prescribed fee; and
                                        (c) such other information as the Registrar considers necessary,
                              and the Registrar may extend the period by a further period of up to twelve
                              months.
                                    (3) If the bearer shares of a company are not deposited with a custodian
                              within the period specified under subsection (1) or any extension of that period
                              granted under subsection (2), then the shares shall be null and void for all
                              purposes under the Law.
                                    (4) Notwithstanding subsection (3), the holder of a bearer share which has
                              been deemed null and void in accordance with subsection (3) may, within three
                              years of the share becoming null and void, petition the Court for the share to be
                              restored; and the Court may make such order as it considers reasonable in the
                              circumstances.


                                                                    122
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 165 of 262
           (5) Where the Court has ordered that a bearer share be restored in
     accordance with subsection (4), the rights under the share shall only be fully
     restored when the share has been deposited with a custodian.
            (6) Where an authorised custodian (“the former custodian”) for any reason
     refuses or is unable to provide services in accordance with this Law or the
     Companies Management Law (2018 Revision), it shall give the beneficial owners            2018 Revision
     of the bearer shares, the company which has issued the bearer shares and the
     Authority not less than sixty days’ notice of its intention to terminate its services,
     and the custodian shall provide the beneficial owners with a list consisting of not
     less than five names of persons who may provide the services of custodian.
           (7) Where a beneficial owner of bearer shares refuses or fails within sixty
     days of receiving a notice under subsection (4) to direct the former custodian to
     deposit the bearer shares into the custody of a new custodian, the former
     custodian may provide the company with the name and address of the beneficial
     owner and instruct the company to register the bearer shares in the name of that
     beneficial owner, or in the case of a minor, the name of the guardian of the
     beneficial owner, and the former custodian shall inform the Authority of its
     direction to the company under this section.
           (8) The company shall, within thirty days of receiving the instruction
     under subsection (5), register the shares and notify the custodian and the owner of
     the shares that it has done so.
           (9) Where a company contravenes this section, the company and every
     director and officer of the company who is responsible for the contravention
     commits an offence and is liable on summary conviction to a fine of one thousand
     dollars for every day during which the contravention occurs or continues, and the
     company is liable to be immediately dissolved and removed from the register.
     231. The Authority shall, from time to time, publish a list of names of recognised       Recognised custodians
     custodians in the Gazette and may amend the list by the alteration of any name,
     the removal of any name or the insertion of any additional name.
     231A.(1) Notwithstanding any provision in this Law a company incorporated                Issue and transfer of
                                                                                              bearer shares prohibited
     under this Law shall –
                (a) not issue shares in bearer form after 13th May, 2016; and
                (b) cause bearer shares issued by the company to be converted to
                    registered shares before 13th July, 2016.
          (2) A company incorporated under this Law by Notice or through the
     appropriate custodian and before the 13th July, 2016 shall notify the beneficial
     owner of a bearer share or, if applicable the custodian of a bearer share of the
     requirements of subsection (1).
           (3) A company or custodian notifying a beneficial owner pursuant to sub
     section (2) shall either obtain confirmation from the beneficial owner of a name in
                                              123
19-13767-scc                  Doc 3Companies
                                      Filed Law
                                             11/24/19    Entered 11/24/19 22:31:38
                                                (2018 Revision)                                     Main Document
                                                     Pg 166 of 262
                                  which a share converted pursuant to subsection (1) is to be registered or, register
                                  the share converted pursuant to subsection (1) in the name of a custodian.
                                       (4) A company shall by the 13th July, 2016 enter the name provided under
                                  subsection (3) or the name of the custodian as the case may be into the register of
                                  members as the registered shareholder.
                                        (5) In relation to a company which has been struck off the companies
                                  register, subsections (1), (2), (3) and (4) apply to that company if the company is
                                  reinstated.
                                       (6) An order of the Court shall not permit a company which has been
                                  struck off the companies register to be reinstated with bearer shares in issue.
                                        (7) A company for which shares were converted pursuant to subsection (1)
                                  shall by the 31st January, 2017 file a declaration in the manner designated by the
                                  Registrar with the Registrar confirming that any bearers shares issued by that
                                  company have been registered in the form required by this section.
                                       (8) A company that fails to comply with subsection (7) shall not for the
                                  purposes of this Law be considered to be in good standing.
                                        (9) Bearer shares which have not been converted pursuant to subsection
                                  (1) shall be null and void and be without effect for all purposes of Law.

                                                        PART XVI - Merger and Consolidation
   Definitions in this Part       232. In this Part -
                                  “consolidated company” means the new company that results from the
                                  consolidation of two or more constituent companies;
                                  “consolidation” means the combination of two or more constituent companies
                                  into a consolidated company and the vesting of the undertaking, property and
                                  liabilities of such companies in the consolidated company;
                                  “constituent company” means a company that is participating in a merger or
                                  consolidation with one or more other companies;
                                  “merger” means the merging of two or more constituent companies and the
                                  vesting of their undertaking, property and liabilities in one of such companies as
                                  the surviving company;
                                  “parent company” means, with respect to another company, a company that holds
                                  issued shares that together represent at least ninety per cent of the votes at a
                                  general meeting of that other company;
                                  “subsidiary company” means, with respect to another company, a company of
                                  which that other company is the parent company; and


                                                                         124
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 167 of 262
     “surviving company” means the sole remaining constituent company into which
     one or more other constituent companies are merged.
     233. (1) Without prejudice to sections 86 and 87, but subject to section 239A,         Merger and
                                                                                            consolidation
     two or more companies limited by shares and incorporated under this Law, may,
     subject to any express provisions to the contrary in the memorandum and articles
     of association of any of such companies, merge or consolidate in accordance with
     subsections (3) to (15).
           (2) Nothing in this Part shall derogate from the Authority’s powers in
     relation to any constituent company that is a licensee under the regulatory laws
     and that proposes to participate in a merger or consolidation, or from a constituent
     company’s obligations under the regulatory laws.
           (3) The directors of each constituent company that proposes to participate
     in a merger or consolidation shall on behalf of the constituent company of which
     they are directors approve a written plan of merger or consolidation.
           (4) The plan referred to in subsection (3) shall give particulars of the
     following matters-
                (a)the name of each constituent company and the name of the
                   surviving or consolidated company;
               (b) the registered office of each constituent company;
               (c) in respect of each constituent company, the designation and
                   number of each class of shares;
               (d) the date on which it is intended that merger or consolidation is to
                   take effect, if it is intended to take effect in accordance with
                   section 234, and not in accordance with subsection (13);
               (e) the terms and conditions of the proposed merger or consolidation,
                   including where applicable, the manner and basis of converting
                   shares in each constituent company into shares in the
                   consolidated or surviving company or into other property as
                   provided in subsection (5);
               (f) the rights and restrictions attaching to the shares in the
                   consolidated or surviving company;
               (g) in respect of a merger, any proposed amendments to the
                   memorandum of association and articles of association of the
                   surviving company, or if none are proposed, a statement that the
                   memorandum of association and articles of association of the
                   surviving company immediately prior to merger shall be its
                   memorandum of association and articles of association after the
                   merger;
               (h) in respect of a consolidation, the proposed new memorandum of
                   association and articles of association of the consolidated
                   company;

                                             125
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                      Pg 168 of 262
                              (i)   any amount or benefit paid or payable to any director of a
                                    constituent company, a consolidated company or a surviving
                                    company consequent upon the merger or consolidation;
                              (j)   the name and address of any secured creditor of a constituent
                                    company and of the nature of the secured interest held; and
                              (k)   the names and addresses of the directors of the surviving or
                                    consolidated company.
                         (5) Some or all of the shares whether of different classes or of the same
                   class in each constituent company may be converted into or exchanged for
                   different types of property (consisting of shares, debt obligations or other
                   securities in the surviving company or consolidated company or any other
                   corporate entity, or money or other property, or a combination thereof) as
                   provided in the plan of merger or consolidation.
                         (6) A plan of merger or consolidation shall be authorised by each
                   constituent company by way of -
                              (a) a special resolution of the members of each such constituent
                                  company; and
                              (b) such other authorisation, if any, as may be specified in such
                                  constituent company’s articles of association.
                         (7) Notwithstanding subsection (6)(a), if a parent company incorporated
                   under this Law is seeking to merge with one or more of its subsidiary companies
                   incorporated under this Law, a special resolution under that subsection of the
                   members of such constituent companies is not required if a copy of the plan of
                   merger is given to every member of each subsidiary company to be merged unless
                   that member agrees otherwise.
                         (8) The consent of each holder of a fixed or floating security interest of a
                   constituent company in a proposed merger or consolidation shall be obtained but
                   if such secured creditor does not grant his consent then the Court may upon
                   application of the constituent company that has issued the security waive the
                   requirement for such consent upon such terms as to security to be issued by the
                   consolidated or surviving company or otherwise as the Court considers
                   reasonable.
                         (9) After obtaining any authorisations and consents under subsections (6)
                   and (8), the plan of merger or consolidation shall be signed by a director on behalf
                   of each constituent company and filed with the Registrar together with, in relation
                   to each constituent company-
                              (a) a certificate of good standing;
                              (b) a director’s declaration that the constituent company is, and the
                                  consolidated or surviving company will be, immediately after
                                  merger or consolidation, able to pay its debts as they fall due;

                                                           126
19-13767-scc          Doc 3     Filed 11/24/19 Entered  11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)               Main Document
                                             Pg 169 of 262
                (c)     a director’s declaration that the merger or consolidation is bona
                        fide and not intended to defraud unsecured creditors of the
                        constituent companies;
                (d)     a director’s declaration that -
                         (i) no petition or other similar proceeding has been filed and
                              remains outstanding, and that no order has been made or
                              resolution adopted to wind up the company in any
                              jurisdiction;
                        (ii) no receiver, trustee, administrator or other similar person
                              has been appointed in any jurisdiction and is acting in
                              respect of the constituent company, its affairs, or its
                              property or any part thereof; and
                       (iii) no scheme, order, compromise or other similar arrangement
                              has been entered into or made in any jurisdiction whereby
                              the rights of creditors of the constituent company are, and
                              continue to be, suspended or restricted;
                (e)     a director’s declaration of the assets and liabilities of the
                        constituent company made up to the latest practicable date before
                        the making of the declaration;
                (f)     in the case of a constituent company that is not a surviving
                        company, a director’s declaration that the constituent company
                        has retired from any fiduciary office held or will do so
                        immediately prior to merger or consolidation;
                (g)     an undertaking that a copy of the certificate of merger or
                        consolidation under subsection (11) will be given to the members
                        and creditors of the constituent company and that notification of
                        the merger or consolidation will be published in the Gazette; and
                (h)     a director’s declaration, where relevant, that the constituent
                        company has complied with any applicable requirements under
                        the regulatory laws.
         (10) A director’s declaration under subsection (9) shall be in writing, signed
     by, and shall include the full name and address of, the director making the
     declaration.
          (11) Upon payment of the applicable fees under this Law and upon the
     Registrar being satisfied that the requirements of subsection (9) in respect of the
     merger or consolidation have been complied with and that the name of the
     consolidated company complies with section 30, the Registrar shall register the
     plan of merger or consolidation including any new or amended memorandum and
     articles of association and issue a certificate of merger or consolidation under his
     hand and seal of office, and in the case of a consolidation section 27 shall apply in
     relation to the consolidated company.



                                              127
19-13767-scc                 Doc 3Companies
                                     Filed Law
                                            11/24/19    Entered 11/24/19 22:31:38
                                               (2018 Revision)                                      Main Document
                                                    Pg 170 of 262
                                      (12) A certificate of merger or consolidation issued by the Registrar shall be
                                 prima facie evidence of compliance with all requirements of this Law in respect
                                 of the merger or consolidation.
                                      (13) Subject to section 234, a merger or consolidation shall be effective on
                                 the date the plan of merger or consolidation is registered by the Registrar.
                                      (14) A person who, being a director, makes a false declaration under
                                 subsection (9) commits an offence and is liable on summary conviction to a fine
                                 of twenty thousand dollars or to imprisonment for five years, or both.
                                     (15) In any proceedings for an offence under subsection (14) it shall be a
                                 defence for the person charged to prove that he took all reasonable precautions
                                 and exercised all due diligence to avoid the commission of such an offence by
                                 himself or any person under his control.
                                     (16) Any director’s declaration pursuant to this section may be given in the
                                 form of a declaration or an affidavit, as the director may determine.
   Delay of effective date       234. A plan of merger or consolidation may provide that such merger or
                                 consolidation shall not become effective until a specified date or until the date of
                                 the occurrence of a specified event subsequent to the date on which the plan of
                                 merger or consolidation is registered by the Registrar, but such date shall not be a
                                 date later than the ninetieth day after the date of such registration.
   Termination or                235. (1) A plan of merger or consolidation may contain a provision that at any
   amendment
                                 time prior to the date that the plan becomes effective it may be-
                                            (a) terminated by the directors of any constituent company; or
                                            (b) amended by the directors of the constituent companies to-
                                                  (i) change the name of the consolidated company;
                                                 (ii) change the effective date of the merger or consolidation,
                                                      provided that the new effective date complies with section
                                                      234; and
                                                (iii) effect any other changes to the plan as the plan may
                                                      expressly authorise the directors to effect in their discretion.
                                      (2) If the plan of merger or consolidation is terminated or amended after it
                                 has been filed with the Registrar but before it has become effective, notice of
                                 termination or amendment of the plan shall be filed with the Registrar, and shall
                                 have effect on the date of registration by the Registrar after he has satisfied
                                 himself in accordance with section 233(11).
                                        (3) A copy of the notice under subsection (2) shall be sent to any person
                                 entitled to vote on, consent to or be notified of the plan of merger or consolidation
                                 in accordance with section 233.
                                      (4) The notice of termination or amendment filed in accordance with
                                 subsection (2) shall identify the plan of merger or consolidation that is to be

                                                                         128
19-13767-scc         Doc 3    Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 171 of 262
     terminated or amended and shall state that the plan has been terminated or state
     the amendments made and in the former case, the Registrar shall issue a
     certificate of termination.
     236. (1) As soon as a merger or consolidation becomes effective-                       Effect of merger or
                                                                                            consolidation
               (a) in the case of a consolidation, the new memorandum of
                   association and articles of association filed with the plan of
                   consolidation shall immediately become the memorandum of
                   association and articles of association of the consolidated
                   company;
               (b) the rights, the property of every description including choses in
                   action, and the business, undertaking, goodwill, benefits,
                   immunities and privileges of each of the constituent companies,
                   shall immediately vest in the surviving or consolidated company;
                   and
               (c) subject to any specific arrangements entered into by the relevant
                   parties, the surviving or consolidated company shall be liable for
                   and subject, in the same manner as the constituent companies, to
                   all mortgages, charges or security interests, and all contracts,
                   obligations, claims, debts, and liabilities of each of the constituent
                   companies.
          (2) Where a merger or consolidation occurs -
               (a) an existing claim, cause or proceeding, whether civil (including
                   arbitration) or criminal pending at the time of the merger or
                   consolidation by or against a constituent company, shall not be
                   abated or discontinued by the merger or consolidation but shall be
                   continued by or against the surviving or consolidated company;
                   and
               (b) a conviction, judgment, ruling, order or claim, due or to become
                   due, against a constituent company, shall not be released or
                   impaired by the merger or consolidation, but shall apply to the
                   surviving or consolidated company instead of to the constituent
                   company.
           (3) Upon a merger or consolidation becoming effective, the Registrar shall
     strike off the register -
               (a) a constituent company that is not the surviving company in a
                   merger; or
               (b) a constituent company that participates in a consolidation,
     and section 158 shall apply.




                                            129
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                   Main Document
                                                Pg 172 of 262
                                  (4) The cessation of a constituent company that participates in a
                             consolidation or that is not the surviving company in a merger shall not be a
                             winding up within Part V.
   Merger or consolidation   237. (1) Subject to section 239A, one or more companies incorporated under
   with overseas company
                             this Law may merge or consolidate with one or more overseas companies in
                             accordance with subsections (2) to (18).
                                   (2) Where the surviving or consolidated company is to be a company
                             existing under this Law, in addition to compliance by each constituent company
                             incorporated under this Law with section 233(3) to (10) the Registrar is required
                             to be satisfied in respect of any constituent overseas company that -
                                       (a) the merger or consolidation is permitted or not prohibited by the
                                           constitutional documents of the constituent overseas company
                                           and by the laws of the jurisdiction in which the constituent
                                           overseas company is existing, and that those laws and any
                                           requirements of those constitutional documents have been or will
                                           be complied with;
                                       (b) no petition or other similar proceeding has been filed and remains
                                           outstanding, and no order has been made or resolution adopted to
                                           wind up or liquidate the constituent overseas company in the
                                           jurisdiction in which the constituent overseas company is
                                           existing;
                                       (c) no receiver, trustee, administrator or other similar person has
                                           been appointed in any jurisdiction and is acting in respect of the
                                           constituent overseas company, its affairs or its property or any
                                           part thereof;
                                       (d) no scheme, order, compromise or other similar arrangement has
                                           been entered into or made in any jurisdiction whereby the rights
                                           of creditors of the constituent overseas company are and continue
                                           to be suspended or restricted;
                                       (e) the constituent overseas company is able to pay its debts as they
                                           fall due and the merger or consolidation is bona fide and not
                                           intended to defraud unsecured creditors of the constituent
                                           overseas company;
                                       (f) in respect of the transfer of any security interest granted by the
                                           constituent overseas company to the surviving or consolidated
                                           company -
                                            (i) consent or approval to the transfer has been obtained,
                                                 released or waived;
                                           (ii) the transfer is permitted by and has been approved in
                                                 accordance with the constitutional documents of the
                                                 constituent overseas company; and


                                                                   130
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 173 of 262
                    (iii) the laws of the jurisdiction of the constituent overseas
                           company with respect to the transfer have been or will be
                           complied with;
                (g) the constituent overseas company will, upon the merger or
                     consolidation becoming effective, cease to be incorporated,
                     registered or exist under the laws of the relevant foreign
                     jurisdiction; and
                (h) there is no other reason why it would be against the public
                     interest to permit the merger or consolidation.
            (3) Subsection (2)(a) to (g) shall be satisfied by filing with the Registrar a
     declaration of a director of the surviving or consolidated company to the effect
     that, having made due enquiry, he is of the opinion that the requirements of those
     paragraphs have been met; and -
                (a) the declaration shall include a statement of the assets and
                    liabilities of the constituent overseas company made up to the
                    latest practicable date before making the declaration; and
                (b) a director of the surviving or consolidated company shall be
                    deemed to have made due enquiry for the purposes of subsection
                    (2)(a) to (g) and this subsection if such director has obtained from
                    a director of the constituent overseas company a declaration that
                    the requirements of subsection 2(a) to (g) have been met with
                    respect to such constituent overseas company.
          (4) A person who, being a director, makes a false declaration under
     subsection (3) commits an offence and is liable on summary conviction to a fine
     of twenty thousand dollars or to imprisonment for five years, or both.
          (5) In any proceedings for an offence under subsection (4), it shall be a
     defence for the person charged to prove that he took all reasonable precautions
     and exercised all due diligence to avoid the commission of such an offence by
     himself or any person under his control.
            (6) Where the surviving or consolidated company is to be established
     under this Law, upon payment of the applicable fees under this Law and upon the
     Registrar being satisfied that the requirements of subsection (2) in respect of the
     merger or consolidation have been complied with and that the name of the
     consolidated company complies with section 30, the Registrar shall register the
     plan of merger or consolidation including any new or amended memorandum and
     articles of association and issue a certificate of merger or consolidation under his
     hand and seal of office, and in the case of a consolidation section 27 shall apply in
     relation to the consolidated company.
         (7) Where the surviving or consolidated company is to be an overseas
     company the Registrar is required to be satisfied, in addition to compliance with


                                             131
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                      Pg 174 of 262
                   section 233(2) to (10) (excluding section 233(9)(g)), by each constituent company
                   incorporated under this Law, that -
                              (a)the merger or consolidation is permitted or not prohibited by the
                                 constitutional documents of the constituent overseas company
                                 and by the laws of the jurisdiction in which the constituent
                                 overseas company is existing, and that those laws and any
                                 requirements of those constitutional documents have been or will
                                 be complied with;
                             (b) no petition or other similar proceeding has been filed and remains
                                 outstanding, and no order has been made or resolution adopted to
                                 wind up or liquidate the constituent overseas company in any
                                 jurisdiction;
                             (c) no receiver, trustee, administrator or other similar person has
                                 been appointed in any jurisdiction and is acting in respect of the
                                 surviving company, its affairs or its property or any part thereof;
                             (d) no scheme, order, compromise or other similar arrangement has
                                 been entered into or made in any jurisdiction whereby the rights
                                 of creditors of the surviving company are suspended or restricted;
                                 and
                             (e) there are no reasons why it would be against the public interest to
                                 allow the merger or consolidation.
                         (8) Subsection (7)(a) to (d) shall be satisfied by filing with the Registrar a
                   declaration of a director of each constituent company incorporated under this Law
                   to the effect that, having made due enquiry, he is of the opinion that the
                   requirements of those paragraphs have been met; and a director of each
                   constituent company incorporated under this Law shall be deemed to have made
                   due enquiry for the purposes of subsection (7)(a) to (d) and this subsection (8) if
                   such director has obtained from a director of the constituent overseas company a
                   declaration that the requirements of subsection (7)(a) to (d) have been met with
                   respect to such constituent overseas company.
                        (9) A person who, being a director, makes a false declaration under
                   subsection (8) commits an offence and is liable on conviction to a fine of twenty
                   thousand dollars or to imprisonment for five years, or both.
                       (10) Where the surviving or consolidated company is to be an overseas
                   company, the surviving or consolidated overseas company shall file with the
                   Registrar -
                             (a) an undertaking that it will promptly pay to the dissenting
                                 members of a constituent company incorporated under this Law
                                 the amount, if any, to which they are entitled under section 238;
                                 and
                             (b) such evidence of the merger or consolidation from the jurisdiction
                                 of the surviving or consolidated overseas company as the
                                                        132
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 175 of 262
                       Registrar considers acceptable, such evidence to include the
                       effective date of the merger or consolidation.
          (11) The effect of a merger or consolidation where the surviving or
     consolidated company is to be an overseas company under this section is the same
     as in the case of a merger or consolidation under this Part if the surviving or
     consolidated company is incorporated or established under this Law, and all of the
     relevant provisions of this Part apply, except insofar as the laws of the jurisdiction
     of the surviving or consolidated overseas company otherwise provide.
         (12) For the purposes of this section -
                (a) any references in section 233 to the shares of any constituent
                    company shall be deemed to include references to any other
                    equity interests in such constituent company;
                (b) any references in section 233 to memoranda and articles of
                    association shall be deemed to include references to the
                    equivalent organisational documents of an overseas company;
                    and
                (c) any reference in section 233 or this section to a director of a
                    company shall be deemed to include a reference to any officer,
                    member or other person (howsoever called) in whom the
                    management of an overseas company is vested.
          (13) Where the surviving or consolidated company is to be an overseas
     company, upon payment of the applicable fees under this Law and upon the
     Registrar being satisfied that the requirements of subsections (7) and (10) have
     been complied with the Registrar shall, where the overseas company is the
     surviving or consolidated company, strike off constituent companies incorporated
     pursuant to this Law from the register and issue a certificate of strike off by way
     of merger or consolidation with an overseas company; and section 158 shall apply
     to the constituent companies so struck off.
         (14) A certificate of strike off by way of merger or consolidation with an
     overseas company issued by the Registrar shall be prima facie evidence of
     compliance with all requirements of this Law in respect of such merger or
     consolidation.
          (15) Subject to section 234, a merger or consolidation shall be effective on
     the date the plan of merger or consolidation is registered by the Registrar.
         (16) The issuance of a certificate of merger or consolidation relating to the
     merger or consolidation of an overseas company registered under Part IX shall be
     deemed to constitute notice to the Registrar pursuant to section 192.
          (17) Any declaration of a director pursuant to this section may be given in
     the form of a declaration or an affidavit, as the director may determine.


                                              133
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                     Main Document
                                                 Pg 176 of 262
                                  (18) The Registrar shall submit a copy of the certificate of strike off by way
                              of merger or consolidation issued under subsection (13) to the Authority.
   Rights of dissenters       238. (1) A member of a constituent company incorporated under this Law shall
                              be entitled to payment of the fair value of his shares upon dissenting from a
                              merger or consolidation.
                                    (2) A member who desires to exercise his entitlement under subsection (1)
                              shall give to the constituent company, before the vote on the merger or
                              consolidation, written objection to the action.
                                    (3) An objection under subsection (2) shall include a statement that the
                              member proposes to demand payment for his shares if the merger or consolidation
                              is authorised by the vote.
                                    (4) Within twenty days immediately following the date on which the vote
                              of members giving authorisation for the merger or consolidation is made, the
                              constituent company shall give written notice of the authorisation to each member
                              who made a written objection.
                                    (5) A member who elects to dissent shall, within twenty days immediately
                              following the date on which the notice referred to in subsection (4) is given, give
                              to the constituent company a written notice of his decision to dissent, stating-
                                        (a) his name and address;
                                        (b) the number and classes of shares in respect of which he dissents;
                                            and
                                        (c) a demand for payment of the fair value of his shares.
                                    (6) A member who dissents shall do so in respect of all shares that he
                              holds in the constituent company.
                                    (7) Upon the giving of a notice of dissent under subsection (5), the
                              member to whom the notice relates shall cease to have any of the rights of a
                              member except the right to be paid the fair value of his shares and the rights
                              referred to in subsections (12) and (16).
                                    (8) Within seven days immediately following the date of the expiration of
                              the period specified in subsection (5), or within seven days immediately following
                              the date on which the plan of merger or consolidation is filed, whichever is later,
                              the constituent company, the surviving company or the consolidated company
                              shall make a written offer to each dissenting member to purchase his shares at a
                              specified price that the company determines to be their fair value; and if, within
                              thirty days immediately following the date on which the offer is made, the
                              company making the offer and the dissenting member agree upon the price to be
                              paid for his shares, the company shall pay to the member the amount in money
                              forthwith.



                                                                     134
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 177 of 262
           (9) If the company and a dissenting member fail, within the period
     specified in subsection (8), to agree on the price to be paid for the shares owned
     by the member, within twenty days immediately following the date on which the
     period expires-
                (a) the company shall (and any dissenting member may) file a
                    petition with the Court for a determination of the fair value of the
                    shares of all dissenting members; and
                (b) the petition by the company shall be accompanied by a verified
                    list containing the names and addresses of all members who have
                    filed a notice under subsection (5) and with whom agreements as
                    to the fair value of their shares have not been reached by the
                    company.
          (10) A copy of any petition filed under subsection (9)(a) shall be served on
     the other party; and where a dissenting member has so filed, the company shall
     within ten days after such service file the verified list referred to in subsection
     (9)(b).
          (11) At the hearing of a petition, the Court shall determine the fair value of
     the shares of such dissenting members as it finds are involved, together with a fair
     rate of interest, if any, to be paid by the company upon the amount determined to
     be the fair value.
          (12) Any member whose name appears on the list filed by the company
     under subsection (9)(b) or (10) and who the Court finds are involved may
     participate fully in all proceedings until the determination of fair value is reached.
          (13) The order of the Court resulting from proceeding on the petition shall
     be enforceable in such manner as other orders of the Court are enforced, whether
     the company is incorporated under the laws of the Islands or not.
          (14) The costs of the proceeding may be determined by the Court and taxed
     upon the parties as the Court deems equitable in the circumstances; and upon
     application of a member, the Court may order all or a portion of the expenses
     incurred by any member in connection with the proceeding, including reasonable
     attorney’s fees and the fees and expenses of experts, to be charged pro rata against
     the value of all the shares which are the subject of the proceeding.
          (15) Shares acquired by the company pursuant to this section shall be
     cancelled and, if they are shares of a surviving company, they shall be available
     for re-issue.
          (16) The enforcement by a member of his entitlement under this section
     shall exclude the enforcement by the member of any right to which he might
     otherwise be entitled by virtue of his holding shares, except that this section shall
     not exclude the right of the member to institute proceedings to obtain relief on the
     ground that the merger or consolidation is void or unlawful.

                                              135
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                       Main Document
                                                Pg 178 of 262
    Limitation on rights of   239. (1) No rights under section 238 shall be available in respect of the shares
    dissenters
                              of any class for which an open market exists on a recognised stock exchange or
                              recognised interdealer quotation system at the expiry date of the period allowed
                              for written notice of an election to dissent under section 238(5), but this section
                              shall not apply if the holders thereof are required by the terms of a plan of merger
                              or consolidation pursuant to section 233 or 237 to accept for such shares anything
                              except -
                                         (a) shares of a surviving or consolidated company, or depository
                                             receipts in respect thereof;
                                         (b) shares of any other company, or depository receipts in respect
                                             thereof, which shares or depository receipts at the effective date
                                             of the merger or consolidation, are either listed on a national
                                             securities exchange or designated as a national market system
                                             security on a recognised interdealer quotation system or held of
                                             record by more than two thousand holders;
                                         (c) cash in lieu of fractional shares or fractional depository receipts
                                             described in paragraphs (a) and (b); or
                                         (d) any combination of the shares, depository receipts and cash in
                                             lieu of fractional shares or fractional depository receipts described
                                             in paragraphs (a), (b) and (c).
                                    (2) Rights under section 238 shall be available in respect of any class of
                              shares of a constituent company if the holders thereof are required by the terms of
                              a plan of merger or consolidation pursuant to section 233 or 237 to accept for
                              such shares anything except-
                                         (a) shares of a surviving or consolidated company, or depository
                                             receipts in respect thereof;
                                         (b) shares of any other company, or depository receipts in respect
                                             thereof, which shares or depository receipts at the effective date
                                             of the merger or consolidation, are either listed on a national
                                             securities exchange or designated as a national market system
                                             security on a recognised interdealer quotation system or held of
                                             record by more than two thousand holders;
                                         (c) cash in lieu of fractional shares or fractional depository receipts
                                             described in paragraphs (a) and (b); or
                                         (d) any combination of the shares, depository receipts and cash in
                                             lieu of fractional shares or fractional depository receipts described
                                             in paragraphs (a), (b) and (c).
   Prohibition on being a     239A.     No constituent company incorporated under this Law or any
   segregated portfolio
   company                    consolidated company existing under this Law may be a segregated portfolio
                              company.



                                                                      136
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 179 of 262
                          PART XVII - International Co-operation
     240. In this Part-                                                                     Definitions in this Part

     “debtor” means a foreign corporation or other foreign legal entity subject to a
     foreign bankruptcy proceeding in the country in which it is incorporated or
     established;
     “foreign bankruptcy proceeding” includes proceedings for the purpose of
     reorganising or rehabilitating an insolvent debtor; and
     “foreign representative” means a trustee, liquidator or other official appointed in
     respect of a debtor for the purposes of a foreign bankruptcy proceeding.
     241. (1) Upon the application of a foreign representative the Court may make            Ancillary orders
     orders ancillary to a foreign bankruptcy proceeding for the purposes of-
                (a) recognising the right of a foreign representative to act in the
                    Islands on behalf of or in the name of a debtor;
                (b) enjoining the commencement or staying the continuation of legal
                    proceedings against a debtor;
                (c) staying the enforcement of any judgment against a debtor;
                (d) requiring a person in possession of information relating to the
                    business or affairs of a debtor to be examined by and produce
                    documents to its foreign representative; and
                (e) ordering the turnover to a foreign representative of any property
                    belonging to a debtor.
          (2) An ancillary order may only be made under subsection (1)(d) against-
                (a) the debtor itself; or
                (b) a person who was or is a relevant person as defined in section
                    103(1).
     242. (1) In determining whether to make an ancillary order under section 241,          Criteria upon which the
                                                                                            Court’s discretion shall
     the Court shall be guided by matters which will best assure an economic and            be exercised
     expeditious administration of the debtor’s estate, consistent with-
                (a) the just treatment of all holders of claims against or interests in a
                    debtor’s estate wherever they may be domiciled;
                (b) the protection of claim holders in the Islands against prejudice
                    and inconvenience in the processing of claims in the foreign
                    bankruptcy proceeding;
                (c) the prevention of preferential or fraudulent dispositions of
                    property comprised in the debtor’s estate;
                (d) the distribution of the debtor’s estate amongst creditors
                    substantially in accordance with the order prescribed by Part V;
                (e) the recognition and enforcement of security interests created by
                    the debtor;

                                             137
19-13767-scc            Doc 3Companies
                                Filed Law
                                       11/24/19    Entered 11/24/19 22:31:38
                                          (2018 Revision)                                      Main Document
                                               Pg 180 of 262
                                       (f)   the non-enforcement of foreign taxes, fines and penalties; and
                                       (g)   comity.
                                   (2) In the case of a debtor which is registered under Part IX, the Court
                             shall not make an ancillary order under section 241 without also considering
                             whether it should make a winding up order under Part V in respect of its local
                             branch.
    Publication of foreign   243. (1) Where a company incorporated under Part II or registered under Part
    bankruptcy proceedings
                             IX is made the subject of a foreign bankruptcy proceeding, notice of this fact
                             shall be filed with the Registrar and published in the Gazette.
                                  (2) The notice shall contain the prescribed particulars and shall be filed
                             by the company’s liquidator or, if no liquidator has been appointed under this Law,
                             by its directors within fourteen days of the date upon which the foreign
                             bankruptcy proceeding commenced.
                                  (3) A liquidator or a director who fails to comply with this section
                             commits an offence and is liable on summary conviction to a fine of ten
                             thousand dollars.

                                             PART XVIIA – Beneficial Ownership Registers
                                                               Preliminary
   Interpretation            244. (1) In this Part-
                             “beneficial owner”, in relation to a company, has the meaning assigned by
                             sections 247(3), (4) and (5);
                             “beneficial ownership register” means a register of adequate, accurate and current
                             information maintained by a company pursuant to section 252, containing the
                             required particulars of registrable persons in relation to the company;
                             “competent authority” means the Minister referred to in section 246(1) and
                             includes the person designated by the Minister under that section;
                              “corporate services provider” means an individual or legal entity that provides
   2018 Revision             corporate services under the Companies Management Law (2018 Revision), the
   2018 Revision
   Law 32 of 2010            Banks and Trust Companies Law (2018 Revision), the Insurance Law, 2010 or
                             any other regulatory law pursuant to which the individual or legal entity is
    Law 10 of 2014
                             licensed or permitted to provide registered office services;
                             “individual” means a natural person;
                             “legal entity” means a company, limited liability company or other body that is a
                             legal person under the law by which it is governed;
                             “prescribed” means prescribed by regulations made under section 280;
                             “registered shareholder” means a person who is named as a shareholder of a

                                                                    138
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 181 of 262
     company or member of a company on the register of members of the company;
     “registrable person” means an individual or relevant legal entity that is a
     registrable person under section 251;
     “regulatory law” means a law defined as such in section 2 of the Monetary
     Authority Law (2018 Revision), other than the Directors Registration and               2018 Revision
                                                                                            Law 10 of 2014
     Licensing Law, 2014;
     “relevant interest” means an interest that a person holds in a company consisting
     of -
                (a) shares or voting rights in the company; or
                (b) the right to appoint or remove a majority of the directors of the
                    company;
     “relevant legal entity”, in relation to a company, has the meaning assigned by
     section 248(3);
     “required particulars” means particulars in respect of a registrable person required
     to be kept in a company’s beneficial ownership register pursuant to sections 253
     and 254;
     “restrictions notice” means a notice issued under section 265; and
     “specified conditions” means the conditions specified in sections 247(3), (4) and
     (5).
          (2) This Part is to be read and have effect as if each of the following were
     an individual, even if they are legal persons under the laws by which they are
     governed -
                (a) a corporation sole;
                (b) a government or government department of a country or territory
                    or a part of a country or territory;
                (c) an international organisation whose members include two or more
                    countries or territories (or their governments);
                (d) a local authority or local government body.
     245. (1) This Part applies in respect of companies incorporated or registered by       Application
     way of continuation under this Law, except a legal entity or subsidiary of one or
     more legal entities, any of which is -
                (a) listed on the Cayman Islands Stock Exchange or an approved              Schedule 4
                    stock exchange in Schedule 4;
                (b) registered or holding a licence under a regulatory law (other than
                    a company registered as an excluded person under section 5(4) of        2015 Revision
                    the Securities Investment Business Law (2015 Revision);
                (c) managed, arranged, administered, operated or promoted by an
                    approved person as a special purpose vehicle, private equity fund,

                                             139
19-13767-scc          Doc 3Companies
                              Filed Law
                                     11/24/19    Entered 11/24/19 22:31:38
                                        (2018 Revision)                                     Main Document
                                             Pg 182 of 262
                                        collective investment scheme or investment fund, including
                                        where the vehicle, fund or scheme is a Cayman Islands exempted
                                        limited partnership;
                                    (d) regulated in a jurisdiction included in a list published by the Anti-
                                        Money Laundering Steering Group of countries and territories
                                        whose Anti-Money Laundering legislation is deemed to be
                                        equivalent to the Anti-Money Laundering legislation of the
                                        Islands;
                                    (e) a general partner of a vehicle, fund or scheme referred to in
                                        paragraph (c) which vehicle, fund or scheme -
                                        (i) is registered or holds a licence under a regulatory law; or
                                        (ii) is managed, arranged, administered, operated or promoted
                                              by an approved person;
                                    (f) holding directly a legal or beneficial interest in the shares of a
                                        legal entity which holds a licence under the Banks and Trust
                                        Companies Law (2018 Revision), the Companies Management
     2018 Revision
     2018 Revision                      Law (2018 Revision), the Insurance Law, 2010, Part III of the
     Law 32 of 2010                     Mutual Funds Law (2015 Revision) or the Securities Investment
     2015 Revision
     2015 Revision
                                        Business Law (2015 Revision); or
                                    (g) exempted by the Regulations.
                               (2) In this section, “approved person” means a person or a subsidiary of a
                          person that is -
                                     (a) regulated, registered or holding a licence in the Islands under a
                                         “regulatory law” (other than a company registered as an excluded
                                         person under section 5(4) of the Securities Investment Business
    2015 Revision
                                         Law (2015 Revision));
                                     (b) regulated in an equivalent legislation jurisdiction that is included
                                         in the list published in the Gazette and referred to in regulations
    2017 Revision                        22(d) and 23(1) of the Anti-Money Laundering Regulations
                                         (2018 Revision); or
    Schedule 4                      (c) listed on the Cayman Islands Stock Exchange or an approved
                                         stock exchange in Schedule 4.
                               (2A) For the avoidance of doubt, a legal entity shall not be considered -
                                    (a)   to be operated or managed by an approved person solely as a
                                          consequence of the entity having appointed an individual who is
                                          an employee of a legal entity which holds a licence under a
                                          regulatory law as a director; or
                                   (b)    to be managed, arranged, administered, operated or promoted by
                                          an approved person solely as a consequence of the entity having
                                          appointed an approved person to provide its registered office in
                                          the Cayman Islands.

                                                                 140
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 183 of 262
          (3) For the purposes of this section, a company (“company S”) is a
     subsidiary of one or more legal entities described in subsection (1) if -
                (a) such legal entities, separately or collectively, hold in excess of
                    75% of the shares or voting rights in company S;
                (b) each such legal entity is a member of company S and, separately
                    or collectively, such legal entities have the right to appoint or
                    remove a majority of its board of directors; or
                (c) it is a subsidiary of one or more legal entities each of which is
                    itself a subsidiary of one or more legal entities described in
                    subsection (1).
     246. (1) The Minister charged with responsibility for Financial Services is the        Competent authority
     competent authority for the purposes of this Part and shall exercise the functions
     of the competent authority under this Part acting alone or through a person
     designated by the Minister to act for a specific purpose.
          (2) The competent authority may do all things necessary or convenient to
     be done in the performance of the competent authority’s functions under this Law

        Identifying Beneficial Owners, Relevant Legal Entities and Registrable
                                       Persons
     247. (1) Companies to which this Part applies shall take reasonable steps to           Duty of companies to
                                                                                            identify beneficial
     identify any individual who is a beneficial owner of the company.                      owners
          (2) For the purpose of identifying individuals who are beneficial owners
     under subsection (1), a company is entitled to rely, without further enquiry, on the
     response of a person to a notice in writing sent in good faith by the company,
     unless the company has reason to believe that the response is misleading or false.
          (3) An individual (“X”) is a beneficial owner of a company (“company
     Y”) if the individual meets one or more of the following conditions in relation to
     the company-
                (a) X must hold, directly or indirectly, more than 25% of the shares
                    in company Y;
                (b) X must hold, directly or indirectly, more than 25% of the voting
                    rights in company Y;
                (c) X must hold the right, directly or indirectly, to appoint or remove
                    a majority of the board of directors of company Y.
           (4) If no individual meets the conditions in subsection (3), X is a beneficial
     owner of company Y if X has the absolute and unconditional legal right to
     exercise, or actually exercises, significant influence or control over company Y
     through the ownership structure or interests described in subsection (3), other than
     solely in the capacity of a director, professional advisor or professional manager.


                                             141
19-13767-scc                 Doc 3Companies
                                     Filed Law
                                            11/24/19    Entered 11/24/19 22:31:38
                                               (2018 Revision)                                       Main Document
                                                    Pg 184 of 262
                                       (5) If no individual meets the conditions in subsections (3) and (4) but the
                                 trustees of a trust (or the members of a partnership or other entity that, under the
                                 law by which it is governed is not a legal person) meet one of those conditions in
                                 relation to company Y in their capacity as such, X is a beneficial owner of
                                 company Y if X has the absolute and unconditional legal right to exercise, or
                                 actually exercises, significant influence or control over the activities of that trust
                                 (or partnership or other entity), other than solely in the capacity of a director,
                                 professional advisor or professional manager.
   Duty of companies to          248. (1) A company to which this Part applies shall take reasonable steps to
   identify relevant legal
   entities                      identify all relevant legal entities that exist in relation to the company.
                                       (2) For the purpose of identifying relevant legal entities under subsection
                                 (1), a company is entitled to rely, without further enquiry, on the response of a
                                 legal entity to a notice in writing sent in good faith by the company, unless the
                                 company has reason to believe that the response is misleading or false.
                                          (3) A “relevant legal entity”, in relation to a company, is a legal entity
                                 that -
                                               (a) is incorporated, formed or registered (including by way of
                                                    continuation or as a foreign company) in the Islands under the
                                                    laws of the Islands; and
                                               (b) would be a beneficial owner of the company if it were an
                                                    individual.
     Duty of companies to        249. (1) Subject to subsection (5), a company to which this Part applies shall
     give notice to
     registerable persons        give notice in writing to beneficial owners and relevant legal entities identified
                                 under sections 247 and 248 and to any person that it knows or has reasonable
                                 cause to believe is a registrable person in relation to it.
                                      (2) The notice shall require the persons to whom it is addressed, within
                                 one month of the date of receipt of the notice -
                                               (a) to state whether or not they are registrable persons, within the
                                                   meaning of this Part; and
                                               (b) if they are registrable persons, to confirm or correct any required
                                                   particulars that are included in the notice and supply any required
                                                   particulars that are missing from the notice.
                                       (3) A company may also give notice in writing to a registered shareholder
                                 or a legal entity that the company knows or has reasonable cause to believe is a
                                 relevant legal entity in relation to that company (or would be a relevant legal
                                 entity if it were registered under this Law), if the company knows or has
                                 reasonable cause to believe that such shareholder or legal entity knows the
                                 identity of a registrable person.
                                      (4) A notice under subsection (3) may require the persons to whom it is
                                 addressed -
                                                                           142
19-13767-scc         Doc 3    Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)              Main Document
                                           Pg 185 of 262
               (a) to state whether or not they know the identity of a registrable
                   person or any person likely to have that knowledge; and
               (b) if so, within one month of receipt of the notice, to supply, at the
                   expense of the company, any required particulars respecting such
                   registrable persons that are within the addressee’s knowledge, and
                   to state whether the particulars are being supplied with or without
                   the knowledge of the person concerned.
          (5) A company is not required to give a notice to an individual or a
     relevant legal entity if -
               (a) the company knows that the individual or entity is not a
                   registrable person; or
               (b) the company has already been informed of the individual’s or
                   entity’s status as a registrable person in relation to it, and has
                   received all the required particulars.
          (6) A person to whom a notice under this section is given is not required
     by that notice to disclose any information -
               (a)    in respect of which a claim to legal professional privilege could
                      be maintained in legal proceedings; or
               (b) that the person is prohibited by any law applicable in the Islands
                   from disclosing.
     250. (1) This section applies to a person if -                                       Duty of beneficial
                                                                                          owners and relevant
               (a) the person is a registrable person in respect to a company to          legal entities to supply
                                                                                          information
                   which this Part applies;
               (b) the person knows the facts referred to in paragraph (a);
               (c) the person has no reason to believe that the person’s required
                   particulars are stated in the company’s beneficial ownership
                   register;
               (d) the person has not received a notice from the company under
                   section 249; and
               (e) the circumstances described in paragraphs (a), (b), (c) and (d)
                   have continued for a period of at least one month.
          (2) The person shall -
               (a) notify the company of the person’s status as a registrable person
                   in relation to the company;
               (b) state the date, to the best of the person’s knowledge, on which the
                   person acquired that status; and
               (c) give the company the required particulars.




                                            143
19-13767-scc                  Doc 3Companies
                                      Filed Law
                                             11/24/19    Entered 11/24/19 22:31:38
                                                (2018 Revision)                                      Main Document
                                                     Pg 186 of 262
                                  (3) The duty under subsection (2) must be complied with by the end of the
                                  period of one month beginning with the day on which the conditions in subsection
                                  (1)(a), (b) and (c) were first met with respect to the person.
   Individuals and relevant       251. (1) The following are registrable persons in relation to a company -
   legal entities that are
   registrable persons                       (a) an individual whom the company identifies pursuant to section
                                                 247 as a beneficial owner of the company;
                                             (b) a relevant legal entity identified by the company pursuant to
                                                 section 248 that -
                                                  (i) holds an interest in the company or meets one or more of the
                                                       specified conditions directly in respect of that company; and
                                                 (ii) through which any beneficial owner or relevant legal entity
                                                       indirectly owns an interest in the company.
                                  (2) Whether a person holds an interest in a company or meets a specified
                                  condition in relation to the company directly or indirectly shall be determined in
                                  accordance with the Regulations.

                                                    Establishing Beneficial Ownership Registers
 Duty to establish and            252. (1) A company to which this Part applies by virtue of section 245(1) shall
 maintain beneficial
 ownership register               keep its beneficial ownership register at the company’s registered office.
                                        (2) The following types of companies shall engage a corporate services
                                  provider to assist them to establish and maintain their beneficial ownership
                                  registers -
                                             (a) exempted companies;
                                             (b) ordinary non-resident companies;
                                             (c) companies registered as special economic zone companies under
   2017 Revision                                 the Special Economic Zones Law (2017 Revision).
                                        (3) Ordinary resident companies to which this Part applies shall engage
                                  either a corporate services provider or the Registrar to assist them to establish and
                                  maintain their beneficial ownership registers.
                                       (4) The Registrar may charge the prescribed fees for establishing and
                                  maintaining a beneficial ownership register on behalf of an ordinary resident
                                  company.
 Role of corporate                253. (1) A company to which this Part applies shall provide in writing to a
 services provider and
 Registrar                        corporate services provider or to the Registrar, as the case may be, the required
                                  particulars of registrable persons in respect of that company, once those
                                  particulars have been confirmed.
                                        (1A) A company that is exempt from the application of this Part under
                                  section 245(1) shall provide in the prescribed manner to the corporate services
                                  provider or the Registrar, as the case may be -

                                                                          144
19-13767-scc         Doc 3      Filed 11/24/19 Entered  11/24/19
                                                 Companies         22:31:38
                                                           Law (2018 Revision)              Main Document
                                             Pg 187 of 262
               (a)    written confirmation of the exemption -
                      (i)    identifying the paragraph under section 245(1) that provides
                             for the exemption; and
                      (ii) including the prescribed information about the regulated
                           legal entity, regulated parent entity or approved person
                           referred to in that paragraph; and
               (b)    instructions to file the written confirmation with the competent
                      authority.
           (2) The company referred to in subsection (1) shall instruct the corporate
     services provider or the Registrar, as the case may be, to enter the required
     particulars of registrable persons in the company’s beneficial ownership register
     in the prescribed form and manner, or if no registrable persons are identified to
     enter a nil return.
           (3) Particulars need not be entered concerning an individual or relevant
     legal entity that is not a registrable person.
          (4) For the purposes of this section, particulars are considered to have been
     confirmed if -
               (a) the company has reasonable grounds to believe that they were
                   supplied or confirmed by the individual or entity to whom the
                   particulars relate;
               (b) another person supplied or confirmed them to the company, and
                   the company has reasonable grounds to believe that this was done
                   with the knowledge of the individual or entity to whom the
                   particulars relate; or
               (c) the particulars were included in a statement of initial significant
                   control delivered to the Registrar by subscribers wishing to form
                   a company.
                                                                                            Required particulars
     254. (1) The required particulars of an individual are -
               (a) full legal name;
               (b) residential address and, if different, an address for service of
                    notices under this Law;
               (c) date of birth;
               (d) information identifying the individual from their passport,
                    driver’s licence or other government-issued document, including -
                     (i) identifying number;
                    (ii) country of issue; and
                   (iii) date of issue and of expiry; and
               (e) the date on which the individual became or ceased to be a
                    registrable person in relation to the company in question.

                                              145
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                        Main Document
                                                 Pg 188 of 262
                                    (2) In the case of a person in relation to whom this Part has effect by virtue
                              of section 244(2), the required particulars are -
                                         (a) name;
                                         (b) principal office;
                                         (c) the legal form of the person and the law by which the person is
                                             governed; and
                                         (d) the date on which the person became or ceased to be a registrable
                                             person in relation to the legal entity in question.
                                   (3) The required particulars of a relevant legal entity are -
                                         (a)   corporate or firm name;
                                         (b)   registered or principal office;
                                         (c)   the legal form of the entity and the law by which it is governed;
                                         (d)   if applicable, the register of companies in which it is entered and
                                               its registration number in that register; and
                                         (e)   the date on which it became or ceased to be a registrable person
                                               in relation to the company in question.
   Duty of company to         255. (1) If a company to which this Part applies becomes aware of a relevant
   keep register up to date
                              change with respect to a registrable person whose required particulars are stated
                              in its beneficial ownership register, the company shall give notice to the
                              registrable person, as soon as reasonably practicable after it learns of the change
                              or first has reasonable cause to believe that the change has occurred, requesting
                              confirmation of the change.
                                   (2) If the person to which a notice is sent under subsection (1) confirms the
                              relevant change, the company shall record the details of the change and instruct
                              the corporate services provider or the Registrar, as the case may be, to enter in the
                              company’s beneficial ownership register in the prescribed form and manner -
                                         (a) the details of the relevant change confirmed by the company;
                                         (b) the date on which the change was made; and
                                         (c) whether there are further alterations to be made.
                                   (3) For the purposes of this section, a relevant change occurs if -
                                         (a) the registrable person ceases to be a registrable person in relation
                                             to the company; or
                                         (b) any other change occurs as a result of which the required
                                             particulars stated respecting the registrable person in the
                                             company’s beneficial ownership register are materially incorrect
                                             or incomplete.
                                   (4) A relevant change with respect to a registrable person is considered to
                              have been confirmed if -


                                                                      146
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 189 of 262
                (a) the company has given notice to the person requesting
                    confirmation, within the period of one month from the date of the
                    notice, of the relevant change, the date of the change and the
                    required particulars included in the notice; and
                (b) the details, date and particulars of the change have been supplied
                    or confirmed to the company by the registrable person, or by
                    another person, with the knowledge of the registrable person.
                                                                                             Consequences of failure
     256. (1) If a company’s corporate services provider or the Registrar, as the case       to disclose beneficial
     may be, is of the opinion that the company has failed to comply with section 253        ownership
     or 255 without reasonable excuse or has made a statement to them that is false,
     deceptive or misleading in respect of a material particular, the corporate services
     provider or the Registrar, as the case may be, shall give notice of their opinion to
     the company.
          (2) On receipt of a notice under subsection (1), the company shall provide
     the corporate services provider or the Registrar, as the case may be, with -
                (a) the missing particulars required under section 253 or 255
                    pertaining to registrable persons; and
                (b) a justification or correction respecting any statement identified in
                    the notice.
           (3) If the company fails, due to the failure of a registrable person to
     comply with their obligations under this Law, to provide the missing particulars
     referred to in subsection (2)(a) within one month of receipt of the notice, the
     company shall -
                (a) subject to section 265, issue a restrictions notice to the registrable
                    persons whose particulars are missing with regard to the shares
                    or other relevant interest of such registrable persons in the
                    company; and
                (b) send a copy of the notice to the competent authority within two
                    weeks of issuing it.

          (4) A person to whom a restrictions notice is issued under this section may
              apply to the Grand Court to set aside any restriction imposed by the
              notice.
                                                                                              Duty of other persons to
     257. (1) This section applies to persons if -                                            update register

                (a) they have stated that they are registrable persons, within the
                    meaning of this Part, in response to a notice received under
                    section 249 or they have reason to believe that their required
                    particulars are stated in a company’s beneficial ownership
                    register;
                (b) a relevant change, within the meaning of section 255(3), occurs
                    with respect to the person;
                                             147
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                       Main Document
                                                 Pg 190 of 262
                                         (c) they know of the change;
                                         (d) they have no knowledge that the beneficial ownership register has
                                             been altered to reflect the change; and
                                         (e) they have not received a notice from the company under section
                                             255 by the end of the period of one month beginning with the day
                                             on which the change occurred.
                                   (2) A person to which this section applies shall -
                                         (a) notify the company of the relevant change;
                                         (b) state the date on which it occurred; and
                                         (c) give the company any information needed to update the
                                             company’s beneficial ownership register.

                                   (3) The duty under subsection (2) shall be complied with by the end of the
                                       period of one month beginning with the day on which the person
                                       discovered the relevant change.
   Removal of entries from    258. A company may cause an entry relating to a person that is no longer a
   company’s beneficial
   ownership register         registrable person to be removed from its beneficial ownership register on the
                              expiration of five years from the date on which the person ceased to be a
                              registrable person in relation to the company.
   Power of the Grand         259. (1) If -
   Court to rectify
   beneficial ownership                  (a) the name of any individual or relevant legal entity is, without
   register
                                             sufficient cause, entered in or omitted from a company’s
                                             beneficial ownership register as a registrable person; or
                                         (b) default is made or unnecessary delay takes place in entering on a
                                             company’s beneficial ownership register the fact that the
                                             individual or relevant legal entity has ceased to be a registrable
                                             person,
                              the person aggrieved, or any individual or relevant legal entity that is a registrable
                              person in relation to the company, may apply to the Grand Court for rectification
                              of the company’s beneficial ownership register.
                                   (2) The Grand Court may -
                                         (a) refuse the application; or
                                         (b) order rectification of the beneficial ownership register and
                                             payment by the company of any damages sustained by any person
                                             aggrieved.
                                   (3) On an application under this section, the Grand Court may decide any
                              question -



                                                                       148
19-13767-scc         Doc 3   Filed 11/24/19 Entered  11/24/19
                                              Companies         22:31:38
                                                        Law (2018 Revision)                Main Document
                                          Pg 191 of 262
               (a) as to whether the name of any person who is a party to the
                   application should or should not be entered in or omitted from the
                   company’s beneficial ownership register; and
               (b) that is necessary or expedient to be decided for rectification of the
                   company’s beneficial ownership register.
           (4) If the Grand Court makes an order for rectification of a company’s
     beneficial ownership register against the company, it shall direct notice of the
     rectification to be given to the competent authority.

                       Access to Beneficial Ownership Information
     260. (1) The competent authority shall establish a search platform by means of        Duty of competent
                                                                                           authority to establish
     which access may be provided to information on all beneficial ownership registers     search platform
     maintained on behalf of companies subject to this Part by corporate services
     providers or the Registrar.
          (2) The search platform must -
               (a) be secure and accessible only by the competent authority;
               (b) be able to search all company beneficial ownership information
                   provided to the competent authority by corporate service
                   providers or the Registrar by the name of an individual, legal
                   entity or company; and
               (c) prevent communication to any person of the fact that a search is
                   being made or has taken place, except where the competent
                   authority expressly discloses such communication.
     261. (1) A corporate services provider engaged by a company pursuant to section        Duty of Registrar and
                                                                                            corporate services
     252, or the Registrar if so engaged, shall provide an information technology           providers
     solution, either directly or through another corporate services provider, that
     enables the corporate services provider or Registrar, as the case may be -
               (a) to establish and maintain the company’s beneficial ownership
                   register on its behalf; and
               (b) to provide the information on the beneficial ownership register to
                   the competent authority by way of the search platform established
                   pursuant to section 260.
          (2) The corporate services provider shall regularly deposit beneficial
     ownership information received from the companies that have engaged the
     provider, in such place, in such manner and at such intervals as may be
     prescribed.
           (3) If default is made in complying with subsection (2), the corporate
     services provider and any officer of the corporate services provider who is in
     default -
               (a) shall incur a penalty of five hundred dollars; and
                                            149
19-13767-scc                 Doc 3Companies
                                     Filed Law
                                            11/24/19    Entered 11/24/19 22:31:38
                                               (2018 Revision)                                      Main Document
                                                    Pg 192 of 262
                                           (b) if the competent authority is satisfied that the default was
                                               knowingly or willfully authorised or permitted, shall incur an
                                               additional penalty of one thousand dollars and a further penalty of
                                               one hundred dollars for every day during which the default
                                               continues.
   Limits on searches that       262. (1) Subject to subsection (2), the competent authority shall execute a
   may be executed
                                 search of a company’s beneficial ownership register by means of the search
                                 platform if formally requested to do so by a senior official designated by name or
                                 position by the Minister, representing one of the following bodies -
                                            (a) the financial intelligence unit, as defined in the Proceeds of
   2018 Revision
                                                Crime Law (2018 Revision);
                                           (b) the Financial Reporting Authority, as defined in the Proceeds of
   2018 Revision
                                                Crime Law (2018 Revision);
                                           (c) the Cayman Islands Monetary Authority;
   2018 Revision                           (ca) the Anti-Corruption Commission established under section 3 of
                                                the Anti-Corruption Law (2018 Revision);
    2017 Revision                          (d) the Tax Information Authority, designated under section 4 of the
                                                Tax Information Authority Law (2017 Revision); and
                                           (e) any other body which is assigned responsibility for monitoring
                                                compliance with money laundering regulations under section 4(9)
   2018 Revision
                                                of the Proceeds of Crime Law (2018 Revision).
                                       (2) The competent authority may only execute the search if the senior
                                 official referred to in subsection (1) certifies that the request for the search is
                                 proper and lawfully made for any purpose under the legislation governing the
                                 affairs or responsibilities of the body.
                                      (3) The competent authority shall execute a search of a company’s
                                 beneficial ownership register by means of the search platform if formally
                                 requested to do so by the Financial Crime Unit of the Royal Cayman Islands
                                 Police Service if a senior official of the Unit certifies that the request for the
    Schedule 6                   search is in response to a request from a jurisdiction listed in Schedule 6 that has
                                 entered into an agreement with the Government respecting the sharing of
                                 beneficial ownership information made -
                                            (a) by a law enforcement official designated by the agreement; and
                                            (b) in compliance with that agreement.
                                      (4) No person shall use the search platform to search a company’s
                                 beneficial ownership register except the competent authority.
  Disclosure of beneficial       263. (1) The Cayman Islands Monetary Authority may, on request by the
  ownership information
  by the Cayman Islands          competent authority, disclose any information in its possession respecting a
  Monetary Authority             company or a subsidiary of a company registered or holding a licence under a


                                                                         150
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 193 of 262
     regulatory law that the company or subsidiary would be required to provide under
     this Part as required particulars, if this Part applied to the company or subsidiary.
                                                                                             2018 Revision
          (2) For greater certainty, section 50(1) of the Monetary Authority Law
     (2018 Revision) does not apply to a disclosure made under this section.
                                                                                             Non-disclosure of
     264. (1) Neither the competent authority nor any employee, servant or agent of          information concerning
     the competent authority shall disclose any information relating to a request for        requests for beneficial
     beneficial ownership information, including the fact that such a request was made       ownership information

     or that a search was carried out, to any person other than the authorised personnel
     of the competent authority or the law enforcement agency that requested the
     search.
           (2) Information maintained by a corporate service provider or the Registrar
     in respect of the beneficial ownership of a company is deemed to be confidential
     information under the Confidential Information Disclosure Law, 2016.                    Law 23 of 2016

          (3) Subject to sections 18 and 19 of the Tax Information Authority Law
                                                                                             2017 Revision
     (2017 Revision), information deemed to be confidential under this subsection (2)
     shall only be disclosed in accordance with the Confidential Information                 Law 23 of 2016
     Disclosure Law, 2016.

                                        Enforcement
                                      Restrictions Notices
     265. (1) A company to which this Part applies may send a restrictions notice to         Right to issue
                                                                                             restrictions notice
     a person who has a relevant interest in that company if, by the end of the period of
     one month beginning with the date of receipt of the notice -
                (a) a notice under section 249 or 255 was served on the person;
                (b) the person has not -
                       (i) complied with the notice; or
                      (ii) provided the company with a valid reason sufficient to
                            justify the person's failure to comply with the notice; and
                (c) the relevant interest is not subject to a security interest granted to
                      a third party who is not affiliated with the person.
          (2) In deciding whether to send a restrictions notice, the company shall
     have regard to the effect of the notice on the rights of persons in respect of the
     relevant interest, including third parties, persons with a security interest over the
     relevant interest, shareholders and other beneficial owners.

     266. (1) The effect of a restrictions notice with respect to a relevant interest is     Effect of restrictions
                                                                                             notice
     as follows -
                (a) any transfer or agreement to transfer the interest is void;
                (b) no rights are exercisable in respect of the interest;

                                             151
19-13767-scc                  Doc 3Companies
                                      Filed Law
                                             11/24/19    Entered 11/24/19 22:31:38
                                                (2018 Revision)                                        Main Document
                                                     Pg 194 of 262
                                             (c) no shares may be issued in respect of the interest or in pursuance
                                                 of an offer made to the interest-holder;
                                             (d) except in a liquidation, no payment may be made of sums due
                                                 from the company in respect of the interest, whether in respect of
                                                 capital or otherwise; and
                                             (e) other than in a liquidation, an agreement to transfer any of the
                                                 following associated rights in relation to the relevant interest is
                                                 void -
                                                  (i) a right to be issued with any shares issued in respect of the
                                                       relevant interest; or
                                                 (ii) a right to receive payment of any sums due from the
                                                       company in respect of the relevant interest.
                                        (2) This section does not apply to an agreement to transfer a relevant
                                  interest referred to in subsection (1)(a) or to an associated right referred to in
                                  subsection (1)(e), if the agreement results from the making of an order referred to
                                  in section 270(2)(b).
  Protection of third party       267. (1) The Grand Court may, on application by any person aggrieved, give a
  rights
                                  direction for the purpose of protecting the rights of third parties, persons with a
                                  security interest over the relevant interest, shareholders or other beneficial owners
                                  in respect of a relevant interest, if the Court is satisfied that a restrictions notice
                                  unfairly affects those rights.
                                       (2) An order under this section -
                                             (a) shall direct, subject to such terms as the Court thinks fit, that
                                                 certain acts will not constitute a breach of the restrictions placed
                                                 on the relevant interest by the restrictions notice;
                                             (b) shall specify the acts that will not constitute a breach of the
                                                 restrictions; and
                                             (c) may confine the direction to cases where those acts are done by
                                                 persons, or for purposes, described in the order.
  Breach of restrictions an       268. (1) A person commits an offence who, knowing that a relevant interest is
  offence
                                  subject to restrictions -
                                             (a) exercises or purports to exercise any right to dispose of the
                                                 relevant interest;
                                             (b) exercises or purports to exercise any right to dispose of any right
                                                 to be issued with the relevant interest; or
                                             (c) votes in respect of the relevant interest (whether as holder of the
                                                 interest or as proxy) or appoints a proxy to vote in respect of the
                                                 relevant interest.
                                       (2) A person who has a relevant interest that the person knows to be
                                  subject to restrictions commits an offence if the person -

                                                                           152
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 195 of 262
                (a) knows a person to be entitled (apart from the restrictions) to vote
                    in respect of the interest, whether as holder or as proxy;
                (b) does not know the person to be aware of the fact that the interest
                    is subject to restrictions; and
                (c) fails to notify the person of that fact.
          (3) A person commits an offence if the person -
                (a) has a relevant interest that the person knows to be subject to
                    restrictions or is entitled to an associated right; and
                (b) enters into an agreement that is void by virtue of section
                    266(1)(a) or (e).
         (4) A person who commits an offence under this section is liable on
     summary conviction to a fine of five thousand dollars.
          (5) No person commits an offence who contravenes subsections (1) to (3)
     in compliance with a direction of the Grand Court given under section 267 or 270.
     269. Subject to a direction given under section 267 or 270, a company that issues      Company issuing shares
                                                                                            in breach of restriction
     shares in contravention of a restriction imposed by virtue of a restrictions notice,
     commits an offence and is liable on summary conviction to a fine of five thousand
     dollars.
     270. (1) A company that issues a restrictions notice, or any person aggrieved by       Relaxation of
                                                                                            restrictions
     such notice, may apply to the Grand Court for an order directing that the relevant
     interest cease to be subject to restrictions.
          (2) The Grand Court may only make an order under this section if -
                (a) the Court is satisfied that the information required by the notice
                    served under section 249 or 255 has been disclosed to the
                    company and no unfair advantage has accrued to any person as a
                    result of the earlier failure to make that disclosure; or
                (b) the relevant interest is to be transferred for valuable consideration
                    and the Court approves the transfer.
           (3) An order made by virtue of subsection (2)(b) may continue, in whole
     or in part, the restrictions mentioned in section 266(1)(c) and (d) so far as they
     relate to a right acquired or offer made before the transfer.
          (4) Where any restrictions continue in force by virtue of subsection (3) -
                (a) an application may be made under this section for an order
                    directing that the relevant interest cease to be subject to those
                    restrictions; and
                (b) subsection (2) does not apply in relation to the making of such an
                    order.


                                             153
19-13767-scc             Doc 3Companies
                                 Filed Law
                                        11/24/19    Entered 11/24/19 22:31:38
                                           (2018 Revision)                                      Main Document
                                                Pg 196 of 262
   Orders for sale           271. (1) On application by a company that issues a restrictions notice, the
                             Grand Court may order that the relevant interest subject to restrictions be sold,
                             provided that the Court approves the sale.
                                   (2) A Court that makes an order under subsection (1) may make such
                             further order relating to the sale or transfer of the interest as it thinks fit on
                             application by -
                                        (a) the company that issued the restrictions notice;
                                        (b) the person appointed in pursuance of the order to effect the sale;
                                              or
                                        (c) any person with an interest in the relevant interest.
                                   (3) On making an order under subsection (1) or (2), the Court may order
                             that the applicant's costs be paid from the proceeds of sale.
   Proceeds of sale of       272. (1) If a relevant interest is sold pursuant to an order under section 271, the
   relevant interest
                             proceeds of the sale, less the costs of the sale, must be paid into the Grand Court
                             for the benefit of persons who are beneficially interested in the relevant interest.
                                  (2) A person who is beneficially interested in the relevant interest may
                             apply to the Grand Court for the whole or part of those proceeds to be paid to that
                             person.
                                 (3) On an application under subsection (2), the Court shall order the
                             payment to the applicant of -
                                        (a)  the whole of the proceeds of sale together with any interest on the
                                             proceeds; or
                                        (b) if another person was also beneficially interested in the relevant
                                             interest at the time of the sale, such proportion of the proceeds
                                             (and any interest) as the value of the applicant's interest bears to
                                             the total value of the relevant interest.
                                  (4) Where the Court has ordered under section 271(3) that the costs of an
                             applicant be paid from the proceeds of sale, the applicant is entitled to payment of
                             those costs before any person receives any part of the proceeds under this section.
  Company may withdraw       273. A company that issues a restrictions notice to a person shall by notice
  restrictions notice
                             withdraw the restrictions notice if -
                                        (a) it is satisfied that there is a valid reason sufficient to justify the
                                            person's failure to comply with the notice served under section
                                            249 or 255;
                                        (b) the notice served under section 249 or 255 is complied with; or
                                        (c) the company discovers that the rights of a third party in respect of
                                            the relevant interest are being unfairly affected by the restrictions
                                            notice.



                                                                     154
19-13767-scc         Doc 3    Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)               Main Document
                                           Pg 197 of 262


                                          Offences
     274. A company that knowingly and willfully contravenes section 247(1), 248(1),        Failure of a company to
                                                                                            establish or maintain
     252, 253(1) or (1A) or 255(2) or knowingly and willfully fails to issue a notice as    beneficial ownership
     required by section 249, 255 or 256(3) commits an offence and is liable on             register
     summary conviction for each such contravention -
               (a) to a fine of twenty-five thousand dollars; and
               (b) if the offence is a continuing one, to a fine of five hundred dollars
                   for each day or part of a day during which the offence continues,
                   up to a maximum of twenty-five thousand dollars.
     275. (1) A person to whom a notice under section 249 or 255 is addressed               Failure to comply with
                                                                                            notices
     commits an offence if the person -
               (a) knowingly and willfully fails to comply with the notice; or
               (b) in purported compliance with the notice -
                    (i) makes a statement that the person knows to be false in a
                        material particular; or
                   (ii) recklessly makes a statement that is false in a material
                        particular.
          (2) A person does not commit an offence under subsection (1)(a) if the
     person proves that the requirement to give information was frivolous or vexatious.
          (3) A person guilty of an offence under this section is liable -
               (a) on conviction on indictment, to imprisonment for a term of two
                   years or a fine of ten thousand dollars, or to both;
               (b) on summary conviction to imprisonment for a term of twelve
                   months or a fine of five thousand dollars, or to both.
                                                                                             Failure to provide
     276. (1) A person commits an offence if the person -                                    information

               (a) knowingly and willfully fails to comply with a duty under section
                   250 or 257 within the time required by that section; or
               (b) in purported compliance with such a duty -
                    (i) makes a statement that the person knows to be false in a
                        material particular; or
                   (ii) recklessly makes a statement that is false in a material
                        particular.
          (2) A person guilty of an offence under this section is liable -
               (a)    on conviction on indictment, to imprisonment for a term not
                      exceeding two years or a fine of ten thousand dollars, or to both;


                                             155
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                      Main Document
                                                 Pg 198 of 262
                                         (b) on summary conviction to imprisonment for a term of twelve
                                             months or to a fine of five thousand dollars, or to both.

   Unlawful search or         277. A person who conducts a search of a company’s beneficial ownership
   disclosure of beneficial
   ownership information      register contrary to section 262(2), (3) or (4) or discloses beneficial ownership
                              information contrary to section 264 commits an offence and is liable on summary
                              conviction to a fine of five thousand dollars or imprisonment for twelve months,
                              or to both.
   Offences by officers and   278. (1) Where a company or a legal entity is guilty of an offence under this
   directors
                              Part, and it is proved that the offence was committed with the consent or
                              connivance of, or was attributable to willful default on the part of a director or
                              other officer concerned in the management of the company or legal entity, the
                              director or other officer is guilty of the same offence and liable to the same
                              penalty as the company or legal entity.
                                  (2) In subsection (1), “director” includes a member, in relation to a
                              company whose affairs are managed by its members.

                                                         Supplementary Provisions
    Exemptions                279. (1) The competent authority, if satisfied, having regard to any undertaking
                              given by an individual or a legal entity, that there are special reasons for an
                              exemption from compliance with a notice or duty under this Part, may exempt -
                                         (a)   the individual or legal entity from complying with a notice issued
                                               under section 249 or 255;
                                        (b) a company from taking steps to identify that individual or legal
                                               entity or give notice under sections 249 or 255 to or with respect
                                               to them;
                                        (c) anyone from sending a notice or giving information pursuant to a
                                               notice under section 249(3);
                                        (d) the individual or legal entity from the duties imposed by sections
                                               250 and 255; or
                                        (e) the individual or legal entity from being entered on a company’s
                                               beneficial ownership register as a registrable person in relation to
                                               any company.
                                   (2) The competent authority shall exercise the exemption powers in
                              subsection (1) in accordance with the prescribed criteria.
    Regulations               280. (1) The Cabinet may make regulations respecting anything required to
                              carry out this Part or prescribing anything required to be prescribed under this
                              Part, including regulations -
                                         (a)   specifying criteria for the exercise of the competent authority’s
                                               exemption powers under section 279;

                                                                      156
19-13767-scc         Doc 3    Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 199 of 262
               (b) respecting the giving of notices under section 249 or 255,
                     including the form, content and manner of giving such notices;
               (c) to add to or remove from any of the lists of required particulars,
                     including specifying the particulars required respecting the nature
                     of control of a person referred to in section 254 over the company
                     referred to in the particulars;
               (d) requiring additional matters to be noted in a company's beneficial
                     ownership register;
               (e) requiring the competent authority, the Registrar, a corporate
                     services provider or a company to refrain from using or disclosing
                     particulars of a prescribed kind from a company’s beneficial
                     ownership register (or to refrain from doing so except in
                     prescribed circumstances) where an application is made to the
                     competent authority requesting them to refrain from so doing;
               (f) specifying the manner and form in which a company shall keep
                     its beneficial ownership register;
               (g) setting the fees that the Registrar may charge for services
                     pursuant to an engagement by a company under section 252 to
                     establish and maintain the company’s beneficial ownership
                     register;
               (h) respecting the procedure to be followed by companies issuing and
                     withdrawing restrictions notices, including regulations providing
                     for -
                      (i) the form and content of restrictions notices, and the manner
                           in which they must be given;
                     (ii) the factors to be taken into account in deciding what counts
                           as a reason sufficient to justify a person's failure to comply
                           with a notice issued under section 249 or 255;
                    (iii) the effect of withdrawing a restrictions notice on matters
                           that are pending with respect to the relevant interest when
                           the notice is withdrawn; and
                (i) adding the name of any country or territory to Schedule 6, or           Schedule 6
                    deleting the name of any country or territory from that Schedule
          (2) The Cabinet may make regulations respecting the interpretation of the
     terms “beneficial owner”, “registrable person” and “relevant interest”,
     “significant influence or control”, “specified conditions”, including regulations -
               (a) to replace any or all references in section 247(3) to a percentage
                   figure with references to some other (larger or smaller)
                   percentage figure;
               (b) to change or supplement the specified conditions in section
                   247(3) so as to include circumstances (for example,
                   circumstances involving more complex structures) that give

                                            157
19-13767-scc              Doc 3Companies
                                  Filed Law
                                         11/24/19    Entered 11/24/19 22:31:38
                                            (2018 Revision)                                     Main Document
                                                 Pg 200 of 262
                                              individuals a level of control over company Y broadly similar to
                                              the level of control given by the other specified conditions; and
                                        (c)   specifying the circumstances in which a person holds an interest
                                              in a company or meets a specified condition in relation to the
                                              company directly or indirectly through any number of persons or
                                              arrangements of any description.
                                    (3) The Cabinet may, by affirmative resolution make regulations to add to,
                              remove from or otherwise revise the list of legal entities or subsidiaries of legal
                              entities to which this Part applies or does not apply under section 245(1)(g).
 Transitional provision       281. No prosecution may be commenced against a company for an offence under
                              section 274, unless the act or omission that constituted the offence took place at
                              least one year after the coming into force of that section in the Companies
 Law 2 of 2017
                              (Amendment) Law, 2017 (Law 2 of 2017).

                                                       PART XVIII - Miscellaneous
 Amendment of                 282. The Cabinet may by Order amend Schedule 4 or Schedule 5.
 schedules

 Regulations
                              283. The Cabinet may make regulations prescribing all matters that are required
                              or permitted under this Law to be prescribed, or are necessary or convenient to be
                              prescribed for giving effect to the purposes of this Law.




                                                                     158
19-13767-scc       Doc 3       Filed 11/24/19 Entered  11/24/19
                                                Companies         22:31:38
                                                          Law (2018 Revision)                   Main Document
                                            Pg 201 of 262


                                        SCHEDULE 1
                                                                             (section 22(1))
                                            Table A

             Regulations for Management of a Company Limited by Shares

                                          Preliminary
     1.   (1) In these regulations-
     “Law” means the Companies Law (2018 Revision).                                             2018 Revision

          (2) Where any provision of the Law is referred to, the reference is to that
     provision as modified by any law for the time being in force.
           (3) Unless the context otherwise requires, expressions defined in the Law
     or any statutory modification thereof in force at the date at which these
     regulations become binding on the company, shall have the meanings so defined.

                                             Shares
     2. Subject to the provisions, if any, in that behalf of the memorandum of
     association, and without prejudice to any special rights previously conferred on
     the holders of existing shares, any share may be issued with such preferred,
     deferred or other special rights, or such restrictions, whether in regard to dividend,
     voting, return of share capital or otherwise as the company may, from time to
     time, by special resolution determine, and any preference share may, with the
     sanction of a special resolution, be issued on the terms that it is, or at the option of
     the company is liable, to be redeemed.
     3. If, at any time, the share capital is divided into different classes of shares,
     the rights attached to any class (unless otherwise provided by the terms of issue of
     the shares of that class) may be varied with the consent in writing of the holders
     of seventy-five per cent of the issued shares of that class or with the sanction of a
     special resolution passed at a separate general meeting of the holders of the shares
     of the class. To every such separate general meeting the provisions of these
     regulations relating to general meetings shall, mutatis mutandis, apply, but so that
     the necessary quorum shall be two persons at least holding or representing by
     proxy one-third of the issued shares of the class and that any holder of shares of
     the class present in person or by proxy may demand a poll.
     4. Every person whose name is entered as a member in the register of members
     shall, without payment, be entitled to a certificate of the company specifying the
     share or shares held by him and the amount paid up thereon:

                                              159
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                       Main Document
                                      Pg 202 of 262
                          Provided that in respect of a share or shares held jointly by several persons
                   the company shall not be bound to issue more than one certificate, and delivery of
                   a certificate for a share to one of several joint holders shall be sufficient delivery
                   to all.
                   5. If a share certificate is defaced, lost or destroyed it may be renewed on
                   payment of such fee, if any, not exceeding twenty cents and on such terms, if any,
                   as to evidence and indemnity, as the directors think fit.

                                                           Lien
                   6. The company shall have a lien on every share (not being a fully paid share)
                   for all moneys (whether presently payable or not) called or payable at a fixed time
                   in respect of that share, and the company shall also have a lien on all shares (other
                   than fully paid shares) standing registered in the name of a single person for all
                   moneys presently payable by him or his estate to the company; but the directors
                   may, at any time, declare any share to be wholly or in part exempt from this
                   regulation. The company’s lien, if any, on a share shall extend to all dividends
                   payable thereon.
                   7. The company may sell, in such manner as the directors think fit, any shares
                   in which the company has a lien, but no sale shall be made unless some amount in
                   respect of which the lien exists is presently payable nor until the expiration of
                   fourteen days after a notice in writing, stating and demanding payment of such
                   part of the amount in respect of which the lien exists as is presently payable, has
                   been given to the registered holder for the time being of the share, or the persons
                   entitled thereto by reason of his death or bankruptcy.
                   8. For giving effect to any such sale the directors may authorise some person to
                   transfer the shares sold to the purchaser thereof. The purchaser shall be registered
                   as the holder of the shares comprised in any such transfer and he shall not be
                   bound to see to the application of the purchase money, nor shall his title to the
                   shares be affected by any irregularity or invalidity in the proceedings in reference
                   to the sale.
                   9. The proceeds of the sale shall be received by the company and applied in
                   payment of such part of the amount in respect of which the lien exists as is
                   presently payable, and the residue shall (subject to a like lien for sums not
                   presently payable as existed upon the shares prior to the sale) be paid to the
                   person entitled to the shares at the date of the sale.

                                                     Calls on Shares
                   10. The directors may, from time to time, make calls upon the members in
                   respect of any moneys unpaid on their shares provided that no call shall exceed
                   twenty-five per cent of the nominal amount of the share, or be payable earlier than

                                                            160
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 203 of 262
     one month from the last call; and each member shall (subject to receiving at least
     fourteen days’ notice specifying the time or times of payment) pay to the
     company at the time or times so specified the amount called on his shares.
     11. The joint holders of a share shall be jointly and severally liable to pay calls
     in respect thereof.
     12. If a sum called in respect of a share is not paid before or on the day
     appointed for payment thereof, the person from whom the sum is due shall pay
     interest upon the sum at the rate of six per cent per annum from the day appointed
     for the payment thereof to the time of the actual payment but the directors shall be
     at liberty to waive payment of that interest wholly or in part.
     13. The provisions of these regulations as to the liability of joint holders and as
     to payment of interest shall apply in the case of non-payment of any sum which,
     by the terms of issue of a share, becomes payable at a fixed time, whether on
     account of the amount of the share, or by way of premium, as if the same had
     become payable by virtue of a call duly made and notified.
     14. The directors may make arrangements on the issue of shares for a difference
     between the holders in the amount of calls to be paid and in the times of payment.
     15. The directors may, if they think fit, receive from any member willing to
     advance the same all or any part of the moneys uncalled and unpaid upon any
     shares held by him; and upon all or any of the moneys so advanced may (until the
     same would, but for such advance, become presently payable) pay interest at such
     rate (not exceeding, without the sanction of the company in general meeting, six
     per cent) as may be agreed upon between the member paying the sum in advance
     and the directors.

                           Transfer and Transmission of Shares
     16. The instrument of transfer of any share shall be executed by or on behalf of
     the transferor and transferee, and the transferor shall be deemed to remain a
     holder of the share until the name of the transferee is entered in the register of
     members in respect thereof.
     17. Shares shall be transferred in the following form, or in any usual or common
     form approved by the directors-
     I, A.B., of               in consideration of the sum of $                  paid to me
     by C.D., of                                 (hereinafter called “the said transferee”)
     do hereby transfer to the said transferee the share (or shares) numbered
     in the undertaking called the                    Company Limited, to hold unto the
     said transferee, subject to the several conditions on which I hold the same; and I,
     the said transferee, do hereby agree to take the said share (or shares) subject to
     the conditions aforesaid. As witnessed our hands the                            day of
     , 20    .
                                             161
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                       Main Document
                                      Pg 204 of 262
                          Witness to the signatures of, etc.
                   18. The directors may decline to register any transfer of shares, not being fully
                   paid shares, to a person of whom they do not approve, and may also decline to
                   register any transfer of shares on which the company has a lien. The directors may
                   also suspend the registration of transfers during the fourteen days immediately
                   preceding the ordinary general meeting in each year. The directors may decline to
                   recognise any instrument of transfer unless-
                              (a) a fee not exceeding fifty cents is paid to the company in respect
                                  thereof; and
                              (b) the instrument of transfer is accompanied by the certificate of the
                                  shares to which it relates and such other evidence as the directors
                                  may reasonably require to show the right of the transferor to
                                  make the transfer:
                         Provided that if the directors refuse to register a transfer of any shares, they
                   shall, within two months after the date on which the transfer was lodged with the
                   company, send to the transferee notice of the refusal.

                   19. The legal personal representative of a deceased sole holder of a share shall
                   be the only person recognised by the company as having any title to the share. In
                   the case of a share registered in the names of two or more holders, the survivors,
                   survivor or the legal personal representatives of the deceased survivor, shall be
                   the only person recognised by the company as having any title to the share.
                   20. Any person becoming entitled to a share in consequence of the death or
                   bankruptcy of a member shall, upon such evidence being produced as may from
                   time to time be properly required by the directors, have the right either to be
                   registered as a member in respect of the share or, instead of being registered
                   himself, to make such transfer of the share as the deceased or bankrupt person
                   could have made; but the directors shall, in either case, have the same right to
                   decline or suspend registration as they would have had in the case of a transfer of
                   the share by the deceased or bankrupt person before the death or bankruptcy.
                   21. A person becoming entitled to a share by reason of the death or bankruptcy
                   of the holder shall be entitled to the same dividends and other advantages to
                   which he would be entitled if he were the registered holder of the share, except
                   that he shall not, before being registered as a member in respect of the share, be
                   entitled in respect of it to exercise any right conferred by membership in relation
                   to meetings of the company.

                                                  Forfeiture of Shares
                   22. If a member fails to pay any call or instalment of a call on the day appointed
                   for payment thereof, the directors may, at any time thereafter during such time as
                   any part of such call or instalment remains unpaid, serve a notice on him requiring
                                                           162
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 205 of 262
     payment of so much of the call or instalment as is unpaid, together with any
     interest which may have accrued.
     23. Such notice shall name a further day (not earlier than the expiration of
     fourteen days from the date of the notice) on or before which the payment
     required by the notice is to be made, and shall state that, in the event of non-
     payment at or before the time appointed, the shares in respect of which the call
     was made will be liable to be forfeited.
     24. If the requirements of such notice are not complied with, any share in
     respect of which the notice has been given may at any time thereafter, before the
     payment required by the notice has been made, be forfeited by a resolution of the
     directors to that effect.
     25. A forfeited share may be sold or otherwise disposed of on such terms and in
     such manner as the directors think fit, and at any time before a sale or disposition
     the forfeiture may be cancelled on such terms as the directors think fit.
     26. A person whose shares have been forfeited shall cease to be a member in
     respect of the forfeited shares, but shall, notwithstanding, remain liable to pay to
     the company all moneys which at the date of forfeiture were payable by him to
     the company in respect of the shares, but his liability shall cease if and when the
     company receives payment in full of the nominal amount of the shares.
     27. A statutory declaration in writing that the declarant is a director of the
     company, and that a share in the company has been duly forfeited on a date stated
     in the declaration, shall be conclusive evidence of the facts therein stated as
     against all persons claiming to be entitled to the share. The company may receive
     the consideration, if any, given for the share on any sale or disposition thereof and
     may execute a transfer of the share in favour of the person to whom the share is
     sold or disposed of and he shall thereupon be registered as the holder of the share,
     and shall not be bound to see to the application of the purchase money, if any, nor
     shall his title to the share be affected by any irregularity or invalidity in the
     proceedings in reference to the forfeiture, sale or disposal of the share.
     28. The provisions of these regulations as to forfeiture shall apply in the case of
     non-payment of any sum which by the terms of issue of a share becomes payable
     at a fixed time, whether on account of the amount of the share, or by way of
     premium, as if the same had been payable by virtue of a call duly made and
     notified.
     29. The company may, by ordinary resolution, convert any paid-up shares into
     stock, and reconvert any stock into paid-up shares of any denomination.
     30. The holders of stock may transfer the same, or any part thereof, in the same
     manner and subject to the same regulations as and subject to which the shares
     from which the stock arose might prior to conversion have been transferred, or as
     near thereto as circumstances admit; but the directors may, from time to time, fix

                                             163
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                       Main Document
                                      Pg 206 of 262
                   the minimum amount of stock transferable and restrict or forbid the transfer of
                   fractions of that minimum, but the minimum shall not exceed the nominal amount
                   of the shares from which the stock arose.
                   31. The holders of stock shall, according to the amount of the stock held by
                   them, have the same rights, privileges and advantages as regards dividends,
                   voting at meetings of the company and other matters as if they held the shares
                   from which the stock arose, but no such privilege or advantage (except
                   participation in the dividends and profits of the company) shall be conferred by
                   any such aliquot part of stock as would not, if existing shares, have conferred that
                   privilege or advantage.
                   32. Such of the regulations of the company as are applicable to paid-up shares
                   shall apply to stock, and the words “share” and “shareholder” therein shall include
                   “stock” and “stockholder”.

                                                  Alteration of Capital
                   33. The company may, from time to time by ordinary resolution, increase the
                   share capital by such sum, to be divided into shares of such amount, as the
                   resolution shall prescribe.
                   34. Subject to any direction to the contrary that may be given by the company in
                   general meeting, all new shares shall, before issue, be offered to such persons as
                   at the date of the offer are entitled to receive notices from the company of general
                   meetings in proportion, as nearly as the circumstances admit, to the amount of the
                   existing shares to which they are entitled. The offer shall be made by notice
                   specifying the number of shares offered, and limiting a time within which the
                   offer, if not accepted, will be deemed to be declined, and after the expiration of
                   that time, or on receipt of an intimation from the person to whom the offer is
                   made that he declines to accept the shares offered, the directors may dispose of
                   those shares in such manner as they think most beneficial to the company. The
                   directors may likewise so dispose of any new shares which (by reason of the ratio
                   which the new shares bear to shares held by persons entitled to an offer of new
                   shares) cannot, in the opinion of the directors, be conveniently offered under this
                   article.
                   35. The new shares shall be subject to the same provisions with reference to the
                   payment of calls, lien, transfer, transmission, forfeiture and otherwise as the
                   shares in the original share capital.
                   36. The company may, by ordinary resolution-
                              (a)   consolidate and divide all or any of its share capital into shares of
                                    larger amount than its existing shares;



                                                            164
19-13767-scc      Doc 3       Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 207 of 262
                (b) sub-divide its existing shares, or any of them, into shares of
                    smaller amounts than is fixed by the memorandum of association,
                    subject nevertheless to section 13 of the Law; and
                (c) cancel any shares which, at the date of the passing of the
                    resolution, have not been taken or agreed to be taken by any
                    person.
     37. The company may, by special resolution, reduce its share capital and any
     capital redemption reserve fund in any manner and with, and subject to, any
     incident authorised and consent required by law.

                                     General Meetings
     38. A general meeting shall be held once in every calendar year at such time
     (not being more than fifteen months after the holding of the last preceding general
     meeting) and place as may be resolved by the company in general meeting, or in
     default, at such time in the third month following that in which the anniversary of
     the company’s incorporation occurs, and at such place as the directors shall
     appoint. In default of a general meeting being so held, a general meeting shall be
     held in the month next following, and may be convened by any two members in
     the same manner as nearly as possible as that in which meetings are to be
     convened by the directors.
     39. Such general meetings shall be called ordinary general meetings; all other
     general meetings shall be called extraordinary general meetings.
     40. The directors may, whenever they think fit, convene an extraordinary
     general meeting. If, at any time, there are not in the Island sufficient directors
     capable of acting to form a quorum, any director or any two members of the
     company may convene an extraordinary general meeting in the same manner as
     nearly as possible as that in which meetings may be convened by the directors.

                                Notice of General Meetings
     41. Subject to section 60 of the Law relating to special resolutions, at least seven
     days’ notice (exclusive of the day on which the notice is served or deemed to be
     served, but inclusive of the day for which notice is given) specifying the place,
     day and hour of meeting and, in case of special business, the general nature of that
     business shall be given in manner hereinafter provided, or in such other manner, if
     any, as may be prescribed by the company in general meetings, to such persons as
     are, under the regulations of the company, entitled to receive such notices from
     the company; but with the consent of all the members entitled to receive notice of
     some particular meeting, that meeting may be convened by such shorter notice
     and in such manner as those members may think fit.



                                             165
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                       Main Document
                                      Pg 208 of 262
                   42. The accidental omission to give notice of a meeting to, or the non-receipt of
                   a notice of a meeting by any member shall not invalidate the proceedings at any
                   meeting.

                                           Proceedings at General Meetings
                   43. All business shall be deemed special that is transacted at any extraordinary
                   meeting, and also all that is transacted at an ordinary meeting, with the exception
                   of sanctioning a dividend, consideration of the accounts, balance sheets and the
                   ordinary report of the directors and auditors, election of directors and other
                   officers in the place of those retiring by rotation, and fixing of the remuneration of
                   the auditors.
                   44. No business shall be transacted at any general meeting unless a quorum of
                   members is present at the time when the meeting proceeds to business; save as
                   herein otherwise provided, three members personally present shall be a quorum.
                   45. If, within half an hour from the time appointed for the meeting, a quorum is
                   not present, the meeting, if convened upon the requisition of members, shall be
                   dissolved; in any other case it shall stand adjourned to the same day in the next
                   week, at the same time and place, and if at the adjourned meeting a quorum is not
                   present within half an hour from the time appointed for the meeting the members
                   present shall be a quorum.
                   46. The chairman, if any, of the board of directors shall preside as chairman at
                   every general meeting of the company.
                   47. If there is no such chairman, or if at any meeting he is not present within
                   fifteen minutes after the time appointed for holding the meeting or is unwilling to
                   act as chairman, the members present shall choose one of their number to be
                   chairman.
                   48. The chairman may, with the consent of any meeting at which a quorum is
                   present (and shall if so directed by the meeting), adjourn the meeting from time to
                   time and from place to place, but no business shall be transacted at any adjourned
                   meeting other than the business left unfinished at the meeting from which the
                   adjournment took place. When a meeting is adjourned for ten days or more, notice
                   of the adjourned meeting shall be given as in the case of an original meeting. Save
                   as aforesaid it shall not be necessary to give any notice of an adjournment or of
                   the business to be transacted at an adjourned meeting.
                   49. At any general meeting a resolution put to the vote of the meeting shall be
                   decided on a show of hands, unless a poll is (before or on the declaration of the
                   result of the show of hands) demanded by at least three members present in
                   person or by proxy entitled to vote or by one member or two members together
                   holding not less than fifteen per cent of the paid up capital of the company, and,
                   unless a poll is so demanded, a declaration by the chairman that a resolution has,

                                                            166
19-13767-scc      Doc 3       Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)               Main Document
                                           Pg 209 of 262
     on a show of hands, been carried, carried unanimously, carried by a particular
     majority or lost, and an entry to that effect in the book of the proceedings of the
     company, shall be conclusive evidence of the fact without proof of the number or
     proportion of the votes recorded in favour of, or against, that resolution.
     50. If a poll is duly demanded it shall be taken in such manner as the chairman
     directs, and the result of the poll shall be deemed to be the resolution of the
     meeting at which the poll was demanded
     51. In the case of an equality of votes, whether on a show of hands or on a poll,
     the chairman of the meeting at which the poll is demanded shall be entitled to a
     second or casting vote.
     52. A poll demanded on the election of a chairman or on a question of
     adjournment shall be taken forthwith; a poll demanded on any other question shall
     be taken at such time as the chairman of the meeting directs.

                                    Votes of Members
     53. On a show of hands every member present in person shall have one vote. On
     a poll every member shall have one vote for each share of which he is the holder.
     54. In the case of joint holders the vote of the senior who tenders a vote,
     whether in person or by proxy, shall be accepted to the exclusion of the votes of
     the other joint holders, and for this purpose seniority shall be determined by the
     order in which the names stand in the register of members.
     55. A member of unsound mind, or in respect of whom an order has been made
     by any court having jurisdiction in lunacy, may vote, whether on a show of hands
     or on a poll, by his committee or other person in the nature of a committee
     appointed by that court, and any such committee or other person may, on a poll,
     vote by proxy.
     56. No member shall be entitled to vote at any general meeting unless all calls
     or other sums presently payable by him in respect of shares in the company have
     been paid.
     57. On a poll votes may be given either personally or by proxy.
     58. The instrument appointing a proxy shall be in writing under the hand of the
     appointor or his attorney duly authorised in writing or, if the appointor is a
     corporation, either under seal or under the hand of an officer or attorney duly
     authorised. A proxy need not be a member of the company.
     59. The instrument appointing a proxy and the power of attorney or other
     authority, if any, under which it is signed, or a notarially certified copy of that
     power or authority shall be deposited at the registered office of the company not
     less than forty-eight hours before the time for holding the meeting or adjourned


                                            167
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                      Pg 210 of 262
                   meeting at which the person named in the instrument proposes to vote, and in
                   default the instrument of proxy shall not be treated as valid.
                   60. An instrument appointing a proxy may be in the following form or any other
                   form approved by the directors-
                   Company Limited
                   I,                            , of                              being a member
                   of the                     Company Limited hereby appoint
                   of                   as my proxy, to vote for me and on my behalf at the (ordinary
                   or extraordinary, as the case may be) general meeting of the company to be held
                   on the                          day of                             , 20     , and
                   at any adjournment thereof.
                   Signed this            day of           , 20 .
                   61. The instrument appointing a proxy shall be deemed to confer authority to
                   demand or join in demanding a poll.

                                Corporations Acting by Representatives at Meetings
                   62. Any corporation which is a member of the company may, by resolution of
                   its directors or other governing body, authorise such person as it thinks fit to act
                   as its representative at any meeting of the company or of any class of members of
                   the company, and the person so authorised shall be entitled to exercise the same
                   powers on behalf of the corporation which he represents as that corporation could
                   exercise if it were an individual member of the company.

                                                        Directors
                   63. The number of the directors and the names of the first directors shall be
                   determined in writing by a majority of the subscribers of the memorandum of
                   association.
                   64. The remuneration of the directors shall, from time to time, be determined by
                   the company in general meeting.
                   65. The qualification of a director shall be the holding of at least one share in the
                   company.

                                            Powers and Duties of Directors
                   66. The business of the company shall be managed by the directors, who may
                   pay all expenses incurred in getting up and registering the company and may
                   exercise all such powers of the company as are not, by the Law or these articles,
                   required to be exercised by the company in general meeting, subject nevertheless,
                   to any regulation of these articles, to the Law and to such regulations, being not
                   inconsistent with the aforesaid regulations or Law, as may be prescribed by the

                                                           168
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 211 of 262
     company in general meeting; but no regulation made by the company in general
     meeting shall invalidate any prior act of the directors which would have been
     valid if that regulation had not been made.
     67. The directors may, from time to time, appoint one or more of their body to
     the office of managing director or manager for such term and at such
     remuneration (whether by way of salary, commission or participation in profits, or
     partly in one way and partly in another) as they may think fit and a director so
     appointed shall not, while holding that office, be subject to retirement by rotation,
     or taken into account in determining the rotation or retirement of directors; but his
     appointment shall be subject to determination ipso facto if he ceases from any
     cause to be a director, or if the company in general meeting resolves that his
     tenure of the office of managing director or manager be determined.
     68. The amount for the time being remaining undischarged of moneys borrowed
     or raised by the directors for the purposes of the company (otherwise than by the
     issue of share capital) shall not, at any time, exceed the issued share capital of the
     company without the sanction of the company in general meeting.
     69. The directors shall cause minutes to be made in books provided for the
     purpose-
                (a) of all appointments of officers made by the directors;
                (b) of the names of the directors present at each meeting of the
                    directors and of any committee of the directors; and
                (c) of all resolutions and proceedings at all meetings of the company,
                    and of the directors and of committees of directors,
     and every director present at any meeting of directors or committee of directors
     shall sign his name in a book to be kept for that purpose.

                                           The Seal
     70. Any seal of the company shall not be affixed to any instrument except by the
     authority of a resolution of a board of directors, and in the presence of a director
     and of the secretary or such other person as the directors may appoint for the
     purpose; and that director and the secretary or other person as aforesaid shall sign
     every instrument to which any seal of the company is so affixed in their presence.

                                Disqualification of Directors
     71. The office of director shall be vacated, if the director-
                (a) without the consent of the company in general meeting holds any
                    other office of profit under the company except that of managing
                    director or manager;
                (b) becomes bankrupt;
                (c) is found to be or becomes of unsound mind;
                                              169
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                      Pg 212 of 262
                              (d) resigns his office by notice in writing to the company; or
                              (e) is directly or indirectly interested in any contract with the
                                  company or participates in the profits of any contract with the
                                  company:
                                        Provided however, that a director shall not vacate his office
                                  by reason of his being a member of any corporation which has
                                  entered into contract with or done any work for the company if he
                                  has declared the nature of his interest at the first meeting of the
                                  directors of the company held after he became interested in the
                                  contract, but the director shall not vote in respect of any such
                                  contract or work or any matter arising thereout, and if he does so
                                  vote his vote shall not be counted.

                                                  Rotation of Directors
                   72. At the first ordinary general meeting of the company the whole of the
                   directors shall retire from office, and at the ordinary general meeting in every
                   subsequent year one-third of the directors for the time being, or, if their number is
                   not three or a multiple of three, then the number nearest one-third, shall retire
                   from office.
                   73. The directors to retire in every year shall be those who have been longest in
                   office since their last election but as between persons who became directors on
                   the same day those to retire shall (unless they otherwise agree among themselves)
                   be determined by lot.
                   74. A retiring director shall be eligible for re-election.
                   75. The company at the general meeting at which a director retires in manner
                   aforesaid may fill the vacated office by electing a person thereto and in default the
                   retiring director shall be deemed to have been re-elected unless at such meeting it
                   is resolved not to fill such vacated office.
                   76. The company may, from time to time in general meeting, increase or reduce
                   the number of directors, and may also determine in what rotation the increased or
                   reduced number is to go out of office.
                   77. Any casual vacancy occurring in the board of directors may be filled by the
                   directors, but the person so chosen shall be subject to retirement at the same time
                   as if he had become a director on the day on which the director in whose place he
                   is appointed was last elected a director.
                   78. The directors shall have power, at any time and from time to time, to appoint
                   a person as an additional director, who shall retire from office at the next
                   following ordinary general meeting, but shall be eligible for election by the
                   company at that meeting as an additional director.


                                                            170
19-13767-scc      Doc 3       Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 213 of 262
     79. The company may, by special resolution, remove a director before the
     expiration of his period in office, and may, by an ordinary resolution, appoint
     another person in his stead. The person so appointed shall be subject to retirement
     at the same time as if he had become a director on the day on which the director
     in whose place he is appointed was last elected a director.

                                 Proceedings of Directors
     80. The directors may meet together for the despatch of business, adjourn and
     otherwise regulate their meetings, as they think fit. Questions arising at any
     meeting shall be decided by a majority of votes. In case of an equality of votes the
     chairman shall have a second or casting vote. A director may, and the secretary on
     the requisition of a director shall, at any time, summon a meeting of the directors.
     81. The quorum necessary for the transaction of the business of the directors
     may be fixed by the directors, and unless so fixed shall, when the number of
     directors exceeds three, be three, and when the number of directors does not
     exceed three, be two.
     82. The continuing directors may act notwithstanding any vacancy in their body,
     but, if and so long as their number is reduced below the number fixed by or
     pursuant to the regulations of the company as the necessary quorum of directors,
     the continuing directors may act for the purpose of increasing the number of
     directors to that number, or of summoning a general meeting of the company, but
     for no other purpose.
     83. The directors may elect a chairman of their meetings and determine the
     period for which he is to hold office; but if no such chairman is elected, or if at
     any meeting the chairman is not present within five minutes after the time
     appointed for holding the same, the directors present may choose one of their
     number to be chairman of the meeting.
     84. The directors may delegate any of their powers to committees consisting of
     such member or members of their body as they think fit; any committee so
     formed shall, in the exercise of the powers so delegated, conform to any
     regulations that may be imposed on it by the directors.
     85. A committee may elect a chairman of its meetings; if no such chairman is
     elected, or if at any meeting the chairman is not present within five minutes after
     the time appointed for holding the same, the members present may choose one of
     their number to be chairman of the meeting.
     86. A committee may meet and adjourn as it thinks proper. Questions arising at
     any meeting shall be determined by a majority of votes of the members present
     and, in case of an equality of votes, the chairman shall have a second or casting
     vote.


                                             171
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                      Pg 214 of 262
                   87. All acts done by any meeting of the directors or of a committee of directors,
                   or by any person acting as a director, shall, notwithstanding that it be afterwards
                   discovered that there was some defect in the appointment of any such director or
                   person acting as aforesaid, or that they or any of them were disqualified, be as
                   valid as if every such person had been duly appointed and was qualified to be a
                   director.

                                                Dividends and Reserve
                   88. The company in general meeting may declare dividends, but no dividend
                   shall exceed the amount recommended by directors.
                   89. The directors may, from time to time, pay to the members such interim
                   dividends as appear to the directors to be justified by the profits of the company.
                   90. No dividends shall be paid otherwise than out of profits.
                   91. Subject to the rights of persons, if any, entitled to shares with special rights
                   as to dividends, all dividends shall be declared and paid according to the amounts
                   paid on the shares, but if and so long as nothing is paid up on any of the shares in
                   the company, dividends may be declared and paid according to the amounts of the
                   shares. No amount paid on a share in advance of calls shall, while carrying
                   interest, be treated for the purposes of this article as paid on the share.
                   92. The directors may, before recommending any dividend, set aside out of the
                   profits of the company such sums as they think proper as a reserve or reserves
                   which shall, at the discretion of the directors, be applicable for meeting
                   contingencies or for equalising dividends or for any other purpose to which the
                   profits of the company may be properly applied, and pending such application
                   may, at the like discretion, either be employed in the business of the company or
                   be invested in such investments (other than shares of the company) as the
                   directors may, from time to time, think fit.
                   93. If several persons are registered as joint holders of any share, any of them
                   may give effectual receipts for any dividend or other moneys payable on or in
                   respect of the share.
                   94. Any dividend may be paid by cheque or warrant sent through the post to the
                   registered address of the member or person entitled thereto or in the case of joint
                   holders to any one of such joint holders at his registered address or to such person
                   and such address as the member or person entitled or such joint holders, as the
                   case may be, may direct. Every such cheque or warrant shall be made payable to
                   the order of the person to whom it is sent or to the order of such other person as
                   the member or person entitled or such joint holders, as the case may be, may
                   direct.
                   95. No dividend shall bear interest against the company.


                                                           172
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                  Main Document
                                           Pg 215 of 262
                                          Accounts
     96. The directors shall cause proper books of account to be kept with respect to-
                (a) all sums of money received and expended by the company, and
                    the matters in respect of which the receipt and expenditure takes
                    place; and
                (b) all sales and purchases of goods by the company and the assets
                    and liabilities of the company.
     97. The books of account shall be kept at the registered office of the company,
     or at such other place or places as the directors think fit, and shall always be open
     to the inspection of the directors.
     98. The directors shall, from time to time, determine whether and to what extent,
     at what times and places and under what conditions or regulations the accounts
     and books of the company or any of them shall be open to the inspection of
     members not being directors, and no member (not being a director) shall have any
     right of inspecting any account, book or document of the company except as
     conferred by law or authorised by the directors or by the company in general
     meeting.
     99. At the ordinary general meeting in every year the directors shall cause to be
     prepared and shall lay before the company a profit and loss account and a balance
     sheet for the period since the preceding account or, (in the case of the first
     ordinary general meeting) since the commencement of business by the company,
     made up to a date not more than six months before such meeting.
     100. A copy of every balance sheet (including every document required by law to
     be annexed thereto) which is to be laid before the company in general meeting
     together with a copy of the auditor’s report shall, not less than seven days before
     the date of the meeting, be sent to all persons entitled to receive notices of general
     meetings of the company.

                                            Audit
     101. The accounts relating to the company’s affairs shall be audited in such
     manner as may be determined from time to time by the company in general
     meeting or, failing any such determination, by the directors.

                                           Notices
     102. (1) A notice may be given by the company to any member either
     personally or by sending it by post to him to his registered address, or (if he has
     no registered address in the Islands) to the address, if any, in the Islands supplied
     by him to the company for the giving of notices to him.


                                              173
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                      Main Document
                                      Pg 216 of 262
                         (2) Where a notice is sent by post, service of the notice shall be deemed to
                   be effected by properly addressing, prepaying and posting a letter containing the
                   notice, and to have been effected in the case of a notice of a meeting at the
                   expiration of twenty-four hours after the letter containing the same is posted, and
                   in any other case at the time at which the letter would be delivered in the ordinary
                   course of post.
                   103. If a member has no registered address in the Islands and has not supplied to
                   the company an address in the Islands for the giving of notices to him, a notice
                   addressed to him and advertised in a daily newspaper circulating in the Islands
                   shall be deemed to be duly given on him at noon on the day following the day on
                   which the newspaper is circulated and the advertisement appeared therein.
                   104. A notice may be given by the company to the joint holders of a share by
                   giving the notice to the joint holder named first in the register of members in
                   respect of the share.
                   105. A notice may be given by the company to the persons entitled to a share in
                   consequence of the death or bankruptcy of a member by sending it through the
                   post in a prepaid envelope addressed to them by name, by the title of
                   representatives of the deceased or trustee of the bankrupt or by any like
                   description, at the address, if any, within the Islands, supplied for the purpose by
                   the persons claiming to be so entitled, or (until such an address has been so
                   supplied), by giving the notice in any manner in which the same might have been
                   given if the death or bankruptcy had not occurred.
                   106. Notice of every general meeting shall be given in some manner hereinbefore
                   authorised to-
                              (a) every member except those members who (having no registered
                                  address in the Islands) have not supplied to the company an
                                  address in the Islands for the giving of notices to them; and
                              (b) every person entitled to a share in consequence of the death or
                                  bankruptcy of a member who, but for his death or bankruptcy,
                                  would be entitled to receive notice of the meeting.
                   No other person shall be entitled to receive notices of general meetings.




                                                           174
19-13767-scc       Doc 3      Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                 Main Document
                                           Pg 217 of 262


                                       SCHEDULE 2
                                                                            (section 141)

                               Categories of Preferred Debts


     Category 1: Debts due to employees
     1. Any sum due by the company to an employee, whether employed in the
     Islands or elsewhere, in respect of-
                (a) salaries;
                (b) wages; and
                (c) gratuities,
     accrued due during the four months immediately preceding the
     commencement of the liquidation.
     2. Any sum due and payable by the company on behalf of an employee in
     respect of medical health insurance premiums or pension fund contributions.
     3. Where a contract of employment has been terminated as a consequence
     of the company going into liquidation, any sum due by the company to any
     former employee in respect of:
                (a) severance pay; and
                (b) earned vacation leave.
     4. Any sum payable to a workman in respect of compensation pursuant to the
                                                                                              1996 Revision
     Workmen’s Compensation Law (1996 Revision).
     5. An employee may claim in the liquidation as an ordinary creditor in respect
     of any other sum due to him pursuant to or by virtue of the breach of his contract of
     employment or any tortious claim against the company.
     6. The words and expressions used in paragraphs 1 and 2 have the
     meanings ascribed to them by the Labour Law (2011 Revision).                            2011 Revision



     Category 2: Debts due to bank depositors
     1. Any sum due to eligible depositors who have deposits with a company
     which-
                (a) is incorporated in the Islands; and
                (b) held an “A” licence issued under the Banks and Trust Companies
                    Law (2018 Revision),                                                      2018 Revision

     and which does not exceed the deposit limit.
                                             175
19-13767-scc      Doc 3Companies
                          Filed Law
                                 11/24/19    Entered 11/24/19 22:31:38
                                    (2018 Revision)                                     Main Document
                                         Pg 218 of 262
                      2.   The following depositors are not eligible depositors-
                                (a)  a person who holds or is considered to hold a deposit after the
                                     presentation of the petition for the winding up of the bank or
                                     the commencement of the voluntary winding up of the bank
                                     (except in the case of the death of the owner of the deposit); and
                                (b) the following persons making deposits as-
                                      (i) a person licensed under section 6(1) of the Banks and Trust
  2018 Revision                           Companies Law (2018) Revision;
                                     (ii) a person authorised, licensed or recognised as a bank
                                          or deposit holder in a country or territory outside the
                                          Islands;
                                    (iii) a person who, in the opinion of the Court, has any
                                          responsibility for, or may have profited, or may profit,
                                          directly or indirectly, from the winding up;
                                    (iv) a person who was, at the date of presentation of the
                                          petition for the winding up of the bank or the
                                          commencement of the voluntary winding up of the
                                          bank, a director, controller or manager of the bank or
                                          who, in the opinion of the court exercised such
                                          functions;
                                     (v) a person who is the legal or beneficial owner of five
                                          per cent or more of the shares of all classes issued by
                                          the bank; or
                                    (vi) a company or corporation, whether or not incorporated
                                          in the Islands, which is, at the date of the presentation
                                          of the petition for the winding up of the bank or the
                                          commencement of the voluntary winding up of the
                                          bank, a parent, subsidiary or fellow subsidiary of the
                                          bank, or which is in common ownership with the bank.
                      3. The deposit limit is twenty thousand dollars in respect of each eligible
                      depositor or its equivalent in any foreign currency for which purpose the
                      applicable exchange rate shall be that determined by the Court in accordance with
                      section 150.
                      4.   For the purpose of calculating the amount of eligible deposits-
                                      (a) separate deposits in the same legal or beneficial ownership
                                          shall be aggregated and treated as one deposit;
                                      (b) the ownership of a deposit in joint names shall be deemed to
                                          be divided equally between the joint depositors;
                                      (c) the ownership of a deposit in the name of a partnership shall
                                          be deemed to be divided equally among the partners;
                                      (d) a deposit which is a client account, and which is designated
                                          as such, shall be treated as a separate deposit, made by the
                                                             176
19-13767-scc      Doc 3      Filed 11/24/19 Entered  11/24/19
                                              Companies         22:31:38
                                                        Law (2018 Revision)                Main Document
                                          Pg 219 of 262
                          client of the depositor, of amounts corresponding to the
                          amount to which such client is entitled; and
                    (e)   the amount of each eligible deposit shall be reduced by the
                          amount of any liability of the depositor to the bank in
                          respect of which a right of set-off existed at the date of the
                          presentation of the petition for the winding up of the bank,
                          or the commencement of the voluntary winding up of the
                          bank.
     Category 3: Taxes due to the Government
     1. Sums due in respect of duty and penalties payable under the Customs Law             2017 Revision
     (2017 Revision).
     2.   Sums due in respect of fees payable under this Law.
     3. Sums due in respect of duty and penalties payable under the Stamp Duty              2013 Revision
     Law (2013 Revision).
     4.   Sums due in respect of licence fees payable under the regulatory laws.
     5. Sums due in respect of taxes payable under the Tourist Accommodation
                                                                                            2013 Revision
     (Taxation) Law (2013 Revision).




                                            177
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                         Main Document
                                      Pg 220 of 262


                                                      SCHEDULE 3

                                                  Powers of Liquidators
                                                                                            (section 110)

                                                           Part I

                                            Powers exercisable with sanction
                   1. Power to bring or defend any action or other legal proceeding in the name
                   and on behalf of the company.
                   2. Power to carry on the business of the company so far as may be necessary
                   for its beneficial winding up.
                   3. Power to dispose of any property of the company to a person who is or was
                   related to the company.
                   4.   Power to pay any class of creditors in full.
                   5. Power to make any compromise or arrangement with creditors or persons
                   claiming to be creditors or having or alleging themselves to have any claim
                   (present or future, certain or contingent, ascertained or sounding only in damages)
                   against the company or for which the company may be rendered liable.
                   6. Power to compromise on such terms as may be agreed all debts and
                   liabilities capable of resulting in debts, and all claims (present or future, certain or
                   contingent, ascertained or sounding only in damages) subsisting, or supposed to
                   subsist between the company and a contributory or alleged contributory or other
                   debtor or person apprehending liability to the company.
                   7. Power to deal with all questions in any way relating to or affecting the assets
                   or the winding up of the company, to take any security for the discharge of any
                   such call, debt, liability or claim and to give a complete discharge in respect of it.
                   8. The power to sell any of the company’s property by public auction or private
                   contract with power to transfer the whole of it to any person or to sell the same in
                   parcels.
                   9. The power to raise or borrow money and grant securities therefor over the
                   property of the company.
                   10. The power to engage staff (whether or not as employees of the company) to
                   assist him in the performance of his functions.
                   11. The power to engage attorneys and other professionally qualified persons to
                   assist him in the performance of his functions.

                                                            178
19-13767-scc      Doc 3       Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 221 of 262



                                           Part II

                           Powers exercisable without sanction
     1. The power to take possession of, collect and get in the property of the
     company and for that purpose to take all such proceedings as he considers
     necessary.
     2. The power to do all acts and execute, in the name and on behalf of the
     company, all deeds, receipts and other documents and for that purpose to use,
     when necessary, the company seal.
     3. The power to prove, rank and claim in the bankruptcy, insolvency or
     sequestration of any contributory for any balance against his estate, and to receive
     dividends in the bankruptcy, insolvency or sequestration in respect of that
     balance, as a separate debt due from the bankrupt or insolvent and rateably with
     the other separate creditors.
     4. The power to draw, accept, make and indorse any bill of exchange or
     promissory note in the name and on behalf of the company, with the same effect
     with the respect of the company’s liability as if the bill or note had been drawn,
     accepted, made or indorsed by or on behalf of the company in the course of its
     business.
     5.   The power to promote a scheme of arrangement pursuant to section 86.
     6.   The power to convene meetings of creditors and contributories.
     7.   The power to do all other things incidental to the exercise of his powers.




                                             179
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                   Main Document
                                      Pg 222 of 262


                                                  SCHEDULE 4
                                                                                     (section 40B)

                                         APPROVED STOCK EXCHANGES
                   The following are approved stock exchanges -

                  American Stock Exchange       Frankfurt Stock Exchange           New Zealand
                  (AMEX)                                                           Stock Exchange
                  Athens Stock Exchange         Fukoka Stock Exchange              OMX Nordic
                                                                                   Exchange
                  Australian Securities         The Gretai Securities Market of    Osaka Securities
                  Exchange                      Taiwan                             Exchange
                  Barcelona Stock Exchange      Hamburg and Hannover Stock         Oslo Stock
                                                Exchange                           Exchange
                  Berlin Stock Exchange         Hong Kong Stock Exchange           Philadelphia Stock
                                                (including the Growth Enterprise   Exchange
                                                Market)
                  Bermuda Stock Exchange        International Securities           Rio de Janeiro
                                                Exchange                           Stock
                                                                                   Exchange
                  Bilbao Stock Exchange         Irish Stock Exchange               Sao Paulo
                                                                                   Stock Exchange
                                                                                   (Bovespa)
                  Bolsa de Comercio de          Johannesburg Stock Exchange        Shanghai Stock
                  Buenos                                                           Exchange
                  Aires                                                            Shenzhen, S.E.
                  Bolsa de Comercio de          Korea Exchange (including          Singapore
                  Santiago                      KOSPI and KOSDAQ Market            Stock
                                                Divisions)                         Exchange
                                                                                   (including
                                                                                   Catalist)
                  Bosla de Valores de Caracas   London Stock Exchange              Stuttgart Stock
                                                (including AIM)                    Exchange
                  Bolsa de Valores de Lima      Luxembourg Stock Exchange          SWX Stock
                                                                                   Exchange
                  Bolsa Italiana SPA            Madrid Stock Exchange              Taiwan Stock
                                                                                   Exchange
                  Boston Stock Exchange         Mexican Stock Exchange             Tel Aviv Stock
                                                                                   Exchange
                  Bursa Malaysia (including     Montreal Stock Exchange            The Stock
                  the                                                              Exchange of
                                                        180
19-13767-scc      Doc 3     Filed 11/24/19 Entered  11/24/19
                                             Companies         22:31:38
                                                       Law (2018 Revision)    Main Document
                                         Pg 223 of 262
    Main Market and the ACE                                  Thailand
    Market)
    Chicago Stock Exchange        Munich Stock Exchange      Tokyo Stock
                                                             Exchange
    Dusseldorf Stock Exchange     Nagoya Stock Exchange      Toronto Stock
                                                             Exchange
    Euronext Brussels             NASDAQ                     Valencia Stock
                                                             Exchange
    Euronext Lisbon               National Stock Exchange    Vienna Stock
                                                             Exchange
    Euronext NV                   New York Stock Exchange
    Euronext Paris                NYSE Arca
    Any stock exchange that the
    Registrar may from time to
    time
    designate as an approved
    stock
    exchange by way of a public
    notice which shall be
    gazetted.




                                         181
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                       Main Document
                                      Pg 224 of 262


                                                     SCHEDULE 5

                                                          FEES
                                (sections 26(4), 41(2), 45(2), 169(1), 184(2), 199(1) and 213(4) and (5))

                                                         PART 1
                                                                                          (section 26(4))
                   The fees payable upon the filing of a memorandum of association under section
                   26 are as follows -
                              (a)   in respect of a non-resident company -
                                     (i) with no registered capital, or a registered capital not
                                          exceeding $42,000, a fee of $575; and
                                    (ii) with a registered capital exceeding $42,000, a fee of $815;
                              (b) in respect of an exempted company except a special economic
                                    zone company-
                                     (i) with no registered capital, or a registered capital not
                                          exceeding $42,000, a fee of $600;
                                    (ii) with a registered capital exceeding $42,000, but not
                                          exceeding $820,000 a fee of $900;
                                  (iii) with a registered capital exceeding $820,000 but not
                                          exceeding $1,640,000, a fee of $1,884; and
                                   (iv) with a registered capital exceeding $1,640,000, a fee of
                                          $2,468;
                              (ba) in respect of a special economic zone company a fee equal to the
                                    lowest band of the fee payable upon filing of a memorandum of
                                    articles of association by an exempted company as set out in
                                    paragraph (b)(i); and
                              (c) in respect of any other company-
                                     (i) with no registered capital or a registered capital not
                                          exceeding $42,000, a fee of $300; and
                                    (ii) with a registered capital exceeding $42,000, a fee of $500.

                                                         PART 2
                                                                                          (section 41(2))
                   The fees payable by a company, other than an exempted company, in January of
                   each year after the year of its registration, to the Registrar under section 41(2) are
                   as follows -
                              (a)   in the case of a non-resident company -

                                                            182
19-13767-scc          Doc 3   Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 225 of 262
                     (i) with no registered capital, or a registered capital not
                          exceeding $42,000, an annual fee of $675; and
                    (ii) with a registered capital exceeding $42,000, an annual fee of
                          $915; and
                (b) in the case of any other company -
                     (i) with no registered capital, or a registered capital not
                          exceeding $42,000, an annual fee of $300; and
                    (ii) with a registered capital exceeding $42,000, an annual fee of
                          $500.

                                          PART 3
                                                                          (section 45(1))
     The fees payable under section 45(2) on an increase of capital shall be in the case
     of -
                (a)    an exempted company which has a capital divided into shares,
                       $500;

               (b) an exempted company which has not a capital divided into shares,
                   $500;
               (c) a company other than an exempted company which has a capital
                   divided into shares, $500; and
               (d) a company which has not a capital divided into shares, $500.

                                          PART 4
                                                                        (section 169(1))
     1. The annual fee payable by an exempted company except a special economic
     zone company, in January of each year after the year of its registration, to the
     revenues of the Islands under section 169(1) is as follows -
               (a) in the case of an exempted company with no registered capital, or
                     a registered capital not exceeding $42,000, an annual fee of $700;
               (b) in the case of an exempted company with a registered capital
                     exceeding $42,000 but not exceeding $820,000, an annual fee of
                     $1000;
               (c) in the case of an exempted company with a registered capital
                     exceeding $820,000 but not exceeding $1,640,000, an annual fee
                     of $1,984; and
               (d) in the case of an exempted company with a registered capital
                     exceeding $1,640,000, an annual fee of $2,568.
     2. The annual fee payable by a special economic zone company, in the January
     of each year of its registration to the revenues of the Islands under section 169(1)
                                             183
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                     Main Document
                                      Pg 226 of 262
                   is a fee equal to the lowest band of the annual fee by an exempted company as set
                   out in item 1(a).

                                                        PART 5
                                                                                       (section 184(2))
                   1.   The fee payable by a foreign company under section 184(1) is $1,350.
                   2. The annual fee payable by a foreign company under section 184(2) is
                   $1,350.

                                                        PART 6
                                                                                       (section 199(1))
                   The fee payable under section 199(1) wherever this Law provides for or requires
                   the filing of any document, notice or return with the Registrar or the issue of any
                   certificate or the Registrar provides a copy of any document in respect of which
                   no fee is elsewhere specifically provided is as follows -


                        (a) filing any resolution, notice, return or any other
                            document;                                                    $75
                        (b) issuing any certificate;                                     $125
                        (c) providing a copy of any document                             $125
                            (per folio of 72 words);
                        (d) general search fee;                                          $30
                        (e)
                                         (i) filing a plan of merger or
                                             consolidation;                              $600
                                        (ii) in the case where the surviving or
                                             consolidated company is a foreign
                                             company, each constituent company
                                             other than the surviving company pays
                                             a fee equal to three times the annual
                                             fee that would have been payable
                                             pursuant to section 169 in the January
                                             immediately preceding the filing of the
                                             plan of merger or consolidation by an
                                             exempt company having the same
                                             registered capital as the constituent
                                             company on the date of filing of the
                                             plan of merger or consolidation;
                        (f) filing an application in respect of a dual foreign name.     $100.


                                                          184
19-13767-scc         Doc 3    Filed 11/24/19 Entered  11/24/19
                                               Companies         22:31:38
                                                         Law (2018 Revision)                Main Document
                                           Pg 227 of 262
                                          PART 7
                                                                 (section 213(4) and (5))
     1. The fee payable under section 213(4) to accompany an application under
     section 213(1) is $500.
     2. The fees payable by a segregated portfolio company under section 213(5)
     are -
               (a) an additional fee of $2,000; and
               (b) an additional annual fee of $300 in respect of each segregated
                   portfolio up to a maximum of $1,500.

     Note as to savings and transitional provisions:
     Section 8 of the Companies (Amendment) Law, 2007 (Law 15 of 2007) hereinafter
     called “the 2007 Law” provides that-
     1. All proceedings in respect of offences committed or alleged to have been
     committed against any enactment repealed by the 2007 Law may be commenced
     or continued as if the 2007 Law had not come into force.
     2. Every proceeding commenced under such a repealed enactment may be
     continued and completed-
               (a)    if the proceeding has been wholly or partly heard, as if the
                      enactments repealed by the 2007 Law were still in force; and
               (b)    in other cases, as if the proceeding had been commenced under
                      the 2007 Law.
     3. Where, apart from this section, anything done under or for the purposes of
     the Law before the coming into force of the 2007 Law would cease to have effect
     by virtue of the repeal of any enactment in force before the coming into force of
     the 2007 Law it shall have effect as if it had been done under and for the purposes
     of the corresponding provisions of the 2007 Law.




                                            185
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                      Main Document
                                      Pg 228 of 262


                                             SCHEDULE 6

                                                                        (section 262)


                         COUNTRIES OR TERRITORIES THAT HAVE ENTERED INTO
                        AGREEMENTS WITH THE GOVERNMENT FOR THE SHARING
                              OF BENEFICIAL OWNERSHIP INFORMATION

                       1. United Kingdom.




                                                 186
19-13767-scc   Doc 3   Filed 11/24/19 Entered  11/24/19
                                        Companies         22:31:38
                                                  Law (2018 Revision)   Main Document
                                    Pg 229 of 262




                                  187
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                                  Main Document
                                      Pg 230 of 262




                   Publication in consolidated and revised form authorised by the Cabinet this 13th
                   day of February, 2018.




                                                                                      Kim Bullings
                                                                               Clerk of the Cabinet




                                                         188
19-13767-scc   Doc 3   Filed 11/24/19 Entered  11/24/19
                                        Companies         22:31:38
                                                  Law (2018 Revision)   Main Document
                                    Pg 231 of 262




                                  189
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                      Main Document
                                      Pg 232 of 262




                                                 190
19-13767-scc   Doc 3   Filed 11/24/19 Entered  11/24/19
                                        Companies         22:31:38
                                                  Law (2018 Revision)   Main Document
                                    Pg 233 of 262




                                  191
19-13767-scc   Doc 3Companies
                       Filed Law
                              11/24/19    Entered 11/24/19 22:31:38
                                 (2018 Revision)                      Main Document
                                      Pg 234 of 262




                   (Price $ 38.40)




                                                 192
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 235 of 262


                                   EXHIBIT C

                                  The JPL Order
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 236 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 237 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 238 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 239 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 240 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 241 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 242 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 243 of 262


                                   EXHIBIT D

                                  The JOL Order
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 244 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 245 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 246 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 247 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 248 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 249 of 262
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                    Pg 250 of 262


                                   EXHIBIT E

                           Hong Kong Recognition Order
 19-13767-scc         Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                           Pg 251 of 262



                                                                    HCMP 563 / 2019
                                 IN THE HIGH COURT OF THE
                      HONG KONG SPECIAL ADMINISTRATIVE REGION
                                  COURT OF FIRST INSTANCE
<^<X3^
"/5HS                  MISCELLANEOUS PROCEEDINGS NO. 563 OF 2019
 ?ff:%^
w&:^s^
%&!&1^
^3t^%;
   J^t ^^
                                      IN THE MATTER OF an application for
                                      recognition and assistance by the Joint Official
    17 M/\"/ "   w\
                                      Liquidators of CHINA HOSPITALS/ INC. (IN
                                      OFFICIAL LIQUIDATION IN CAYMAN
                                      ISLANDS)

                                                           AND

                                     IN THE MATTER OF THE INHERENT
                                     JURISDICTION OF THE COURT




         BEFORE THE HONOURABLE MR TUSTICE HARRIS IN CHAMBERS

                                            ORDER


      UPON the application of the joint official liquidators of China Hospitals/ Inc.

      (In Liquidation in Cayman Islands) by way of Ex-parte Originating Summons

      filed on 16 April 2019.


      AND UPON reading the Affidavit of Cosimo Borrelli together with the exhibits

      referred to therein filed on 16 April 2019


      IT IS ORDERED that-


      1. The liquidation of China Hospitals/ Inc. ("China Hospitals") by the

                 Order of Grand Court of the Cayman Islands ("Cayman Court ) made
19-13767-scc   Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38         Main Document
                                      Pg 252 of 262



          on 13 September 2018 ("Winding Up Order") be recognised by this

          Court.



    2. The appointment of Cosimo Borrelli of Borrelli Walsh Limited/ Level 17,

          Tower 1, Admiralty Centre/ 18 Harcourt Road/ Hong Kong and Luke

          Almond of Borrelli Walsh (Cayman) Limited/ P. 0. Box 30847, Strathvale

          House/ 3rd Floor/ 90 North Church Street/ George Town/ Grand Cayman,

          Cayman Islands/ KY1-1204 as Joint Official Liquidators of China

          Hospitals ("JOLs")/ pursuant to the Winding Up Order and the Order

          made by the Cayman Court on 15 January 2019, be recognised by this

          Court.



    3. The JOLs have and may exercise such powers as are available to them. as

          a matter of the Cayman Islands law to the extent of the furtherance of

          the JOLs/ duties set out in the Winding Up Order and the Cayman

          Islands Companies Law (2018 Revision)/ and would be available to them

          under the laws of Hong Kong as if they had been appointed liquidators

          of China Hospitals under the laws of Hong Kong and in particular, but

          without prejudice to the generality of the foregoing/ for the following

          purposes:


          a) to locate, protect/ secure and take into their possession and

                   control all assets and property within the jurisdiction of the courts

                   of Hong Kong to which China Hospitals is or appears to be

                   entitled;


          b) to locate/ protect/ secure and take into their possession and

                   control the books/ papers and records of China Hospitals

                   including the accounting and statutory records within the

                   jurisdiction of the courts of Hong Kong and to continue their

                   investigations into the assets and affairs of China Hospitals and

                   the circumstances which gave rise to their insolvency;
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38          Main Document
                                    Pg 253 of 262



           c) to retain and employ barristers/ solicitors or attorneys and/or

                 such other agents or professional persons as the JOLs consider

                 appropriate for the purpose of advising or assisting in the

                 execution of their powers and duties; so far as may be necessary

                 to supplement and to effect the powers set out at paragraphs 3(a)

                 and 3(b) above/ to bring and/or continue legal proceedings and

                 make all such applications to this Court/ whether in their own

                 names or in the name of China Hospitals/ on behalf of or for the

                 benefit of China Hospitals including any applications for

                 ancillary relief such as freezing orders/ search and seizure orders

                 m any legal proceedings commenced/ and/or for orders for

                 disclosure/ the production of documents and/or examination of

                 third parties which it is anticipated may be made by the JOLs to

                 facilitate their ongoing investigations into the assets and affairs of

                 China Hospitals and the circumstances which gave rise to their

                 insolvency;


          d) exercise the rights to which a registered holder of any shares or

                 other securities registered in the name of China Hospitals/ or to

                 which an owner of any shares or securities held by or on behalf

                 of China Hospitals (whether as principal or agent)/ is entitled

                 including, but without prejudice to the generality of the foregoing

                 power/ the right to receive dividends and the benefits of other

                 corporate actions in relation to such shares or other securities; the

                 right to pass or sign shareholder resolutions and to attend

                 meetings and exercise any voting power pertaining to such shares

                 or other securities and to direct nominees of China Hospitals in

                 whose names shares or other securities beneficially owned by

                 China Hospitals are registered to exercise all or any such rights

                 as the JOLs shall direct;
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38        Main Document
                                    Pg 254 of 262



           e) to take control of such of the direct and/or mdirect subsidiaries

                 ("Subsidiaries") of China Hospitals, and/or joint ventures/

                 investment/ associated companies/ business or other entities

                 (together/ "Associated Companies") in which China Hospitals

                 holds an interest (or such shares or such subsidiaries and/or

                 associated companies as are owned directly or indirectly by

                 China Hospitals)/ in each case wherever located (together/

                 "Group"), as the JOLs shall think fit; and/or to call or cause to be

                 called such meetings of such Subsidiaries and/or Associated

                 Companies and/or to sign such resolutions (in accordance with

                 the provisions of any relevant constitutional or related

                 documentation of such companies) and take such other steps/

                 including applications to appropriate courts and/or regulators/

                 as the JOLs shall consider necessary to appoint or remove

                 directors/ legal representatives/ officers and/or managers to or

                 from such Subsidiaries and/or Associated Compariies/ and in

                 each case take such steps as are necessary to cause the registered

                 agents (or other equivalent corporate administrators) of such

                 Subsidiaries and/or Associated Companies to give effect to the

                 changes to the boards of du'ectors/ legal representatives/ officers

                 and/or managers of such companies or entities/ including

                 without limitation effecting changes to the company registers of

                 such Subsidiaries and/or Associated Companies as may be

                 deemed appropriate by the JOLs; and/or to take such other action

                 in relation to aU such Subsidiaries and/or Associated Companies

                 as the JOLs shall think fit for the purpose of protecting the assets

                 of China Hospitals and managing the affairs of China Hospitals

                 (which for the avoidance of doubt/ shall include the assets and

                 adffairs of the Subsidiaries and/or Associated Companies);
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38      Main Document
                                    Pg 255 of 262



          f) to open and operate bank accounts in the name of China

                 Hospitals or in their own name on behalf of China Hospitals in

                 the Cayman Islands/ Hong Kong/ the People's Republic of China

                 or elsewhere;


          g) to communicate on behalf of China Hospitals with the regulators

                 as appropriate;


          h) to take steps to locate/ demand and secure cash held by all group

                 companies in bank accounts in Hong Kong/ the People's Republic

                 of China or elsewhere; and


          i) to do all other things incidental to the exercise of the powers set

                 out above.



    4. Anything that is authorised or required to be done by the JOLs is to be

          done by all or anyone or more of the persons appointed.


    5. For so long as China Hospitals remains in liquidation in the Cayman

          Islands/ no action or proceeding shall be proceeded with or commenced

          against China Hospitals or its/their assets or affairs/ or its/their

          property within the jurisdiction of the courts of Hong Kong/ except with

          leave of this Court and subject to such terms as this Court may impose.


    6. There by liberty to apply; and


    7. Costs of this application be paid out of the assets of China Hospitals as

          an expense of the liquidation.


    Dated the 7A day of May 2019.


                                                                          Registrar
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38      Main Document
                                    Pg 256 of 262



                                                               HCMP 563 / 2019
                                     IN THE HIGH COURT OF THE
                           HONG KONG SPECIAL ADMINISTRATIVE REGION
                                     COURT OF FIRST INSTANCE
                           MISCELLANEOUS PROCEEDINGS NO. 563 OF 2019




                                          IN THE MATTER OF an application
                                          for recognition and assistance by the
                                          Joint Official Liquidators of CHINA
                                          HOSPITALS/ INC. (IN OFFICIAL
                                          LIQUIDATION IN CAYMAN
                                          ISLANDS)

                                          AND

                                          IN THE MATTER OF THE INHERENT
                                          JURISDICTION OF THE COURT




                                                ORDER

                        Dated the 7th day of May 2019
                        Filed on the Q-^ day of H^ 2019.




                                           P. C. Woo & Co.
                                      Solicitors of the Applicants
                                        Room 1225,12& Floor/
                                          Prince's Building/
                                           10 Chater Road,
                                         Central/ Hong Kong
                                     Tel: 2533 7700 Fax: 2810 1179
                                      Ref.: 130458:SPT:YCC:KHC
19-13767-scc          Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38   Main Document
                                           Pg 257 of 262




                                                                   HCMP 564 / 2019
                                 IN THE HIGH COURT OF THE
                      HONG KONG SPECIAL ADMINISTRATIVE REGION
                                  COURT OF FIRST INSTANCE
            '•l-u*r



   <^^^^ISCELLANEOUS PROCEEDINGS NO. 564 OF 2019
 A^M^.
 /y^s&KS^
      '^w


                                     IN THE MATTER OF an application for
                                     recognition and assistance by the Joint Official
                                     Liquidators of CHINA HEALTHCARE INC (IN
 v? ^mm                              OFFICIAL LIQUIDATION IN CAYMAN
                                     ISLANDS)

                                                          AND

                                     IN THE MATTER OF THE INHERENT
                                     JURISDICTION OF THE COURT




      BEFORE THE HONOURABLE MR TUSTICE HARRISIN CHAMBERS

                                           ORDER


    UPON the application of the joint official liquidators of China Healthcare Inc

    (In Liquidation in Cayman Islands) by way of Ex-parte Originating Summons

    filed on 16 April 2019.


    AND UPON reading the Affidavit of Cosimo Borrelli together with the exhibits

    referred to therein filed on 16 April 2019


    IT IS ORDERED that:-


    1. The liquidation of CHINA HEALTHCARE INC ("China Healthcare")

          by the Order of Grand Court of the Cayman Islands ("Cayman Court")
19-13767-scc   Doc 3     Filed 11/24/19 Entered 11/24/19 22:31:38          Main Document
                                      Pg 258 of 262



           made on 13 September 2018 ("Winding Up Order") be recognised by

           this Court.


     2. The appointment of Cosimo Borrelli of Borrelli Walsh Limited/ Level 17,

           Tower I/ Admiralty Centre/ 18 Harcourt Road/ Hong Kong and Luke

           Almond of Borrelli Walsh (Cayman) Limited/ P. 0. Box 30847/ Strathvale

           House/ 3rd Floor, 90 North Church Street/ George Town/ Grand Cayman/

           Cayman Islands/ KY1-1204 as Joint Official Liquidators of China

           Healthcare (//JOLs//)/ pursuant to the Winding Up Order and the Order

           made by the Cayman Court on 15 January 2019, be recognised by tins

           Court.



     3. The JOLs have and may exercise such powers as are available to them. as

           a matter of the Cayman Islands law to the extent of the furtherance of

           the JOLs/ duties set out in the Winding Up Order and the Cayman

           Islands Companies Law (2018 Revision)/ and would be available to them

           under the laws of Hong Kong as if they had been appointed liquidators

           of China Healthcare under the laws of Hong Kong and in particular/ but

           without prejudice to the generality of the foregoing/ for the following

           purposes:


           a) to locate/ protect/ secure and take into their possession and

                    control all assets and property within the jurisdiction of the courts

                    of Hong Kong to which China Healthcare is or appears to be

                    entitled;


          b) to locate/ protect, secure and take into their possession and

                    control the books/ papers and records of China Healthcare

                    including the accounting and statutory records within the

                    jurisdiction of the courts of Hong Kong and to continue their

                    investigations into the assets and affairs of China Healthcare and

                    the circumstances which gave rise to their insolvency;
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38          Main Document
                                    Pg 259 of 262



           c) to retain and employ barristers/ solicitors or attorneys and/or

                 such other agents or professional persons as the JOLs consider

                 appropriate for the purpose of advising or assisting in the

                 execution of their powers and duties; so far as may be necessary

                 to supplement and to effect the powers set out at paragraphs 3(a)

                 and 3(b) above/ to bring and/or continue legal proceedings and

                 make all such applications to this Court/ whether in their own

                 names or in the name of China Healthcare/ on behalf of or for the

                 benefit of China Healthcare including any applications for

                 ancillary relief such as freezing orders/ search and seizure orders

                 in any legal proceedings commenced/ and/or for orders for

                 disclosure/ the production of documents and/or examination of

                 third parties which it is anticipated may be made by the JOLs to

                 facilitate their ongoing investigations into the assets and affairs of

                 China Healthcare and the circumstances which gave rise to their

                 insolvency;


          d) exercise the rights to which a registered holder of any shares or

                 other securities registered in the name of China Healthcare/ or to

                 which an owner of any shares or securities held by or on behalf

                 of Chma Healthcare (whether as principal or agent)/ is entitled

                 including/ but without prejudice to the generality of the foregoing

                 power/ the right to receive dividends and the benefits of other

                 corporate actions in relation to such shares or other securities; the

                 right to pass or sign shareholder resolutions and to attend

                 meetings and exercise any voting power pertaining to such shares

                 or other securities and to direct nominees of China Healthcare in

                 whose names shares or other securities beneficially owned by

                 China Healthcare are registered to exercise all or any such rights

                 as the JOLs shall direct;
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38         Main Document
                                    Pg 260 of 262



           e) to take control of such of the direct and/or mdirect subsidiaries

                 ("Subsidiaries") of China Healthcare/ and/or joint ventures/

                 investment/ associated companies/ business or other entities

                 (together/ "Associated Companies") in which China Healthcare

                 holds an interest (or such shares or such subsidiaries and/or

                 associated companies as are owned directly or indirectly by

                 China Healthcare)/ in each case wherever located (together/

                 //Group")/ as the JOLs shall think fit; and/or to call or cause to be

                 called such meetings of such Subsidiaries and/or Associated

                 Companies and/or to sign such resolutions (in accordance with

                 the provisions of any relevant constitutional or related

                 documentation of such companies) and take such other steps/

                 including applications to appropriate courts and/or regulators/

                 as the JOLs shall consider necessary to appoint or remove

                 directors/ legal representatives/ officers and/or managers to or

                 from. such Subsidiaries and/or Associated Companies, and in

                 each case take such steps as are necessary to cause the registered

                 agents (or other equivalent corporate administrators) of such

                 Subsidiaries and/or Associated Companies to give effect to the

                 changes to the boards of directors/ legal representatives/ officers

                 and/or managers of such companies or entities/ including

                 without limitation effecting changes to the company registers of

                 such Subsidiaries and/or Associated Companies as may be

                 deemed appropriate by the JOLs; and/or to take such other action

                 in relation to all such Subsidiaries and/or Associated Companies

                 as the JOLs shall think fit for the purpose of protecting the assets

                 of China Healthcare and managing the affairs of China

                 Healthcare (which for the avoidance of doubt/ shall include the

                 assets and affairs of the Subsidiaries and/or Associated

                 Companies);
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38      Main Document
                                    Pg 261 of 262



          f) to open and operate bank accounts in the name of China

                 Healthcare or in their own name on behalf of China Healthcare in

                 the Cayman Islands, Hong Kong/ the People's Republic of China

                 or elsewhere;


          g) to communicate on behalf of Chma Healthcare with the

                 regulators as appropriate;


          h) to take steps to locate/ demand and secure cash held by all group

                 companies in bank accounts in Hong Kong/ the People's Republic

                 of China or elsewhere; and


          i) to do all other things incidental to the exercise of the powers set

                 out above.



    4. Anything that is authorised or required to be done by the JOLs is to be

          done by all or anyone or more of the persons appointed.


    5. For so long as China Healthcare remains in liquidation in the Cayman

          Islands/ no action or proceeding shall be proceeded with or commenced

          against China Healthcare or its/their assets or affairs/ or its/their

          property within the jurisdiction of the courts of Hong Kong/ except with

          leave of this Court and subject to such terms as this Court may impose.


    6. There by liberty to apply; and


    7. Costs of this application be paid out of the assets of China Healthcare as

          an expense of the liquidation.


    Dated the 7A day of May 2019.


                                                                           Registrar
19-13767-scc   Doc 3   Filed 11/24/19 Entered 11/24/19 22:31:38      Main Document
                                    Pg 262 of 262



                                                               HCMP 564 / 2019

                                     IN THE HIGH COURT OF THE
                          HONG KONG SPECIAL ADMINISTRATIVE REGION
                                     COURT OF FIRST INSTANCE
                           MISCELLANEOUS PROCEEDINGS NO. 564 OF 2019




                                          IN THE MATTER OF an application
                                          for recognition and assistance by the
                                          Joint Official Liquidators of CHINA
                                          HEALTHCARE INC (IN OFFICIAL
                                          LIQUIDATION IN CAYMAN
                                          ISLANDS)

                                          AND

                                          IN THE MATTER OF THE INHERENT
                                          JURISDICTION OF THE COURT




                                                ORDER

                        Dated the 7th day of May 2019
                        Filed on the [-fuL day of May 2019.




                                           P. C. Woo & Co.
                                      Solicitors of the Applicants
                                        Room 1225,12A Floor/
                                           Prince's Building/
                                           10 Chater Road/
                                         Central/ Hong Kong
                                     Tel: 2533 7700 Fax: 2810 1179
                                      Ref.: 130458:SPT:YCC:KHC
